EXECUTION COPY

 
STANWICH ASSET ACCEPTANCE COMPANY, L.L.C.
 
Depositor
 
 
RESIDENTIAL FUNDING COMPANY, LLC,
 
Servicer
 
 
and
 
 
WELLS FARGO BANK N.A.,
 
Trustee
 
 
POOLING AND SERVICING AGREEMENT
Dated as of January 1, 2007
 
 
Carrington Mortgage Loan Trust, Series 2007-RFC1
Asset-Backed Pass-Through Certificates
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS


    Page 
ARTICLE I
DEFINITIONS
4
SECTION 1.01
Defined Terms
4
SECTION 1.02
Allocation of Certain Interest Shortfalls
53
ARTICLE II
CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES
53
SECTION 2.01
Conveyance of the Mortgage Loans
53
SECTION 2.02
Acceptance of REMIC I by Trustee
56
SECTION 2.03
Repurchase or Substitution of Mortgage Loans by RFC and the Seller
57
SECTION 2.04
[Reserved]
60
SECTION 2.05
Representations, Warranties and Covenants of the Servicer
60
SECTION 2.06
Issuance of the REMIC I Regular Interests and the Class R-I Interest
63
SECTION 2.07
Conveyance of the REMIC I Regular Interests; Acceptance of REMIC II by the
Trustee
63
SECTION 2.08
Issuance of Class R Certificates
63
ARTICLE III
ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS
64
SECTION 3.01
Servicer to Act as Servicer
64
SECTION 3.02
Sub-Servicing Agreements Between Servicer and Sub-Servicers
66
SECTION 3.03
Successor Sub-Servicers
67
SECTION 3.04
Liability of the Servicer
67
SECTION 3.05
No Contractual Relationship Between Sub-Servicers, the Trustee or the
Certificateholders
68
SECTION 3.06
Assumption or Termination of Sub-Servicing Agreements by the Trustee
68
SECTION 3.07
Collection of Certain Mortgage Loan Payments
68
SECTION 3.08
Sub-Servicing Accounts
69
SECTION 3.09
Collection of Taxes, Assessments and Similar Items; Servicing Accounts
70
SECTION 3.10
Custodial Account and Certificate Account
71
SECTION 3.11
Withdrawals from the Custodial Account and Certificate Account
73

 
 
 
-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
SECTION 3.12
Investment of Funds in the Custodial Account and the Certificate Account
75
SECTION 3.13
[Reserved]
77
SECTION 3.14
Maintenance of Hazard Insurance and Errors and Omissions and Fidelity Coverage
77
SECTION 3.15
Enforcement of Due-On-Sale Clauses; Assumption Agreements
78
SECTION 3.16
Realization Upon Defaulted Mortgage Loans
79
SECTION 3.17
Trustee to Cooperate; Release of Mortgage Files
81
SECTION 3.18
Servicing Compensation
83
SECTION 3.19
Reports to the Trustee and Others; Custodial Account Statements
83
SECTION 3.20
[Reserved]
83
SECTION 3.21
[Reserved]
83
SECTION 3.22
Access to Certain Documentation
83
SECTION 3.23
Title, Management and Disposition of REO Property
84
SECTION 3.24
Obligations of the Servicer in Respect of Prepayment Interest Shortfalls
87
SECTION 3.25
Obligations of the Servicer in Respect of Mortgage Rates and Monthly Payments
87
SECTION 3.26
Advance Facility
87
SECTION 3.27
Solicitations
88
ARTICLE IV
PAYMENTS TO CERTIFICATEHOLDERS
89
SECTION 4.01
Distributions
89
SECTION 4.02
Statements to Certificateholders
95
SECTION 4.03
Remittance Reports; Advances
99
SECTION 4.04
Allocation of Realized Losses
100
SECTION 4.05
Compliance with Withholding Requirements
102
SECTION 4.06
Exchange Commission; Additional Information
103
SECTION 4.07
The Swap Agreement
107
SECTION 4.08
Tax Treatment of Swap Payments and Swap Termination Payments
110

 
 
-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
ARTICLE V
THE CERTIFICATES
110
SECTION 5.01
The Certificates
110
SECTION 5.02
Registration of Transfer and Exchange of Certificates
112
SECTION 5.03
Mutilated, Destroyed, Lost or Stolen Certificates
118
SECTION 5.04
Persons Deemed Owners
119
SECTION 5.05
Certain Available Information
119
ARTICLE VI
THE DEPOSITOR AND THE SERVICER
120
SECTION 6.01
Respective Liabilities of the Depositor and the Servicer
120
SECTION 6.02
Merger or Consolidation of the Depositor or the Servicer
120
SECTION 6.03
Limitation on Liability of the Depositor, the Servicer and Others
120
SECTION 6.04
Limitation on Resignation of the Servicer
121
SECTION 6.05
Rights of the Depositor in Respect of the Servicer
122
ARTICLE VII
DEFAULT
123
SECTION 7.01
Servicer Events of Default
123
SECTION 7.02
Trustee to Act; Appointment of Successor
125
SECTION 7.03
Notification to Certificateholders
126
SECTION 7.04
Waiver of Servicer Events of Default
126
ARTICLE VIII
CONCERNING THE TRUSTEE
126
SECTION 8.01
Duties of Trustee
126
SECTION 8.02
Certain Matters Affecting the Trustee
128
SECTION 8.03
Trustee Not Liable for Certificates or Mortgage Loans
129
SECTION 8.04
Trustee May Own Certificates
129
SECTION 8.05
Trustee’s Fees and Expenses
130
SECTION 8.06
Eligibility Requirements for Trustee
130
SECTION 8.07
Resignation and Removal of the Trustee
131
SECTION 8.08
Successor Trustee
131
SECTION 8.09
Merger or Consolidation of Trustee
132
SECTION 8.10
Appointment of Co-Trustee or Separate Trustee
132
SECTION 8.11
Trustee to Execute Swap Agreement
133

 
 
-iii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
SECTION 8.12
Appointment of Office or Agency
133
SECTION 8.13
Representations and Warranties of the Trustee
133
ARTICLE IX
TERMINATION
134
SECTION 9.01
Termination Upon Repurchase or Liquidation of All Mortgage Loans
134
SECTION 9.02
Additional Termination Requirements
136
ARTICLE X
REMIC PROVISIONS
137
SECTION 10.01
REMIC Administration
137
SECTION 10.02
Prohibited Transactions and Activities
139
SECTION 10.03
Servicer and Trustee Indemnification
140
ARTICLE XI
TRUSTEE COMPLIANCE WITH REGULATION AB
140
SECTION 11.01
Intent of the Parties; Reasonableness
140
SECTION 11.02
Additional Representations and Warranties of the Trustee
140
SECTION 11.03
Information to Be Provided by the Trustee
141
SECTION 11.04
Report on Assessment of Compliance and Attestation
142
SECTION 11.05
Indemnification; Remedies
142
ARTICLE XII
SERVICER COMPLIANCE WITH REGULATION AB
143
SECTION 12.01
Intent of the Parties; Reasonableness
143
SECTION 12.02
Additional Representations and Warranties of the Servicer
143
SECTION 12.03
Information to Be Provided by the Servicer
144
SECTION 12.04
Servicer Compliance Statement
148
SECTION 12.05
Report on Assessment of Compliance and Attestation
149
SECTION 12.06
Use of Sub-Servicers and Subcontractors
150
SECTION 12.07
Indemnification; Remedies
151
ARTICLE XIII
MISCELLANEOUS PROVISIONS
153
SECTION 13.01
Amendment
153
SECTION 13.02
Recordation of Agreement; Counterparts
155
SECTION 13.03
Limitation on Rights of Certificateholders
155
SECTION 13.04
Governing Law
156
SECTION 13.05
Notices
156

 
-iv-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
Page
SECTION 13.06
Severability of Provisions
156
SECTION 13.07
Notice to Rating Agencies
157
SECTION 13.08
Article and Section References
157
SECTION 13.09
Grant of Security Interest
157
SECTION 13.10
Intention of Parties
158
SECTION 13.11
Assignment
159
SECTION 13.12
Inspection and Audit Rights
159
SECTION 13.13
Certificates Nonassessable and Fully Paid
159
SECTION 13.14
Third-Party Beneficiaries
159
SECTION 13.15
Perfection Representations
159
SECTION 13.16
Notice to Holder of Class CE Certificate
159
ARTICLE XIV
RIGHTS OF THE CLASS CE CERTIFICATEHOLDER
160
SECTION 14.01
Reports and Notices
160
SECTION 14.02
Class CE Certificateholder’s Directions With Respect to Defaulted Mortgage Loans
162




-v-

--------------------------------------------------------------------------------




Exhibits
     
Exhibit A-1
Form of Class A-1 Certificates
Exhibit A-2
Form of Class A-2 Certificates
Exhibit A-3
Form of Class A-3 Certificates
Exhibit A-4
Form of Class A-4 Certificates
Exhibit A-5
Form of Class M-1 Certificates
Exhibit A-6
Form of Class M-2 Certificates
Exhibit A-7
Form of Class M-3 Certificates
Exhibit A-8
Form of Class M-4 Certificates
Exhibit A-9
Form of Class M-5 Certificates
Exhibit A-10
Form of Class M-6 Certificates
Exhibit A-11
Form of Class M-7 Certificates
Exhibit A-12
Form of Class M-8 Certificates
Exhibit A-13
Form of Class M-9 Certificates
Exhibit A-14
Form of Class M-10 Certificates
Exhibit A-15
Form of Class CE Certificate
Exhibit A-16
Form of Class P Certificate
Exhibit A-17
Form of Class R-I Certificate
Exhibit A-18
Form of Class R-II Certificate
Exhibit B
[Reserved]
Exhibit C-1
Form of Trustee’s Initial Certification
Exhibit C-2
Form of Trustee’s Final Certification
Exhibit D
Form of Mortgage Loan Purchase Agreement
Exhibit E
Request for Release
Exhibit F-1
Form of Transferor Representation Letter and Form of Transferee Representation
Letter in Connection with Transfer of the Private Certificates Pursuant to Rule
144A Under the 1933 Act
Exhibit F-2
Form of Transfer Affidavit and Agreement and Form of Transferor Affidavit in
Connection with Transfer of Residual Certificates
Exhibit G
Form of Certification with respect to ERISA and the Code
Exhibit H
Form of Lost Note Affidavit
Exhibit I-1
Form of Servicer’s 10-K Certification
Exhibit I-2
Form of Certification to be Provided to Servicer by the Trustee
Exhibit J
Form Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit K-1
Form of Swap Agreement
Exhibit K-2
Schedule of Swap Agreement Notional Balances
Exhibit L
Form of Report Pursuant to Section 13.01
   
Schedule 1
Mortgage Loan Schedule
Schedule 2
Prepayment Charge Schedule
Schedule 3
Perfection Representations, Warranties and Covenants
Schedule 4
Standard File Layout Data Elements




-vi-

--------------------------------------------------------------------------------




This Pooling and Servicing Agreement, is dated and effective as of January 1,
2007, among STANWICH ASSET ACCEPTANCE COMPANY, L.L.C. as Depositor, RESIDENTIAL
FUNDING COMPANY, LLC as Servicer and WELLS FARGO BANK, N.A. as Trustee.
 
PRELIMINARY STATEMENT:
 
The Depositor intends to sell pass-through certificates to be issued hereunder
in multiple classes, which in the aggregate will evidence the entire beneficial
ownership interest in each REMIC (as defined herein) created hereunder. The
Trust Fund (as defined herein) will consist of a segregated pool of assets
comprised of the Mortgage Loans and certain other related assets subject to this
Agreement.
 
REMIC I
 
As provided herein, the Trustee will elect to treat the segregated pool of
assets consisting of the Mortgage Loans and certain other related assets (other
than any Servicer Prepayment Charge Payment Amounts, the Swap Account and the
Swap Agreement) subject to this Agreement as a REMIC for federal income tax
purposes, and such segregated pool of assets will be designated as “REMIC I.”
The Class R-I Interest evidences the sole class of “residual interests” in REMIC
I for purposes of the REMIC Provisions (as defined herein). The following table
irrevocably sets forth the designation, the REMIC I Remittance Rate, the initial
Uncertificated Balance and, for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the
REMIC I Regular Interests (as defined herein). None of the REMIC I Regular
Interests will be certificated.
 
Designation
 
REMIC I
Remittance Rate
 
Initial
Uncertificated Balance
 
Latest Possible
Maturity Date(1)
 
I-LTAA
   
Variable (2)
 
 
$856,904,888.12
 
 
December 25, 2036
 
I-LTA1
 
 
Variable (2)
 
 
$3,739,030
 
 
December 25, 2036
 
I-LTA2
 
 
Variable (2)
 
 
$1,230,890
 
 
December 25, 2036
 
I-LTA3
 
 
Variable (2)
 
 
$1,073,980
 
 
December 25, 2036
 
I-LTA4
 
 
Variable (2)
 
 
$422,240
 
 
December 25, 2036
 
I-LTM1
 
 
Variable (2)
 
 
$494,030
 
 
December 25, 2036
 
I-LTM2
 
 
Variable (2)
 
 
$410,960
 
 
December 25, 2036
 
I-LTM3
 
 
Variable (2)
 
 
$157,390
 
 
December 25, 2036
 
I-LTM4
 
 
Variable (2)
 
 
$227,340
 
 
December 25, 2036
 
I-LTM5
 
 
Variable (2)
 
 
$131,160
 
 
December 25, 2036
 
I-LTM6
 
 
Variable (2)
 
 
$118,040
 
 
December 25, 2036
 
I-LTM7
 
 
Variable (2)
 
 
$161,760
 
 
December 25, 2036
 
I-LTM8
 
 
Variable (2)
 
 
$69,950
 
 
December 25, 2036
 
I-LTM9
 
 
Variable (2)
 
 
$113,670
 
 
December 25, 2036
 
I-LTM10
 
 
Variable (2)
 
 
$104,930
 
 
December 25, 2036
 
I-LTZZ
 
 
Variable (2)
 
 
$9,032,485.88
 
 
December 25, 2036
 
I-LTP
 
 
Variable (2)
 
 
$100.00
 
 
December 25, 2036
 

_______________
(1)
For purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the
Distribution Date immediately following the maturity date for the Mortgage Loan
with the latest maturity date has been designated as the “latest possible
maturity date” for each REMIC I Regular Interest.

(2)
Calculated in accordance with the definition of “REMIC I Remittance Rate”
herein.


--------------------------------------------------------------------------------



REMIC II
 
As provided herein, the Trustee will elect to treat the segregated pool of
assets consisting of the REMIC I Regular Interests as a REMIC for federal income
tax purposes, and such segregated pool of assets will be designated as “REMIC
II.” The Class R-II Interest evidences the sole class of “residual interests” in
REMIC II for purposes of the REMIC Provisions under federal income tax law. The
following table irrevocably sets forth the designation, the Pass-Through Rate,
the initial aggregate Certificate Principal Balance and, for purposes of
satisfying Treasury regulation Section 1.860G-1(a)(4)(iii), the “latest possible
maturity date” for the indicated Classes of Certificates.


Designation
 
Pass-Through Rate
 
Initial Aggregate
Certificate Principal Balance
 
Latest Possible
Maturity Date(1)
 
Class A-1(2)
 
 
Variable(2)
 
 
$373,903,000
 
 
February 25, 2031
 
Class A-2(2)
 
 
Variable(2)
 
 
$123,089,000
 
 
October 25, 2034
 
Class A-3(2)
 
 
Variable(2)
 
 
$107,398,000
 
 
September 25, 2036
 
Class A-4(2)
 
 
Variable(2
 
 
$42,224,000
 
 
October 25, 2036
 
Class M-1(2)
 
 
Variable(2)
 
 
$49,403,000
 
 
December 25, 2036
 
Class M-2(2)
 
 
Variable(2)
 
 
$41,096,000
 
 
December 25, 2036
 
Class M-3(2)
 
 
Variable(2)
 
 
$15,739,000
 
 
December 25, 2036
 
Class M-4(2)
 
 
Variable(2)
 
 
$22,734,000
 
 
December 25, 2036
 
Class M-5(2)
 
 
Variable(2)
 
 
$13,116,000
 
 
December 25, 2036
 
Class M-6(2)
 
 
Variable(2)
 
 
$11,804,000
 
 
December 25, 2036
 
Class M-7(2)
 
 
Variable(2)
 
 
$16,176,000
 
 
December 25, 2036
 
Class M-8(2)
 
 
Variable(2)
 
 
$6,995,000
 
 
December 25, 2036
 
Class M-9(2)
 
 
Variable(2)
 
 
$11,367,000
 
 
December 25, 2036
 
Class M-10(2)
 
 
Variable(2)
 
 
$10,493,000
 
 
December 25, 2036
 
Class CE(3)
 
 
Variable(4)
 
 
$28,855,744
 
 
N/A
 
Class P
 
 
N/A(5)
 
 
$100.00
 
 
N/A
 

_______________
(1)
For purposes of Section 1.860G-1(a)(4)(iii) of the Treasury regulations, the
Distribution Date immediately following the maturity date for the Mortgage Loans
with the latest maturity date has been designated as the “latest possible
maturity date” for each Class of Certificates.

(2)
Calculated in accordance with the definition of “Pass-Through Rate” herein. The
Class A and Class M Certificates represent ownership of REMIC II Regular
Interests, together with certain rights to payments to be made from amounts
received under the Swap Agreement which payments are treated for federal income
tax purposes as being made outside of REMIC II by the holder of the Class CE
Certificates, as the owner of the Swap Agreement.

(3)
The Class CE Certificates will be comprised of two REMIC II Regular Interests, a
principal only regular interest designated REMIC II Regular Interest CE-PO and
an interest only regular interest designated REMIC II Regular Interest CE-IO,
each of which will be entitled to distributions as set forth herein.

(4)
The Class CE Certificates will accrue interest at its variable Pass-Through Rate
on the Notional Amount of the Class CE-IO outstanding from time to time which
notional amount shall equal the aggregate Uncertificated Balance of the REMIC I
Regular Interests. The Class CE Certificates will not accrue interest on its
Certificate Principal Balance. The rights of the Holder of the Class CE
Certificates to payments from the Swap Agreement shall be outside and apart from
its rights under the REMIC II Regular Interests CE-IO and CE-PO.

(5)
The Class P Certificates will not accrue interest.

 
As of the Cut-off Date, the Mortgage Loans had an aggregate Stated Principal
Balance equal to $874,392,844.
 

2

--------------------------------------------------------------------------------





 
In consideration of the mutual agreements herein contained, the Depositor, the
Servicer and the Trustee agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01 Defined Terms. Whenever used in this Agreement, including, without
limitation, in the Preliminary Statement hereto, the following words and
phrases, unless the context otherwise requires, shall have the meanings
specified in this Article. Unless otherwise specified, all calculations
described herein shall be made on the basis of a 360-day year consisting of
twelve 30-day months.
 
“Accepted Servicing Practices”: The servicing standards set forth in Section
3.01.
 
“Accrued Certificate Interest”: With respect to any Class A Certificate,
Mezzanine Certificate and the Class CE Certificates and each Distribution Date,
interest accrued during the related Interest Accrual Period at the Pass-Through
Rate for such Certificate for such Distribution Date on the Certificate
Principal Balance, in the case of the Class A Certificates and the Mezzanine
Certificates, or on the Notional Amount, in the case of the Class CE
Certificates, of such Certificate immediately prior to such Distribution Date.
The Class P Certificates are not entitled to distributions in respect of
interest and, accordingly, will not accrue interest. All distributions of
interest on the Class A Certificates and the Mezzanine Certificates will be
calculated on the basis of a 360-day year and the actual number of days in the
applicable Interest Accrual Period. All distributions of interest on the Class
CE Certificates will be based on a 360-day year consisting of twelve 30-day
months. Accrued Certificate Interest with respect to each Distribution Date, as
to any Class A Certificate, Mezzanine Certificate or the Class CE Certificates,
shall be reduced by an amount equal to the portion allocable to such Certificate
pursuant to Section 1.02 hereof of the sum of (a) the aggregate Prepayment
Interest Shortfall, if any, for such Distribution Date to the extent not covered
by payments pursuant to Section 3.24 and (b) the aggregate amount of any Relief
Act Interest Shortfall, if any, for such Distribution Date. In addition, Accrued
Certificate Interest with respect to each Distribution Date, as to the Class CE
Certificates, shall be reduced by an amount equal to the portion allocable to
the Class CE Certificates of Realized Losses, if any, pursuant to Section 4.04
hereof.
 
“Additional Form 10-D Disclosure” has the meaning set forth in Section 4.06(a).
 
“Additional Form 10-K Disclosure” has the meaning set forth in Section 4.06(b).
 
“Additional Servicer” means (i) each affiliated servicer meeting the
requirements of Item 1108(a)(2)(ii) of Regulation AB that services any of the
Mortgage Loans, and (ii) each unaffiliated servicer meeting the requirements of
Item 1108(a)(2)(iii) of Regulation AB (other than the Trustee), who services 10%
or more of the Mortgage Loans.
 
“Adjustable-Rate Mortgage Loan”: Each of the Mortgage Loans identified on the
Mortgage Loan Schedule as having a Mortgage Rate that is subject to adjustment.
 

3

--------------------------------------------------------------------------------





 
“Adjustment Date”: With respect to each Adjustable-Rate Mortgage Loan, the first
day of the month in which the Mortgage Rate of such Mortgage Loan changes
pursuant to the related Mortgage Note. The first Adjustment Date following the
Cut-off Date as to each Adjustable-Rate Mortgage Loan is set forth in the
Mortgage Loan Schedule.
 
“Advance”: As to any Mortgage Loan or REO Property, any advance made by the
Servicer in respect of any Distribution Date pursuant to Section 4.03.
 
“Advance Facility”: As defined in Section 3.26(a).
 
“Advance Facility Trustee”: As defined in Section 3.26(b).
 
“Advancing Person”: As defined in Section 3.26(a) hereof.
 
“Affected Party”: As defined in the Swap Agreement.
 
“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.
 
“Agreement”: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.
 
“Allocated Realized Loss Amount”: With respect to any Distribution Date and any
Class of Class A Certificates or Mezzanine Certificates, an amount equal to (x)
the sum of (i) any Realized Losses allocated to such Class of Certificates on
such Distribution Date and (ii) the amount of any Allocated Realized Loss Amount
for such Class of Certificates remaining unpaid from previous Distribution Dates
minus (y) the amount of the increase in the related Certificate Principal
Balance due to the receipt of Subsequent Recoveries as provided in Section 4.01.
 
“Assignment”: An assignment of Mortgage, notice of transfer or equivalent
instrument, in recordable form (excepting therefrom, if applicable, the mortgage
recordation information which has not been required pursuant to Section 2.01
hereof or returned by the applicable recorder’s office), which is sufficient
under the laws of the jurisdiction wherein the related Mortgaged Property is
located to reflect of record the sale of the Mortgage, which assignment, notice
of transfer or equivalent instrument may be in the form of one or more blanket
assignments covering Mortgages secured by Mortgaged Properties located in the
same county, if permitted by law.
 

4

--------------------------------------------------------------------------------





 
“Available Distribution Amount”: With respect to any Distribution Date, an
amount equal to (1) the sum of (a) the aggregate of the amounts on deposit in
the Custodial Account and Certificate Account as of the close of business on the
related Determination Date, (b) the aggregate of any amounts received in respect
of an REO Property withdrawn from any REO Account and deposited in the
Certificate Account for such Distribution Date pursuant to Section 3.23, (c) the
aggregate of any amounts deposited in the Certificate Account by the Servicer in
respect of Prepayment Interest Shortfalls for such Distribution Date pursuant to
Section 3.24, (d) the aggregate of any Advances made by the Servicer for such
Distribution Date pursuant to Section 4.03 and (e) the aggregate of any Advances
made by the Trustee as successor Servicer or any other successor Servicer for
such Distribution Date pursuant to Section 7.02, reduced (to not less than
zero), by (2) the portion of the amount described in clause (1)(a) above that
represents (i) Monthly Payments on the Mortgage Loans received from a Mortgagor
on or prior to the Determination Date but due during any Due Period subsequent
to the related Due Period, (ii) Principal Prepayments on the Mortgage Loans
received after the related Prepayment Period (together with any interest
payments received with such Principal Prepayments to the extent they represent
the payment of interest accrued on the Mortgage Loans during a period subsequent
to the related Prepayment Period) (other than Prepayment Charges), (iii)
Liquidation Proceeds and Insurance Proceeds received in respect of the Mortgage
Loans after the related Prepayment Period, (iv) amounts reimbursable or payable
to the Depositor, the Servicer, the Trustee, the Custodian, the Seller or any
Sub-Servicer pursuant to Section 3.11, Section 3.12, Section 8.05 or otherwise
payable in respect of Extraordinary Trust Fund Expenses, (v) the Trustee Fee
payable from the Certificate Account pursuant to Section 8.05, (vi) amounts
deposited in the Custodial Account or the Certificate Account in error, (vii)
the amount of any Prepayment Charges collected by the Servicer in connection
with the Principal Prepayment of any of the Mortgage Loans or any Servicer
Prepayment Charge Payment Amount and (viii) any Net Swap Payment owed to the
Swap Counterparty and Swap Termination Payments owed to the Swap Counterparty
not due to a Swap Counterparty Trigger Event for such Distribution Date.
 
“Bankruptcy Code”: The Bankruptcy Reform Act of 1978 (Title 11 of the United
States Code), as amended.
 
“Bankruptcy Loss”: With respect to any Mortgage Loan, a Realized Loss resulting
from a Deficient Valuation or Debt Service Reduction.
 
“Bloomberg”: As defined in Section 4.02.
 
“Book-Entry Certificate”: The Class A Certificates and the Mezzanine
Certificates for so long as the Certificates of such Class shall be registered
in the name of the Depository or its nominee.
 
“Book-Entry Custodian”: The custodian appointed pursuant to Section 5.01.
 
“Business Day”: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which banking institutions in the State of California, the State of Minnesota,
the State of Texas, the State of New York or any city in which the Corporate
Trust office of the Trustee is located, are required or authorized by law or
executive order to be closed.
 
“Calendar Quarter”: A Calendar Quarter shall consist of one of the following
time periods in any given year: January 1 through March 31, April 1 through June
30, July 1 though September 30, and October 1 through December 31.
 

5

--------------------------------------------------------------------------------





 
“Cash-Out Refinancing”: A Refinanced Mortgage Loan the proceeds of which are
more than a nominal amount in excess of the principal balance of any existing
first mortgage or subordinate mortgage on the related Mortgaged Property and any
closing costs related to such Refinance Mortgage Loan.
 
“Certificate”: Any one of the Carrington Mortgage Loan Trust, Series 2007-RFC1
Asset-Backed Pass-Through Certificates, Class A-1, Class A-2, Class A-3, Class
A-4, Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class
M-7, Class M-8, Class M-9, Class M-10, Class CE, Class P and Class R issued
under this Agreement.
 
“Certificate Account”: The trust account or accounts created and maintained by
the Trustee pursuant to Section 3.10(b), which shall be entitled “Wells Fargo
Bank, N.A., as Trustee, in trust for the registered holders of Carrington
Mortgage Loan Trust, Series 2007-RFC1 Asset-Backed Pass-Through Certificates.”
The Certificate Account must be an Eligible Account.
 
“Certificate Factor”: With respect to any Class of Regular Certificates as of
any Distribution Date, a fraction, expressed as a decimal carried to six places,
the numerator of which is the aggregate Certificate Principal Balance (or the
Notional Amount, in the case of the Class CE Certificates) of such Class of
Certificates on such Distribution Date (after giving effect to any distributions
of principal and in the case of the Class A Certificates, the Mezzanine
Certificates and the Class CE Certificates, the allocations of Realized Losses
in reduction of the Certificate Principal Balance (or the Notional Amount, in
the case of the Class CE Certificates) of such Class of Certificates to be made
on such Distribution Date), and the denominator of which is the initial
aggregate Certificate Principal Balance (or the Notional Amount, in the case of
the Class CE Certificates) of such Class of Certificates as of the Closing Date.
 
“Certificateholder” or “Holder”: The Person in whose name a Certificate is
registered in the Certificate Register, except that a Disqualified Organization
or a Non-United States Person shall not be a Holder of a Residual Certificate
for any purpose hereof and, solely for the purpose of giving any consent
pursuant to this Agreement, any Certificate registered in the name of the
Depositor or the Servicer or any Affiliate thereof shall be deemed not to be
outstanding and the Voting Rights to which it is entitled shall not be taken
into account in determining whether the requisite percentage of Voting Rights
necessary to effect any such consent has been obtained, except as otherwise
provided in Section 13.01. The Trustee may conclusively rely upon a certificate
of the Depositor or the Servicer in determining whether a Certificate is held by
an Affiliate thereof. All references herein to “Holders” or “Certificateholders”
shall reflect the rights of Certificate Owners as they may indirectly exercise
such rights through the Depository and participating members thereof, except as
otherwise specified herein; provided, however, that the Trustee shall be
required to recognize as a “Holder” or “Certificateholder” only the Person in
whose name a Certificate is registered in the Certificate Register.
 
“Certificate Owner”: With respect to a Book-Entry Certificate, the Person who is
the beneficial owner of such Certificate as reflected on the books of the
Depository or on the books of a Depository Participant or on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent.
 

6

--------------------------------------------------------------------------------





 
“Certificate Principal Balance”: With respect to each Class A Certificate,
Mezzanine Certificate or Class P Certificate as of any date of determination,
the Certificate Principal Balance of such Certificate on the Distribution Date
immediately prior to such date of determination plus any Subsequent Recoveries
added to the Certificate Principal Balance of such Certificate pursuant to
Section 4.01, minus all distributions allocable to principal made thereon and,
in the case of the Class A Certificates and the Mezzanine Certificates, Realized
Losses allocated thereto on such immediately prior Distribution Date (or, in the
case of any date of determination up to and including the first Distribution
Date, the initial Certificate Principal Balance of such Certificate, as stated
on the face thereof). With respect to the Class CE Certificates as of any date
of determination, an amount equal to the Percentage Interest evidenced by such
Certificate times the excess, if any, of (A) the then aggregate Uncertificated
Balance of the REMIC I Regular Interests over (B) the then aggregate Certificate
Principal Balance of the Class A Certificates, the Mezzanine Certificates and
the Class P Certificates then outstanding.
 
“Certificate Register”: The register maintained pursuant to Section 5.02.
 
“Class”: Collectively, all of the Certificates bearing the same class
designation.
 
“Class A-1 Certificates”: Any one of the Class A-1 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-1 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class A-2 Certificates”: Any one of the Class A-2 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-2 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class A-3 Certificates”: Any one of the Class A-3 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-3 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class A-4 Certificates”: Any one of the Class A-4 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-4 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class A Certificates”: Collectively, the Class A-1 Certificates, the Class A-2
Certificates, the Class A-3 Certificates and the Class A-4 Certificates.
 
“Class A Principal Distribution Amount”: With respect to any Distribution Date,
the excess of (x) the aggregate Certificate Principal Balance of the Class A
Certificates immediately prior to such Distribution Date over (y) the lesser of
(A) the product of (i) the applicable Subordination Percentage and (ii) the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period and (B) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans as of the last day of the related Due
Period over the Overcollateralization Floor Amount.
 

7

--------------------------------------------------------------------------------





 
“Class CE Certificate”: Any one of the Class CE Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-15 and evidencing two Regular Interests in REMIC II for
purposes of the REMIC Provisions together with certain rights to payments under
the Swap Agreement.
 
“Class M-1 Certificate”: Any one of the Class M-1 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-5 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-1 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date) and (ii)
the Certificate Principal Balance of the Class M-1 Certificates immediately
prior to such Distribution Date over (y) the lesser of (A) the product of (i)
the applicable Subordination Percentage and (ii) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period and
(B) the excess, if any, of the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 
“Class M-2 Certificate”: Any one of the Class M-2 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-6 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-2 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date) and (iii) the Certificate Principal Balance of the Class
M-2 Certificates immediately prior to such Distribution Date over (y) the lesser
of (A) the product of (i) the applicable Subordination Percentage and (ii) the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period and (B) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans as of the last day of the related Due
Period over the Overcollateralization Floor Amount.
 
“Class M-3 Certificate”: Any one of the Class M-3 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-7 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 

8

--------------------------------------------------------------------------------





 
“Class M-3 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date) and (iv) the
Certificate Principal Balance of the Class M-3 Certificates immediately prior to
such Distribution Date over (y) the lesser of (A) the product of (i) the
applicable Subordination Percentage and (ii) the aggregate Stated Principal
Balance of the Mortgage Loans as of the last day of the related Due Period and
(B) the excess, if any, of the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 
“Class M-4 Certificate”: Any one of the Class M-4 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-8 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-4 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date) and (v) the Certificate Principal Balance of the Class M-4 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 
“Class M-5 Certificate”: Any one of the Class M-5 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-9 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-5 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date) and (vi) the Certificate
Principal Balance of the Class M-5 Certificates immediately prior to such
Distribution Date over (y) the lesser of (A) the product of (i) the applicable
Subordination Percentage and (ii) the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period and (B) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans as of
the last day of the related Due Period over the Overcollateralization Floor
Amount.
 

9

--------------------------------------------------------------------------------





 
“Class M-6 Certificate”: Any one of the Class M-6 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-10 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-6 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date) and (vii) the Certificate Principal Balance of the Class M-6 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 
“Class M-7 Certificate”: Any one of the Class M-7 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-11 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 

10

--------------------------------------------------------------------------------





 
“Class M-7 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date) and (viii) the Certificate
Principal Balance of the Class M-7 Certificates immediately prior to such
Distribution Date over (y) the lesser of (A) the product of (i) the applicable
Subordination Percentage and (ii) the aggregate Stated Principal Balance of the
Mortgage Loans as of the last day of the related Due Period and (B) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans as of
the last day of the related Due Period over the Overcollateralization Floor
Amount.
 
“Class M-8 Certificate”: Any one of the Class M-8 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-12 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-8 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (viii) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date) and (ix) the Certificate Principal Balance of the Class M-8 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 

11

--------------------------------------------------------------------------------





 
“Class M-9 Certificate”: Any one of the Class M-9 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-13 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-9 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (viii) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date), (ix) the Certificate Principal Balance of the Class M-8 Certificates
(after taking into account the distribution of the Class M-8 Principal
Distribution Amount on such Distribution Date) and (x) the Certificate Principal
Balance of the Class M-9 Certificates immediately prior to such Distribution
Date over (y) the lesser of (A) the product of (i) the applicable Subordination
Percentage and (ii) the aggregate Stated Principal Balance of the Mortgage Loans
as of the last day of the related Due Period and (B) the excess, if any, of the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period over the Overcollateralization Floor Amount.
 
“Class M-10 Certificate”: Any one of the Class M-10 Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-14 and evidencing (i) a Regular Interest in REMIC II for
purposes of the REMIC Provisions and (ii) the right to receive payments from the
Swap Account to the extent described herein.
 
“Class M-10 Principal Distribution Amount”: With respect to any Distribution
Date, the excess of (x) the sum of (i) the aggregate Certificate Principal
Balance of the Class A Certificates (after taking into account the distribution
of the Class A Principal Distribution Amount on such Distribution Date), (ii)
the Certificate Principal Balance of the Class M-1 Certificates (after taking
into account the distribution of the Class M-1 Principal Distribution Amount on
such Distribution Date), (iii) the Certificate Principal Balance of the Class
M-2 Certificates (after taking into account the distribution of the Class M-2
Principal Distribution Amount on such Distribution Date), (iv) the Certificate
Principal Balance of the Class M-3 Certificates (after taking into account the
distribution of the Class M-3 Principal Distribution Amount on such Distribution
Date), (v) the Certificate Principal Balance of the Class M-4 Certificates
(after taking into account the distribution of the Class M-4 Principal
Distribution Amount on such Distribution Date), (vi) the Certificate Principal
Balance of the Class M-5 Certificates (after taking into account the
distribution of the Class M-5 Principal Distribution Amount on such Distribution
Date), (vii) the Certificate Principal Balance of the Class M-6 Certificates
(after taking into account the distribution of the Class M-6 Principal
Distribution Amount on such Distribution Date), (viii) the Certificate Principal
Balance of the Class M-7 Certificates (after taking into account the
distribution of the Class M-7 Principal Distribution Amount on such Distribution
Date), (ix) the Certificate Principal Balance of the Class M-8 Certificates
(after taking into account the distribution of the Class M-8 Principal
Distribution Amount on such Distribution Date), (x) the Certificate Principal
Balance of the Class M-9 Certificates (after taking into account the
distribution of the Class M-9 Principal Distribution Amount on such Distribution
Date) and (xi) the Certificate Principal Balance of the Class M-10 Certificates
immediately prior to such Distribution Date over (y) the lesser of (A) the
product of (i) the applicable Subordination Percentage and (ii) the aggregate
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (B) the excess, if any, of the aggregate Stated Principal Balance
of the Mortgage Loans as of the last day of the related Due Period over the
Overcollateralization Floor Amount.
 

12

--------------------------------------------------------------------------------





 
“Class M Principal Distribution Amount”: The Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount, the Class M-6 Principal Distribution Amount, the
Class M-7 Principal Distribution Amount, the Class M-8 Principal Distribution
Amount, the Class M-9 Principal Distribution Amount or the Class M-10 Principal
Distribution Amount, as applicable.
 
“Class P Certificate”: Any one of the Class P Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-16 and evidencing a Regular Interest in REMIC II for
purposes of the REMIC Provisions.
 
“Class R Certificate”: Any one of the Class R Certificates executed,
authenticated and delivered by the Trustee, substantially in the form annexed
hereto as Exhibit A-17 and Exhibit A-19 evidencing the ownership of the Class
R-I Interest and the Class R-II Interest, respectively.
 
“Class R-I Interest”: The uncertificated Residual Interest in REMIC I.
 
“Class R-II Interest”: The uncertificated Residual Interest in REMIC II.
 
“Closing Date”: January 25, 2007.
 
“Code”: The Internal Revenue Code of 1986, as amended.
 
“Commission”: The Securities and Exchange Commission.
 
“Commitment Letter”: The letter agreement (including any exhibits, schedules and
attachments thereto) dated December 22, 2006 between RFC and the Seller relating
to the Mortgage Loans.
 

13

--------------------------------------------------------------------------------





 
“Compensating Interest”: As defined in Section 3.24 of the Pooling and Servicing
Agreement.
 
“Controlling Person” means, with respect to any Person, any other Person who
“controls” such Person within the meaning of the Securities Act.
 
“Corporate Trust Office”: The principal corporate trust office of the Trustee at
which at any particular time its corporate trust business in connection with
this Agreement shall be administered, which office at the date of the execution
of this Agreement is located at (i) for purposes of the transfer and exchange of
the certificates, Sixth Street and Marquette Avenue, Minneapolis, Minnesota
55479-0113, Attention: Corporate Trust Services - Carrington 2007-RFC1, and (ii)
for all other purposes, 9062 Old Annapolis Road, Columbia, Maryland 21045,
Attention: Client Manager - Carrington 2007-RFC1.
 
“Corresponding Certificate”: With respect to each REMIC I Regular Interest set
forth below, the Regular Certificate set forth in the table below:
 
REMIC I Regular Interest
 
Certificate
I-LTA1
 
Class A-1
I-LTA2
 
Class A-2
I-LTA3
 
Class A-3
I-LTA4
 
Class A-4
I-LTM1
 
Class M-1
I-LTM2
 
Class M-2
I-LTM3
 
Class M-3
I-LTM4
 
Class M-4
I-LTM5
 
Class M-5
I-LTM6
 
Class M-6
I-LTM7
 
Class M-7
I-LTM8
 
Class M-8
I-LTM9
 
Class M-9
I-LTM10
 
Class M-10
I-LTP
 
Class P

 
“Credit Enhancement Percentage”: For any Distribution Date and for any Class of
Certificates, the percentage equivalent of a fraction, the numerator of which is
the sum of the aggregate Certificate Principal Balance of the Classes of
Certificates with a lower distribution priority than such Class (including the
Class CE Certificates), calculated after taking into account payments of
principal on the Mortgage Loans and distribution of the Principal Distribution
Amount to the Holders of the Certificates then entitled to distributions of
principal on such Distribution Date, and the denominator of which is the
aggregate Stated Principal Balance of the Mortgage Loans as of the last day of
the related Due Period (after giving effect to scheduled payments of principal
due during the related Due Period, to the extent received or advanced, and
unscheduled collections of principal received during the related Prepayment
Period).
 
“Credit Score”: The credit score of the Mortgagor provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores at the time of
the origination of a Mortgage Loan. If two credit scores are obtained, the
Credit Score shall be the lower of the two credit scores. If three credit scores
are obtained, the Credit Score shall be the middle of the three credit scores.
 

14

--------------------------------------------------------------------------------





 
“Credit Support Depletion Date”: The first Distribution Date on which the
Certificate Principal Balances of the Mezzanine Certificates and Class CE
Certificates have been reduced to zero.
 
“Custodial Account”: The account or accounts created and maintained, or caused
to be created and maintained, by the Servicer pursuant to Section 3.10(a), which
shall be entitled “Residential Funding Company, LLC, as Servicer for Wells Fargo
Bank, N.A., as Trustee, in trust for the registered holders of Carrington
Mortgage Loan Trust, Series 2007-RFC1, Asset-Backed Pass-Through Certificates.”
The Custodial Account must be an Eligible Account.
 
“Cut-off Date”: With respect to each Original Mortgage Loan, January 1, 2007.
With respect to all Qualified Substitute Mortgage Loans, their respective dates
of substitution. References herein to the “Cut-off Date,” when used with respect
to more than one Mortgage Loan, shall be to the respective Cut-off Dates for
each such Mortgage Loan.
 
“Debt Service Reduction”: With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
resulting from a Deficient Valuation.
 
“Defaulting Party”: As defined in the Swap Agreement.
 
“Deficient Valuation”: With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding Stated Principal Balance of the Mortgage Loan,
which valuation results from a proceeding initiated under the Bankruptcy Code.
 
“Definitive Certificates”: As defined in Section 5.01(b).
 
“Deleted Mortgage Loan”: A Mortgage Loan replaced or to be replaced by a
Qualified Substitute Mortgage Loan.
 
“Delinquency Percentage”: As of the last day of the related Due Period, the
percentage equivalent of a fraction, the numerator of which is the aggregate
unpaid principal balance of the Rolling Three-Month Delinquency Average of the
Mortgage Loans and the denominator of which is the aggregate unpaid principal
balance of the Mortgage Loans and REO Properties as of the last day of the
previous calendar month; provided, however, that any Mortgage Loan purchased by
the Servicer pursuant to Section 3.16(c) shall not be included in either the
numerator or the denominator for purposes of calculating the Delinquency
Percentage.
 
“Depositor”: Stanwich Asset Acceptance Company, L.L.C., a Delaware limited
liability company, or its successor in interest.
 

15

--------------------------------------------------------------------------------





 
“Depository”: The Depository Trust Company, or any successor Depository
hereafter named. The nominee of the initial Depository, for purposes of
registering those Certificates that are to be Book-Entry Certificates, is Cede &
Co. The Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York and
a “clearing agency” registered pursuant to the provisions of Section 17A of the
Exchange Act.
 
“Depository Institution”: Any depository institution or trust company, including
the Trustee, that (a) is incorporated under the laws of the United States of
America or any State thereof, (b) is subject to supervision and examination by
federal or state banking authorities and (c) has outstanding unsecured
commercial paper or other short-term unsecured debt obligations (or, in the case
of a depository institution that is the principal subsidiary of a holding
company, such holding company has unsecured commercial paper or other short-term
unsecured debt obligations) that are rated at least P-1 by Moody’s, F-1 by Fitch
(if rated by Fitch) and A-1+ by S&P.
 
“Depository Participant”: A broker, dealer, bank or other financial institution
or other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.
 
“Determination Date”: With respect to each Distribution Date, the 15th day of
the calendar month in which such Distribution Date occurs or, if such 15th day
is not a Business Day, the Business Day immediately preceding such 15th day.
 
“Directly Operate”: With respect to any REO Property, the furnishing or
rendering of services to the tenants thereof, the management or operation of
such REO Property, the holding of such REO Property primarily for sale to
customers, the performance of any construction work thereon or any use of such
REO Property in a trade or business conducted by REMIC I other than through an
Independent Contractor; provided, however, that the Trustee (or the Servicer on
behalf of the Trustee) shall not be considered to Directly Operate an REO
Property solely because the Trustee (or the Servicer on behalf of the Trustee)
establishes rental terms, chooses tenants, enters into or renews leases, makes
payment on or otherwise discharges tax or insurance obligations, or makes
decisions as to repairs or capital expenditures with respect to such REO
Property.
 
“Disqualified Organization”: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, including, if not otherwise
included, any of the following: (i) the United States, any State or political
subdivision thereof, any possession of the United States, or any agency or
instrumentality of any of the foregoing (other than an instrumentality which is
a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) any foreign government, any international organization,
or any agency or instrumentality of any of the foregoing, (iii) any organization
(other than certain farmers’ cooperatives described in Section 521 of the Code)
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income), (iv)
rural electric and telephone cooperatives described in Section 1381(a)(2)(C) of
the Code, (v) an “electing large partnership” and (vi) any other Person as set
forth in an Opinion of Counsel delivered to the Trustee and the Depositor to the
effect that the holding of an Ownership Interest in a Residual Certificate by
such Person may cause any Trust REMIC or any Person having an Ownership Interest
in any Class of Certificates (other than such Person) to incur a liability for
any federal tax imposed under the Code that would not otherwise be imposed but
for the Transfer of an Ownership Interest in a Residual Certificate to such
Person. The terms “United States,” “State” and “international organization”
shall have the meanings set forth in Section 7701 of the Code or successor
provisions.
 

16

--------------------------------------------------------------------------------





 
“Distribution Date”: The 25th day of any month, or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing
in February 2007.
 
“Due Date”: With respect to each Mortgage Loan and any Distribution Date, the
first day of the calendar month in which such Distribution Date occurs on which
the Monthly Payment for such Mortgage Loan was due (or, in the case of any
Mortgage Loan under terms of which the Monthly Payment for such Mortgage Loan
was due on a day other than the first day of the calendar month in which such
Distribution Date occurs, the day during the related Due Period on which such
Monthly Payment was due), in each case exclusive of any days of grace.
 
“Due Period”: With respect to any Distribution Date, the period commencing on
the second day of the month immediately preceding the month in which such
Distribution Date occurs and ending on the first day of the month of such
Distribution Date.
 
“EDGAR”: As defined in Section 4.06.
 
“Eligible Account”: Any of (i) an account or accounts maintained with a
Depository Institution, (ii) an account or accounts the deposits in which are
fully insured by the FDIC or (iii) a segregated non-interest bearing trust
account or accounts maintained with the corporate trust department of a federal
depository institution or state-chartered depository institution subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b), which, in either case, has corporate
trust powers, acting in its fiduciary capacity.
 
“ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Payments”: As defined in Section 3.09.
 
“Excess Overcollateralized Amount”: With respect to the Class A Certificates and
the Mezzanine Certificates and any Distribution Date, the excess, if any, of (i)
the Overcollateralization Amount for such Distribution Date (calculated for this
purpose only after assuming that 100% of the Principal Remittance Amount on such
Distribution Date has been distributed) over (ii) the Overcollateralization
Target Amount for such Distribution Date.
 
“Exchange Act”: As defined in Section 4.06.
 
“Expense Adjusted Mortgage Rate”: With respect to any Mortgage Loan (or the
related REO Property), as of any date of determination, a per annum rate of
interest equal to the then applicable Mortgage Rate thereon as of the first day
of the related Due Period minus the sum of (i) the Trustee Fee Rate and (ii) the
Servicing Fee Rate.
 

17

--------------------------------------------------------------------------------





 
“Extraordinary Trust Fund Expense”: Any amounts reimbursable to the Trustee or
any director, officer, employee or agent of the Trustee from the Trust Fund
pursuant to Section 8.05 or Section 10.01(c) and any amounts payable from the
Certificate Account in respect of taxes pursuant to Section 10.01(g)(iii) and
any costs of the Trustee for the recording of the Assignments pursuant to
Section 2.01 (to the extent the Seller is unable to pay such costs).
 
“Fannie Mae”: Fannie Mae, a federally chartered and privately owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, or any successor thereto.
 
“FDIC”: Federal Deposit Insurance Corporation or any successor thereto.
 
“FHLMC”: The Federal Home Loan Mortgage Corporation or any successor thereto.
 
“Final Recovery Determination”: With respect to any defaulted Mortgage Loan or
any REO Property (other than a Mortgage Loan or REO Property purchased by the
Depositor or the Servicer pursuant to or as contemplated by Section 2.03,
Section 3.16(c) or Section 9.01), a determination made by the Servicer that all
Insurance Proceeds, Liquidation Proceeds and other payments or recoveries which
the Servicer, in its reasonable good faith judgment, expects to be finally
recoverable in respect thereof have been so recovered. The Servicer shall
maintain records, prepared by a Servicing Officer, of each Final Recovery
Determination made thereby.
 
“First Lien”: With respect to each Mortgaged Property, the lien of the mortgage,
deed of trust or other instrument securing a Mortgage Note that creates a first
lien on the Mortgaged Property.
 
“Fitch”: Fitch Ratings, or its successor in interest.
 
“Fixed Swap Payment”: With respect to the Business Day prior to any Distribution
Date on or prior to the Distribution Date in September 2010, an amount equal to
the product of (x) a fixed rate equal to 5.10% per annum, (y) the Swap Agreement
Notional Balance for that Distribution Date and (z)(i) with respect to the
Business Day prior to the initial Distribution Date, a fraction, the numerator
of which is the number of days from and including the Closing Date to and
including the day preceding the initial Distribution Date (on a 30/360 day count
basis) and the denominator of which is 360 and (ii) with respect to the Business
Day prior to each Distribution Date thereafter, a fraction, the numerator of
which is 30 and the denominator of which is 360.
 
“Floating Swap Payment”: With respect to the Business Day prior to any
Distribution Date on or prior to the Distribution Date in September 2010, an
amount equal to the product of (x) Swap LIBOR (y) the Swap Agreement Notional
Balance for that Distribution Date and (z) a fraction, the numerator of which is
equal to the actual number of days in the related calculation period as provided
in the Swap Agreement and the denominator of which is 360.
 

18

--------------------------------------------------------------------------------





 
“Fixed-Rate Mortgage Loan”: Each of the Mortgage Loans identified on the
Mortgage Loan Schedule as having a fixed Mortgage Rate.
 
“Formula Rate”: For any Distribution Date and the Class A Certificates and the
Mezzanine Certificates, One-Month LIBOR plus the related Margin.
 
“Freddie Mac”: Freddie Mac, a corporate instrumentality of the United States
created and existing under Title III of the Emergency Home Finance Act of 1970,
as amended, or any successor thereto.
 
“Gross Margin”: With respect to each Adjustable-Rate Mortgage Loan, the fixed
percentage set forth in the related Mortgage Note that is added to the Index on
each Adjustment Date in accordance with the terms of the related Mortgage Note
used to determine the Mortgage Rate for such Adjustable-Rate Mortgage Loan.
 
“Highest Priority”: As of any date of determination, the Class of Mezzanine
Certificates then outstanding with a Certificate Principal Balance greater than
zero, with the highest priority for payments pursuant to Section 4.01, in the
following order: Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class
M-6, Class M-7, Class M-8, Class M-9 and Class M-10 Certificates.
 
“Indenture”: An indenture relating to the issuance of notes secured by the Class
CE Certificates, the Class P Certificates and/or the Class R Certificates (or
any portion thereof).
 
“Independent”: When used with respect to any specified Person, any such Person
who (i) is in fact independent of the Depositor, the Servicer, the Seller and
their respective Affiliates, (ii) does not have any direct financial interest in
or any material indirect financial interest in the Depositor, the Servicer, the
Seller or any Affiliate thereof, and (iii) is not connected with the Depositor,
the Servicer, the Seller or any Affiliate thereof as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions; provided, however, that a Person shall not fail to be Independent of
the Depositor, the Servicer, the Seller or any Affiliate thereof merely because
such Person is the beneficial owner of 1% or less of any class of securities
issued by the Depositor, the Servicer, the Seller or any Affiliate thereof, as
the case may be.
 
“Independent Contractor”: Either (i) any Person (other than the Servicer) that
would be an “independent contractor” with respect to REMIC I within the meaning
of Section 856(d)(3) of the Code if REMIC I were a real estate investment trust
(except that the ownership tests set forth in that section shall be considered
to be met by any Person that owns, directly or indirectly, 35% or more of any
Class of Certificates), so long as REMIC I does not receive or derive any income
from such Person and provided that the relationship between such Person and
REMIC I is at arm’s length, all within the meaning of Treasury Regulation
Section 1.856-4(b)(5), or (ii) any other Person (including the Servicer) if the
Trustee has received an Opinion of Counsel to the effect that the taking of any
action in respect of any REO Property by such Person, subject to any conditions
therein specified, that is otherwise herein contemplated to be taken by an
Independent Contractor will not cause such REO Property to cease to qualify as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code
(determined without regard to the exception applicable for purposes of Section
860D(a) of the Code), or cause any income realized in respect of such REO
Property to fail to qualify as Rents from Real Property.
 

19

--------------------------------------------------------------------------------





 
“Index”: With respect to each Adjustable-Rate Mortgage Loan and each related
Adjustment Date, the index specified in the related Mortgage Note.
 
“Insurance Proceeds”: Proceeds of any title policy, hazard policy or other
insurance policy covering a Mortgage Loan, to the extent such proceeds are not
to be applied to the restoration of the related Mortgaged Property or released
to the Mortgagor in accordance with the procedures that the Servicer would
follow in servicing mortgage loans held for its own account, subject to the
terms and conditions of the related Mortgage Note and Mortgage.
 
“Interest Accrual Period”: With respect to any Distribution Date and the Class A
Certificates and the Mezzanine Certificates, the period commencing on the
Distribution Date of the month immediately preceding the month in which such
Distribution Date occurs (or, in the case of the first Distribution Date,
commencing on the Closing Date) and ending on the day preceding such
Distribution Date. With respect to any Distribution Date and the Class CE
Certificates and the REMIC I Regular Interests, the one-month period ending on
the last day of the calendar month preceding the month in which such
Distribution Date occurs.
 
“Interest Carry Forward Amount”: With respect to any Distribution Date and the
Class A Certificates or the Mezzanine Certificates, the sum of (i) the amount,
if any, by which (a) the Interest Distribution Amount for such Class of
Certificates as of the immediately preceding Distribution Date exceeded (b) the
actual amount distributed on such Class of Certificates in respect of interest
on such immediately preceding Distribution Date, (ii) the amount of any Interest
Carry Forward Amount for such Class of Certificates remaining unpaid from
previous Distribution Dates and (iii) accrued interest on the sum of (i) and
(ii) above calculated at the related Pass-Through Rate for the most recently
ended Interest Accrual Period.
 
“Interest Determination Date”: With respect to the Class A Certificates, the
Mezzanine Certificates, REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest I-LTM9, REMIC
I Regular Interest I-LTM10 and any Interest Accrual Period therefor, the second
London Business Day preceding the commencement of such Interest Accrual Period.
 
“Interest Distribution Amount”: With respect to any Distribution Date and the
Class A Certificates, the Mezzanine Certificates and the Class CE Certificates,
the aggregate Accrued Certificate Interest on the Certificates of such Class for
such Distribution Date.
 
“Interest Remittance Amount”: For any Distribution Date, the excess, if any, of
(i) that portion of the Available Distribution Amount (without giving effect to
any Net Swap Payment owed to the Swap Counterparty or any Swap Termination
Payment owed to the Swap Counterparty not due to a Swap Counterparty Trigger
Event) for that Distribution Date that represents interest received or advanced
on the Mortgage Loans over (ii) any Net Swap Payment owed to the Swap
Counterparty or Swap Termination Payment not due to a Swap Counterparty Trigger
Event owed to the Swap Counterparty.
 

20

--------------------------------------------------------------------------------





 
“Investment Account”: As defined in Section 3.12.
 
“Late Collections”: With respect to any Mortgage Loan and any Due Period, all
amounts received subsequent to the Determination Date immediately following such
Due Period, whether as late payments of Monthly Payments or as Insurance
Proceeds, Liquidation Proceeds or otherwise, which represent late payments or
collections of principal and/or interest due (without regard to any acceleration
of payments under the related Mortgage and Mortgage Note) but delinquent for
such Due Period and not previously recovered.
 
“Liquidation Event”: With respect to any Mortgage Loan, any of the following
events: (i) such Mortgage Loan is paid in full; (ii) a Final Recovery
Determination is made as to such Mortgage Loan; or (iii) such Mortgage Loan is
removed from REMIC I, by reason of its being purchased, sold or replaced
pursuant to or as contemplated by Section 2.03, Section 3.16(c) or Section 9.01.
With respect to any REO Property, either of the following events: (i) a Final
Recovery Determination is made as to such REO Property; or (ii) such REO
Property is removed from REMIC I by reason of its being purchased pursuant to
Section 9.01.
 
“Liquidation Proceeds”: The amount (other than Insurance Proceeds or amounts
received in respect of the rental of any REO Property prior to REO Disposition)
received by the Servicer in connection with (i) the taking of all or a part of a
Mortgaged Property by exercise of the power of eminent domain or condemnation,
(ii) the liquidation of a defaulted Mortgage Loan through a trustee’s sale,
foreclosure sale or otherwise, or (iii) the repurchase, substitution or sale of
a Mortgage Loan or an REO Property pursuant to or as contemplated by Section
2.03, Section 3.16(c), Section 3.23 or Section 9.01.
 
“Loan-to-Value Ratio”: As of any date of determination, the fraction, expressed
as a percentage, the numerator of which is the principal balance of the related
Mortgage Loan at such date and the denominator of which is the Value of the
related Mortgaged Property.
 
“London Business Day”: Any day on which banks in the City of London and New York
are open and conducting transactions in United States dollars.
 
“Margin”: With respect to each class of the Class A Certificates and Mezzanine
Certificates and, for purposes of the Marker Rate and the Maximum I-LTZZ
Uncertificated Interest Deferral Amount, the specified REMIC I Regular Interest,
as follows:
 

21

--------------------------------------------------------------------------------





 
Class
 
REMIC I Regular Interest
 
Margin
         
(1) (%)
 
(2) (%)
 
A-1
 
 
I-LTA1
 
 
0.050
 
 
0.100
 
A-2
 
 
I-LTA2
 
 
0.100
 
 
0.200
 
A-3
 
 
I-LTA3
 
 
0.140
 
 
0.280
 
A-4
 
 
I-LTA4
 
 
0.220
 
 
0.440
 
M-1
 
 
I-LTM1
 
 
0.260
 
 
0.390
 
M-2
 
 
I-LTM2
 
 
0.280
 
 
0.420
 
M-3
 
 
I-LTM3
 
 
0.300
 
 
0.450
 
M-4
 
 
I-LTM4
 
 
0.350
 
 
0.525
 
M-5
 
 
I-LTM5
 
 
0.360
 
 
0.540
 
M-6
 
 
I-LTM6
 
 
0.440
 
 
0.660
 
M-7
 
 
I-LTM7
 
 
0.800
 
 
1.200
 
M-8
 
 
I-LTM8
 
 
1.100
 
 
1.650
 
M-9
 
 
I-LTM9
 
 
2.000
 
 
3.000
 
M-10
 
 
I-LTM10
 
 
2.250
 
 
3.375
 

__________
(1) For each Interest Accrual Period for each Distribution Date on or prior to
the Optional Termination Date.
(2) For each Interest Accrual Period thereafter.
 
“Marker Rate”: With respect to the Class CE Certificates or the REMIC II Regular
Interest CE-IO and any Distribution Date, a per annum rate equal to two (2)
multiplied by the weighted average of the REMIC I Remittance Rates for the REMIC
I Regular Interests (other than REMIC I Regular Interest I-LTP and REMIC I
Regular Interest I-LTAA), with the rate on each such REMIC I Regular Interest
(other than REMIC I Regular Interest I-LTZZ) subject to a cap equal to the
Pass-Through Rate for the related Corresponding Certificate and with the rate on
REMIC I Regular Interest I-LTZZ subject to a cap of zero, in each case for
purposes of this calculation; provided, however, each cap shall be multiplied by
a fraction, the numerator of which is the actual number of days elapsed in the
related Interest Accrual Period and the denominator of which is 30.
 
“Maximum I-LTZZ Uncertificated Interest Deferral Amount”: With respect to any
Distribution Date, the excess of (i) accrued interest at the REMIC I Remittance
Rate applicable to REMIC I Regular Interest I-LTZZ for such Distribution Date on
a balance equal to the Uncertificated Balance of REMIC I Regular Interest I-LTZZ
minus the REMIC I Overcollateralized Amount, in each case for such Distribution
Date, over (ii) Uncertificated Interest on REMIC I Regular Interest I-LTA1,
REMIC I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I
Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular
Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest
I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC
I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular
Interest I-LTM9 and REMIC I Regular Interest I-LTM10 for such Distribution Date,
with the rate on each such REMIC I Regular Interest subject to a cap equal to
the lesser of (i) One-Month LIBOR plus the related Margin for the related
Corresponding Certificate and (ii) the Net WAC Pass-Through Rate for the related
Corresponding Certificate; provided, however, each cap shall be multiplied by a
fraction, the numerator of which is the actual number of days elapsed in the
related Interest Accrual Period and the denominator of which is 30.
 
“Maximum Mortgage Rate”: With respect to each Adjustable-Rate Mortgage Loan, the
percentage set forth in the related Mortgage Note as the maximum Mortgage Rate
thereunder.
 

22

--------------------------------------------------------------------------------





 
“MERS”: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.
 
“MERS® System”: The system of recording transfers of Mortgages electronically
maintained by MERS.
 
“Mezzanine Certificates”: Collectively, the Class M-1 Certificates, the Class
M-2 Certificates, the Class M-3 Certificates, the Class M-4 Certificates, the
Class M-5 Certificates, the Class M-6 Certificates, the Class M-7 Certificates,
the Class M-8 Certificates, the Class M-9 Certificates and the Class M-10
Certificates.
 
“MIN”: The Mortgage Identification Number for Mortgage Loans registered with
MERS on the MERS® System.
 
“Minimum Mortgage Rate”: With respect to each Adjustable-Rate Mortgage Loan, the
percentage set forth in the related Mortgage Note as the minimum Mortgage Rate
thereunder.
 
“MOM Loan”: With respect to any applicable Mortgage Loan, MERS acting as the
mortgagee of such Mortgage Loan, solely as nominee for the originator of such
Mortgage Loan and its successors and assigns, at the origination thereof.
 
“Monthly Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan which is payable by the
related Mortgagor from time to time under the related Mortgage Note, determined:
(a) after giving effect to (i) any Deficient Valuation and/or Debt Service
Reduction with respect to such Mortgage Loan and (ii) any reduction in the
amount of interest collectible from the related Mortgagor pursuant to the Relief
Act; (b) without giving effect to any extension granted or agreed to by the
Servicer pursuant to Section 3.07 and (c) on the assumption that all other
amounts, if any, due under such Mortgage Loan are paid when due.
 
“Moody’s”: Moody’s Investors Service, Inc., or its successor in interest.
 
“Mortgage”: With respect to each Mortgage Note, the mortgage, deed of trust or
other instrument creating a first lien or second lien on, or first or second
priority security interest in, a Mortgaged Property securing a Mortgage Note.
 
“Mortgage File”: The mortgage documents listed in Section 2.01 pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.
 
“Mortgage Loan”: Each mortgage loan transferred and assigned to the Trustee and
delivered to the Trustee pursuant to Section 2.01 or Section 2.03(b) of this
Agreement, as held from time to time as a part of the Trust Fund, the Mortgage
Loans so held being identified in the Mortgage Loan Schedule.
 
“Mortgage Loan Data Tape”: The electronic data tape delivered by RFC to the
Seller on November 6, 2006 containing the information to be used to create the
Mortgage Loan Schedule.
 

23

--------------------------------------------------------------------------------





 
“Mortgage Loan Purchase Agreement”: The agreement among the Seller, RFC and the
Depositor, regarding the sale of the Mortgage Loans by the Seller to the
Depositor, substantially in the form of Exhibit D annexed hereto.
 
“Mortgage Loan Schedule”: As of any date, the list of Mortgage Loans included in
REMIC I on such date, attached hereto as Schedule 1. The Mortgage Loan Schedule
shall set forth the following information with respect to each Mortgage Loan;
provided, however, Mortgagor identifiable information shall be redacted in the
event any such Mortgage Loan Schedule is publicly filed:
 
(i) the Mortgage Loan identifying number;
 
(ii) the Mortgagor’s first and last name;
 
(iii) the street address of the Mortgaged Property, including the city, state
and zip code of the Mortgaged Property;
 
(iv) a code indicating whether the Mortgaged Property is owner-occupied;
 
(v) the type of Residential Dwelling constituting the Mortgaged Property;
 
(vi) the original months to maturity;
 
(vii) the original date of the Mortgage Loan and the remaining months to
maturity from the Cut-off Date, based on the original amortization schedule;
 
(viii) the Loan-to-Value Ratio at origination;
 
(ix) with respect to each Mortgage Loan secured by a second lien, the CLTV at
origination;
 
(x) the Mortgage Rate in effect immediately following the Cut-off Date;
 
(xi) (A) the date on which the first Monthly Payment was due on the Mortgage
Loan and (B) if such date is not consistent with the Due Date currently in
effect, such Due Date;
 
(xii) the stated maturity date;
 
(xiii) the amount of the Monthly Payment at origination;
 
(xiv) the amount of the Monthly Payment as of the Cut-off Date;
 
(xv) the last Due Date on which a Monthly Payment was actually applied to the
unpaid Stated Principal Balance;
 
(xvi) the original principal amount of the Mortgage Loan;
 

24

--------------------------------------------------------------------------------





 
(xvii) the Stated Principal Balance of the Mortgage Loan as of the close of
business on the Cut-off Date;
 
(xviii) with respect to each Adjustable-Rate Mortgage Loan, the Adjustment
Dates;
 
(xix) with respect to each Adjustable-Rate Mortgage Loan, the Gross Margin;
 
(xx) a code indicating the purpose of the Mortgage Loan (i.e., purchase
financing, Rate/Term Refinancing, Cash-Out Refinancing);
 
(xxi) with respect to each Adjustable-Rate Mortgage Loan, the Maximum Mortgage
Rate under the terms of the Mortgage Note;
 
(xxii) with respect to each Adjustable-Rate Mortgage Loan, the Minimum Mortgage
Rate;
 
(xxiii) the Mortgage Rate at origination;
 
(xxiv) with respect to each Adjustable-Rate Mortgage Loan, the Periodic Rate
Cap;
 
(xxv) with respect to each Adjustable-Rate Mortgage Loan, the first Adjustment
Date immediately following the Cut-off Date;
 
(xxvi) with respect to each Adjustable-Rate Mortgage Loan, the Index;
 
(xxvii) [reserved]
 
(xxviii) a code indicating whether the Mortgage Loan is an Adjustable Rate
Mortgage Loan or a Fixed Rate Mortgage Loan;
 
(xxix) a code indicating the documentation program (i.e., Full Documentation,
Limited Documentation, Stated Income Documentation);
 
(xxx) a code indicating if the Mortgaged Property is subject to a primary
insurance policy or lender paid mortgage insurance policy;
 
(xxxi) the Value of the Mortgaged Property;
 
(xxxii) the sale price of the Mortgaged Property, if applicable, at origination;
 
(xxxiii) a code indicating whether the Mortgage Loan is subject to a Prepayment
Charge, the term of such Prepayment Charge, and the amount of such Prepayment
Charge;
 
(xxxiv) the product type (e.g., 2/28, 15 year fixed, 30 year fixed, 15/30
balloon, etc.);
 

25

--------------------------------------------------------------------------------





 
(xxxv) the Mortgagor’s debt to income ratio;
 
(xxxvi) a code indicating whether the Mortgaged Property is subject to a first
lien or a subordinate lien;
 
(xxxvii) a code indicating the Credit Score of the Mortgagor at the time of
origination of the Mortgage Loan;
 
(xxxviii) the Mortgage Loan payment history in a ticker format;
 
(xxxix) a code indicating the form of appraisal (i.e. form 1004, 2055, etc.);
 
(xl) a code indicating if the Mortgage Loan is an interest-only Mortgage Loan
and, if so, the term of the interest-only period of such Mortgage Loan;
 
(xli) the amount of any points and fees payable by the Mortgagor in connection
with the origination of such Mortgage Loan;
 
(xlii) the amortized original term to maturity as of the Cut-off Date;
 
(xliii) with respect to each Adjustable Rate Mortgage Loan, a code indicating
the frequency of adjustment of the related Mortgage Interest Rate;
 
(xliv) the number of units in the related Mortgaged Property;
 
(xlv) a code indicating whether the related Mortgagor is self-employed;
 
(xlvi) a code indicating the credit grade;
 
(xlvii) the number of months since the Mortgagor’s bankruptcy disposition, if
applicable;
 
(xlviii) the number of months since foreclosure disposition for the Mortgagor’s
previous mortgage loan, if applicable;
 
(xlix) the maximum first Adjustment Date Mortgage Rate adjustment;
 
(l) the Servicer’s risk grade;
 
(li) the Servicing Fee Rate for such Mortgage Loan; and
 
(lii) the MIN, if applicable.
 
The Mortgage Loan Schedule shall set forth the following information with
respect to the Mortgage Loans in the aggregate as of the Cut-off Date:
 
(1) the number of Mortgage Loans;
 

26

--------------------------------------------------------------------------------





 
(2) the current Stated Principal Balance of the Mortgage Loans;
 
(3) the weighted average Mortgage Rate of the Mortgage Loans;
 
(4) weighted average maturity of the Mortgage Loans; and
 
(5)  the delinquency status.
 
The Mortgage Loan Schedule shall be amended from time to time by the Depositor
in accordance with the provisions of this Agreement. With respect to any
Qualified Substitute Mortgage Loan, the Cut-off Date shall refer to the related
Cut-off Date for such Mortgage Loan, determined in accordance with the
definition of Cut-off Date herein.
 
“Mortgage Note”: The original executed note or other evidence of the
indebtedness of a Mortgagor under a Mortgage Loan.
 
“Mortgage Pool”: The pool of Mortgage Loans, identified on Schedule 1 and
existing from time to time thereafter, and any REO Properties acquired in
respect thereof.
 
“Mortgage Rate”: With respect to each Mortgage Loan, the annual rate at which
interest accrues on such Mortgage Loan from time to time in accordance with the
provisions of the related Mortgage Note, which rate (i) with respect to each
Fixed-Rate Mortgage Loan shall remain constant at the rate set forth in the
Mortgage Loan Schedule as the Mortgage Rate in effect immediately following the
Cut-off Date and (ii) with respect to the Adjustable-Rate Mortgage Loans, (A) as
of any date of determination until the first Adjustment Date following the
Cut-off Date shall be the rate set forth in the Mortgage Loan Schedule as the
Mortgage Rate in effect immediately following the Cut-off Date and (B) as of any
date of determination thereafter shall be the rate as adjusted on the most
recent Adjustment Date equal to the sum, rounded as provided in the Mortgage
Note, of the Index, as most recently available as of a date prior to the
Adjustment Date as set forth in the related Mortgage Note, plus the related
Gross Margin; provided that the Mortgage Rate on such Adjustable-Rate Mortgage
Loan on any Adjustment Date shall never be more than the lesser of (i) the sum
of the Mortgage Rate in effect immediately prior to the Adjustment Date plus the
related Periodic Rate Cap, if any, and (ii) the related Maximum Mortgage Rate,
and shall never be less than the greater of (i) the Mortgage Rate in effect
immediately prior to the Adjustment Date less the Periodic Rate Cap, if any, and
(ii) the related Minimum Mortgage Rate. With respect to each Mortgage Loan that
becomes an REO Property, as of any date of determination, the annual rate
determined in accordance with the immediately preceding sentence as of the date
such Mortgage Loan became an REO Property.
 
“Mortgaged Property” or “Mortgaged Properties”: The underlying property securing
a Mortgage Loan, including any REO Property, consisting of a fee simple estate
in a parcel of land improved by a Residential Dwelling.
 
“Mortgagor”: The obligor on a Mortgage Note.
 

27

--------------------------------------------------------------------------------





 
“Net Monthly Excess Cashflow”: With respect to any Distribution Date, the sum of
(i) any Overcollateralization Reduction Amount and (ii) the excess of (x) the
Available Distribution Amount for such Distribution Date over (y) the sum for
such Distribution Date of (A) the Senior Interest Distribution Amount
distributable to the holders of the Class A Certificates, (B) the Interest
Distribution Amount distributable to the holders of the Mezzanine Certificates
and (C) the Principal Remittance Amount.
 
“Net Swap Payment”: With respect to the Business Day prior to each Distribution
Date, the net payment required to be made pursuant to the terms of the Swap
Agreement by either the Swap Counterparty or the Trustee, on behalf of the
Trust, which net payment shall not take into account any Swap Termination
Payment.
 
“Net WAC Pass-Through Rate”: With respect to the Class A Certificates and the
Mezzanine Certificates and any Distribution Date, a per annum rate (which will
not be less than zero) equal to the excess, if any, of (a) the product of (i) a
per annum rate equal to the weighted average of the Expense Adjusted Mortgage
Rates on the then outstanding Mortgage Loans, weighted on the basis of the
respective Stated Principal Balances of the Mortgage Loans as of the first day
of the related Due Period and (ii) a fraction expressed as a percentage, the
numerator of which is 30 and the denominator of which is the actual number of
days in the related Interest Accrual Period, over (b) the product of (i) a
fraction expressed as a percentage the numerator of which is the amount of any
Net Swap Payments owed to the Swap Counterparty or Swap Termination Payment owed
to the Swap Counterparty not due to a Swap Counterparty Trigger Event, and the
denominator of which is equal to the Stated Principal Balance of the outstanding
Mortgage Loans as of the first day of the related Due Period and (ii) a fraction
expressed as a percentage, the numerator of which is 360 and the denominator of
which is the actual number of days in the related Interest Accrual Period. For
federal income tax purposes, however, the foregoing rate shall be expressed as a
per annum rate equal to the weighted average of the REMIC I Remittance Rates on
the REMIC I Regular Interests, weighted on the basis of the Uncertificated
Balance of each such REMIC I Regular Interests.
 
“Net WAC Rate Carryover Amount”: With respect to any Class of the Class A
Certificates and the Mezzanine Certificates and any Distribution Date, the sum
of (A) the positive excess of (i) the amount of interest that would have accrued
on such Class of Certificates for such Distribution Date had the Pass-Through
Rate been calculated at the related Formula Rate (not to exceed 14.50% per
annum) over (ii) the amount of interest that accrued on such Class of
Certificates at the Net WAC Pass-Through Rate for such Distribution Date and (B)
the undistributed portion of any related Net WAC Rate Carryover Amount from
prior Distribution Dates, together with interest accrued on such undistributed
portion for the most recently ended Interest Accrual Period at the Formula Rate
(not to exceed 14.50% per annum) applicable for such Class of Certificates for
such Interest Accrual Period.
 
“New Lease”: Any lease of REO Property entered into on behalf of REMIC I,
including any lease renewed or extended on behalf of REMIC I, if REMIC I has the
right to renegotiate the terms of such lease.
 

28

--------------------------------------------------------------------------------





 
“Nonrecoverable Advance”: Any Advance previously made or proposed to be made in
respect of a Mortgage Loan or REO Property that, in the good faith business
judgment of the Servicer, will not or, in the case of a proposed Advance, would
not be ultimately recoverable from related Late Collections, Insurance Proceeds
or Liquidation Proceeds on such Mortgage Loan or REO Property as provided
herein.
 
“Nonrecoverable Servicing Advance”: Any Servicing Advance previously made or
proposed to be made in respect of a Mortgage Loan or REO Property that, in the
good faith business judgment of the Servicer, will not or, in the case of a
proposed Servicing Advance, would not be ultimately recoverable from related
Late Collections, Insurance Proceeds or Liquidation Proceeds on such Mortgage
Loan or REO Property as provided herein.
 
“Non-United States Person”: Any Person other than a United States Person.
 
“Notional Amount”: With respect to the Class CE Certificates and any
Distribution Date, the aggregate Uncertificated Balance of the REMIC I Regular
Interests for such Distribution Date.
 
“Officers’ Certificate”: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a vice president (however
denominated), and by the Treasurer, the Secretary, or one of the assistant
treasurers or assistant secretaries of the Servicer, the Seller or the
Depositor, as applicable.
 
“One-Month LIBOR”: With respect to the Class A Certificates, the Mezzanine
Certificates and for purposes of the Marker Rate and Maximum I-LTZZ
Uncertificated Interest Deferral Amount, REMIC I Regular Interest I-LTA1, REMIC
I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular
Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest
I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC
I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular
Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest
I-LTM9 and REMIC I Regular Interest I-LTM10 and any Interest Accrual Period
therefor, the rate determined by the Trustee on the related Interest
Determination Date on the basis of the offered rate for one-month U.S. dollar
deposits, as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such Interest Determination Date; provided that if such rate does not
appear on Telerate Page 3750, the rate for such date will be determined on the
basis of the offered rates of the Reference Banks for one-month U.S. dollar
deposits, as of 11:00 a.m. (London time) on such Interest Determination Date. In
such event, the Trustee will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If on such Interest
Determination Date, two or more Reference Banks provide such offered quotations,
One-Month LIBOR for the related Interest Accrual Period shall be the arithmetic
mean of such offered quotations (rounded upwards if necessary to the nearest
whole multiple of 1/16%). If on such Interest Determination Date, fewer than two
Reference Banks provide such offered quotations, One-Month LIBOR for the related
Interest Accrual Period shall be the higher of (i) LIBOR as determined on the
previous Interest Determination Date and (ii) the Reserve Interest Rate.
Notwithstanding the foregoing, if, under the priorities described above, LIBOR
for an Interest Determination Date would be based on LIBOR for the previous
Interest Determination Date for the third consecutive Interest Determination
Date, the Trustee, after consultation with the Depositor, shall select an
alternative comparable index (over which the Trustee has no control), used for
determining one-month Eurodollar lending rates that is calculated and published
(or otherwise made available) by an independent party. The establishment of
One-Month LIBOR by the Trustee and the Trustee’s subsequent calculation of the
interest rates applicable to the Certificates for the relevant Interest Accrual
Period, in the absence of manifest error, shall be final and binding.
 

29

--------------------------------------------------------------------------------





 
“Opinion of Counsel”: A written opinion of counsel, who may, without limitation,
be salaried counsel for the Depositor or the Servicer, acceptable to the
Trustee, if such opinion is delivered to the Trustee, except that any opinion of
counsel relating to (a) the qualification of any Trust REMIC as a REMIC or (b)
compliance with the REMIC Provisions must be an opinion of Independent counsel.
 
“Original Mortgage Loan”: Any of the Mortgage Loans included in REMIC I as of
the Closing Date.
 
“Overcollateralization Amount”: With respect to any Distribution Date, the
excess, if any, of (a) the aggregate Stated Principal Balances of the Mortgage
Loans and REO Properties as of the last day of the related Due Period over (b)
the aggregate Certificate Principal Balance of the Class A Certificates, the
Mezzanine Certificates and the Class P Certificates, after giving effect to
distributions to be made on such Distribution Date.
 
“Overcollateralization Deficiency Amount”: With respect to any Distribution
Date, the excess, if any, of (a) the Overcollateralization Target Amount
applicable to such Distribution Date over (b) the Overcollateralization Amount
applicable to such Distribution Date (calculated for this purpose only after
assuming that 100% of the Principal Remittance Amount on such Distribution Date
has been distributed).
 
“Overcollateralization Floor Amount”: With respect to any Distribution Date, the
amount equal to 0.50% of the aggregate Stated Principal Balance of the Mortgage
Loans as of the Cut-off Date.
 
“Overcollateralization Increase Amount”: With respect to any Distribution Date,
the lesser of (a) the Overcollateralization Deficiency Amount as of such
Distribution Date (calculated for this purpose only after assuming that 100% of
the Principal Remittance Amount on such Distribution Date has been distributed)
and (b) the sum of (i) the Net Monthly Excess Cash Flow for such Distribution
Date and (ii) payments made by the Swap Counterparty and available for
distribution pursuant to Section 4.07(a)(G).
 
“Overcollateralization Reduction Amount”: With respect to any Distribution Date,
an amount equal to the lesser of (a) the Principal Remittance Amount on such
Distribution Date and (b) the Excess Overcollateralized Amount.
 
“Overcollateralization Target Amount”: With respect to any Distribution Date,
(i) prior to the Stepdown Date, an amount equal to 3.30% of the aggregate
outstanding Stated Principal Balance of the Mortgage Loans as of the Cut-off
Date, (ii) on or after the Stepdown Date provided a Trigger Event is not in
effect, the greater of (x) 6.60% of the then current aggregate outstanding
Stated Principal Balance of the Mortgage Loans as of the last day of the related
Due Period and (y) the Overcollateralization Floor Amount, or (iii) on or after
the Stepdown Date and if a Trigger Event is in effect, the Overcollateralization
Target Amount for the immediately preceding Distribution Date. Notwithstanding
the foregoing, on and after any Distribution Date following the reduction of the
aggregate Certificate Principal Balance of the Class A Certificates, the
Mezzanine Certificates and the Class P Certificates to zero, the
Overcollateralization Target Amount shall be zero.
 

30

--------------------------------------------------------------------------------





 
“Ownership Interest”: As to any Certificate, any ownership or security interest
in such Certificate, including any interest in such Certificate as the Holder
thereof and any other interest therein, whether direct or indirect, legal or
beneficial, as owner or as pledgee.
 
“Pass-Through Rate”: With respect to the Class A Certificates and the Mezzanine
Certificates and any Distribution Date, the least of (x) the related Formula
Rate for such Distribution Date, (y) the Net WAC Pass-Through Rate for such
Distribution Date and (z) 14.50% per annum. With respect to the Class CE
Certificates and any Distribution Date, (i) a per annum rate equal to the
percentage equivalent of a fraction, the numerator of which is (x) the sum of
the interest on the Uncertificated Balance of each REMIC I Regular Interest
described in clause (y) below computed at a rate equal to the related REMIC I
Remittance Rate minus the Marker Rate and the denominator of which is (y) the
aggregate Uncertificated Balance of REMIC I Regular Interest I-LTAA, I-LTA1,
I-LTA2, I-LTA3, I-LTA4, I-LTM1, I-LTM2, I-LTM3, I-LTM4, I-LTM5, I-LTM6, I-LTM7,
I-LTM8, I-LTM9, I-LTM10 and I-LTZZ and (ii) 100% of the interest on REMIC I
Regular Interest I-LTP, expressed as a per annum rate.
 
“Percentage Interest”: With respect to any Class of Certificates (other than the
Residual Certificates), the undivided percentage ownership in such Class
evidenced by such Certificate, expressed as a percentage, the numerator of which
is the initial Certificate Principal Balance or Notional Amount represented by
such Certificate and the denominator of which is the aggregate initial
Certificate Principal Balance or initial Notional Amount of all of the
Certificates of such Class. The Class A Certificates and the Class M-1
Certificates are issuable only in minimum Percentage Interests corresponding to
minimum initial Certificate Principal Balances of $100,000 and integral
multiples of $1.00 in excess thereof. The Mezzanine Certificates (other than the
Class M-1 Certificates) are issuable only in minimum Percentage Interests
corresponding to minimum initial Certificate Principal Balances of $250,000 and
integral multiples of $1 in excess thereof. The Class P Certificates are
issuable only in Percentage Interests corresponding to initial Certificate
Principal Balances of $20 and integral multiples thereof. The Class CE
Certificates are issuable only in minimum Percentage Interests corresponding to
minimum initial Certificate Principal Balances of $100,000 and integral
multiples of $1.00 in excess thereof; provided, however, that a single
Certificate of each such Class of Certificates may be issued having a Percentage
Interest corresponding to the remainder of the aggregate initial Certificate
Principal Balance or Notional Amount of such Class or to an otherwise authorized
denomination for such Class plus such remainder. With respect to any Residual
Certificate, the undivided percentage ownership in such Class evidenced by such
Certificate, as set forth on the face of such Certificate. The Residual
Certificates are issuable in Percentage Interests of 20% and multiples thereof.
 

31

--------------------------------------------------------------------------------





 
“Perfection Representations”: The representations, warranties and covenants set
forth in Schedule 3 attached hereto.
 
“Periodic Rate Cap”: With respect to each Adjustable-Rate Mortgage Loan and any
Adjustment Date therefor, the fixed percentage set forth in the related Mortgage
Note, which is the maximum amount by which the Mortgage Rate for such Mortgage
Loan may increase or decrease (without regard to the Maximum Mortgage Rate or
the Minimum Mortgage Rate) on such Adjustment Date from the Mortgage Rate in
effect immediately prior to such Adjustment Date.
 
“Permitted Investments”: Any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, regardless of
whether issued or managed by the Depositor, the Servicer, the Trustee or any of
their respective Affiliates:
 
(i) direct obligations of, or obligations fully guaranteed as to timely payment
of principal and interest by, the United States or any agency or instrumentality
thereof, provided such obligations are backed by the full faith and credit of
the United States;
 
(ii) demand and time deposits in, certificates of deposit of, or bankers’
acceptances issued by, any Depository Institution;
 
(iii) repurchase obligations with respect to any security described in clause
(i) above entered into with a Depository Institution (acting as principal);
 
(iv) securities bearing interest or sold at a discount that are issued by any
corporation incorporated under the laws of the United States of America or any
state thereof and that are rated by each Rating Agency that rates such
securities in its highest long-term unsecured rating categories at the time of
such investment or contractual commitment providing for such investment, which
securities mature in 365 days or less;
 
(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than 30 days after the date of acquisition thereof) that is rated by each
Rating Agency that rates such securities in its highest short-term unsecured
debt rating available at the time of such investment;
 
(vi) units of money market funds, including those managed or advised by the
Trustee or its Affiliates, that have been rated “AAA” by Fitch (if rated by
Fitch) and “AAAm” or “AAAm-G” by S&P and “Aaa” by Moody’s; and
 
(vii) if previously confirmed in writing to the Trustee, any other demand, money
market or time deposit, or any other obligation, security or investment, as may
be acceptable to the Rating Agencies as a permitted investment of funds backing
securities having ratings equivalent to its highest initial rating of the Class
A Certificates;
 
provided, however, that no instrument described hereunder shall evidence either
the right to receive (a) only interest with respect to the obligations
underlying such instrument or (b) both principal and interest payments derived
from obligations underlying such instrument and the interest and principal
payments with respect to such instrument provide a yield to maturity at par
greater than 120% of the yield to maturity at par of the underlying obligations.
 

32

--------------------------------------------------------------------------------





 
“Permitted Transferee”: Any Transferee of a Residual Certificate other than a
Disqualified Organization or Non-United States Person.
 
“Person”: Any individual, corporation, partnership, limited liability company,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Plan”: Any “employee benefit plan” as defined in Section 3(3) of ERISA that is
subject to Title I of ERISA, any “plan” as defined in Section 4975(e)(1) of the
Code that is subject to Section 4975 of the Code or any entity deemed to hold
plan assets of any of the foregoing.
 
“Posted Collateral Account”: The separate account created and maintained by the
Trustee pursuant to Section 4.07(e).
 
“Prepayment Assumption”: As defined in the Prospectus Supplement.
 
“Prepayment Charge”: With respect to any Prepayment Period, any prepayment
premium, penalty or charge payable by a Mortgagor in connection with any
Principal Prepayment on a Mortgage Loan pursuant to the terms of the related
Mortgage Note (other than any Servicer Prepayment Charge Payment Amount).
 
“Prepayment Charge Schedule”: As of any date, the list of Prepayment Charges
included in the Trust Fund on such date, attached hereto as Schedule 2
(including the prepayment charge summary attached thereto). The Prepayment
Charge Schedule shall set forth the following information with respect to each
Prepayment Charge:
 
(i) the Mortgage Loan identifying number;
 
(ii) a code indicating the type of Prepayment Charge;
 
(iii) the date on which the first Monthly Payment was due on the related
Mortgage Loan;
 
(iv) the term of the related Prepayment Charge;
 
(v) the original Stated Principal Balance of the related Mortgage Loan; and
 
(vi) remaining prepayment term in months.
 
“Prepayment Interest Shortfall”: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a Principal Prepayment in full or in part
during the portion of the related Prepayment Period occurring between the first
day of the related Prepayment Period and the last day of the calendar month
preceding the month in which such Distribution Date occurs, an amount equal to
interest at the applicable Expense Adjusted Mortgage Rate on the amount of such
Principal Prepayment for the number of days commencing on the date on which the
prepayment is applied and ending on the last day of the calendar month preceding
the month in which such Distribution Date occurs. The obligations of the
Servicer in respect of any Prepayment Interest Shortfall are set forth in
Section 3.24 hereof.
 

33

--------------------------------------------------------------------------------





 
“Prepayment Period”: With respect to any Distribution Date the calendar month
immediately preceding the calendar month in which such Distribution Date occurs.
 
“Program Guide”: Collectively, the Client Guide and the Servicer Guide for
Residential Funding Company, LLC’s mortgage loan purchase and conduit servicing
program and all supplements and amendments thereto published by Residential
Funding Company, LLC from time to time.
 
“Principal Distribution Amount”: With respect to any Distribution Date, an
amount, not less than zero, equal to the sum of:
 
(i) the principal portion of each Monthly Payment on the Mortgage Loans due
during the related Due Period, actually received on or prior to the related
Determination Date or Advanced on or prior to the related Distribution Date;
 
(ii) the Stated Principal Balance of any Mortgage Loan that was purchased during
the related Prepayment Period pursuant to or as contemplated by Section 2.03,
Section 3.16(c) or Section 9.01 and the amount of any shortfall deposited in the
Custodial Account in connection with the substitution of a Deleted Mortgage Loan
pursuant to Section 2.03 during the related Prepayment Period;
 
(iii) the principal portion of all other unscheduled collections (including,
without limitation, Principal Prepayments, Insurance Proceeds, Liquidation
Proceeds, Subsequent Recoveries and REO Principal Amortization) received during
the related Prepayment Period, net of any portion thereof that represents a
recovery of principal for which an Advance was made by the Servicer pursuant to
Section 4.03 in respect of a preceding Distribution Date; and
 
(iv) the amount of any Overcollateralization Increase Amount for such
Distribution Date; minus
 
(v) the amount of any Overcollateralization Reduction Amount for such
Distribution Date; and
 
(vi) any Swap Payment Shortfall for such Distribution Date.
 
“Principal Prepayment”: Any payment of principal made by the Mortgagor on a
Mortgage Loan which is received in advance of its scheduled Due Date and which
is not accompanied by an amount of interest representing the full amount of
scheduled interest due on any Due Date in any month or months subsequent to the
month of prepayment.
 

34

--------------------------------------------------------------------------------





 
“Principal Remittance Amount”: With respect to any Distribution Date, the sum of
the amounts set forth in (i) through (iii) of the definition of Principal
Distribution Amount.
 
“Private Certificates”: As defined in Section 5.02(b).
 
“Prospectus Supplement”: The Prospectus Supplement, dated January 22, 2007,
relating to the public offering of the Class A Certificates and the Mezzanine
Certificates (other than the Class M-10 Certificates).
 
“PTCE”: A Prohibited Transaction Class Exemption issued by the United States
Department of Labor which provides that exemptive relief is available to any
party to any transaction which satisfies the conditions of the exemption.
 
“Purchase Price”: With respect to any Mortgage Loan or REO Property to be
purchased pursuant to or as contemplated by Section 2.03, Section 3.16(c) or
Section 9.01, and as confirmed by a certification from a Servicing Officer to
the Trustee, an amount equal to the sum of (i) 100% of the Stated Principal
Balance thereof as of the date of purchase (or such other price as provided in
Section 9.01), (ii) in the case of (x) a Mortgage Loan, accrued interest on such
Stated Principal Balance at the applicable Expense Adjusted Mortgage Rate in
effect from time to time from the Due Date as to which interest was last covered
by a payment by the Mortgagor or an Advance by the Servicer, which payment or
Advance had as of the date of purchase been distributed pursuant to Section
4.01, through the end of the calendar month in which the purchase is to be
effected plus and (y) an REO Property, the sum of (1) accrued interest on such
Stated Principal Balance at the applicable Expense Adjusted Mortgage Rate in
effect from time to time from the Due Date as to which interest was last covered
by a payment by the Mortgagor or an Advance by the Servicer through the end of
the calendar month immediately preceding the calendar month in which such REO
Property was acquired, plus (2) REO Imputed Interest for such REO Property for
each calendar month commencing with the calendar month in which such REO
Property was acquired and ending with the calendar month in which such purchase
is to be effected, net of the total of all net rental income, Insurance
Proceeds, Liquidation Proceeds and Advances that as of the date of purchase had
been distributed as or to cover REO Imputed Interest pursuant to Section 4.01,
(iii) any unreimbursed Servicing Advances and Advances (including Nonrecoverable
Advances and Nonrecoverable Servicing Advances) and any unpaid Servicing Fees
allocable to such Mortgage Loan or REO Property, (iv) any amounts previously
withdrawn from the Custodial Account in respect of such Mortgage Loan or REO
Property pursuant to Section 3.11(a)(ix) and Section 3.16(b), and (v) in the
case of a Mortgage Loan required to be purchased pursuant to Section 2.03,
expenses reasonably incurred or to be incurred by the Servicer or the Trustee in
respect of the breach or defect giving rise to the purchase obligation including
any costs and damages incurred by the Trust Fund in connection with any
violation by such loan of any predatory or abusive lending law.
 

35

--------------------------------------------------------------------------------





 
“Qualified Correspondent”: Any Person from which the Servicer purchased Mortgage
Loans, provided that the following conditions are satisfied: (i) such Mortgage
Loans were originated pursuant to an agreement between the Servicer and such
Person that contemplated that such Person would underwrite mortgage loans from
time to time, for sale to the Servicer, in accordance with underwriting
guidelines designated by the Servicer (“Designated Guidelines”) or guidelines
that do not vary materially from such Designated Guidelines; (ii) such Mortgage
Loans were in fact underwritten as described in clause (i) above and were
acquired by the Servicer within 180 days after origination; (iii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Servicer in origination of mortgage loans of the same type as the
Mortgage Loans for the Servicer’s own account or (y) the Designated Guidelines
were, at the time such Mortgage Loans were underwritten, designated by the
Servicer on a consistent basis for use by lenders in originating mortgage loans
to be purchased by the Servicer; and (iv) the Servicer employed, at the time
such Mortgage Loans were acquired by the Servicer, pre-purchase or post-purchase
quality assurance procedures (which may involve, among other things, review of a
sample of mortgage loans purchased during a particular time period or through
particular channels) designed to ensure that Persons from which it purchased
mortgage loans properly applied the underwriting criteria designated by the
Servicer.
 
“Qualified Substitute Mortgage Loan”: A mortgage loan substituted for a Deleted
Mortgage Loan pursuant to the terms of this Agreement which must, on the date of
such substitution, (i) have an outstanding Stated Principal Balance, after
application of all scheduled payments of principal and interest due during or
prior to the month of substitution, not in excess of the Stated Principal
Balance of the Deleted Mortgage Loan as of the Due Date in the calendar month
during which the substitution occurs, (ii) have a Mortgage Rate not less than
(and not more than one percentage point in excess of) the Mortgage Rate of the
Deleted Mortgage Loan, (iii) with respect to any Adjustable-Rate Mortgage Loan,
have a Maximum Mortgage Rate not less than the Maximum Mortgage Rate on the
Deleted Mortgage Loan, (iv) with respect to any Adjustable-Rate Mortgage Loan,
have a Minimum Mortgage Rate not less than the Minimum Mortgage Rate of the
Deleted Mortgage Loan, (v) with respect to any Adjustable-Rate Mortgage Loan,
have a Gross Margin equal to the Gross Margin of the Deleted Mortgage Loan, (vi)
with respect to any Adjustable-Rate Mortgage Loan, have a next Adjustment Date
not more than two months later than the next Adjustment Date on the Deleted
Mortgage Loan, (vii) have a remaining term to maturity not greater than (and not
more than one year less than) that of the Deleted Mortgage Loan, (viii) have the
same Due Date as the Due Date on the Deleted Mortgage Loan, (ix) have a
Loan-to-Value Ratio as of the date of substitution equal to or lower than the
Loan-to-Value Ratio of the Deleted Mortgage Loan as of such date, (x) have a
risk grading determined by RFC at least equal to the risk grading assigned on
the Deleted Mortgage Loan and (xi) conform to each representation and warranty
set forth in Section 6 of the Mortgage Loan Purchase Agreement applicable to the
Deleted Mortgage Loan. In the event that one or more mortgage loans are
substituted for one or more Deleted Mortgage Loans, the amounts described in
clause (i) hereof shall be determined on the basis of aggregate principal
balances, the Mortgage Rates described in clause (ii) hereof shall be determined
on the basis of weighted average Mortgage Rates, the terms described in clause
(vii) hereof shall be determined on the basis of weighted average remaining term
to maturity, the Loan-to-Value Ratios described in clause (ix) hereof shall be
satisfied as to each such mortgage loan, the risk gradings described in clause
(x) hereof shall be satisfied as to each such mortgage loan and, except to the
extent otherwise provided in this sentence, the representations and warranties
described in clause (xi) hereof must be satisfied as to each Qualified
Substitute Mortgage Loan or in the aggregate, as the case may be.
 

36

--------------------------------------------------------------------------------





 
“Rate/Term Refinancing”: A Refinanced Mortgage Loan, the proceeds of which are
not more than a nominal amount in excess of the existing first mortgage loan and
any subordinate mortgage loan on the related Mortgaged Property and related
closing costs, and were used exclusively (except for such nominal amount) to
satisfy the then existing first mortgage loan and any subordinate mortgage loan
of the Mortgagor on the related Mortgaged Property and to pay related closing
costs.
 
“Rating Agency or Rating Agencies”: Fitch, Moody’s and S&P or their successors.
If such agencies or their successors are no longer in existence, “Rating
Agencies” shall be such nationally recognized statistical rating agencies, or
other comparable Persons, designated by the Depositor, notice of which
designation shall be given to the Trustee and the Servicer.
 
“Realized Loss”: With respect to each Mortgage Loan as to which a Final Recovery
Determination has been made, an amount (not less than zero) equal to (i) the
unpaid principal balance of such Mortgage Loan as of the commencement of the
calendar month in which the Final Recovery Determination was made, plus (ii)
accrued interest from the Due Date as to which interest was last paid by the
Mortgagor through the end of the calendar month in which such Final Recovery
Determination was made, calculated in the case of each calendar month during
such period (A) at an annual rate equal to the annual rate at which interest was
then accruing on such Mortgage Loan and (B) on a principal amount equal to the
Stated Principal Balance of such Mortgage Loan as of the close of business on
the Distribution Date during such calendar month, plus (iii) any amounts
previously withdrawn from the Custodial Account in respect of such Mortgage Loan
pursuant to Section 3.11(a)(ix) and Section 3.16(b), minus (iv) the proceeds, if
any, received in respect of such Mortgage Loan during the calendar month in
which such Final Recovery Determination was made, net of amounts that are
payable therefrom to the Servicer with respect to such Mortgage Loan pursuant to
Section 3.11(a)(iii); plus (v) Swap Payment Shortfall.
 
With respect to any REO Property as to which a Final Recovery Determination has
been made, an amount (not less than zero) equal to (i) the unpaid principal
balance of the related Mortgage Loan as of the date of acquisition of such REO
Property on behalf of REMIC I, plus (ii) accrued interest from the Due Date as
to which interest was last paid by the Mortgagor in respect of the related
Mortgage Loan through the end of the calendar month immediately preceding the
calendar month in which such REO Property was acquired, calculated in the case
of each calendar month during such period (A) at an annual rate equal to the
annual rate at which interest was then accruing on the related Mortgage Loan and
(B) on a principal amount equal to the Stated Principal Balance of the related
Mortgage Loan as of the close of business on the Distribution Date during such
calendar month, plus (iii) REO Imputed Interest for such REO Property for each
calendar month commencing with the calendar month in which such REO Property was
acquired and ending with the calendar month in which such Final Recovery
Determination was made, plus (iv) any amounts previously withdrawn from the
Custodial Account in respect of the related Mortgage Loan pursuant to Section
3.11(a)(ix) and Section 3.16(b), minus (v) the aggregate of all Advances and
Servicing Advances (in the case of Servicing Advances, without duplication of
amounts netted out of the rental income, Insurance Proceeds and Liquidation
Proceeds described in clause (vi) below) made by the Servicer in respect of such
REO Property or the related Mortgage Loan for which the Servicer has been or, in
connection with such Final Recovery Determination, will be reimbursed pursuant
to Section 3.23 out of rental income, Insurance Proceeds and Liquidation
Proceeds received in respect of such REO Property, minus (vi) the total of all
net rental income, Insurance Proceeds and Liquidation Proceeds received in
respect of such REO Property that has been, or in connection with such Final
Recovery Determination, will be transferred to the Certificate Account pursuant
to Section 3.23.
 

37

--------------------------------------------------------------------------------





 
With respect to each Mortgage Loan which has become the subject of a Deficient
Valuation, the difference between the principal balance of the Mortgage Loan
outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation.
 
With respect to each Mortgage Loan which has become the subject of a Debt
Service Reduction, the portion, if any, of the reduction in each affected
Monthly Payment attributable to a reduction in the Mortgage Rate imposed by a
court of competent jurisdiction. Each such Realized Loss shall be deemed to have
been incurred on the Due Date for each affected Monthly Payment.
 
With respect to any allocation of a Realized Loss to a Certificate related to a
Swap Payment Shortfall, such Realized Loss will be made by reducing the
Certificate Principal Balance of that Certificate by the amount so allocated as
of the Distribution Date in the month in which the Swap Payment Shortfall was
incurred.
 
If the Servicer receives Subsequent Recoveries with respect to any Mortgage
Loan, the amount of the Realized Loss with respect to that Mortgage Loan will be
reduced to the extent such recoveries are applied to principal distributions on
any Distribution Date.
 
Realized Losses allocated to the Class CE Certificates shall be allocated first
to the REMIC II Regular Interest CE-IO in reduction of the accrued but unpaid
interest thereon until such accrued and unpaid interest shall have been reduced
to zero and then to the REMIC II Regular Interest CE-PO in reduction of the
Principal Balance thereof.
 
“Record Date”: With respect to each Distribution Date and any Book-Entry
Certificate, the Business Day immediately preceding such Distribution Date. With
respect to each Distribution Date and any other Certificates, including any
Definitive Certificates, the last Business Day of the month immediately
preceding the month in which such Distribution Date occurs, except in the case
of the first Record Date which shall be the Closing Date.
 
“Reference Banks”: Deutsche Bank AG, Barclays’ Bank PLC, The Tokyo Mitsubishi
Bank and National Westminster Bank PLC and their successors in interest;
provided, however, that if any of the foregoing banks are not suitable to serve
as a Reference Bank, then any leading banks selected by the Trustee, after
consultation with the Depositor, which are engaged in transactions in Eurodollar
deposits in the international Eurocurrency market (i) with an established place
of business in London and (ii) not controlling, under the control of or under
common control with the Depositor or any Affiliate thereof.
 

38

--------------------------------------------------------------------------------





 
“Refinanced Mortgage Loan”: A Mortgage Loan the proceeds of which were not used
to purchase the related Mortgaged Property.
 
“Regular Certificate”: Any Class A Certificate, Mezzanine Certificate, Class CE
Certificate or Class P Certificate.
 
“Regular Interest”: A “regular interest” in a REMIC within the meaning of
Section 860G(a)(1) of the Code.
 
“Regulation AB”: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
“Relief Act”: The Servicemembers Civil Relief Act.
 
“Relief Act Interest Shortfall”: With respect to any Distribution Date and any
Mortgage Loan, any reduction in the amount of interest collectible on such
Mortgage Loan for the most recently ended calendar month as a result of the
application of the Relief Act.
 
“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
 
“REMIC I”: The segregated pool of assets subject hereto (exclusive of the Swap
Account and the Swap Agreement, each of which is not an asset of any REMIC),
constituting the primary trust created hereby and to be administered hereunder,
with respect to which a REMIC election is to be made, consisting of: (i) such
Mortgage Loans and Prepayment Charges related thereto as from time to time are
subject to this Agreement, together with the Mortgage Files relating thereto,
and together with all collections thereon and proceeds thereof; (ii) any REO
Property, together with all collections thereon and proceeds thereof; (iii) the
Trustee’s rights with respect to the Mortgage Loans under all insurance policies
required to be maintained pursuant to this Agreement and any proceeds thereof;
(iv) the Depositor’s rights under the Mortgage Loan Purchase Agreement
(including any security interest created thereby); and (v) the Custodial Account
(other than any amounts representing any Servicer Prepayment Charge Payment
Amount), the Certificate Account (other than any amounts representing any
Servicer Prepayment Charge Payment Amount) and any REO Account, and such assets
that are deposited therein from time to time and any investments thereof,
together with any and all income, proceeds and payments with respect thereto.
Notwithstanding the foregoing, however, REMIC I specifically excludes all
payments and other collections of principal and interest due on the Mortgage
Loans on or before the Cut-off Date and all Prepayment Charges payable in
connection with Principal Prepayments on the Mortgage Loans made before the
Cut-off Date.
 
“REMIC I Interest Loss Allocation Amount”: With respect to any Distribution
Date, an amount equal to (a) the product of (i) the aggregate Stated Principal
Balance of the Mortgage Loans and REO Properties then outstanding and (ii) the
REMIC I Remittance Rate for REMIC I Regular Interest I-LTAA minus the Marker
Rate, divided by (b) 12.
 

39

--------------------------------------------------------------------------------





 
“REMIC I Overcollateralized Amount”: With respect to any date of determination,
(i) 1% of the aggregate Uncertificated Balance of the REMIC I Regular Interests
(other than REMIC I Regular Interest I-LTP) minus (ii) the aggregate
Uncertificated Balance of REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest I-LTM9, REMIC
I Regular Interest I-LTM10, in each case as of such date of determination.
 
“REMIC I Principal Loss Allocation Amount”: With respect to any Distribution
Date, an amount equal to the product of (i) the aggregate Stated Principal
Balance of the Mortgage Loans and REO Properties then outstanding and (ii) 1
minus a fraction, the numerator of which is two times the aggregate
Uncertificated Balance of REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest I-LTM9 and
REMIC I Regular Interest I-LTM10 and the denominator of which is the aggregate
Uncertificated Balance of REMIC I Regular Interest I-LTA1, REMIC I Regular
Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular Interest
I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest I-LTM2, REMIC
I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC I Regular
Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular Interest
I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest I-LTM9, REMIC
I Regular Interest I-LTM10 and REMIC I Regular Interest I-LTZZ.
 
“REMIC I Regular Interest”: Any of the separate non-certificated beneficial
ownership interests in REMIC I issued hereunder and designated as a “regular
interest” in REMIC I. Each REMIC I Regular Interest shall accrue interest at the
related REMIC I Remittance Rate in effect from time to time or shall otherwise
be entitled to interest as set forth herein, and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Balance as set forth in the
Preliminary Statement hereto. The REMIC I Regular Interests are as follows:
REMIC I Regular Interest I-LTAA, REMIC I Regular Interest I-LTA1, REMIC I
Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I Regular
Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular Interest
I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest I-LTM4, REMIC
I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC I Regular
Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular Interest
I-LTM9, REMIC I Regular Interest I-LTM10, REMIC I Regular Interest I-LTZZ and
REMIC I Regular Interest I-LTP.
 

40

--------------------------------------------------------------------------------





 
“REMIC I Remittance Rate”: With respect to each REMIC I Regular Interest and any
Distribution Date, the weighted average of the Expense Adjusted Mortgage Rates
of the Mortgage Loans, weighted based on their Stated Principal Balances as of
the first day of the related Due Period.
 
“REMIC I Required Overcollateralized Amount”: 1% of the Overcollateralization
Target Amount.
 
“REMIC II”: The segregated pool of assets consisting of all of the REMIC I
Regular Interests conveyed in trust to the Trustee, for the benefit of the Class
A Certificates, the Mezzanine Certificates, the Class CE Certificates, the Class
P Certificates and the Class R-II Interest and all amounts deposited therein,
with respect to which a separate REMIC election is to be made.
 
“REMIC II Regular Interests”: Any Regular Interest issued by REMIC II, the
ownership of which is evidenced by a Class A Certificate, Mezzanine Certificate
or Class CE Certificate.
 
“REMIC II Regular Interest CE-IO”: A separate non-certificated regular interest
of REMIC II designated as a REMIC II Regular Interest. REMIC II Regular Interest
CE-IO shall have no entitlement to principal and shall be entitled to
distributions of interest subject to the terms and conditions hereof, in an
aggregate amount equal to interest distributable with respect to the Class CE
Certificates pursuant to the terms and conditions hereof.
 
“REMIC II Regular Interest CE-PO”: A separate non-certificated regular interest
of REMIC II designated as a REMIC II Regular Interest. REMIC II Regular Interest
CE-PO shall have no entitlement to interest and shall be entitled to
distributions of principal subject to the terms and conditions hereof, in an
aggregate amount equal to principal distributable with respect to the Class CE
Certificates pursuant to the terms and conditions hereof.
 
“REMIC Provisions”: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Section 860A through 860G
of the Code, and related provisions, and proposed, temporary and final
regulations and published rulings, notices and announcements promulgated
thereunder, as the foregoing may be in effect from time to time.
 
“Remittance Report”: A report in form and substance acceptable to the Trustee on
an electronic data file or tape prepared by the Servicer pursuant to Section
4.03 containing the data elements specified on Schedule 4, hereto, with such
additions, deletions and modifications as agreed to by the Trustee and the
Servicer.
 
“Rents from Real Property”: With respect to any REO Property, gross income of
the character described in Section 856(d) of the Code as being included in the
term “rents from real property.”
 
“REO Account”: The account or accounts maintained, or caused to be maintained,
by the Servicer in respect of an REO Property pursuant to Section 3.23.
 

41

--------------------------------------------------------------------------------





 
“REO Disposition”: The sale or other disposition of an REO Property on behalf of
REMIC I.
 
“REO Imputed Interest”: As to any REO Property, for any calendar month during
which such REO Property was at any time part of REMIC I, one month’s interest at
the applicable Expense Adjusted Mortgage Rate on the Stated Principal Balance of
such REO Property (or, in the case of the first such calendar month, of the
related Mortgage Loan, if appropriate) as of the close of business on the
Distribution Date in such calendar month.
 
“REO Principal Amortization”: With respect to any REO Property, for any calendar
month, the excess, if any, of (a) the aggregate of all amounts received in
respect of such REO Property during such calendar month, whether in the form of
rental income, sale proceeds (including, without limitation, that portion of the
Termination Price paid in connection with a purchase of all of the Mortgage
Loans and REO Properties pursuant to Section 9.01 that is allocable to such REO
Property) or otherwise, net of any portion of such amounts (i) payable pursuant
to Section 3.23(c) in respect of the proper operation, management and
maintenance of such REO Property or (ii) payable or reimbursable to the Servicer
pursuant to Section 3.23(d) for unpaid Servicing Fees in respect of the related
Mortgage Loan and unreimbursed Servicing Advances and Advances in respect of
such REO Property or the related Mortgage Loan, over (b) the REO Imputed
Interest in respect of such REO Property for such calendar month.
 
“REO Property”: A Mortgaged Property acquired by the Servicer on behalf of REMIC
I through foreclosure or deed-in-lieu of foreclosure, as described in Section
3.23.
 
“Request for Release”: A release signed by a Servicing Officer, in the form of
Exhibit E attached hereto.
 
“Reserve Interest Rate”: With respect to any Interest Determination Date, the
rate per annum that the Trustee determines to be either (i) the arithmetic mean
(rounded upwards if necessary to the nearest whole multiple of 1/16%) of the
one-month U.S. dollar lending rates which New York City banks selected by the
Trustee, after consultation with the Depositor, are quoting on the relevant
Interest Determination Date to the principal London offices of leading banks in
the London interbank market or (ii) in the event that the Trustee can determine
no such arithmetic mean, the lowest one-month U.S. dollar lending rate which New
York City banks selected by the Trustee, after consultation with the Depositor,
are quoting on such Interest Determination Date to leading European banks.
 
“Residential Dwelling”: Any one of the following: (i) an attached, detached or
semi-detached one-family dwelling, (ii) an attached, detached or semi-detached
two-to four-family dwelling, (iii) a one-family dwelling unit in a Fannie Mae
eligible condominium project, or (iv) an attached, detached or semi-detached
one-family dwelling in a planned unit development, none of which is a
co-operative or mobile home (as defined in 42 United States Code, Section
5402(6)).
 
“Residual Certificates”: The Class R Certificates.
 

42

--------------------------------------------------------------------------------





 
“Residual Interest”: The sole class of “residual interests” in a REMIC within
the meaning of Section 860G(a)(2) of the Code.
 
“Responsible Officer”: When used with respect to the Trustee, any vice
president, managing director, director, any assistant vice president, the
Secretary, any assistant secretary, the Treasurer, any assistant treasurer, any
associate, any trust officer or assistant trust officer or any other officer of
the Trustee having direct responsibility over this Agreement or otherwise
engaged in performing functions similar to those performed by any of the above
designated officers and, with respect to a particular matter, to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject.
 
“RFC”: Residential Funding Company, LLC, a Delaware limited liability company.
 
“Rolling Three-Month Delinquency Average”: With respect to any Distribution
Date, the average aggregate unpaid principal balance of the Mortgage Loans
delinquent 60 days or more (including Mortgage Loans that (i) are in
foreclosure, (ii) have been converted to REO Properties or (iii) have been
discharged due to bankruptcy) for each of the three (or one and two, in the case
of the Distribution Dates in February 2007 and March 2007, respectively)
immediately preceding months.
 
“S&P”: Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or its successor in interest.
 
“Sarbanes Certification”: As defined in Section 12.05(a)(iv).
 
“Securitization Transaction”: Any transaction involving either (1) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (2) an issuance of
publicly offered or privately placed, rated or unrated securities, the payments
on which are determined primarily by reference to one or more portfolios of
residential mortgage loans consisting, in whole or in part, of some or all of
the Mortgage Loans.
 
“Second Lien”: With respect to each Mortgaged Property, the lien of the
mortgage, deed of trust, or other instrument securing a Mortgage Loan that
creates a second lien on the Mortgaged Property.
 
“Second Lien Mortgage Loan”: A Mortgage Loan secured by the lien on the
Mortgaged Property, subject to one prior lien on such Mortgaged Property
securing financing obtained by the related Mortgagor.
 
“Seller”: Carrington Securities, LP, a Delaware limited partnership, or its
successor in interest, in its capacity as seller under the Mortgage Loan
Purchase Agreement.
 
“Senior Interest Distribution Amount”: With respect to any Distribution Date, an
amount equal to the sum of (i) the Interest Distribution Amount for such
Distribution Date for the Class A Certificates and (ii) the Interest Carry
Forward Amount, if any, for such Distribution Date for the Class A Certificates.
 

43

--------------------------------------------------------------------------------





 
“Servicer”: Residential Funding Company, LLC, a Delaware limited liability
company, or any successor servicer appointed as herein provided, in its capacity
as Servicer hereunder.
 
“Servicer Event of Default”: One or more of the events described in Section
7.01.
 
“Servicer Information”: As defined in Section 12.07(a)(i).
 
“Servicer Prepayment Charge Payment Amount”: The amounts payable by the Servicer
in respect of any waived Prepayment Charges pursuant to Section 3.01.
 
“Servicer Remittance Date”: With respect to any Distribution Date, by 1:00 p.m.
New York time on the Business Day preceding the related Distribution Date.
 
 
“Servicer Termination Test”: The Servicer Termination Test will be failed with
respect to any Distribution Date if the aggregate amount of Realized Losses
(other than Realized Losses which are Swap Payment Shortfalls, if any) incurred
since the Cut-off Date through the last day of the related Due Period (reduced
by the aggregate amount of Subsequent Recoveries received from the Cut-off Date
through the last day of the related Due Period) divided by aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date exceeds the
applicable percentages set forth below with respect to such Distribution Date:
 
Distribution Date Occurring In
 
Percentage(%)
February 2009 through January 2010
 
2.65% for the first distribution date of this period, plus an additional 1/12th
of 1.75% for each distribution date thereafter
     
February 2010 through January 2011
 
4.40% for the first distribution date of this period, plus an additional 1/12th
of 1.85% for each distribution date thereafter
     
February 2011 through January 2012
 
6.25% for the first distribution date of this period, plus an additional 1/12th
of 1.45% for each distribution date thereafter
     
February 2012 through January 2013
 
7.70% for the first distribution date of this period, plus an additional 1/12th
of 0.80% for each distribution date thereafter
     
February 2014 and thereafter
 
8.50%

 
“Servicing Account”: The account or accounts created and maintained pursuant to
Section 3.09.
 
“Servicing Advances”: The reasonable “out-of-pocket” costs and expenses
(including legal fees) incurred by the Servicer in connection with a default,
delinquency or other unanticipated event by the Servicer in the performance of
its servicing obligations, including, but not limited to, the cost of (i) the
preservation, restoration, inspection and protection of a Mortgaged Property,
(ii) any enforcement or judicial proceedings, including but not limited to
foreclosures and litigation, in respect of a particular Mortgage Loan, (iii) the
management (including reasonable fees in connection therewith) and liquidation
of any REO Property and (iv) the performance of its obligations under Section
3.01, Section 3.09, Section 3.14, Section 3.16 and Section 3.23. The Servicer
shall not be required to make any Nonrecoverable Servicing Advances.
 

44

--------------------------------------------------------------------------------





 
“Servicing Criteria”: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
 
“Servicing Fee”: With respect to each Mortgage Loan and for any calendar month,
an amount equal to the Servicing Fee Rate accrued for one month (or in the event
of any payment of interest which accompanies a Principal Prepayment in full made
by the Mortgagor during such calendar month, interest for the number of days
covered by such payment of interest) on the same principal amount on which
interest on such Mortgage Loan accrues for such calendar month, calculated on
the basis of a 360-day year consisting of twelve 30-day months. A portion of
such Servicing Fee may be retained by any Sub-Servicer as its servicing
compensation.
 
“Servicing Fee Rate”: 0.500% per annum.
 
“Servicing Officer”: Any officer of the Servicer, or any officer of an approved
Subservicer as provided in Section 14.01(d), involved in, or responsible for,
the administration and servicing of Mortgage Loans, whose name and specimen
signature appear on a list of Servicing Officers furnished by the Servicer to
the Trustee and the Depositor on the Closing Date, as such list may from time to
time be amended.
 
“Servicing Transfer Costs”: Shall mean all reasonable costs and expenses
incurred by the Trustee in connection with the transfer of servicing from a
predecessor servicer, including, without limitation, any reasonable costs or
expenses associated with the complete transfer of all servicing data and the
completion, correction or manipulation of such servicing data as may be required
by the Trustee to correct any errors or insufficiencies in the servicing data or
otherwise to enable the Trustee (or any successor servicer appointed pursuant to
Section 7.02) to service the Mortgage Loans properly and effectively and any
fees associated with MERS.
 
“Short Pay-off”: As defined in Section 3.07.
 
“Single Certificate”: With respect to any Class of Certificates (other than the
Class P Certificates and the Residual Certificates), a hypothetical Certificate
of such Class evidencing a Percentage Interest for such Class corresponding to
an initial Certificate Principal Balance of $1,000. With respect to the Class P
Certificates and the Residual Certificates, a hypothetical Certificate of such
Class evidencing a 100% Percentage Interest in such Class.
 
“Startup Day”: With respect to each Trust REMIC, the day designated as such
pursuant to Section 10.01(b) hereof.
 

45

--------------------------------------------------------------------------------





 
“Stated Principal Balance”: With respect to any Mortgage Loan: (a) as of any
date of determination up to but not including the Distribution Date on which the
proceeds, if any, of a Liquidation Event with respect to such Mortgage Loan
would be distributed, the principal balance of such Mortgage Loan as of the
Cut-off Date, as shown on the Mortgage Loan Schedule, minus the sum of (i) the
principal portion of each Monthly Payment due on a Due Date subsequent to the
Cut-off Date, to the extent received from the Mortgagor or advanced by the
Servicer and distributed pursuant to Section 4.01 on or before such date of
determination, (ii) all Principal Prepayments received after the Cut-off Date,
to the extent distributed pursuant to Section 4.01 on or before such date of
determination, (iii) all Liquidation Proceeds and Insurance Proceeds applied by
the Servicer as recoveries of principal in accordance with the provisions of
Section 3.16, to the extent distributed pursuant to Section 4.01 on or before
such date of determination, and (iv) any Realized Loss incurred with respect
thereto as a result of a Deficient Valuation made during or prior to the
Prepayment Period for the most recent Distribution Date coinciding with or
preceding such date of determination; and (b) as of any date of determination
coinciding with or subsequent to the Distribution Date on which the proceeds, if
any, of a Liquidation Event with respect to such Mortgage Loan would be
distributed, zero. With respect to any REO Property: (a) as of any date of
determination up to but not including the Distribution Date on which the
proceeds, if any, of a Liquidation Event with respect to such REO Property would
be distributed, an amount (not less than zero) equal to the Stated Principal
Balance of the related Mortgage Loan as of the date on which such REO Property
was acquired on behalf of REMIC I, minus the sum of (i) if such REO Property was
acquired before the Distribution Date in any calendar month, the principal
portion of the Monthly Payment due on the Due Date in the calendar month of
acquisition, to the extent advanced by the Servicer and distributed pursuant to
Section 4.01 on or before such date of determination, and (ii) the aggregate
amount of REO Principal Amortization in respect of such REO Property for all
previously ended calendar months, to the extent distributed pursuant to Section
4.01 on or before such date of determination; and (b) as of any date of
determination coinciding with or subsequent to the Distribution Date on which
the proceeds, if any, of a Liquidation Event with respect to such REO Property
would be distributed, zero.
 
“Stepdown Date”: The later to occur of (a) the ealier to occur of (i) the
Distribution Date occurring in February 2010 and (ii) the Distribution Date
immediately following the Distribution Date on which the aggregate Certificate
Principal Balances of the Class A Certificates is reduced to zero; and (b) the
first Distribution Date on which the Credit Enhancement Percentage with respect
to the Class A Certificates (calculated for this purpose only prior to any
distribution of the Principal Distribution Amount to the holders of the
Certificates then entitled to distributions of principal on such Distribution
Date) is equal to or greater than 52.10%.
 
“Subcontractor”: Any vendor, subcontractor or other Person (but not including
the Trustee, except to the extent described in Article XI) that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the
Servicer or a Sub-Servicer.
 
“Subordination Percentage”: With respect to each class of Class A and Mezzanine
Certificates, the applicable approximate percentage set forth in the table
below.
 
Class
 
Percentage(%)
 
Class
 
Percentage(%)
 
A
   
47.90
 
 
M-6
 
 
83.10
 
M-1
 
 
59.20
 
 
M-7
 
 
86.60
 
M-2
 
 
68.60
 
 
M-8
 
 
88.40
 
M-3
 
 
72.20
 
 
M-9
 
 
91.00
 
M-4
 
 
77.40
 
 
M-10
 
 
93.40
 
M-5
 
 
80.40
 
 
 
 
 
 
 

 


 

46

--------------------------------------------------------------------------------



 
“Sub-Servicer”: Any Person with which the Servicer has entered into a
Sub-Servicing Agreement and which meets the qualifications of a Sub-Servicer
pursuant to Section 3.02.
 
“Sub-Servicing Account”: As defined in Section 3.08.
 
“Sub-Servicing Agreement”: The written contract between the Servicer and a
Sub-Servicer relating to servicing and administration of certain Mortgage Loans
as provided in Section 3.02.
 
“Subsequent Recoveries”: As of any Distribution Date, unexpected amounts
received by the Servicer (net of any related expenses permitted to be reimbursed
to the Servicer) specifically related to a Mortgage Loan that was the subject of
a liquidation or an REO Disposition prior to the related Prepayment Period that
resulted in a Realized Loss. If Subsequent Recoveries are received, they will be
included as part of the Principal Remittance Amount for the following
Distribution Date. In addition, after giving effect to all distributions on a
Distribution Date, the amount of such Subsequent Recoveries will increase the
Certificate Principal Balance first, of the Class A Certificates then
outstanding, if a Realized Loss had been allocated to the Class A Certificates,
on a pro rata basis by the amount of such Subsequent Recoveries, and second, of
the class of Mezzanine Certificates then outstanding with the highest
distribution priority to which a Realized Loss was allocated. Thereafter, such
class of Class A and Mezzanine Certificates will accrue interest on the
increased Certificate Principal Balance.
 
“Substitution Shortfall Amount”: As defined in Section 2.03(b).
 
“Swap Account”: The separate trust account created and maintained by the
Trustee.
 
“Swap Agreement”: The interest rate swap agreement between the Swap Counterparty
and the Trustee, on behalf of the Trust, which agreement provides for Net Swap
Payments and Swap Termination Payments to be paid, as provided therein, together
with any schedules, confirmations, credit support annexes or other agreements
relating thereto, attached hereto as Exhibit K-1.
 
“Swap Agreement Notional Balance”: As to the Swap Agreement and each “Floating
Rate Payer Payment Date” (as defined in the Swap Agreement), the amount set
forth on Exhibit K-2 hereto for such Floating Rate Payer Payment Date.
 
“Swap Counterparty”: The swap counterparty under the Swap Agreement either (a)
entitled to receive payments from the Trustee from amounts payable by the Trust
Fund under this Agreement or (b) required to make payments to the Trustee for
payment to the Trust Fund, in either case pursuant to the terms of the Swap
Agreement, and any successor in interest or assign. Initially, the Swap
Counterparty shall be Swiss Re Financial Corporation.
 

47

--------------------------------------------------------------------------------





 
“Swap LIBOR”: LIBOR as determined pursuant to the Swap Agreement.
 
“Swap Counterparty Trigger Event”: With respect to any Distribution Date, (i) an
“Event of Default” (as defined in the Swap Agreement) with respect to which the
Swap Counterparty is a “Defaulting Party” (as defined in the Swap Agreement) or
a “Termination Event” (as defined in the Swap Agreement) (including an
“Additional Termination Event” (as defined in the Swap Agreement)) under the
Swap Agreement with respect to which the Swap Counterparty is the sole “Affected
Party” (as defined in the Swap Agreement).
 
“Swap Payment Shortfall”: With respect to any Distribution Date, a Realized Loss
equal to the lesser of (x) any Net Swap Payment owed to the Swap Counterparty or
Swap Termination Payment on any Distribution Date not due to a Swap Counterparty
Trigger Event owed to the Swap Counterparty to the extent not covered by that
portion of the Available Distribution Amount (without giving effect to any Net
Swap Payment owed to the Swap Counterparty or any Swap Termination Payment owed
to the Swap Counterparty not due to a Swap Counterparty Trigger Event) for that
Distribution Date that represents interest received or advanced on the Mortgage
Loans and (y) the Available Distribution Amount (without giving effect to any
Net Swap Payment owed to the Swap Counterparty or any Swap Termination Payment
owed to the Swap Counterparty not due to a Swap Counterparty Trigger Event) for
that Distribution Date other than the portion of the Available Distribution
Amount for that Distribution Date that represents interest received or advanced
on the Mortgage Loans.
 
“Swap Termination Payment”: Upon the designation of an “Early Termination Date”
(as defined in the Swap Agreement), the payment to be made by the Trustee on
behalf of the Trust to the Swap Counterparty from payments from the Trust Fund,
or by the Swap Counterparty to the Trustee for payment to the Trust Fund, as
applicable, pursuant to the terms of the Swap Agreement.
 
“Tax Returns”: The federal income tax return on Internal Revenue Service Form
1066, U.S. Real Estate Mortgage Investment Conduit Income Tax Return, including
Schedule Q thereto, Quarterly Notice to Residual Interest Holders of REMIC
Taxable Income or Net Loss Allocation, or any successor forms, to be filed on
behalf of the Trust Fund due to the classification of portions thereof as REMICs
under the REMIC Provisions, together with any and all other information reports
or returns that may be required to be furnished to the Certificateholders or
filed with the Internal Revenue Service or any other governmental taxing
authority under any applicable provisions of federal, state or local tax laws.
 
“Telerate Page 3750”: The display designated as page “3750” on the Dow Jones
Telerate Capital Markets Report (or such other page as may replace page 3750 on
that report for the purpose of displaying London interbank offered rates of
major banks).
 
“Termination Price”: As defined in Section 9.01.
 
“Terminator”: As defined in Section 9.01.
 
“Third-Party Originator”: Each Person, other than a Qualified Correspondent,
that originated Mortgage Loans acquired by the Servicer.
 

48

--------------------------------------------------------------------------------





 
“Transaction Party”: As defined in Section 11.02.
 
“Transfer”: Any direct or indirect transfer, sale, pledge, hypothecation, or
other form of assignment of any Ownership Interest in a Certificate.
 
“Transferee”: Any Person who is acquiring by Transfer any Ownership Interest in
a Certificate.
 
“Transferor”: Any Person who is disposing by Transfer of any Ownership Interest
in a Certificate.
 
“Trigger Event”: A Trigger Event is in effect on any Distribution Date on or
after the Stepdown Date if:
 
(a) the Delinquency Percentage exceeds 30.72% of the then current Credit
Enhancement Percentage with respect to the Class A Certificates for the prior
Distribution Date; or
 
(b) the aggregate amount of Realized Losses (other than Realized Losses which
are Swap Payment Shortfalls, if any) incurred since the Cut-off Date through the
last day of the related Due Period (after giving effect to scheduled payments of
principal due during the related Due Period, to the extent received or advanced,
and unscheduled collections of principal received during the related Prepayment
Period, reduced by the aggregate amount of Subsequent Recoveries received since
the Cut-off Date through the last day of the related Due Period) divided by
aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date
exceeds the applicable percentages set forth below with respect to such
Distribution Date:
 
Distribution Date Occurring In
 
Percentage(%)
February 2009 through January 2010
 
1.40% for the first distribution date of this period, plus an additional 1/12th
of 1.75% for each distribution date thereafter
     
February 2010 through January 2011
 
3.15% for the first distribution date of this period, plus an additional 1/12th
of 1.85% for each distribution date thereafter
     
February 2011 through January 2012
 
5.00% for the first distribution date of this period, plus an additional 1/12th
of 1.45% for each distribution date thereafter
     
February 2012 through January 2013
 
6.45% for the first distribution date of this period, plus an additional 1/12th
of 0.80% for each distribution date thereafter
     
February 2014 and thereafter
 
7.25%

 
“Trust Fund”: Collectively, all of the assets of each Trust REMIC, the Swap
Account, the Swap Agreement and the other assets conveyed by the Depositor to
the Trustee pursuant to Section 2.01.
 
“Trust REMIC”: Any of REMIC I or REMIC II.
 

49

--------------------------------------------------------------------------------





 
“Trustee”: Wells Fargo Bank, N.A., a national banking association, or its
successor in interest, or any successor trustee appointed as herein provided.
 
“Trustee Information”: As defined in Section 11.05.
 
“Trustee Fee”: The amount payable to the Trustee on each Distribution Date
pursuant to Section 8.05 as compensation for all services rendered by it in the
execution of the trust hereby created and in the exercise and performance of any
of the powers and duties of the Trustee hereunder, which amount shall equal the
Trustee Fee Rate accrued for one month on the aggregate Stated Principal Balance
of the Mortgage Loans and any REO Properties as of the first day of the related
Due Period (or, in the case of the initial Distribution Date, as of the Cut-off
Date), calculated on the basis of a 360-day year consisting of twelve 30-day
months.
 
“Trustee Fee Rate”: 0.0025% per annum.
 
“Uncertificated Balance”: The amount of any REMIC I Regular Interest outstanding
as of any date of determination. As of the Closing Date, the Uncertificated
Balance of each REMIC I Regular Interest shall equal the amount set forth in the
Preliminary Statement hereto as its initial uncertificated balance. On each
Distribution Date, the Uncertificated Balance of each REMIC I Regular Interest
shall be reduced by all distributions of principal made on such REMIC I Regular
Interest on such Distribution Date pursuant to Section 4.01 and, if and to the
extent necessary and appropriate, shall be further reduced on such Distribution
Date by Realized Losses as provided in Section 4.04. The Uncertificated Balance
of REMIC I Regular Interest I-LTZZ shall be increased by interest deferrals as
provided in Section 4.01(a)(1)(i)(A). The Uncertificated Balance of each REMIC I
Regular Interest shall never be less than zero.
 
“Uncertificated Interest”: With respect to any REMIC I Regular Interest for any
Distribution Date, one month’s interest at the REMIC I Remittance Rate
applicable to such REMIC I Regular Interest for such Distribution Date, accrued
on the Uncertificated Balance thereof immediately prior to such Distribution
Date. Uncertificated Interest in respect of any REMIC I Regular Interest shall
accrue on the basis of a 360-day year consisting of twelve 30-day months.
Uncertificated Interest with respect to each Distribution Date, as to any REMIC
I Regular Interest, shall be reduced by an amount equal to the sum of (a) the
aggregate Prepayment Interest Shortfall, if any, for such Distribution Date to
the extent not covered by payments pursuant to Section 3.24 and (b) the
aggregate amount of any Relief Act Interest Shortfall, if any allocated, in each
case, to such REMIC I Regular Interest pursuant to Section 1.02. In addition,
Uncertificated Interest with respect to each Distribution Date, as to any REMIC
I Regular Interest shall be reduced by Realized Losses, if any, allocated to
such REMIC I Regular Interest pursuant to Section 1.02 and Section 4.04.
 
“Underwriters’ Exemption”: An individual exemption issued by the United States
Department of Labor, Prohibited Transaction Exemption 91-23 (56 Fed. Reg. 15936,
April 19, 1991), as amended, to Citigroup Global Markets Inc. (formerly known as
Salomon Smith Barney Inc.), for specific offerings in which Citigroup Global
Markets Inc. or any person directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with
Citigroup Global Markets Inc. is an underwriter, placement agent or a manager or
co-manager of the underwriting syndicate or selling group where the trust and
the offered certificates meet specified conditions. The Underwriters’ Exemption,
as amended, provides a partial exemption for transactions involving certificates
representing a beneficial interest in a trust and entitling the holder to
pass-through payments of principal, interest and/or other payments with respect
to the trust’s assets.
 

50

--------------------------------------------------------------------------------





 
“Uninsured Cause”: Any cause of damage to a Mortgaged Property such that the
complete restoration of such property is not fully reimbursable by the hazard
insurance policies required to be maintained pursuant to Section 3.14.
 
“United States Person”: A citizen or resident of the United States, a
corporation, partnership (or other entity treated as a corporation or
partnership for United States federal income tax purposes) created or organized
in, or under the laws of, the United States, any state thereof, or the District
of Columbia (except in the case of a partnership, to the extent provided in
Treasury regulations) provided that, for purposes solely of the restrictions on
the transfer of Class R Certificates, no partnership or other entity treated as
a partnership for United States federal income tax purposes shall be treated as
a United States Person unless all persons that own an interest in such
partnership either directly or through any entity that is not a corporation for
United States federal income tax purposes are required by the applicable
operative agreement to be United States Persons, or an estate the income of
which from sources without the United States is includible in gross income for
United States federal income tax purposes regardless of its connection with the
conduct of a trade or business within the United States, or a trust if a court
within the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority
to control all substantial decisions of the trust. The term “United States”
shall have the meaning set forth in Section 7701 of the Code or successor
provisions.
 
“Value”: With respect to any Mortgaged Property, the lesser of (i) the lesser of
(a) the value thereof as determined by an appraisal made for RFC at the time of
origination of the Mortgage Loan by an appraiser who met the minimum
requirements of Fannie Mae and Freddie Mac and (b) the value thereof as
determined by a review appraisal conducted by RFC in accordance with RFC’s
underwriting guidelines, and (ii) the purchase price paid for the related
Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan;
provided, however, (A) in the case of a Refinanced Mortgage Loan, such value of
the Mortgaged Property is based solely upon clause (i) above.
 
“Voting Rights”: The portion of the voting rights of all of the Certificates
which is allocated to any Certificate. With respect to any date of
determination, 98% of all Voting Rights will be allocated among the holders of
the Class A Certificates, the Mezzanine Certificates and the Class CE
Certificates in proportion to the then outstanding Certificate Principal
Balances of their respective Certificates, 1% of all Voting Rights will be
allocated to the holders of the Class P Certificates and 1% of all Voting Rights
will be allocated among the holders of the Residual Certificates. The Voting
Rights allocated to each Class of Certificate shall be allocated among Holders
of each such Class in accordance with their respective Percentage Interests as
of the most recent Record Date.
 

51

--------------------------------------------------------------------------------







SECTION 1.02  Allocation of Certain Interest Shortfalls. For purposes of
calculating the amount of Accrued Certificate Interest and the amount of the
Interest Distribution Amount for the Class A Certificates, the Mezzanine
Certificates and the Class CE Certificates for any Distribution Date, (1) the
aggregate amount of any Prepayment Interest Shortfalls (to the extent not
covered by payments by the Servicer pursuant to Section 3.24) and any Relief Act
Interest Shortfall incurred in respect of the Mortgage Loans for any
Distribution Date shall be allocated first, to the Class CE Certificates based
on, and to the extent of, one month’s interest at the then applicable
Pass-Through Rate on the Notional Amount of the Class CE Certificates and,
thereafter, among the Class A Certificates and the Mezzanine Certificates on a
pro rata basis based on, and to the extent of, one month’s interest at the then
applicable respective Pass-Through Rate on the respective Certificate Principal
Balance of each such Certificate and (2) the aggregate amount of any Realized
Losses incurred for any Distribution Date shall be allocated to the Class CE
Certificates based on, and to the extent of, one month’s interest at the then
applicable Pass-Through Rate on the Notional Amount of the Class CE
Certificates.
 
For purposes of calculating the amount of Uncertificated Interest for the REMIC
I Regular Interests for any Distribution Date, the aggregate amount of any
Prepayment Interest Shortfalls (to the extent not covered by payments by the
Servicer pursuant to Section 3.24) and any Relief Act Interest Shortfalls
incurred in respect of the Mortgage Loans for any Distribution Date shall be
allocated among REMIC I Regular Interest I-LTAA, REMIC I Regular Interest
I-LTA1, REMIC I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC
I Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular
Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest
I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC
I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular
Interest I-LTM9, REMIC I Regular Interest I-LTM10 and REMIC I Regular Interest
I-LTZZ pro rata based on, and to the extent of, one month’s interest at the then
applicable respective Pass-Through Rate on the respective Uncertificated Balance
of each such REMIC I Regular Interest.
 
ARTICLE II 

 
CONVEYANCE OF MORTGAGE LOANS;
ORIGINAL ISSUANCE OF CERTIFICATES
 
SECTION 2.01  Conveyance of the Mortgage Loans. On the Closing Date, the
Depositor will transfer, assign, set over and otherwise convey to the Trustee
without recourse, for the benefit of the Certificateholders, all the right,
title and interest of the Depositor, including any security interest therein for
the benefit of the Depositor, in and to the Mortgage Loans identified on the
Mortgage Loan Schedule, the rights of the Depositor under the Mortgage Loan
Purchase Agreement, and all other assets included or to be included in REMIC I.
Such assignment includes all interest and principal received by the Depositor or
the Servicer on or with respect to the Mortgage Loans (other than payments of
principal and interest due on such Mortgage Loans on or before the Cut-off
Date). The Depositor herewith delivers to the Trustee an executed copy of the
Mortgage Loan Purchase Agreement. In addition, on the Closing Date, the Trustee
is hereby directed to enter into the Swap Agreement on behalf of the Trust Fund
with the Swap Counterparty.
 
52

--------------------------------------------------------------------------------

 
 
In connection with such transfer and assignment, the Depositor shall deliver to
and deposit with the Trustee the following documents or instruments with respect
to each Mortgage Loan so transferred and assigned (in each case, a “Mortgage
File”):
 
(i) the original Mortgage Note, endorsed in blank or in the following form “Pay
to the order of Wells Fargo Bank, N.A., as Trustee under the applicable
agreement, without recourse,” with all prior and intervening endorsements
showing a complete chain of endorsement from the originator to the Person so
endorsing to the Trustee;
 
(ii) the original Mortgage (noting the presence of the MIN of the Mortgage Loan
and language indicating that the Mortgage Loan is a MOM Loan if the Mortgage
Loan is a MOM Loan) with evidence of recording thereon, and the original
recorded power of attorney, if the Mortgage was executed pursuant to a power of
attorney, with evidence of recording thereon;
 
(iii) unless the Mortgage Loan is registered on the MERS® System, an original
Assignment in blank;
 
(iv) the original recorded Assignment or Assignments showing a complete chain of
assignment from the originator to the Person assigning the Mortgage to the
Trustee (or to MERS if the Mortgage Loan is registered on the MERS® System and
noting the presence of MIN) as contemplated by the immediately preceding clause
(iii); and
 
(v) the original or copies of each assumption, modification or substitution
agreement, if any.
 
With respect to a maximum of approximately 4.9% of the Original Mortgage Loans
by outstanding Stated Principal Balance of the Original Mortgage Loans as of the
Cut-off Date, if any original Mortgage Note referred to in Section 2.01(i) above
cannot be located, the obligations of the Depositor to deliver such documents
shall be deemed to be satisfied upon delivery to the Trustee of a photocopy of
such Mortgage Note, if available, with a lost note affidavit substantially in
the form of Exhibit H attached hereto (or in such form otherwise acceptable to
the Trustee). If any of the original Mortgage Notes for which a lost note
affidavit was delivered to the Trustee is subsequently located, such original
Mortgage Note shall be delivered to the Trustee within three Business Days.
 
If any of the documents referred to in Sections 2.01(ii), (iii) or (iv) above
has, as of the Closing Date, been submitted for recording but either (x) has not
been returned from the applicable public recording office or (y) has been lost
or such public recording office has retained the original of such document, the
obligations of the Depositor to deliver such documents shall be deemed to be
satisfied upon (1) delivery to the Trustee of a copy of each such document
certified by RFC in the case of (x) above or the applicable public recording
office in the case of (y) above to be a true and complete copy of the original
that was submitted for recording and (2) if such copy is certified by RFC,
delivery to the Trustee, promptly upon receipt thereof of either the original or
a copy of such document certified by the applicable public recording office to
be a true and complete copy of the original. Notice shall be provided to the
Trustee and the Rating Agencies by the Depositor if delivery pursuant to clause
(2) above will be made more than 180 days after the Closing Date. If the
original lender’s title insurance policy was not delivered pursuant to Section
2.01(vi) above, the Depositor shall deliver or cause to be delivered to the
Trustee, promptly after receipt thereof, the original lender’s title insurance
policy. The Depositor shall deliver or cause to be delivered to the Trustee
promptly upon receipt thereof any other original documents constituting a part
of a Mortgage File received with respect to any Mortgage Loan, including, but
not limited to, any original documents evidencing an assumption or modification
of any Mortgage Loan.
 
53

--------------------------------------------------------------------------------

 
 
Except with respect to any Mortgage Loan for which MERS is identified on the
Mortgage, the Trustee shall enforce the obligations of the Seller under the
Mortgage Loan Purchase Agreement to promptly (within sixty Business Days
following the later of the Closing Date and the date of receipt by the Trustee
of the recording information for a Mortgage, but in no event later than ninety
days following the Closing Date) submit or cause to be submitted for recording,
at the expense of RFC and at no expense to the Trust Fund, the Trustee or the
Depositor, in the appropriate public office for real property records, each
Assignment referred to in Sections 2.01(iii) and (iv) above and the Depositor
shall execute each original Assignment or cause each original Assignment to be
executed in the following form: “Wells Fargo Bank, N.A., as Trustee under the
applicable agreement.” In the event that any such Assignment is lost or returned
unrecorded because of a defect therein, the Seller shall promptly prepare or
cause to be prepared (at the expense of RFC) a substitute Assignment or cure or
cause to be cured such defect, as the case may be, and thereafter cause each
such Assignment to be duly recorded. If RFC is unable to pay the cost of
recording the Assignments, such expense will be paid by the Trustee and shall be
reimbursable to the Trustee as an Extraordinary Trust Fund Expense.
Notwithstanding the foregoing, the Trustee shall not be responsible for
determining whether any Assignment delivered by the Depositor hereunder is in
recordable form.
 
Notwithstanding the foregoing, however, for administrative convenience and
facilitation of servicing and to reduce closing costs, the Assignments shall not
be required to be submitted for recording (except with respect to any Mortgage
Loan located in Maryland) unless the Trustee or the Depositor receives written
notice that failure to record would result in a withdrawal or a downgrading by
any Rating Agency of the rating on any Class of Certificates; provided, however,
the Trustee shall enforce the obligations of the Seller under the Mortgage Loan
Purchase Agreement to submit or cause to be submitted each Assignment for
recording in the manner described above, except with respect to any Mortgage
Loan for which MERS is identified on the Mortgage, at no expense to the Trust
Fund or the Trustee, upon the earliest to occur of: (i) reasonable direction by
Holders of Certificates entitled to at least 25% of the Voting Rights, (ii) the
occurrence of a Servicer Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Servicer, (iv) the occurrence of a
servicing transfer as described in Section 7.02 hereof, (v) with respect to any
one Assignment, the occurrence of a bankruptcy, insolvency or foreclosure
relating to the Mortgagor under the related Mortgage and (vi) any Mortgage Loan
that is 90 days or more delinquent. Upon receipt of written notice by the
Trustee from the Servicer that recording of the Assignments is required pursuant
to one or more of the conditions set forth in the preceding sentence, the
Depositor shall be required to deliver such Assignments or shall cause such
Assignments to be delivered within 30 days following receipt of such notice.
 
54

--------------------------------------------------------------------------------

 
 
All original documents relating to the Mortgage Loans that are not delivered to
the Trustee are and shall be held by or on behalf of the Seller, the Depositor
or the Servicer, as the case may be, in trust for the benefit of the Trustee on
behalf of the Certificateholders. In the event that any such original document
is required pursuant to the terms of this Section 2.01 to be a part of a
Mortgage File, such document shall be delivered promptly to the Trustee. Any
such original document delivered to or held by the Depositor that is not
required pursuant to the terms of this Section to be a part of a Mortgage File,
shall be delivered promptly to the Servicer.
 
The parties hereto understand and agree that it is not intended that any
Mortgage Loans be included in the Trust that are (a) “high cost” loans under the
Home Ownership and Equity Protection Act of 1994 or (b) “high cost,”
“threshold,” “covered” or “predatory” loans under any other applicable federal,
state or local law (including without limitation any regulation or ordinance)
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees).
 
SECTION 2.02  Acceptance of REMIC I by Trustee. The Trustee acknowledges receipt
subject to the provisions of Section 2.01 above and subject to any exceptions
noted on the exception report described in the next paragraph below, of the
documents referred to in Section 2.01 (other than such documents described in
Section 2.01(v)) and all other assets included in the definition of “REMIC I”
under clauses (i), (iii), (iv) and (v) (to the extent of amounts attributable
thereto deposited into the Certificate Account) and declares that it holds and
will hold such documents and the other documents delivered to it constituting a
Mortgage File, and that it holds or will hold all such assets and such other
assets included in the definition of “REMIC I” in trust for the exclusive use
and benefit of all present and future Certificateholders.
 
The Trustee, for the benefit of the Certificateholders, shall review each
Mortgage File on or before the Closing Date, and certify in substantially the
form attached hereto as Exhibit C-1 that, as to each Mortgage Loan listed in the
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in the exception report annexed thereto as
not being covered by such certification), (i) all documents constituting part of
such Mortgage File (other than such documents described in Section 2.01(v))
required to be delivered to it pursuant to this Agreement are in its possession,
(ii) such documents have been reviewed by it and appear regular on their face
and relate to such Mortgage Loan and (iii) based on its examination and only as
to the foregoing, the information set forth in the Mortgage Loan Schedule that
corresponds to items (i), (ii), (iii) and (xvi) of the definition of “Mortgage
Loan Schedule” accurately reflects information set forth in the Mortgage File.
It is herein acknowledged that, in conducting such review, the Trustee is under
no duty or obligation (i) to inspect, review or examine any such documents,
instruments, certificates or other papers to determine whether they are genuine,
enforceable, valid, legally binding, effective or appropriate for the
represented purpose or whether they have actually been recorded or are in
recordable form or that they are other than what they purport to be on their
face, (ii) to determine whether any Mortgage File should include any of the
documents specified in clause (v) of Section 2.01 or (iii) to determine the
perfection or priority of any security interest in any such documents or
instruments. Notwithstanding the foregoing, in conducting the review described
in this Section 2.02, the Trustee shall not be responsible for determining (i)
if an Assignment is sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect of record the sale of the
Mortgage or (ii) if a Mortgage creates a first or second lien on, or first or
second priority security interest in, a Mortgaged Property.
 
55

--------------------------------------------------------------------------------

 
 
Prior to the first anniversary date of this Agreement, the Trustee shall deliver
to the Depositor, the Trustee and the Servicer a final certification in the form
annexed hereto as Exhibit C-2 evidencing the completeness of the Mortgage Files,
with any applicable exceptions noted thereon, and the Servicer shall forward a
copy thereof to any Sub-Servicer.
 
If in the process of reviewing the Mortgage Files and making or preparing, as
the case may be, the certifications referred to above, the Trustee, finds any
document or documents constituting a part of a Mortgage File to be missing or
defective in any material respect, at the conclusion of its review the Trustee,
shall so notify the Depositor and the Servicer. In addition, upon the discovery
by the Depositor, the Servicer, the Trustee of a breach of any of the
representations and warranties made by either RFC or the Seller in the related
Mortgage Loan Purchase Agreement in respect of any Mortgage Loan which
materially adversely affects such Mortgage Loan or the interests of the
Certificateholders in such Mortgage Loan, the party discovering such breach
shall give prompt written notice to the other parties.
 
The Trustee shall, at the written request and expense of any Certificateholder,
provide a written report to such Certificateholder of all Mortgage Files
released to the Servicer for servicing purposes.
 
The Depositor and the Trustee intend that the assignment and transfer herein
contemplated is absolute and constitutes a sale of the Mortgage Loans, the
related Mortgage Notes and the related documents, conveying good title thereto
free and clear of any liens and encumbrances, from the Depositor to the Trustee
in trust for the benefit of the Certificateholders and that such property not be
part of the Depositor’s estate or property of the Depositor in the event of any
insolvency by the Depositor. In the event that such conveyance is deemed to be,
or to be made as security for, a loan, the parties intend that the Depositor
shall be deemed to have granted and does hereby grant to the Trustee a first
priority perfected security interest in all of the Depositor’s right, title and
interest in and to the Mortgage Loans, the related Mortgage Notes and the
related documents, and that this Agreement shall constitute a security agreement
under applicable law.
 
 
56

--------------------------------------------------------------------------------

 
 
SECTION 2.03  Repurchase or Substitution of Mortgage Loans by RFC and the
Seller. (a) Upon discovery or receipt of notice of any materially defective
document in, or that a document is missing from, a Mortgage File or of the
breach by RFC or the Seller of any representation, warranty or covenant under
the Mortgage Loan Purchase Agreement in respect of any Mortgage Loan that
materially adversely affects the value of such Mortgage Loan or the interest
therein of the Certificateholders, the Trustee shall promptly notify the Seller,
RFC and the Servicer of such defect, missing document or breach and request that
RFC or the Seller, as applicable, deliver such missing document or cure such
defect or breach within 60 days from the date RFC or the Seller, as applicable,
was notified of such missing document, defect or breach, and if RFC or the
Seller, as applicable, does not deliver such missing document or cure such
defect or breach in all material respects during such period, the Trustee shall
enforce the obligations of RFC or the Seller, as applicable, under the Mortgage
Loan Purchase Agreement to repurchase such Mortgage Loan from REMIC I at the
Purchase Price within 90 days after the date on which RFC or the Seller, as
applicable, was notified (subject to Section 2.03(c)) of such missing document,
defect or breach, if and to the extent that RFC or the Seller, as applicable, is
obligated to do so under the Mortgage Loan Purchase Agreement. The Purchase
Price for the repurchased Mortgage Loan shall be remitted to the Servicer for
deposit in the Custodial Account and the Trustee, upon receipt of written
certification from the Servicer of such deposit, shall release to RFC or the
Seller, as applicable, the related Mortgage File and the Trustee shall execute
and deliver such instruments of transfer or assignment, in each case without
recourse, as RFC or the Seller, as applicable, shall furnish to it and as shall
be necessary to vest in RFC or the Seller, as applicable, any Mortgage Loan
released pursuant hereto. The Trustee shall not have any further responsibility
with regard to such Mortgage File. In lieu of repurchasing any such Mortgage
Loan as provided above, if so provided in the Mortgage Loan Purchase Agreement,
RFC or the Seller, as applicable, may cause such Mortgage Loan to be removed
from REMIC I (in which case it shall become a Deleted Mortgage Loan) and
substitute one or more Qualified Substitute Mortgage Loans in the manner and
subject to the limitations set forth in Section 2.03(b); provided, however, RFC
may not substitute a Qualified Substitute Mortgage Loan for any Deleted Mortgage
Loan that violates any predatory or abusive lending law. In furtherance of the
foregoing, if RFC or the Seller, as applicable, is not a member of MERS and
repurchases a Mortgage Loan which is registered on the MERS® System, RFC or the
Seller, as applicable, at its own expense and without any right of
reimbursement, shall cause MERS to execute and deliver an assignment of the
Mortgage in recordable form to transfer the Mortgage from MERS to RFC or the
Seller, as applicable, and shall cause such Mortgage to be removed from
registration on the MERS® System in accordance with MERS’ rules and regulations.
It is understood and agreed that the obligation of RFC or the Seller, as
applicable, to cure or to repurchase (or to substitute for) any Mortgage Loan as
to which a document is missing, a material defect in a constituent document
exists or as to which such a breach has occurred and is continuing shall
constitute the sole remedy respecting such omission, defect or breach available
to the Trustee and the Certificateholders.
 
(b) Any substitution of Qualified Substitute Mortgage Loans for Deleted Mortgage
Loans made pursuant to Section 2.03(a) must be effected prior to the date which
is two years after the Startup Day for REMIC I.
 
57

--------------------------------------------------------------------------------

 
 
As to any Deleted Mortgage Loan for which RFC or the Seller, as applicable,
substitutes a Qualified Substitute Mortgage Loan or Loans, such substitution
shall be effected by RFC or the Seller, as applicable, delivering to the
Trustee, for such Qualified Substitute Mortgage Loan or Loans, the Mortgage
Note, the Mortgage, the Assignment to the Trustee, and such other documents and
agreements, with all necessary endorsements thereon, as are required by Section
2.01, together with an Officers’ Certificate providing that each such Qualified
Substitute Mortgage Loan satisfies the definition thereof and specifying the
Substitution Shortfall Amount (as described below), if any, in connection with
such substitution. The Trustee shall acknowledge receipt for such Qualified
Substitute Mortgage Loan or Loans and, within ten Business Days thereafter,
shall review such documents as specified in Section 2.02 and deliver to the
Depositor and the Servicer, with respect to such Qualified Substitute Mortgage
Loan or Loans, a certification substantially in the form attached hereto as
Exhibit C-1, with any applicable exceptions noted thereon. Within one year of
the date of substitution, the Trustee shall deliver to the Depositor and the
Servicer a certification substantially in the form of Exhibit C-2 with respect
to such Qualified Substitute Mortgage Loan or Loans, with any applicable
exceptions noted thereon. Monthly Payments due with respect to Qualified
Substitute Mortgage Loans in the month of substitution are not part of REMIC I
and will be retained by RFC or the Seller, as applicable. For the month of
substitution, distributions to Certificateholders will reflect the Monthly
Payment due on such Deleted Mortgage Loan on or before the Due Date in the month
of substitution, and RFC or the Seller, as applicable, shall thereafter be
entitled to retain all amounts subsequently received in respect of such Deleted
Mortgage Loan. The Depositor shall give or cause to be given written notice to
the Certificateholders that such substitution has taken place, shall amend the
Mortgage Loan Schedule to reflect the removal of such Deleted Mortgage Loan from
the terms of this Agreement and the substitution of the Qualified Substitute
Mortgage Loan or Loans and shall deliver a copy of such amended Mortgage Loan
Schedule to the Trustee. Upon such substitution, such Qualified Substitute
Mortgage Loan or Loans shall constitute part of the Mortgage Pool and shall be
subject in all respects to the terms of this Agreement and the Mortgage Loan
Purchase Agreement, including, all applicable representations and warranties
thereof included in the Mortgage Loan Purchase Agreement.
 
For any month in which RFC or the Seller, as applicable, substitutes one or more
Qualified Substitute Mortgage Loans for one or more Deleted Mortgage Loans, the
Servicer will determine the amount (the “Substitution Shortfall Amount”), if
any, by which the aggregate Purchase Price of all such Deleted Mortgage Loans
exceeds the aggregate of, as to each such Qualified Substitute Mortgage Loan,
the Stated Principal Balance thereof as of the date of substitution, together
with one month’s interest on such Stated Principal Balance at the applicable
Expense Adjusted Mortgage Rate, plus all outstanding Advances and Servicing
Advances (including Nonrecoverable Advances and Nonrecoverable Servicing
Advances) related thereto. On the date of such substitution, RFC or the Seller,
as applicable, will deliver or cause to be delivered to the Servicer for deposit
in the Custodial Account an amount equal to the Substitution Shortfall Amount,
if any, and upon receipt by the Trustee of the related Qualified Substitute
Mortgage Loan or Loans and certification by the Servicer of such deposit, the
Trustee shall release to RFC or the Seller, as applicable, the related Mortgage
File or Files and the Trustee shall execute and deliver such instruments of
transfer or assignment, in each case without recourse, RFC or the Seller, as
applicable, shall deliver to it and as shall be necessary to vest therein any
Deleted Mortgage Loan released pursuant hereto.
 
In addition, RFC or the Seller, as applicable, shall obtain at its own expense
and deliver to the Trustee an Opinion of Counsel to the effect that such
substitution will not cause (a) any federal tax to be imposed on any Trust
REMIC, including without limitation, any federal tax imposed on “prohibited
transactions” under Section 860F(a)(1) of the Code or on “contributions after
the startup date” under Section 860G(d)(1) of the Code, or (b) any Trust REMIC
to fail to qualify as a REMIC at any time that any Certificate is outstanding.
 
58

--------------------------------------------------------------------------------

 
 
(c) Upon discovery by the Depositor, the Servicer or the Trustee that any
Mortgage Loan does not constitute a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code, the party discovering such fact shall within two
Business Days give written notice thereof to the other parties. In connection
therewith, RFC shall repurchase or, subject to the limitations set forth in
Section 2.03(b), substitute one or more Qualified Substitute Mortgage Loans for
the affected Mortgage Loan within 90 days of the earlier of discovery or receipt
of such notice with respect to such affected Mortgage Loan. Such repurchase or
substitution shall be made by (i) RFC or the Seller, as the case may be, if the
affected Mortgage Loan’s status as a non-qualified mortgage is or results from a
breach of any representation, warranty or covenant made by RFC or the Seller, as
the case may be, under the Mortgage Loan Purchase Agreement, or (ii) the
Depositor, if the affected Mortgage Loan’s status as a non-qualified mortgage is
a breach of no representation or warranty. Any such repurchase or substitution
shall be made in the same manner as set forth in Section 2.03(a). The Trustee
shall reconvey to RFC the Mortgage Loan to be released pursuant hereto in the
same manner, and on the same terms and conditions, as it would a Mortgage Loan
repurchased for breach of a representation or warranty.
 
SECTION 2.04  [Reserved].
 
SECTION 2.05  Representations, Warranties and Covenants of the Servicer. The
Servicer hereby represents, warrants and covenants to the Trustee, for the
benefit of the Certificateholders and to the Depositor that as of the Closing
Date or as of such date specifically provided herein:
 
(i) The Servicer is duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its formation and has all licenses necessary to
carry on its business as now being conducted and is licensed, qualified and in
good standing in the states where the Mortgaged Property is located if the laws
of such state require licensing or qualification in order to conduct business of
the type conducted by the Servicer or to ensure the enforceability or validity
of each Mortgage Loan; the Servicer has the power and authority to execute and
deliver this Agreement and to perform in accordance herewith; the execution,
delivery and performance of this Agreement (including all instruments of
transfer to be delivered pursuant to this Agreement) by the Servicer and the
consummation of the transactions contemplated hereby have been duly and validly
authorized; this Agreement evidences the valid, binding and enforceable
obligation of the Servicer, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally; and all requisite corporate action has been taken
by the Servicer to make this Agreement valid and binding upon the Servicer in
accordance with its terms;
 
(ii) The consummation of the transactions contemplated by this Agreement is in
the ordinary course of business of the Servicer and will not result in the
breach of any term or provision of the certificate of formation or limited
liability company agreement of the Servicer or result in the breach of any term
or provision of, or conflict with or constitute a default under or result in the
acceleration of any obligation under, any agreement, indenture or loan or credit
agreement or other instrument to which the Servicer or its property is subject,
or result in the violation of any law, rule, regulation, order, judgment or
decree to which the Servicer or its property is subject;
 
59

--------------------------------------------------------------------------------

 
 
(iii) The execution and delivery of this Agreement by the Servicer and the
performance and compliance with its obligations and covenants hereunder do not
require the consent or approval of any governmental authority or, if such
consent or approval is required, it has been obtained;
 
(iv) This Agreement, and all documents and instruments contemplated hereby which
are executed and delivered by the Servicer, constitute and will constitute
valid, legal and binding obligations of the Servicer, enforceable in accordance
with their respective terms, except as the enforcement thereof may be limited by
applicable bankruptcy laws and general principles of equity;
 
(v) The Servicer is not in violation of, and the execution and delivery of this
Agreement by the Servicer and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Servicer or its assets,
which violation will likely have consequences that would materially and
adversely affect the condition (financial or otherwise) or the operation of the
Servicer or its assets or will likely have consequences that would materially
and adversely affect the performance of its obligations and duties hereunder or
result in the creation or imposition of any lien, charge or encumbrance that
would have an adverse effect upon any of its properties pursuant to the terms of
any mortgage, contract, deed of trust or other instrument, or impair the ability
of the Trustee to realize on the Mortgage Loans, impair the value of the
Mortgage Loans, or impair the ability of the Trustee to realize the full amount
of any insurance benefits accruing pursuant to this Agreement;
 
(vi) The Servicer does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;
 
(vii) There is no action, suit, proceeding or investigation pending or, to its
knowledge, threatened against the Servicer that, either individually or in the
aggregate, (A) may result in any change in the business, operations, financial
condition, properties or assets of the Servicer that might prohibit or
materially and adversely affect the performance by such Servicer of its
obligations under, or validity or enforceability of, this Agreement, or (B) may
result in any material impairment of the right or ability of the Servicer to
carry on its business substantially as now conducted, or (C) may result in any
material liability on the part of the Servicer, or (D) would draw into question
the validity or enforceability of this Agreement or of any action taken or to be
taken in connection with the obligations of the Servicer contemplated herein, or
(E) would otherwise be likely to impair materially the ability of the Servicer
to perform under the terms of this Agreement;
 
60

--------------------------------------------------------------------------------

 
 
(viii) Neither this Agreement nor any information, certificate of an officer,
statement furnished in writing or report delivered to the Trustee by the
Servicer in connection with the transactions contemplated hereby contains any
untrue statement of a material fact or omits a material fact necessary to make
the information, certificate, statement or report not misleading;
 
(ix) The Servicer will not waive any Prepayment Charge unless it is waived in
accordance with the standard set forth in Section 3.01;
 
(x) The Servicer has accurately and fully reported, and will continue to
accurately and fully report, in accordance with the Fair Credit Reporting Act
and its implementing regulations and Accepted Servicing Practices, accurate and
complete information (e.g., favorable and unfavorable) on its borrower credit
files to Equifax, Experian and Trans Union Credit Information Company (three of
the credit repositories), on a monthly basis;
 
(xi) The Servicer is an approved servicer for FHLMC in good standing and is a
HUD approved mortgagee pursuant to Section 203 of the National Housing Act. No
event has occurred, including but not limited to a change in insurance coverage,
which would make the Servicer unable to comply with FHLMC or HUD eligibility
requirements or which would require notification to FHLMC or HUD. The Servicer
has the facilities, procedures, and experienced personnel necessary for the
sound servicing of mortgage loans of the same type as the Mortgage Loans. The
Servicer is duly qualified, licensed, registered and otherwise authorized under
all applicable federal, state and local laws, and regulations, if applicable,
meets the minimum capital requirements set forth by HUD, the OTS, the OCC or the
FDIC, if applicable, and is in good standing to enforce, originate, sell
mortgage loans to, and service mortgage loans in each jurisdiction wherein the
Mortgaged Properties are located;
 
(xii) The Servicer acknowledges and agrees that the Servicing Fee represents
reasonable compensation for performing such services and that the entire
Servicing Fee shall be treated by the Servicer, for accounting and tax purposes,
as compensation for the servicing and administration of the Mortgage Loans
pursuant to this Agreement; and
 
(xiii) The Servicer has complied with all applicable anti-money laundering laws
and regulations, including, without limitation, the USA PATRIOT Act of 2001.
 
It is understood and agreed that the representations, warranties and covenants
set forth in this Section 2.05 shall survive delivery of the Mortgage Files to
the Trustee and shall inure to the benefit of the Trustee, the Depositor and the
Certificateholders. Upon discovery by any of the Depositor, the Servicer or the
Trustee of a breach of any of the foregoing representations, warranties and
covenants which materially and adversely affects the value of any Mortgage Loan
or the interests therein of the Certificateholders, the party discovering such
breach shall give prompt written notice (but in no event later than two Business
Days following such discovery) to the Trustee. Subject to Section 7.01, unless
such breach shall not be susceptible of cure within 90 days, the obligation of
the Servicer set forth in this Section 2.05 to cure breaches shall constitute
the sole remedy against the Servicer available to the Certificateholders, the
Depositor and the Trustee on behalf of the Certificateholders respecting a
breach of the representations, warranties and covenants contained in this
Section 2.05. Notwithstanding the foregoing, within 90 days of the earlier of
discovery by the Servicer or receipt of notice by the Servicer of the breach of
the representation or covenant of the Servicer set forth in Section 2.05(ix)
above, which breach materially and adversely affects the interests of the
Holders of the Class P Certificates in any Prepayment Charge, the Servicer shall
pay the amount of such waived Prepayment Charge, for the benefit of the Holders
of the Class P Certificates, by depositing such amount into the Custodial
Account.
 
61

--------------------------------------------------------------------------------

 
 
SECTION 2.06  Issuance of the REMIC I Regular Interests and the Class R-I
Interest. The Trustee acknowledges the assignment to it of the Mortgage Loans
and the delivery to it of the Mortgage Files, subject to the provisions of
Section 2.01 and Section 2.02, together with the assignment to it of all other
assets included in REMIC I, the receipt of which is hereby acknowledged.
Concurrently with such assignment and delivery and in exchange therefor, the
Trustee, pursuant to the written request of the Depositor executed by an officer
of the Depositor, has executed, authenticated and delivered to or upon the order
of the Depositor, the Class R Certificates (in respect of the Class R-I
Interest) in authorized denominations. The interests evidenced by the Class R-I
Interest, together with the REMIC I Regular Interests, constitute the entire
beneficial ownership interest in REMIC I. The rights of the Class R-I Interest
and REMIC II (as holder of the REMIC I Regular Interest) to receive
distributions from the proceeds of REMIC I in respect of the Class R-I Interest
and the REMIC I Regular Interests, and all ownership interests evidenced or
constituted by the Class R-I Interest and the REMIC I Regular Interests, shall
be as set forth in this Agreement.
 
SECTION 2.07  Conveyance of the REMIC I Regular Interests; Acceptance of REMIC
II by the Trustee. The Depositor, concurrently with the execution and delivery
hereof, does hereby transfer, assign, set over and otherwise convey to the
Trustee, without recourse all the right, title and interest of the Depositor in
and to the REMIC I Regular Interests for the benefit of the Class R-II Interest
and REMIC II (as holder of the REMIC I Regular Interests). The Trustee
acknowledges receipt of the REMIC I Regular Interests and declares that it holds
and will hold the same in trust for the exclusive use and benefit of all present
and future holders of the Class R-II Interest and REMIC II (as holder of the
REMIC I Regular Interests). The rights of the holders of the Class R-II Interest
and REMIC II (as holder of the REMIC I Regular Interests) to receive
distributions from the proceeds of REMIC II in respect of the Class R-II
Interest and REMIC II Regular Interests, respectively, and all ownership
interests evidenced or constituted by the Class R-II Interest and the REMIC II
Regular Interests, shall be as set forth in this Agreement.
 
SECTION 2.08  Issuance of Class R Certificates. The Trustee acknowledges the
assignment to it of the REMIC Regular Interests and, concurrently therewith and
in exchange therefor, pursuant to the written request of the Depositor executed
by an officer of the Depositor, the Trustee has executed, authenticated and
delivered to or upon the order of the Depositor, the Class R Certificates in
authorized denominations.
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE III 

 
ADMINISTRATION AND SERVICING
OF THE MORTGAGE LOANS
 
SECTION 3.01  Servicer to Act as Servicer. The Servicer shall service and
administer the Mortgage Loans on behalf of the Trust Fund and in the best
interests of and for the benefit of the Certificateholders (as determined by the
Servicer in its reasonable judgment) in accordance with all applicable laws and
the terms of this Agreement and the respective Mortgage Loans and, to the extent
consistent with such terms, in the same manner in which it services and
administers similar mortgage loans for its own portfolio, and in accordance with
customary and usual standards of practice of mortgage lenders and loan servicers
administering similar mortgage loans but without regard to:
 
(i) any relationship that the Servicer, any Sub-Servicer or any Affiliate of the
Servicer or any Sub-Servicer may have with the related Mortgagor;
 
(ii) the ownership or non-ownership of any Certificate by the Servicer or any
Affiliate of the Servicer;
 
(iii) the Servicer’s obligation to make Advances or Servicing Advances; or
 
(iv) the Servicer’s or any Sub-Servicer’s right to receive compensation for its
services hereunder or with respect to any particular transaction.
 
To the extent consistent with the foregoing, the Servicer (a) shall seek the
timely and complete recovery of principal and interest on the Mortgage Notes and
(b) shall waive (or permit a Sub-Servicer to waive) a Prepayment Charge only
under the following circumstances: (i) such waiver is standard and customary in
servicing similar Mortgage Loans, relates to a default or a reasonably
foreseeable default and would, in the reasonable judgment of the Servicer,
maximize recovery of total proceeds taking into account the value of such
Prepayment Charge and the related Mortgage Loan or (ii) such Prepayment Charge
is unenforceable in accordance with applicable law or the collection of such
related Prepayment Charge would otherwise violate applicable law. If a
Prepayment Charge is waived as permitted by meeting the standards described in
clause (ii) above, then the Servicer shall enforce the obligation of RFC under
the Mortgage Loan Purchase Agreement to pay the amount of such waived Prepayment
Charge, for the benefit of the Holders of the Class P Certificates, by
depositing such amount into the Custodial Account together with and at the time
that the amount prepaid on the related Mortgage Loan is required to be deposited
into the Custodial Account. Notwithstanding any other provisions of this
Agreement, any payments made by RFC in respect of any waived Prepayment Charges
pursuant to clause (ii) above shall be deemed to be paid outside of the Trust
Fund.
 
 
 
63

--------------------------------------------------------------------------------

 
 
Subject only to the above-described servicing standards and the terms of this
Agreement and of the respective Mortgage Loans, the Servicer shall have full
power and authority, acting alone or through Sub-Servicers as provided in
Section 3.02, to do or cause to be done any and all things in connection with
such servicing and administration which it may deem necessary or desirable.
Without limiting the generality of the foregoing, the Servicer in its own name
or in the name of a Sub-Servicer is hereby authorized and empowered by the
Trustee when the Servicer believes it appropriate in its best judgment, for the
benefit of the Certificateholders, in accordance with the servicing standards
set forth above, to execute and deliver, on behalf of the Trust Fund, the
Certificateholders and the Trustee or any of them, and upon written notice to
the Trustee, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Mortgage Loans and the Mortgaged Properties and to institute
foreclosure proceedings or obtain a deed-in-lieu of foreclosure so as to convert
the ownership of such properties, and to hold or cause to be held title to such
properties, on behalf of the Trustee and Certificateholders. The Servicer shall
service and administer the Mortgage Loans in accordance with applicable state
and federal law and shall provide to the Mortgagors any reports required to be
provided to them thereby. The Servicer shall also comply in the performance of
this Agreement with all reasonable rules and requirements of each insurer under
any standard hazard insurance policy. Subject to Section 3.17, the Trustee shall
execute, at the written request of the Servicer, and furnish to the Servicer and
any Sub-Servicer any special or limited powers of attorney and other documents
necessary or appropriate to enable the Servicer or any Sub-Servicer to carry out
their servicing and administrative duties hereunder and the Trustee shall not be
liable for the actions of the Servicer or any Sub-Servicers under such powers of
attorney.
 
Subject to Section 3.09 hereof, in accordance with the standards of the
preceding paragraph, the Servicer shall advance or cause to be advanced funds as
necessary for the purpose of effecting the timely payment of taxes and
assessments on the Mortgaged Properties, which advances shall be Servicing
Advances reimbursable in the first instance from related collections from the
Mortgagors pursuant to Section 3.09, and further as provided in Section 3.11.
Any cost incurred by the Servicer or by Sub-Servicers in effecting the timely
payment of taxes and assessments on a Mortgaged Property shall not, for the
purpose of calculating distributions to Certificateholders, be added to the
unpaid principal balance of the related Mortgage Loan, notwithstanding that the
terms of such Mortgage Loan so permit.
 
The Servicer further is authorized and empowered by the Trustee, on behalf of
the Certificateholders and the Trustee, in its own name or in the name of the
Sub-Servicer, when the Servicer or the Sub-Servicer, as the case may be,
believes it is appropriate in its best judgment to register any Mortgage Loan on
the MERS System, or cause the removal from the registration of any Mortgage Loan
on the MERS System, to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Trustee and its
successors and assigns. Any reasonable expenses (i) incurred as a result of MERS
discontinuing or becoming unable to continue operations in connection with the
MERS System or (ii) if the affected Mortgage Loan is in default or, in the
judgment of the Servicer, such default is reasonably foreseeable, incurred in
connection with the actions described in the preceding sentence, shall be
subject to withdrawal by the Servicer from the Custodial Account.
 
64

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Agreement to the contrary, the Servicer may not
make any future advances with respect to a Mortgage Loan (except as provided in
Section 4.03) and the Servicer shall not (i) permit any modification with
respect to any Mortgage Loan that would change the Mortgage Rate, reduce or
increase the principal balance (except for reductions resulting from actual
payments of principal) or change the final maturity date on such Mortgage Loan
(unless, as provided in Section 3.07, the Mortgagor is in default with respect
to the Mortgage Loan or such default is, in the judgment of the Servicer,
reasonably foreseeable) or (ii) permit any modification, waiver or amendment of
any term of any Mortgage Loan that would both (A) effect an exchange or
reissuance of such Mortgage Loan under Section 1001 of the Code (or Treasury
regulations promulgated thereunder) and (B) cause any Trust REMIC to fail to
qualify as a REMIC under the Code or the imposition of any tax on “prohibited
transactions” or “contributions after the startup date” under the REMIC
Provisions.
 
The Servicer may delegate its responsibilities under this Agreement; provided,
however, that no such delegation shall release the Servicer from the
responsibilities or liabilities arising under this Agreement.
 
SECTION 3.02  Sub-Servicing Agreements Between Servicer and Sub-Servicers. (a)
Subject to Section 14.01(d), the Servicer may enter into Sub-Servicing
Agreements with Sub-Servicers for the servicing and administration of the
Mortgage Loans; provided, however, that such agreements would not result in a
withdrawal or a downgrading by any Rating Agency of the rating on any Class of
Certificates (it being understood that the Servicer shall not be obligated to
obtain a specific letter to such effect). The Trustee is hereby authorized to
acknowledge, at the request of the Servicer, any Sub-Servicing Agreement that,
based on an Officers’ Certificate of the Servicer delivered to the Trustee (upon
which the Trustee can conclusively rely), meets the requirements applicable to
Sub-Servicing Agreements set forth in this Agreement and that is otherwise
permitted under this Agreement.
 
Each Sub-Servicer shall be (i) authorized to transact business in the state or
states where the related Mortgaged Properties it is to service are situated, if
and to the extent required by applicable law to enable the Sub-Servicer to
perform its obligations hereunder and under the Sub-Servicing Agreement and (ii)
a Freddie Mac or Fannie Mae approved mortgage servicer. Each Sub-Servicing
Agreement must impose on the Sub-Servicer requirements conforming to the
provisions set forth in Section 3.08 and provide for servicing of the Mortgage
Loans consistent with the terms of this Agreement. The Servicer will examine
each Sub-Servicing Agreement and will be familiar with the terms thereof. The
terms of any Sub-Servicing Agreement will not be inconsistent with any of the
provisions of this Agreement. The Servicer and the Sub-Servicers may enter into
and make amendments to the Sub-Servicing Agreements or enter into different
forms of Sub-Servicing Agreements; provided, however, that any such amendments
or different forms shall be consistent with and not violate the provisions of
this Agreement, and that no such amendment or different form shall be made or
entered into which could be reasonably expected to be materially adverse to the
interests of the Certificateholders without the consent of the Holders of
Certificates entitled to at least 66% of the Voting Rights; provided, further,
that the consent of the Holders of Certificates entitled to at least 66% of the
Voting Rights shall not be required (i) to cure any ambiguity or defect in a
Sub-Servicing Agreement, (ii) to correct, modify or supplement any provisions of
a Sub-Servicing Agreement, or (iii) to make any other provisions with respect to
matters or questions arising under a Sub-Servicing Agreement, which, in each
case, shall not be inconsistent with the provisions of this Agreement. Any
variation without the consent of the Holders of Certificates entitled to at
least 66% of the Voting Rights from the provisions set forth in Section 3.08
relating to insurance or priority requirements of Sub-Servicing Accounts, or
credits and charges to the Sub-Servicing Accounts or the timing and amount of
remittances by the Sub-Servicers to the Servicer, are conclusively deemed to be
inconsistent with this Agreement and therefore prohibited. The Servicer shall
deliver to the Trustee, upon its request, copies of all Sub-Servicing
Agreements, and any amendments or modifications thereof, promptly upon the
Servicer’s execution and delivery of such instruments.
 
65

--------------------------------------------------------------------------------

 
 
(b) As part of its servicing activities hereunder, the Servicer, for the benefit
of the Trustee and the Certificateholders, shall enforce the obligations of each
Sub-Servicer under the related Sub-Servicing Agreement, including, without
limitation, any obligation of a Sub-Servicer to make advances in respect of
delinquent payments as required by a Sub-Servicing Agreement, or to purchase a
Mortgage Loan on account of missing or defective documentation or on account of
a breach of a representation, warranty or covenant, as described in Section
2.03(a). Such enforcement, including, without limitation, the legal prosecution
of claims, termination of Sub-Servicing Agreements, and the pursuit of other
appropriate remedies, shall be in such form and carried out to such an extent
and at such time as the Servicer, in its good faith business judgment, would
require were it the owner of the related Mortgage Loans. The Servicer shall pay
the costs of enforcing the obligations of a Sub-Servicer at its own expense, and
shall be reimbursed therefor only (i) from a general recovery resulting from
such enforcement, to the extent, if any, that such recovery exceeds all amounts
due in respect of the related Mortgage Loans, or (ii) from a specific recovery
of costs, expenses or attorneys’ fees against the party against whom such
enforcement is directed.
 
SECTION 3.03  Successor Sub-Servicers. The Servicer shall be entitled to
terminate any Sub-Servicing Agreement and the rights and obligations of any
Sub-Servicer pursuant to any Sub-Servicing Agreement in accordance with the
terms and conditions of such Sub-Servicing Agreement. In the event of
termination of any Sub-Servicer, all servicing obligations of such Sub-Servicer
shall be assumed simultaneously by the Servicer without any act or deed on the
part of such Sub-Servicer or the Servicer, and the Servicer either shall service
directly the related Mortgage Loans or shall enter into a Sub-Servicing
Agreement with a successor Sub-Servicer which qualifies under Section 3.02.
 
Any Sub-Servicing Agreement shall include the provision that such agreement may
be immediately terminated by the Trustee (if the Trustee is acting as Servicer)
without fee, in accordance with the terms of this Agreement, in the event that
the Servicer (or the Trustee, if it is then acting as Servicer) shall, for any
reason, no longer be the Servicer (including termination due to a Servicer Event
of Default).
 
SECTION 3.04  Liability of the Servicer. Notwithstanding any Sub-Servicing
Agreement or the provisions of this Agreement relating to agreements or
arrangements between the Servicer and a Sub-Servicer or reference to actions
taken through a Sub-Servicer or otherwise, the Servicer shall remain obligated
and primarily liable to the Trustee and the Certificateholders for the servicing
and administering of the Mortgage Loans in accordance with the provisions of
Section 3.01 without diminution of such obligation or liability by virtue of
such Sub-Servicing Agreements or arrangements or by virtue of indemnification
from the Sub-Servicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the
Mortgage Loans. The Servicer shall be entitled to enter into any agreement with
a Sub-Servicer for indemnification of the Servicer by such Sub-Servicer and
nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.
 
66

--------------------------------------------------------------------------------

 
 
SECTION 3.05  No Contractual Relationship Between Sub-Servicers, the Trustee or
the Certificateholders. Any Sub-Servicing Agreement that may be entered into and
any other transactions or services relating to the Mortgage Loans involving a
Sub-Servicer in its capacity as such shall be deemed to be between the
Sub-Servicer and the Servicer alone, and the Trustee and the Certificateholders
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to the Sub-Servicer except as
set forth in Section 3.06. The Servicer shall be solely liable for all fees owed
by it to any Sub-Servicer, irrespective of whether the Servicer’s compensation
pursuant to this Agreement is sufficient to pay such fees. The foregoing
provision shall not in any way limit a Sub-Servicer’s obligation to cure an
omission or defect.
 
SECTION 3.06  Assumption or Termination of Sub-Servicing Agreements by the
Trustee. In the event the Servicer shall for any reason no longer be the
Servicer (including by reason of the occurrence of a Servicer Event of Default),
the Trustee, its designee or other successor Servicer shall thereupon assume all
of the rights and obligations of the Servicer under each Sub-Servicing Agreement
that the Servicer may have entered into, unless the Trustee, such designee or
other successor Servicer elects to terminate any Sub-Servicing Agreement in
accordance with its terms as provided in Section 3.03. Upon such assumption, the
Trustee, its designee or the successor Servicer for the Trustee appointed
pursuant to Section 7.02 shall be deemed, subject to Section 3.03, to have
assumed all of the Servicer’s interest therein and to have replaced the Servicer
as a party to each Sub-Servicing Agreement to the same extent as if each
Sub-Servicing Agreement had been assigned to the assuming party, except that (i)
the Servicer shall not thereby be relieved of any liability or obligations under
any Sub-Servicing Agreement that arose before it ceased to be the Servicer and
(ii) none of the Trustee, its designee or any successor Servicer shall be deemed
to have assumed any liability or obligation of the Servicer that arose before it
ceased to be the Servicer.
 
The Servicer at its expense shall, upon request of the Trustee, deliver to the
assuming party all documents and records relating to each Sub-Servicing
Agreement and the Mortgage Loans then being serviced and an accounting of
amounts collected and held by or on behalf of it, and otherwise use its best
efforts to effect the orderly and efficient transfer of each Sub-Servicing
Agreement to the assuming party.
 
The Servicing Fee payable to the Trustee as successor Servicer or other
successor Servicer shall be payable from payments received on the Mortgage Loans
in the amount and in the manner set forth in this Agreement.
 
67

--------------------------------------------------------------------------------

 
 
SECTION 3.07  Collection of Certain Mortgage Loan Payments. The Servicer shall
make reasonable efforts to collect all payments called for under the terms and
provisions of the Mortgage Loans, and shall, to the extent such procedures shall
be consistent with this Agreement and the terms and provisions of any applicable
insurance policies, follow such collection procedures as it would follow with
respect to mortgage loans comparable to the Mortgage Loans and held for its own
account. Consistent with the foregoing, the Servicer may in its discretion (i)
waive any late payment charge or, if applicable, any penalty interest, or (ii)
extend the due dates for the Monthly Payments due on a Mortgage Note for a
period of not greater than 180 days; provided, however, that any extension
pursuant to clause (ii) above shall not affect the amortization schedule of any
Mortgage Loan for purposes of any computation hereunder, except as provided
below. In the event of any such arrangement pursuant to clause (ii) above, the
Servicer shall make timely advances on such Mortgage Loan during such extension
pursuant to Section 4.03 and in accordance with the amortization schedule of
such Mortgage Loan without modification thereof by reason of such arrangement.
Notwithstanding the foregoing, in the event that any Mortgage Loan is in default
or, in the judgment of the Servicer, such default is reasonably foreseeable, the
Servicer, consistent with the standards set forth in Section 3.01, may also
waive, modify or vary any term of such Mortgage Loan (including modifications
that would change the Mortgage Rate, forgive the payment of principal or
interest, capitalize past due Monthly Payments and outstanding Servicing
Advances or extend the final maturity date of such Mortgage Loan), accept
payment from the related Mortgagor of an amount less than the Stated Principal
Balance in final satisfaction of such Mortgage Loan (such payment, a “Short
Pay-off”), or consent to the postponement of strict compliance with any such
term or otherwise grant indulgence to any Mortgagor (any and all such waivers,
modifications, variances, forgiveness of principal or interest, postponements,
or indulgences collectively referred to herein as “forbearance”), provided,
however, that in no event shall the Servicer grant any such forbearance (other
than as permitted by the second sentence of this Section) with respect to any
one Mortgage Loan more than once in any 12 month period or more than three times
over the life of such Mortgage Loan. The Servicer’s analysis supporting any
forbearance and the conclusion that any forbearance meets the standards of
Section 3.01 shall be reflected in writing in the Mortgage File.
 
SECTION 3.08  Sub-Servicing Accounts. In those cases where a Sub-Servicer is
servicing a Mortgage Loan pursuant to a Sub-Servicing Agreement, the
Sub-Servicer will be required to establish and maintain one or more accounts
(collectively, the “Sub-Servicing Account”). The Sub-Servicing Account shall be
an Eligible Account and shall comply with all requirements of this Agreement
relating to the Custodial Account. The Sub-Servicer shall deposit in the
clearing account in which it customarily deposits payments and collections on
mortgage loans in connection with its mortgage loan servicing activities on a
daily basis, and in no event more than one Business Day after the Sub-Servicer’s
receipt thereof, all proceeds of Mortgage Loans received by the Sub-Servicer
less its servicing compensation to the extent permitted by the Sub-Servicing
Agreement, and shall thereafter deposit such amounts in the Sub-Servicing
Account, in no event more than two Business Days after the receipt of such
amounts. The Sub-Servicer shall thereafter deposit such proceeds in the
Custodial Account or remit such proceeds to the Servicer for deposit in the
Custodial Account not later than the 18th day (or the preceding Business Day if
the 18th day is not a Business Day) of each month in the month following the
related Due Period. For purposes of this Agreement, the Servicer shall be deemed
to have received payments on the Mortgage Loans when the Sub-Servicer receives
such payments.
 
68

--------------------------------------------------------------------------------

 
 
Notwithstanding anything contained in this Section 3.07 or any other provisions
of this Agreement to the contrary, for each Adjustable-Rate Mortgage Loan for
which the related Mortgage Note permits an increase to the related Mortgage Rate
on the first Adjustment Date of greater than 1.5% per annum, the Servicer shall
service such Adjustable-Rate Mortgage Loan as if the maximum Mortgage Rate on
the first Adjustment Date is limited to the related initial Mortgage Rate plus
1.5% per annum. Without limiting the foregoing, all notices sent by the Servicer
to the Mortgagors of such Adjustable-Rate Mortgage Loans prior to the first
Adjustment Date (including at least one such notice sent no later than six
months prior to such first Adjustment Date) notifying such Mortgagors of the
applicable Mortgage Rate and Monthly Payment effective as of the first
Adjustment Date shall not reflect a rate in excess of the maximum Mortgage Rate
as set forth in the preceding sentence.
 
SECTION 3.09  Collection of Taxes, Assessments and Similar Items; Servicing
Accounts. On or before the second Distribution Date, the Servicer shall
establish and maintain, or cause to be established and maintained, one or more
accounts (the “Servicing Accounts”), into which all collections from the
Mortgagors (or related advances from Sub-Servicers) for the payment of taxes,
assessments, hazard insurance premiums and comparable items for the account of
the Mortgagors (“Escrow Payments”) shall be deposited and retained. Servicing
Accounts shall be Eligible Accounts. The Servicer shall deposit in the clearing
account in which it customarily deposits payments and collections on mortgage
loans in connection with its mortgage loan servicing activities on a daily
basis, and in no event more than one Business Day after the Servicer’s receipt
thereof, all Escrow Payments collected on account of the Mortgage Loans and
shall thereafter deposit such Escrow Payments in the Servicing Accounts, in no
event more than two Business Days after the receipt of such Escrow Payments, all
Escrow Payments collected on account of the Mortgage Loans for the purpose of
effecting the timely payment of any such items as required under the terms of
this Agreement. Withdrawals of amounts from a Servicing Account may be made only
to (i) effect payment of taxes, assessments, hazard insurance premiums, and
comparable items in a manner and at a time that assures that the lien priority
of the Mortgage is not jeopardized (or, with respect to the payment of taxes, in
a manner and at a time that avoids the loss of the Mortgaged Property due to a
tax sale or the foreclosure as a result of a tax lien); (ii) reimburse the
Servicer (or a Sub-Servicer to the extent provided in the related Sub-Servicing
Agreement) out of related collections for any advances made pursuant to Section
3.01 (with respect to taxes and assessments) and Section 3.14 (with respect to
hazard insurance); (iii) refund to Mortgagors any sums as may be determined to
be overages; (iv) pay interest, if required and as described below, to
Mortgagors on balances in the Servicing Account; or (v) clear and terminate the
Servicing Account at the termination of the Servicer’s obligations and
responsibilities in respect of the Mortgage Loans under this Agreement in
accordance with Article IX. In the event the Servicer shall deposit in a
Servicing Account any amount not required to be deposited therein, it may at any
time withdraw such amount from such Servicing Account, any provision herein to
the contrary notwithstanding. The Servicer will be responsible for the
administration of the Servicing Accounts and will be obligated to make Servicing
Advances to such accounts when and as necessary to avoid the lapse of insurance
coverage on the Mortgaged Property, or which the Servicer knows, or in the
exercise of the required standard of care of the Servicer hereunder should know,
is necessary to avoid the loss of the Mortgaged Property due to a tax sale or
the foreclosure as a result of a tax lien. If any such payment has not been made
and the Servicer receives notice of a tax lien that jeopardizes the lien of the
Mortgage Loan, the Servicer will, within 10 business days of such notice,
advance or cause to be advanced funds necessary to discharge such lien on the
Mortgaged Property. As part of its servicing duties, the Servicer or
Sub-Servicers shall pay to the Mortgagors interest on funds in the Servicing
Accounts, to the extent required by law and, to the extent that interest earned
on funds in the Servicing Accounts is insufficient, to pay such interest from
its or their own funds, without any reimbursement therefor. The Servicer may pay
to itself any excess interest on funds in the Servicing Accounts, to the extent
such action is in conformity with the Servicing Standard, is permitted by law
and such amounts are not required to be paid to Mortgagors or used for any of
the other purposes set forth above.
 
69

--------------------------------------------------------------------------------

 
 
SECTION 3.10  Custodial Account and Certificate Account. (a) On behalf of the
Trust Fund, the Servicer shall establish and maintain, or cause to be
established and maintained, one or more accounts (such account or accounts, the
“Custodial Account”), held in trust for the benefit of the Trustee and the
Certificateholders. On behalf of the Trust Fund, the Servicer shall deposit or
cause to be deposited in the clearing account in which it customarily deposits
payments and collections on mortgage loans in connection with its mortgage loan
servicing activities on a daily basis, and in no event more than one Business
Day after the Servicer’s receipt thereof, and shall thereafter deposit in the
Custodial Account, in no event more than two Business Days after the Servicer’s
receipt thereof, as and when received or as otherwise required hereunder, the
following payments and collections received or made by it subsequent to the
Cut-off Date (other than in respect of principal or interest on the related
Mortgage Loans due on or before the Cut-off Date), or payments (other than
Principal Prepayments) received by it on or prior to the Cut-off Date but
allocable to a Due Period subsequent thereto:
 
(i) all payments on account of principal, including Principal Prepayments (but
not Prepayment Charges), on the Mortgage Loans;
 
(ii) all payments on account of interest (net of the related Servicing Fee) on
each Mortgage Loan;
 
(iii) all Insurance Proceeds, Liquidation Proceeds (other than proceeds
collected in respect of any particular REO Property and amounts paid in
connection with a purchase of Mortgage Loans and REO Properties pursuant to
Section 9.01) and Subsequent Recoveries;
 
(iv) any amounts required to be deposited pursuant to Section 3.12 in connection
with any losses realized on Permitted Investments with respect to funds held in
the Custodial Account;
 
(v) any amounts required to be deposited by the Servicer pursuant to the second
paragraph of Section 3.14(a) in respect of any blanket policy deductibles;
 
(vi) all proceeds of any Mortgage Loan repurchased or purchased in accordance
with Section 2.03, Section 3.16 or Section 9.01;
 
(vii) all amounts required to be deposited in connection with shortfalls in
principal amount of Qualified Substitute Mortgage Loans pursuant to Section
2.03; and
 
70

--------------------------------------------------------------------------------

 
 
(viii) all Prepayment Charges collected by the Servicer and any Servicer
Prepayment Charge Payment Amounts in connection with the Principal Prepayment of
any of the Mortgage Loans.
 
The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of Servicing Fees, late payment
charges, assumption fees, insufficient funds charges and ancillary income (other
than Prepayment Charges) need not be deposited by the Servicer in the Custodial
Account and may be retained by the Servicer as additional compensation. In the
event the Servicer shall deposit in the Custodial Account any amount not
required to be deposited therein, it may at any time withdraw such amount from
the Custodial Account, any provision herein to the contrary notwithstanding.
 
(b) On behalf of the Trust Fund, the Trustee shall establish and maintain one or
more accounts (such account or accounts, the “Certificate Account”), held in
trust for the benefit of the Trustee, the Trust Fund and the Certificateholders.
On behalf of the Trust Fund, the Servicer shall deliver to the Trustee in
immediately available funds for deposit in the Certificate Account by 1:00 p.m.
New York time (i) on the Servicer Remittance Date, that portion of the Available
Distribution Amount (calculated without regard to the references in clause (2)
of the definition thereof to amounts that may be withdrawn from the Certificate
Account) for the related Distribution Date then on deposit in the Custodial
Account and the amount of all Prepayment Charges collected during the applicable
Prepayment Period by the Servicer and Servicer Prepayment Charge Payment Amounts
in connection with the Principal Prepayment of any of the Mortgage Loans then on
deposit in the Custodial Account and the amount of any funds reimbursable to an
Advancing Person pursuant to Section 3.26 and (ii) on each Business Day as of
the commencement of which the balance on deposit in the Custodial Account
exceeds $75,000 following any withdrawals pursuant to the next succeeding
sentence, the amount of such excess, but only if the Custodial Account
constitutes an Eligible Account solely pursuant to clause (ii) of the definition
of “Eligible Account.” If the balance on deposit in the Custodial Account
exceeds $75,000 as of the commencement of business on any Business Day and the
Custodial Account constitutes an Eligible Account solely pursuant to clause (ii)
of the definition of “Eligible Account,” the Servicer shall, on or before 1:00
p.m. New York time on such Business Day, withdraw from the Custodial Account any
and all amounts payable or reimbursable to the Depositor, the Servicer, the
Trustee, RFC, the Seller or any Sub-Servicer pursuant to Section 3.11 and shall
pay such amounts to the Persons entitled thereto.
 
(c) On or prior to the Business Day immediately following each Determination
Date, the Swap Counterparty shall determine any amounts owed by the Swap
Counterparty under the Swap Agreement and inform the Trustee in writing of the
amount so calculated.
 
(d) Funds in the Custodial Account and the Certificate Account may be invested
in Permitted Investments in accordance with the provisions set forth in Section
3.12. The Servicer shall give notice to the Trustee of the location of the
Custodial Account maintained by it when established and prior to any change
thereof. The Trustee shall give notice to the Servicer and the Depositor of the
location of the Certificate Account when established and prior to any change
thereof.
 
71

--------------------------------------------------------------------------------

 
 
(e) Funds held in the Custodial Account at any time may be delivered by the
Servicer to the Trustee for deposit in an account (which may be the Certificate
Account and must satisfy the standards for the Certificate Account as set forth
in the definition thereof) and for all purposes of this Agreement shall be
deemed to be a part of the Custodial Account (and in such event, the Servicer
shall provide the Trustee with written instructions regarding the investment of
such funds); provided, however, that the Trustee shall have the sole authority
to withdraw any funds held pursuant to this subsection (e). In the event the
Servicer shall deliver to the Trustee for deposit in the Certificate Account any
amount not required to be deposited therein, it may at any time request in
writing that the Trustee withdraw such amount from the Certificate Account and
remit to it any such amount, any provision herein to the contrary
notwithstanding. In no event shall the Trustee incur liability as a result of
withdrawals from the Certificate Account at the direction of the Servicer in
accordance with the immediately preceding sentence. In addition, the Servicer
shall deliver to the Trustee from time to time for deposit, and the Trustee
shall so deposit, in the Certificate Account:
 
(i) any Advances, as required pursuant to Section 4.03;
 
(ii) any amounts required to be deposited pursuant to Section 3.23(d) or (f) in
connection with any REO Property;
 
(iii) any amounts to be paid in connection with a purchase of Mortgage Loans and
REO Properties pursuant to Section 9.01; and
 
(iv) any Compensating Interest required to be deposited pursuant to Section 3.24
in connection with any Prepayment Interest Shortfall.
 
(f) The Servicer shall deposit in the Custodial Account any amounts required to
be deposited pursuant to Section 3.12(b) in connection with losses realized on
Permitted Investments with respect to funds held in the Custodial Account (and
the Certificate Account to the extent that funds therein are deemed to be part
of the Custodial Account).
 
(g) The Trustee shall deposit in the Certificate Account any amounts required to
be deposited pursuant to Section 3.12(b) in connection with losses realized on
Permitted Investments with respect to funds held in the Certificate Account.
 
SECTION 3.11  Withdrawals from the Custodial Account and Certificate Account.
(a) The Servicer shall, from time to time, make withdrawals from the Custodial
Account for any of the following purposes or as described in Section 4.03:
 
(i) to remit to the Trustee for deposit in the Certificate Account the amounts
required to be so remitted pursuant to Section 3.10(b) or permitted to be so
remitted pursuant to the first sentence of Section 3.10(e);
 
(ii) subject to Section 3.16(d), to reimburse the Servicer for (a) any
unreimbursed Advances to the extent of amounts received which represent Late
Collections (net of the related Servicing Fees) of Monthly Payments, Liquidation
Proceeds and Insurance Proceeds on Mortgage Loans with respect to which such
Advances were made in accordance with the provisions of Section 4.03; (b) any
unreimbursed Advances with respect to the final liquidation of a Mortgage Loan
that are Nonrecoverable Advances, but only to the extent that Late Collections,
Liquidation Proceeds and Insurance Proceeds received with respect to such
Mortgage Loan are insufficient to reimburse the Servicer for such unreimbursed
Advances; or (c) subject to Section 4.03(b), any unreimbursed Advances to the
extent of funds held in the Custodial Account for future distribution that were
not included in Available Funds for the preceding Distribution Date;
 
72

--------------------------------------------------------------------------------

 
 
(iii) subject to Section 3.16(d), to pay the Servicer or any Sub-Servicer, as
applicable, (a) any unpaid Servicing Fees, (b) any unreimbursed Servicing
Advances with respect to each Mortgage Loan, but only to the extent of any Late
Collections, Liquidation Proceeds, Insurance Proceeds and Subsequent Recoveries
received with respect to such Mortgage Loan and (c) any Servicing Advances with
respect to the final liquidation of a Mortgage Loan that are Nonrecoverable
Advances, but only to the extent that Late Collections, Liquidation Proceeds and
Insurance Proceeds received with respect to such Mortgage Loan are insufficient
to reimburse the Servicer or any Sub-Servicer for Servicing Advances;
 
(iv) to pay to the Servicer as servicing compensation (in addition to the
Servicing Fee) on the Servicer Remittance Date any interest or investment income
earned on funds deposited in the Custodial Account;
 
(v) to pay to the Servicer, the Depositor, RFC or the Seller, as the case may
be, with respect to each Mortgage Loan that has previously been purchased or
replaced pursuant to Section 2.03 or Section 3.16(c) all amounts received
thereon subsequent to the date of purchase or substitution, as the case may be;
 
(vi) to reimburse the Servicer for any Advance or Servicing Advance previously
made which the Servicer has determined to be a Nonrecoverable Advance in
accordance with the provisions of Section 4.03;
 
(vii) to pay, or to reimburse the Servicer for Servicing Advances in respect of,
expenses incurred in connection with any Mortgage Loan pursuant to Section
3.16(b);
 
(viii) to reimburse the Servicer or the Depositor for expenses incurred by or
reimbursable to the Servicer or the Depositor, as the case may be, pursuant to
Section 3.02(b) and Section 6.03;
 
(ix) to reimburse the Servicer (if the Servicer is not an Affiliate of RFC) or
the Trustee, as the case may be, for enforcement expenses reasonably incurred in
respect of the breach or defect giving rise to the purchase obligation under
Section 2.03 of this Agreement that were included in the Purchase Price of the
Mortgage Loan, including any expenses arising out of the enforcement of the
purchase obligation;
 
(x) to clear and terminate the Custodial Account pursuant to Section 9.01.
 
73

--------------------------------------------------------------------------------

 
 
The foregoing requirements for withdrawal from the Custodial Account shall be
exclusive. In the event the Servicer shall deposit in the Custodial Account any
amount not required to be deposited therein, it may at any time withdraw such
amount from the Custodial Account, any provision herein to the contrary
notwithstanding.
 
The Servicer shall keep and maintain separate accounting, on a Mortgage Loan by
Mortgage Loan basis, for the purpose of justifying any withdrawal from the
Custodial Account, to the extent held by or on behalf of it, pursuant to
subclauses (ii), (iii), (iv), (v), (vi), (vii) and (viii) above. The Servicer
shall provide written notification to the Trustee, on or prior to the next
succeeding Servicer Remittance Date, upon making any withdrawals from the
Custodial Account pursuant to subclause (vi) above; provided that an Officers’
Certificate in the form described under Section 4.03(d) shall suffice for such
written notification to the Trustee in respect of subclause (vi) hereof.
 
(b) The Trustee shall, from time to time, make withdrawals from the Certificate
Account, for any of the following purposes, without priority:
 
(i) to make distributions to Certificateholders in accordance with Section 4.01
and to make payments to the Swap Counterparty which are payable by the Trustee
to the Swap Counterparty pursuant to the Swap Agreement, in accordance with
Section 4.07(a);
 
(ii) to pay to itself amounts to which it is entitled pursuant to Section 8.05
or for Extraordinary Trust Fund Expenses;
 
(iii) to reimburse itself pursuant to Section 7.02;
 
(iv) to pay any amounts in respect of taxes pursuant to Section 10.01(g)(iii);
 
(v) to pay to an Advancing Person reimbursements for Advances and/or Servicing
Advances pursuant to Section 3.26; and
 
(vi) to clear and terminate the Certificate Account pursuant to Section 9.01.
 
SECTION 3.12  Investment of Funds in the Custodial Account and the Certificate
Account. (a) The Servicer may direct any depository institution maintaining the
Custodial Account (for purposes of this Section 3.12, an “Investment Account”)
and, so long as the Trustee’s long-term senior unsecured debt is assigned a
minimum rating of “A” by Fitch, “A” by S&P or “A2” by Moody’s, the Trustee may
direct any depository institution maintaining the Certificate Account (also for
purposes of this Section 3.12, an “Investment Account”) to invest the funds in
such Investment Account in one or more Permitted Investments bearing interest or
sold at a discount, and maturing, unless payable on demand, (i) no later than
the Business Day immediately preceding the date on which such funds are required
to be withdrawn from such account pursuant to this Agreement, if a Person other
than the Trustee is the obligor thereon, and (ii) no later than the date on
which such funds are required to be withdrawn from such account pursuant to this
Agreement, if the Trustee is the obligor thereon. All such Permitted Investments
shall be held to maturity, unless payable on demand. Any investment of funds in
an Investment Account shall be made in the name of the Trustee for the benefit
of the Certificateholders. The Trustee shall be entitled to sole possession
(except with respect to investment direction of funds held in the Custodial
Account and any income and gain realized thereon) over each such investment, and
any certificate or other instrument evidencing any such investment shall be
delivered directly to the Trustee or its agent, together with any document of
transfer necessary to transfer title to such investment to the Trustee or its
nominee. In the event amounts on deposit in an Investment Account are at any
time invested in a Permitted Investment payable on demand, the party with
investment discretion over such Investment Account shall:
 
74

--------------------------------------------------------------------------------

 
 
(x) consistent with any notice required to be given thereunder, demand that
payment thereon be made on the last day such Permitted Investment may otherwise
mature hereunder in an amount equal to the lesser of (1) all amounts then
payable thereunder and (2) the amount required to be withdrawn on such date; and
 
(y) demand payment of all amounts due thereunder promptly upon determination by
a Responsible Officer of the Trustee that such Permitted Investment would not
constitute a Permitted Investment in respect of funds thereafter on deposit in
the Investment Account.
 
(b) All income and gain realized from the investment of funds deposited in the
Custodial Account and any REO Account held by or on behalf of the Servicer,
shall be for the benefit of the Servicer and shall be subject to its withdrawal
in accordance with Section 3.11 or Section 3.23, as applicable. The Servicer
shall deposit in the Custodial Account or any REO Account, as applicable, the
amount of any loss of principal incurred in respect of any such Permitted
Investment made with funds in such accounts immediately upon realization of such
loss. All income and gain realized from the investment of funds deposited in the
Certificate Account held by or on behalf of the Trustee, shall be for the
benefit of the Trustee and shall be subject to its withdrawal in accordance with
Section 3.11. The Trustee shall deposit in the Certificate Account the amount of
any loss of principal incurred in respect of any such Permitted Investment made
with funds in such account immediately upon realization of such loss.
 
(c) Except as otherwise expressly provided in this Agreement, if any default
occurs in the making of a payment due under any Permitted Investment, or if a
default occurs in any other performance required under any Permitted Investment
(of which a Responsible Officer of the Trustee obtains actual knowledge), the
Trustee may and, subject to Section 8.01 and Section 8.02(v), upon the request
of the Holders of Certificates representing more than 50% of the Voting Rights
allocated to any Class of Certificates, shall take such action as may be
appropriate to enforce such payment or performance, including the institution
and prosecution of appropriate proceedings.
 
(d) The Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee’s economic self-interest
for (i) serving as investment adviser, administrator, shareholder servicing
agent, custodian or sub-custodian with respect to certain of the Permitted
Investments and (ii) effecting or using Affiliates to effect transactions in
certain Permitted Investments. Such compensation shall not be considered an
amount that is reimbursable or payable to the Trustee pursuant to Section 3.11
or 3.12 or otherwise payable in respect of Extraordinary Trust Fund Expenses.
 
75

--------------------------------------------------------------------------------

 
 
SECTION 3.13  [Reserved].
 
SECTION 3.14  Maintenance of Hazard Insurance and Errors and Omissions and
Fidelity Coverage. (a) The Servicer shall cause to be maintained for each
Mortgage Loan fire insurance with extended coverage on the related Mortgaged
Property in an amount which is at least equal to the lesser of the current
principal balance of such Mortgage Loan and the amount necessary to fully
compensate for any damage or loss to the improvements that are a part of such
property on a replacement cost basis, in each case in an amount not less than
such amount as is necessary to avoid the application of any coinsurance clause
contained in the related hazard insurance policy. The Servicer shall also cause
to be maintained fire insurance with extended coverage on each REO Property in
an amount which is at least equal to the lesser of (i) the maximum insurable
value of the improvements which are a part of such property and (ii) the
outstanding principal balance of the related Mortgage Loan at the time it became
an REO Property, plus accrued interest at the Mortgage Rate and related
Servicing Advances. The Servicer will comply in the performance of this
Agreement with all reasonable rules and requirements of each insurer under any
such hazard policies. Any amounts to be collected by the Servicer under any such
policies (other than amounts to be applied to the restoration or repair of the
property subject to the related Mortgage or amounts to be released to the
Mortgagor in accordance with the procedures that the Servicer would follow in
servicing loans held for its own account, subject to the terms and conditions of
the related Mortgage and Mortgage Note) shall be deposited in the Custodial
Account, subject to withdrawal pursuant to Section 3.11, if received in respect
of a Mortgage Loan, or in the REO Account, subject to withdrawal pursuant to
Section 3.23, if received in respect of an REO Property. Any cost incurred by
the Servicer in maintaining any such insurance shall not, for the purpose of
calculating distributions to Certificateholders, be added to the unpaid
principal balance of the related Mortgage Loan, notwithstanding that the terms
of such Mortgage Loan so permit. It is understood and agreed that no earthquake
or other additional insurance is to be required of any Mortgagor other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance. If the Mortgaged Property
or REO Property is at any time in an area identified in the Federal Register by
the Federal Emergency Management Agency as having special flood hazards and
flood insurance has been made available, the Servicer will cause to be
maintained a flood insurance policy in respect thereof. Such flood insurance
shall be in an amount equal to the lesser of (i) the unpaid principal balance of
the related Mortgage Loan and (ii) the maximum amount of such insurance
available for the related Mortgaged Property under the national flood insurance
program (assuming that the area in which such Mortgaged Property is located is
participating in such program).
 
In the event that the Servicer shall obtain and maintain a blanket policy with
an insurer having a General Policy Rating of A:X or better in Best’s Key Rating
Guide (or such other rating that is comparable to such rating) insuring against
hazard losses on all of the Mortgage Loans, it shall conclusively be deemed to
have satisfied its obligations as set forth in the first two sentences of this
Section 3.14, it being understood and agreed that such policy may contain a
deductible clause, in which case the Servicer shall, in the event that there
shall not have been maintained on the related Mortgaged Property or REO Property
a policy complying with the first two sentences of this Section 3.14, and there
shall have been one or more losses which would have been covered by such policy,
deposit to the Custodial Account from its own funds the amount not otherwise
payable under the blanket policy because of such deductible clause. In
connection with its activities as administrator and servicer of the Mortgage
Loans, the Servicer agrees to prepare and present, on behalf of itself, the
Trustee and Certificateholders, claims under any such blanket policy in a timely
fashion in accordance with the terms of such policy.
 
76

--------------------------------------------------------------------------------

 
 
(b) The Servicer shall keep in force during the term of this Agreement a policy
or policies of insurance covering errors and omissions for failure in the
performance of the Servicer’s obligations under this Agreement, which policy or
policies shall be in such form and amount that would meet the requirements of
Fannie Mae or Freddie Mac if it were the purchaser of the Mortgage Loans. The
Servicer shall also maintain a fidelity bond in the form and amount that would
meet the requirements of Fannie Mae or Freddie Mac. The Servicer shall be deemed
to have complied with this provision if an Affiliate of the Servicer has such
errors and omissions and fidelity bond coverage and, by the terms of such
insurance policy or fidelity bond, the coverage afforded thereunder extends to
the Servicer. Any such errors and omissions policy and fidelity bond shall by
its terms not be cancelable without thirty days prior written notice to the
Trustee. The Servicer shall also cause each Sub-Servicer to maintain a policy of
insurance covering errors and omissions and a fidelity bond which would meet
such requirements.
 
SECTION 3.15  Enforcement of Due-On-Sale Clauses; Assumption Agreements. The
Servicer will, to the extent it has knowledge of any conveyance or prospective
conveyance of any Mortgaged Property by any Mortgagor (whether by absolute
conveyance or by contract of sale, and whether or not the Mortgagor remains or
is to remain liable under the Mortgage Note and/or the Mortgage), exercise its
rights to accelerate the maturity of such Mortgage Loan under the “due-on-sale”
clause, if any, applicable thereto; provided, however, that the Servicer shall
not be required to take such action if in its sole business judgment the
Servicer believes it is not in the best interests of the Trust Fund and shall
not exercise any such rights if prohibited by law from doing so. If the Servicer
reasonably believes it is unable under applicable law to enforce such
“due-on-sale” clause, or if any of the other conditions set forth in the proviso
to the preceding sentence apply, the Servicer will enter into an assumption and
modification agreement from or with the person to whom such property has been
conveyed or is proposed to be conveyed, pursuant to which such person becomes
liable under the Mortgage Note and, to the extent permitted by applicable state
law, the Mortgagor remains liable thereon. The Servicer is also authorized to
enter into a substitution of liability agreement with such person, pursuant to
which the original Mortgagor is released from liability and such person is
substituted as the Mortgagor and becomes liable under the Mortgage Note,
provided that no such substitution shall be effective unless such person
satisfies the underwriting criteria of RFC and has a credit risk rating at least
equal to that of the original Mortgagor. In connection with any assumption or
substitution, the Servicer shall apply RFC’s underwriting standards and follow
such practices and procedures as shall be normal and usual in its general
mortgage servicing activities and as it applies to other mortgage loans owned
solely by it. The Servicer shall not take or enter into any assumption and
modification agreement, however, unless (to the extent practicable in the
circumstances) it shall have received confirmation, in writing, of the continued
effectiveness of any applicable hazard insurance policy. Any fee collected by
the Servicer in respect of an assumption, modification or substitution of
liability agreement shall be retained by the Servicer as additional servicing
compensation. In connection with any such assumption, no material term of the
Mortgage Note (including but not limited to the related Mortgage Rate and the
amount of the Monthly Payment) may be amended or modified, except as otherwise
required pursuant to the terms thereof. The Servicer shall notify the Trustee
that any such substitution, modification or assumption agreement has been
completed by forwarding to the Trustee the executed original of such
substitution, modification or assumption agreement, which document shall be
added to the related Mortgage File and shall, for all purposes, be considered a
part of such Mortgage File to the same extent as all other documents and
instruments constituting a part thereof.
 
77

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing paragraph or any other provision of this
Agreement, the Servicer shall not be deemed to be in default, breach or any
other violation of its obligations hereunder by reason of any assumption of a
Mortgage Loan by operation of law or by the terms of the Mortgage Note or any
assumption which the Servicer may be restricted by law from preventing, for any
reason whatever. For purposes of this Section 3.15, the term “assumption” is
deemed to also include a sale (of the Mortgaged Property) subject to the
Mortgage that is not accompanied by an assumption or substitution of liability
agreement.
 
SECTION 3.16  Realization Upon Defaulted Mortgage Loans. (a) The Servicer shall
exercise its discretion, consistent with customary servicing procedures and the
terms of this Agreement, with respect to the enforcement and servicing of
defaulted Mortgage Loans in such manner as will maximize the receipt of
principal and interest with respect thereto, including, but not limited to, the
modification of such Mortgage Loan, or foreclosure upon the related Mortgaged
Property and disposition thereof.
 
In furtherance of the foregoing, the Servicer shall use its best efforts,
consistent with Accepted Servicing Practices, to foreclose upon or otherwise
comparably convert the ownership of properties securing such of the Mortgage
Loans as come into and continue in default and as to which no satisfactory
arrangements can be made for collection of delinquent payments pursuant to
Section 3.07. The Servicer shall be responsible for all costs and expenses
incurred by it in any such proceedings; provided, however, that such costs and
expenses will be recoverable as Servicing Advances by the Servicer as
contemplated in Section 3.11 and Section 3.23. The foregoing is subject to the
provision that, in any case in which Mortgaged Property shall have suffered
damage from an Uninsured Cause, the Servicer shall not be required to expend its
own funds toward the restoration of such property unless it shall determine in
its discretion that such restoration will increase the proceeds of liquidation
of the related Mortgage Loan after reimbursement to itself for such expenses.
 
(b) Notwithstanding the foregoing provisions of this Section 3.16 or any other
provision of this Agreement, with respect to any Mortgage Loan as to which the
Servicer has received actual notice of, or has actual knowledge of, the presence
of any toxic or hazardous substance on the related Mortgaged Property, the
Servicer shall not, on behalf of the Trust Fund either (i) obtain title to such
Mortgaged Property as a result of or in lieu of foreclosure or otherwise, or
(ii) otherwise acquire possession of, or take any other action with respect to,
such Mortgaged Property, if, as a result of any such action, the Trustee, the
Trust Fund or the Certificateholders would be considered to hold title to, to be
a “mortgagee-in-possession” of, or to be an “owner” or “operator” of such
Mortgaged Property within the meaning of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
or any comparable law, unless the Servicer has also previously determined, based
on its reasonable judgment and a report prepared by an Independent Person who
regularly conducts environmental audits using customary industry standards,
that:
 
78

--------------------------------------------------------------------------------

 
 
(1) such Mortgaged Property is in compliance with applicable environmental laws
or, if not, that it would be in the best economic interest of the Trust Fund to
take such actions as are necessary to bring the Mortgaged Property into
compliance therewith; and
 
(2) there are no circumstances present at such Mortgaged Property relating to
the use, management or disposal of any hazardous substances, hazardous
materials, hazardous wastes, or petroleum-based materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any federal, state or local law or regulation, or that if any
such materials are present for which such action could be required, that it
would be in the best economic interest of the Trust Fund to take such actions
with respect to the affected Mortgaged Property.
 
The cost of the environmental audit report contemplated by this Section 3.16
shall be advanced by the Servicer, subject to the Servicer’s right to be
reimbursed therefor from the Custodial Account as provided in Section
3.11(a)(iii) and (a)(vi), such right of reimbursement being prior to the rights
of Certificateholders to receive any amount in the Custodial Account received in
respect of the affected Mortgage Loan or other Mortgage Loans.
 
If the Servicer determines, as described above, that it is in the best economic
interest of the Trust Fund to take such actions as are necessary to bring any
such Mortgaged Property into compliance with applicable environmental laws, or
to take such action with respect to the containment, clean-up or remediation of
hazardous substances, hazardous materials, hazardous wastes or petroleum-based
materials affecting any such Mortgaged Property, then the Servicer shall take
such action as it deems to be in the best economic interest of the Trust Fund;
provided that any amounts disbursed by the Servicer pursuant to this Section
3.16(b) shall constitute Servicing Advances, subject to Section 4.03(d). The
cost of any such compliance, containment, cleanup or remediation shall be
advanced by the Servicer, subject to the Servicer’s right to be reimbursed
therefor from the Custodial Account as provided in Section 3.11(a)(iii) and
(a)(ix), such right of reimbursement being prior to the rights of
Certificateholders to receive any amount in the Custodial Account received in
respect of the affected Mortgage Loan or other Mortgage Loans.
 
79

--------------------------------------------------------------------------------

 
 
(c) The Servicer, or if not exercised by the Servicer, the Holder of the Class
CE Certificates or its designee may at its option, with ten (10) Business Days
prior written notice to the Depositor and the Seller, purchase from REMIC I any
Mortgage Loan (or related REO Property in the case of the Holder of the Class CE
Certificates or its designee) for which the Servicer has accepted a deed in lieu
of foreclosure or that is 90 days or more delinquent, which the Servicer or the
Holder of the Class CE Certificates or its designee, as applicable, determines
in good faith will otherwise become subject to foreclosure proceedings (evidence
of such determination to be delivered in writing to the Trustee, in form and
substance satisfactory to the Trustee prior to purchase), at a price equal to
the Purchase Price; provided, that such Mortgage Loan that becomes 90 days or
more delinquent during any given Calendar Quarter shall only be eligible for
purchase pursuant to this Section 3.16(c) during the period beginning on the
first Business Day of the following Calendar Quarter, and ending at the close of
business on the second-to-last Business Day of such following Calendar Quarter;
and provided, further, that such Mortgage Loan is 90 days or more delinquent at
the time of repurchase. Such option if not exercised shall not thereafter be
reinstated as to any Mortgage Loan, unless the delinquency is cured and the
Mortgage Loan thereafter again becomes delinquent in payment by 90 days or more
in a subsequent Calendar Quarter. In connection with any purchase pursuant to
this Section 3.16(c), the Servicer, or if not exercised by the Servicer, the
Holder of the Class CE Certificates or its designee, as applicable, shall
purchase any such Mortgage Loans (or related REO Properties in the case of the
Holder of the Class CE Certificates or its designee) on the basis of
delinquency, purchasing the most delinquent Mortgage Loans or related REO
Properties first. The Purchase Price for any Mortgage Loan (or related REO
Property in the case of the Holder of the Class CE Certificates or its designee)
purchased hereunder shall be deposited in the Custodial Account by the Servicer
(if such optional purchase is exercised by the Holder of the Class CE
Certificates or its designee, the Purchase Price for any Mortgage Loan or
related REO Property purchased hereunder shall be paid by the Holder of the
Class CE Certificates or its designee to the Servicer and the Servicer shall
deposit such Purchase Price in the Custodial Account), and the Trustee, upon
receipt of written certification from the Servicer of such deposit, shall
release or cause to be released to the Servicer, or the Holder of the Class CE
Certificates or its designee, as applicable, the related Mortgage File and the
Trustee shall execute and deliver such instruments of transfer or assignment, in
each case without recourse, as the Servicer, or the Holder of the Class CE
Certificates or its designee, as applicable, shall furnish and as shall be
necessary to vest in the Servicer, or the Holder of the Class CE Certificates or
its designee, as applicable, title to any Mortgage Loan or related REO Property
released pursuant hereto.
 
(d) Proceeds received in connection with any Final Recovery Determination, as
well as any recovery resulting from a partial collection of Insurance Proceeds,
Liquidation Proceeds or Subsequent Recoveries, in respect of any Mortgage Loan,
will be applied in the following order of priority: first, to reimburse the
Servicer or any Sub-Servicer for any related unreimbursed Servicing Advances and
Advances, pursuant to Section 3.11(a)(ii) or (a)(iii); second, to accrued and
unpaid interest on the Mortgage Loan, to the date of the Final Recovery
Determination, or to the Due Date prior to the Distribution Date on which such
amounts are to be distributed if not in connection with a Final Recovery
Determination; and third, as a recovery of principal of the Mortgage Loan. If
the amount of the recovery so allocated to interest is less than the full amount
of accrued and unpaid interest due on such Mortgage Loan, the amount of such
recovery will be allocated by the Servicer as follows: first, to unpaid
Servicing Fees; and second, to the balance of the interest then due and owing.
The portion of the recovery so allocated to unpaid Servicing Fees shall be
reimbursed to the Servicer or any Sub-Servicer pursuant to Section 3.11(a)(iii).
 
SECTION 3.17  Trustee to Cooperate; Release of Mortgage Files. (a) Upon the
payment in full of any Mortgage Loan, or upon the receipt by the Servicer of a
notification that payment in full shall be escrowed in a manner customary for
such purposes, the Servicer shall immediately notify or cause to be notified the
Trustee by a certification in the form of Exhibit E or such form mutually agreed
upon by the Servicer and the Trustee (which certification shall include a
statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the Custodial
Account pursuant to Section 3.10 have been or will be so deposited) of a
Servicing Officer and shall request delivery to it of the Mortgage File. Upon
receipt of such certification and request, the Trustee shall, within three
Business Days, release the related Mortgage File to the Servicer at no cost to
the Trustee or the Trust Fund, and the Servicer is authorized to cause the
removal from the registration on the MERS® System of any such Mortgage, if
applicable. No expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be chargeable to the Custodial
Account or the Certificate Account.
 
80

--------------------------------------------------------------------------------

 
 
(b) From time to time and as appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any insurance
policy relating to the Mortgage Loans, the Trustee shall, upon any request made
by or on behalf of the Servicer and delivery to the Trustee of a Request for
Release in the form of Exhibit E or such form mutually agreed upon by the
Servicer and the Trustee, release the related Mortgage File to the Servicer
within three Business Days, and the Trustee shall, at the direction of the
Servicer, execute such documents as shall be necessary to the prosecution of any
such proceedings. Such Request for Release shall obligate the Servicer to return
each and every document previously requested from the Mortgage File to the
Trustee when the need therefor by the Servicer no longer exists, unless (i) the
Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the
Mortgage Loan have been deposited in the Custodial Account or (ii) the Mortgage
File or such document has been delivered to an attorney, or to a public trustee
or other public official as required by law, for purposes of initiating or
pursuing legal action or other proceedings for the foreclosure of the Mortgaged
Property either judicially or non-judicially, and the Servicer has delivered, or
caused to be delivered, to the Trustee an additional Request for Release
certifying as to such liquidation or action or proceedings. Upon the request of
the Trustee, the Servicer shall provide notice to the Trustee of the name and
address of the Person to which such Mortgage File or such document was delivered
and the purpose or purposes of such delivery. Upon receipt of a certificate of a
Servicing Officer stating that such Mortgage Loan was liquidated and that all
amounts received or to be received in connection with such liquidation that are
required to be deposited into the Custodial Account have been so deposited, or
that such Mortgage Loan has become an REO Property, any outstanding Requests for
Release with respect to such Mortgage Loan shall be released by the Trustee to
the Servicer or its designee.
 
(c) Upon written certification of a Servicing Officer, the Trustee shall execute
and deliver to the Servicer or the Sub-Servicer, as the case may be, any court
pleadings, requests for trustee’s sale or other documents necessary to the
foreclosure or trustee’s sale in respect of a Mortgaged Property or to any legal
action brought to obtain judgment against any Mortgagor on the Mortgage Note or
Mortgage or to obtain a deficiency judgment, or to enforce any other remedies or
rights provided by the Mortgage Note or Mortgage or otherwise available at law
or in equity. Each such certification shall include a request that such
pleadings or documents be executed by the Trustee and a statement as to the
reason such documents or pleadings are required and that the execution and
delivery thereof by the Trustee will not invalidate or otherwise affect the lien
of the Mortgage, except for the termination of such a lien upon completion of
the foreclosure or trustee’s sale.
 
81

--------------------------------------------------------------------------------

 
 
SECTION 3.18  Servicing Compensation. As compensation for the activities of the
Servicer hereunder, the Servicer shall be entitled to the Servicing Fee with
respect to each Mortgage Loan payable solely from payments of interest in
respect of such Mortgage Loan, subject to Section 3.24. In addition, the
Servicer shall be entitled to recover unpaid Servicing Fees out of Insurance
Proceeds, Liquidation Proceeds or Subsequent Recoveries to the extent permitted
by Section 3.11(a)(iii) and out of amounts derived from the operation and sale
of an REO Property to the extent permitted by Section 3.23. Except as provided
in Sections 3.26, the right to receive the Servicing Fee may not be transferred
in whole or in part except in connection with the transfer of all of the
Servicer’s responsibilities and obligations under this Agreement; provided,
however, that the Servicer may pay from the Servicing Fee any amounts due to a
Sub-Servicer pursuant to a Sub-Servicing Agreement entered into under Section
3.02.
 
Additional servicing compensation in the form of assumption fees, late payment
charges, insufficient funds charges, ancillary income or otherwise (subject to
Section 3.24 and other than Prepayment Charges) shall be retained by the
Servicer only to the extent such fees or charges are received by the Servicer.
The Servicer shall also be entitled pursuant to Section 3.11(a)(iv) to withdraw
from the Custodial Account and pursuant to Section 3.23(b) to withdraw from any
REO Account, as additional servicing compensation, interest or other income
earned on deposits therein, subject to Section 3.12 and Section 3.24. The
Servicer shall be required to pay all expenses incurred by it in connection with
its servicing activities hereunder (including premiums for the insurance
required by Section 3.14, to the extent such premiums are not paid by the
related Mortgagors or by a Sub-Servicer or reimbursable as Servicing Advances,
servicing compensation of each Sub-Servicer, and to the extent provided herein
in Section 8.05, the expenses of the Trustee) and shall not be entitled to
reimbursement therefor except as specifically provided herein.
 
SECTION 3.19  Reports to the Trustee and Others; Custodial Account Statements.
Not later than twenty days after each Distribution Date, the Servicer shall
forward to the Trustee (upon the Trustee’s request) and the Depositor the most
current available bank statement for the Custodial Account. Copies of such
statement shall be provided by the Trustee to any Certificateholder and to any
Person identified to the Trustee as a prospective transferee of a Certificate,
upon request at the expense of the requesting party, provided such statement is
delivered by the Servicer to the Trustee.
 
SECTION 3.20  [Reserved].
 
SECTION 3.21  [Reserved].
 
SECTION 3.22  Access to Certain Documentation. The Servicer shall provide to the
Office of Thrift Supervision, the FDIC, and any other federal or state banking
or insurance regulatory authority that may exercise authority over any
Certificateholder or Certificate Owner, access to the documentation in the
Servicer’s possession regarding the Mortgage Loans required by applicable laws
and regulations. Such access shall be afforded without charge, but only upon
reasonable request and during normal business hours at the offices of the
Servicer designated by it. In addition, access to the documentation in the
Servicer’s possession regarding the Mortgage Loans will be provided to any
Certificateholder or Certificate Owner, the Trustee and to any Person identified
to the Servicer as a prospective transferee of a Certificate; provided, however,
that providing access to such Person will not violate any applicable laws, upon
reasonable request during normal business hours at the offices of the Servicer
designated by it at the expense of the Person requesting such access.
 
82

--------------------------------------------------------------------------------

 
 
SECTION 3.23  Title, Management and Disposition of REO Property. (a) The deed or
certificate of sale of any REO Property shall be taken in the name of the
Trustee, or its nominee, on behalf of the Trust Fund and for the benefit of the
Certificateholders. The Servicer, on behalf of REMIC I, shall either sell any
REO Property prior to the end of the third taxable year after REMIC I acquires
ownership of such REO Property for purposes of Section 860G(a)(8) of the Code or
request from the Internal Revenue Service, no later than 60 days before the day
on which the three-year grace period would otherwise expire, an extension of the
three-year grace period, unless the Servicer shall have delivered to the Trustee
an Opinion of Counsel, addressed to the Trustee and the Depositor, to the effect
that the holding by REMIC I of such REO Property subsequent to three years after
its acquisition will not result in the imposition on any Trust REMIC of taxes on
“prohibited transactions” thereof, as defined in Section 860F of the Code, or
cause any Trust REMIC to fail to qualify as a REMIC under Federal law at any
time that any Certificates are outstanding. The Servicer shall manage, conserve,
protect and operate each REO Property for the Certificateholders solely for the
purpose of its prompt disposition and sale in a manner which does not cause such
REO Property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or result in the receipt by any Trust REMIC of
any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code, or any “net income from foreclosure property” which
is subject to taxation under the REMIC Provisions.
 
(b) The Servicer shall segregate and hold all funds collected and received in
connection with the operation of any REO Property separate and apart from its
own funds and general assets and shall establish and maintain, or cause to be
established and maintained, with respect to REO Properties, an account held in
trust for the Trustee for the benefit of the Certificateholders (the “REO
Account”), which shall be an Eligible Account. The Servicer shall be permitted
to allow the Custodial Account to serve as the REO Account, subject to separate
ledgers for each REO Property. The Servicer shall be entitled to retain or
withdraw any interest income paid on funds deposited in the REO Account.
 
(c) The Servicer shall have the sole discretion to determine whether an
immediate sale of an REO Property or continued management of such REO Property
is in the best interests of the Certificateholders. In furtherance of the
foregoing, the Servicer shall have full power and authority, subject only to the
specific requirements and prohibitions of this Agreement, to do any and all
things in connection with any REO Property as are consistent with the manner in
which the Servicer manages and operates similar property owned by the Servicer
or any of its Affiliates, all on such terms and for such period as the Servicer
deems to be in the best interests of Certificateholders. In connection
therewith, the Servicer shall deposit, or cause to be deposited in the clearing
account in which it customarily deposits payments and collections on mortgage
loans in connection with its mortgage loan servicing activities on a daily
basis, and in no event more than one Business Day after the Servicer’s receipt
thereof, and shall thereafter deposit in the REO Account, in no event more than
two Business Days after the Servicer’s receipt thereof, all revenues received by
it with respect to an REO Property and shall withdraw therefrom funds necessary
for the proper operation, management and maintenance of such REO Property
including, without limitation:
 
83

--------------------------------------------------------------------------------

 
 
(i) all insurance premiums due and payable in respect of such REO Property;
 
(ii) all real estate taxes and assessments in respect of such REO Property that
may result in the imposition of a lien thereon; and
 
(iii) all costs and expenses necessary to maintain such REO Property.
 
To the extent that amounts on deposit in the REO Account with respect to an REO
Property are insufficient for the purposes set forth in clauses (i) through
(iii) above with respect to such REO Property, the Servicer shall advance from
its own funds such amount as is necessary for such purposes if, but only if, the
Servicer would make such advances if the Servicer owned the REO Property and if
in the Servicer’s judgment, the payment of such amounts will be recoverable from
the rental or sale of the REO Property.
 
Notwithstanding the foregoing, the Servicer shall not and the Trustee shall not
knowingly authorize the Servicer to:
 
(i) authorize the Trust Fund to enter into, renew or extend any New Lease with
respect to any REO Property, if the New Lease by its terms will give rise to any
income that does not constitute Rents from Real Property;
 
(ii) authorize any amount to be received or accrued under any New Lease other
than amounts that will constitute Rents from Real Property;
 
(iii) authorize any construction on any REO Property, other than the completion
of a building or other improvement thereon, and then only if more than ten
percent of the construction of such building or other improvement was completed
before default on the related Mortgage Loan became imminent, all within the
meaning of Section 856(e)(4)(B) of the Code; or
 
(iv) authorize any Person to Directly Operate any REO Property on any date more
than 90 days after its date of acquisition by the Trust Fund;
 
unless, in any such case, the Servicer has obtained an Opinion of Counsel,
provided to the Servicer and the Trustee, to the effect that such action will
not cause such REO Property to fail to qualify as “foreclosure property” within
the meaning of Section 860G(a)(8) of the Code at any time that it is held by
REMIC I, in which case the Servicer may take such actions as are specified in
such Opinion of Counsel.
 
The Servicer may contract with any Independent Contractor for the operation and
management of any REO Property, provided that:
 
84

--------------------------------------------------------------------------------

 
 
(i) the terms and conditions of any such contract shall not be inconsistent
herewith;
 
(ii) any such contract shall require, or shall be administered to require, that
the Independent Contractor pay all costs and expenses incurred in connection
with the operation and management of such REO Property, including those listed
above and remit all related revenues (net of such costs and expenses) to the
Servicer as soon as practicable, but in no event later than thirty days
following the receipt thereof by such Independent Contractor;
 
(iii) none of the provisions of this Section 3.23(c) relating to any such
contract or to actions taken through any such Independent Contractor shall be
deemed to relieve the Servicer of any of its duties and obligations to the
Trustee on behalf of the Certificateholders with respect to the operation and
management of any such REO Property; and
 
(iv) the Servicer shall be obligated with respect thereto to the same extent as
if it alone were performing all duties and obligations in connection with the
operation and management of such REO Property.
 
The Servicer shall be entitled to enter into any agreement with any Independent
Contractor performing services for it related to its duties and obligations
hereunder for indemnification of the Servicer by such Independent Contractor,
and nothing in this Agreement shall be deemed to limit or modify such
indemnification. The Servicer shall be solely liable for all fees owed by it to
any such Independent Contractor, irrespective of whether the Servicer’s
compensation pursuant to Section 3.18 is sufficient to pay such fees; provided,
however, that to the extent that any payments made by such Independent
Contractor would constitute Servicing Advances if made by the Servicer, such
amounts shall be reimbursable as Servicing Advances made by the Servicer.
 
(d) In addition to the withdrawals permitted under Section 3.23(c), the Servicer
may from time to time make withdrawals from the REO Account for any REO
Property: (i) to pay itself or any Sub-Servicer unpaid Servicing Fees in respect
of the related Mortgage Loan; and (ii) to reimburse itself or any Sub-Servicer
for unreimbursed Servicing Advances and Advances made in respect of such REO
Property or the related Mortgage Loan. On the Servicer Remittance Date, the
Servicer shall withdraw from each REO Account maintained by it and deposit into
the Certificate Account in accordance with Section 3.10(d)(ii), for distribution
on the related Distribution Date in accordance with Section 4.01, the income
from the related REO Property received during the prior calendar month, net of
any withdrawals made pursuant to Section 3.23(c) or this Section 3.23(d).
 
(e) Subject to the time constraints set forth in Section 3.23(a), each REO
Disposition shall be carried out by the Servicer at such price and upon such
terms and conditions as the Servicer shall deem necessary or advisable, as shall
be normal and usual in its Accepted Servicing Practices.
 
85

--------------------------------------------------------------------------------

 
 
(f) The proceeds from the REO Disposition, net of any amount required by law to
be remitted to the Mortgagor under the related Mortgage Loan and net of any
payment or reimbursement to the Servicer or any Sub-Servicer as provided above,
shall be deposited in the Certificate Account in accordance with Section
3.10(d)(ii) on the Servicer Remittance Date in the month following the receipt
thereof for distribution on the related Distribution Date in accordance with
Section 4.01. Any REO Disposition shall be for cash only (unless changes in the
REMIC Provisions made subsequent to the Startup Day allow a sale for other
consideration).
 
(g) The Servicer shall file information returns with respect to the receipt of
mortgage interest received in a trade or business, reports of foreclosures and
abandonments of any Mortgaged Property and cancellation of indebtedness income
with respect to any Mortgaged Property as required by Sections 6050H, 6050J and
6050P of the Code, respectively. Such reports shall be in form and substance
sufficient to meet the reporting requirements imposed by such Sections 6050H,
6050J and 6050P of the Code.
 
SECTION 3.24  Obligations of the Servicer in Respect of Prepayment Interest
Shortfalls. Not later than 1:00 p.m. New York time on each Servicer Remittance
Date, the Servicer shall remit to the Certificate Account an amount
(“Compensating Interest”) equal to the lesser of (A) the aggregate of the
Prepayment Interest Shortfalls for the related Distribution Date resulting from
Principal Prepayment in full or in part during the related Due Period and (B)
its aggregate Servicing Fee received in the related Due Period and any interest
or investment income earned on funds deposited in the Custodial Account. The
Servicer shall not have the right to reimbursement for any amounts remitted to
the Trustee in respect of Compensating Interest. Such amounts so remitted shall
be included in the Available Distribution Amount and distributed therewith on
the next Distribution Date. The Servicer shall not be obligated to pay
Compensating Interest with respect to Relief Act Interest Shortfall.
 
SECTION 3.25  Obligations of the Servicer in Respect of Mortgage Rates and
Monthly Payments. In the event that a shortfall in any collection on or
liability with respect to any Mortgage Loan results from or is attributable to
adjustments to Mortgage Rates, Monthly Payments or Stated Principal Balances
that were made by the Servicer in a manner not consistent with the terms of the
related Mortgage Note applicable laws, regulations and rulings and this
Agreement, the Servicer, upon discovery or receipt of notice thereof, shall
immediately deliver to the Trustee for deposit in the Certificate Account from
its own funds the amount of any such shortfall and shall indemnify and hold
harmless the Trust Fund, the Trustee, the Depositor and any successor Servicer
in respect of any such liability. Such indemnities shall survive the termination
or discharge of this Agreement. Notwithstanding the foregoing, this Section 3.25
shall not limit the ability of the Servicer to seek recovery of any such amounts
from the related Mortgagor under the terms of the related Mortgage Note, as
permitted by law.
 
SECTION 3.26  Advance Facility. (a) The Servicer is hereby authorized to enter
into a financing or other facility (any such arrangement an “Advance Facility”)
with any Person which provides that such Person (an “Advancing Person”) may fund
Advances and/or Servicing Advances to the Trust Fund under this Agreement,
although no such facility shall reduce or otherwise affect the Servicer’s
obligation to fund such Advances and/or Servicing Advances. If the Servicer
enters into such an Advance Facility pursuant to this Section 3.26, upon
reasonable request of the Advancing Person, the Trustee shall execute a letter
of acknowledgment, confirming its receipt of notice of the existence of such
Advance Facility. To the extent that an Advancing Person funds any Advance or
any Servicing Advance and the Servicer provides the Trustee with an Officers’
Certificate that such Advancing Person is entitled to reimbursement, such
Advancing Person shall be entitled to receive reimbursement pursuant to this
Agreement for such amount to the extent provided in Section 3.26(b). Such
Officers’ Certificate must specify the amount of the reimbursement, the Section
of this Agreement that permits the applicable Advance or Servicing Advance to be
reimbursed and the section(s) of the Advance Facility that entitle the Advancing
Person to request reimbursement from the Trustee, rather than the Servicer or
proof of an event of default under the Advance Facility. The Trustee shall have
no duty or liability with respect to any calculation of any reimbursement to be
paid to an Advancing Person and shall be entitled to rely without independent
investigation on the Advancing Person’s notice provided pursuant to this Section
3.26. The Trustee shall have no responsibility to track or monitor the
administration of the Advance Facility. An Advancing Person whose obligations
hereunder are limited to the funding of Advances and/or Servicing Advances shall
not be required to meet the qualifications of the Servicer or a Sub-Servicer
pursuant to Section 3.02 hereof and will not be deemed to be a Sub-Servicer
under this Agreement.
 
86

--------------------------------------------------------------------------------

 
 
(b) If an advancing facility is entered into, then the Servicer shall not be
permitted to reimburse itself therefor under Section 3.11(a)(ii), Section
3.11(a)(iii) and Section 3.11(a)(vi) prior to the remittance to the Trust Fund,
but instead the Servicer shall remit such amounts in accordance with the
documentation establishing the Advance Facility to such Advancing Person or to a
trustee, agent or custodian (an “Advance Facility Trustee”) designated by such
Advancing Person. The Trustee is hereby authorized to pay to the Advancing
Person, reimbursements for Advances and Servicing Advances from the Certificate
Account to the same extent the Servicer would have been permitted to reimburse
itself for such Advances and/or Servicing Advances in accordance with Section
3.11(a)(ii), Section 3.11(a)(iii) and Section 3.11(a)(vi), as the case may be,
had the Servicer itself funded such Advance or Servicing Advance. The Trustee is
hereby authorized to pay directly to the Advancing Person such portion of the
Servicing Fee as the parties to any advancing facility agree in writing.
 
(c) All Advances and Servicing Advances made pursuant to the terms of this
Agreement shall be deemed made and shall be reimbursed on a “first in-first out”
(FIFO) basis.
 
(d) Any amendment to this Section 3.26 or to any other provision of this
Agreement that may be necessary or appropriate to effect the terms of an Advance
Facility as described generally in this Section 3.26, including amendments to
add provisions relating to a successor Servicer, may be entered into by the
Trustee and the Servicer without the consent of any Certificateholder,
notwithstanding anything to the contrary in this Agreement; provided, however,
such amendment shall otherwise comply with Section 13.01 hereof. All costs and
expenses (including attorneys’ fees) of each party hereto related to such
amendment shall be borne by the Servicer without reimbursement from the Trust
Fund.
 
SECTION 3.27  Solicitations. From and after the Closing Date, the Servicer
agrees that it will not take any action or permit or cause any action to be
taken by any of its agents and Affiliates, or by any independent contractors or
independent mortgage brokerage companies on the Servicer’s behalf, to
personally, by telephone, mail or electronic mail, solicit the Mortgagor under
any Mortgage Loan for the purpose of refinancing such Mortgage Loan; provided,
that the Servicer may solicit any Mortgagor for whom the Servicer has received a
request for verification of mortgage, a request for demand for payoff, a
mortgagor initiated written or verbal communication indicating a desire to
prepay the related Mortgage Loan, another mortgage company has pulled a credit
report on the mortgagor or the mortgagor initiates a title search; provided
further, it is understood and agreed that promotions undertaken by the Servicer
or any of its Affiliates which (i) concern optional insurance products or other
additional products or (ii) are directed to the general public at large,
including, without limitation, mass mailings based on commercially acquired
mailing lists, newspaper, radio and television advertisements shall not
constitute solicitation under this Section, nor is the Servicer prohibited from
responding to unsolicited requests or inquiries made by a Mortgagor or an agent
of a Mortgagor. Furthermore, the Servicer shall be permitted to include in its
monthly statements to borrowers or otherwise, statements regarding the
availability of the Servicer’s counseling services with respect to refinancing
mortgage loans.
 
87

--------------------------------------------------------------------------------

 
 
ARTICLE IV 

 
PAYMENTS TO CERTIFICATEHOLDERS
 
SECTION 4.01  Distributions. (a) (1) On each Distribution Date, the following
amounts, in the following order of priority, shall be distributed by REMIC I to
REMIC II on account of the REMIC I Regular Interests or withdrawn from the
Certificate Account and distributed to the holders of the Class R-I Interest, as
the case may be:
 
(i) first, to Holders of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTA1, REMIC I Regular Interest I-LTA2, REMIC I Regular Interest
I-LTA3, REMIC I Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC
I Regular Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular
Interest I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest
I-LTM6, REMIC I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC
I Regular Interest I-LTM9, REMIC I Regular Interest I-LTM10 and REMIC I Regular
Interest I-LTZZ, in an amount equal to (A) the Uncertificated Interest on such
REMIC I Regual Interest for such Distribution Date, plus (B) any amounts in
respect thereof remaining unpaid from previous Distribution Dates. Amounts
payable as Uncertificated Interest in respect of REMIC I Regular Interest I-LTZZ
shall be reduced when the sum of the REMIC I Overcollateralized Amount is less
than the REMIC I Required Overcollateralized Amount, by the lesser of (x) the
amount of such difference and (y) the Maximum I-LTZZ Uncertificated Interest
Deferral Amount and such amounts will be payable to the Holders of REMIC I
Regular Interest I-LTA1, REMIC I Regular Interest I-LTA2, REMIC I Regular
Interest I-LTA3, REMIC I Regular Interest I-LTA4, REMIC I Regular Interest
I-LTM1, REMIC I Regular Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC
I Regular Interest I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular
Interest I-LTM6, REMIC I Regular Interest I-LTM7, REMIC I Regular Interest
I-LTM8, REMIC I Regular Interest I-LTM9 and REMIC Regular Interest I-LTM10 in
the same proportion as the Overcollateralization Increase Amount is allocated to
the Corresponding Certificates and the Uncertificated Balance of REMIC I Regular
Interest I-LTZZ shall be increased by such amount;
 
88

--------------------------------------------------------------------------------

 
 
(ii) second, to the Holders of REMIC I Regular Interests, in an amount equal to
the remainder of the Available Distribution Amount for such Distribution Date
after the distributions made pursuant to clause (i) above, allocated as follows:
 
(a) 98.00% of such remainder (less the amount payable in clause (e) below), to
the Holders of REMIC I Regular Interest I-LTAA, until the Uncertificated Balance
of such REMIC I Regular Interest is reduced to zero;
 
2% of such remainder, first to the Holders of REMIC I Regular Interest I-LTA1,
REMIC I Regular Interest I-LTA2, REMIC I Regular Interest I-LTA3, REMIC I
Regular Interest I-LTA4, REMIC I Regular Interest I-LTM1, REMIC I Regular
Interest I-LTM2, REMIC I Regular Interest I-LTM3, REMIC I Regular Interest
I-LTM4, REMIC I Regular Interest I-LTM5, REMIC I Regular Interest I-LTM6, REMIC
I Regular Interest I-LTM7, REMIC I Regular Interest I-LTM8, REMIC I Regular
Interest I-LTM9 and REMIC Regular Interest I-LTM10, 1.00% of and in the same
proportion as principal payments are allocated to the Corresponding
Certificates, until the Uncertificated Balances of such REMIC I Regular
Interests are reduced to zero; and second, to the Holders of REMIC I Regular
Interest I-LTZZ, (less the amount payable in clause (c) below), until the
Uncertificated Balance of such REMIC I Regular Interest is reduced to zero; then
 
(b) to the Holders of REMIC I Regular Interest I-LTP, on the Distribution Date
immediately following the expiration of the latest Prepayment Charge as
identified on the Prepayment Charge Schedule or any Distribution Date thereafter
until $100 has been distributed pursuant to this clause; and
 
(c) any remaining amount to the Holders of the Class R Certificates (as Holder
of the Class R-I Interest);
 
provided, however, that 98.00% and 2.00% of any principal payments that are
attributable to an Overcollateralization Reduction Amount shall be allocated to
Holders of REMIC I Regular Interest I-LTAA and REMIC I Regular Interest I-LTZZ,
respectively.
 
(2) On each Distribution Date, the Trustee shall withdraw from the Certificate
Account an amount equal to the Interest Remittance Amount and distribute to the
Certificateholders the following amounts, in the following order of priority:
 
89

--------------------------------------------------------------------------------

 
 
(i) to the Holders of each Class of the Class A Certificates, on a pro rata
basis based on the entitlement of each such Class, an amount equal to the Senior
Interest Distribution Amount allocable to such Class of the Class A
Certificates; and
 
(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates, Class M-9 Certificates, Class M-10 Certificates, in that order, an
amount equal to the Interest Distribution Amount allocable to each such Class.
 
(3) On each Distribution Date, the Trustee shall withdraw from the Certificate
Account an amount equal to the Principal Distribution Amount and distribute to
the Certificateholders the following amounts, in the following order of
priority:
 
(A) On each Distribution Date (a) prior to the Stepdown Date or (b) on which a
Trigger Event is in effect, the Principal Distribution Amount shall be
distributed in the following order of priority:
 
(i) sequentially, to the holders of the Class A-1 Certificates, Class A-2
Certificates, Class A-3 Certificates and Class A-4 Certificate, in that order,
until the aggregate Certificate Principal Balance of the Class A Certificates
have been reduced to zero; and
 
(ii) sequentially, to the holders of the Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates, Class M-9 Certificates and Class M-10 Certificates, in that order,
until the Certificate Principal Balance of each such Class has been reduced to
zero.
 
(B) On each Distribution Date (a) on or after the Stepdown Date and (b) on which
a Trigger Event is not in effect, the Principal Distribution Amount shall be
distributed in the following order of priority:
 
(i) sequentially, to the holders of the Class A-1 Certificates, Class A-2
Certificates, Class A-3 Certificates and Class A-4 Certificate, in that order,
up to an amount equal to the Class A Principal Distribution Amount, until the
aggregate Certificate Principal Balance of the Class A Certificates have been
reduced to zero; and
 
(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates, Class M-9 Certificates and Class M-10 Certificates, in that order,
up to an amount equal to the related Class M Principal Distribution Amount until
the Certificate Principal Balance of each such class has been reduced to zero.
 
90

--------------------------------------------------------------------------------

 
 
On or after the occurrence of the Credit Support Depletion Date, all priorities
relating to distributions as described in Section 4.01(a)(3) of this Agreement
in respect of principal among the Class A Certificates will be disregarded, and
the Principal Distribution Amount will be distributed to the remaining Class A
Certificates on a pro rata basis in accordance with their respective outstanding
Certificate Principal Balances.
 
(4) On each Distribution Date, the Net Monthly Excess Cashflow shall be
distributed by the Trustee as follows:
 
(i) to the Holders of the Class or Classes of Certificates then entitled to
receive distributions in respect of principal, as part of the Principal
Distribution Amount in an amount up to the Overcollateralization Increase Amount
for the Certificates, applied to reduce the Certificate Principal Balance of
such Certificates until the aggregate Certificate Principal Balance of such
Certificates is reduced to zero;
 
(ii) sequentially, to the Holders of the Class M-1 Certificates, Class M-2
Certificates , Class M-3 Certificates , Class M-4 Certificates, Class M-5
Certificates , Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates, Class M-9 Certificates and Class M-10 Certificates in that order,
in each case, up to an amount equal to the Interest Carry Forward Amount
allocable to such Class of Certificates;
 
(iii) concurrently, on a pro rata basis, based on the amount of any Allocated
Realized Loss Amounts previously allocated thereto that remain unreimbursed, to
the Holders of the Class A-1 Certificates, Class A-2 Certificates, Class A-3
Certificates and Class A-4 Certificates, and then sequentially to the Holders of
the Class M-1 Certificates, Class M-2 Certificates, Class M-3 Certificates,
Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates, Class
M-7 Certificates, Class M-8 Certificates, Class M-9 Certificates and Class M-10
Certificates, in that order, in each case up to the related Allocated Realized
Loss Amount related to each such Class of Certificates for such Distribution
Date;
 
(iv) to the Holders of the Class A Certificates and the Mezzanine Certificates,
any related unpaid Net WAC Rate Carryover Amount distributed to the Holders of
the Class A Certificates on a pro rata basis based on the remaining Net WAC Rate
Carryover Amount for each such Class and then to the Holders of the Class of
Mezzanine Certificates in order of Highest Priority;
 
(v) to pay any Swap Termination Payments owed to the Swap Counterparty due to a
Swap Counterparty Trigger Event;
 
(vi) to the Holders of the Class CE Certificates, (a) the Interest Distribution
Amount and any Overcollateralization Reduction Amount for such Distribution Date
and (b) on any Distribution Date on which the aggregate Certificate Principal
Balance of the Class A Certificates and the Mezzanine Certificates have been
reduced to zero, any remaining amounts in reduction of the Certificate Principal
Balance of the Class CE Certificates, until the Certificate Principal Balance
thereof has been reduced to zero; and
 
91

--------------------------------------------------------------------------------

 
 
(vii) to the Holders of the Class R Certificates, any remaining amounts;
provided that if such Distribution Date is the Distribution Date immediately
following the expiration of the latest Prepayment Charge term on a Mortgage Loan
as identified on the Mortgage Loan Schedule or any Distribution Date thereafter,
then any such remaining amounts will be distributed first, to the Holders of the
Class P Certificates, until the Certificate Principal Balance thereof has been
reduced to zero; and second, to the Holders of the Class R Certificates.
 
(b) On each Distribution Date, the Trustee shall withdraw any amounts then on
deposit in the Certificate Account that represent Prepayment Charges collected
by the Servicer, during the related Prepayment Period in connection with the
Principal Prepayment of any of the Mortgage Loans or any Servicer Prepayment
Charge Payment Amount and shall distribute such amounts to the Holders of the
Class P Certificates. Such distributions shall not be applied to reduce the
Certificate Principal Balance of the Class P Certificates.
 
Following the foregoing distributions, an amount equal to the amount of
Subsequent Recoveries shall be applied to increase the Certificate Principal
Balance of the Class of Certificates with the Highest Priority up to the extent
of such Realized Losses previously allocated to that Class of Certificates
pursuant to Section 4.04. An amount equal to the amount of any remaining
Subsequent Recoveries shall be applied to increase the Certificate Principal
Balance of the Class of Certificates with the next Highest Priority, up to the
amount of such Realized Losses previously allocated to that Class of
Certificates pursuant to Section 4.04. Holders of such Certificates will not be
entitled to any distribution in respect of interest on the amount of such
increases for any Interest Accrual Period preceding the Distribution Date on
which such increase occurs. Any such increases shall be applied to the
Certificate Principal Balance of each Certificate of such Class in accordance
with its respective Percentage Interest.
 
(c) All distributions made with respect to each Class of Certificates on each
Distribution Date shall be allocated pro rata among the outstanding Certificates
in such Class based on their respective Percentage Interests. Payments in
respect of each Class of Certificates on each Distribution Date shall be made to
the Holders of the respective Class of record on the related Record Date (except
as otherwise provided in Section 4.01(e) or Section 9.01 respecting the final
distribution on such Class), based on the aggregate Percentage Interest
represented by their respective Certificates, and shall be made by wire transfer
of immediately available funds to the account of any such Holder at a bank or
other entity having appropriate facilities therefor, if such Holder shall (i)
own Certificates having denominations aggregating at least $1,000,000 and (ii)
have so notified the Trustee in writing at least five Business Days prior to the
Record Date immediately prior to such Distribution Date, or otherwise by check
mailed by first class mail to the address of such Holder appearing in the
Certificate Register. The final distribution on each Certificate shall be made
in like manner, but only upon presentment and surrender of such Certificate at
the office of the Trustee maintained for such purpose pursuant to Section 8.12
or such other location specified in the notice to Certificateholders of such
final distribution.
 
92

--------------------------------------------------------------------------------

 
 
Each distribution with respect to a Book-Entry Certificate shall be paid to the
Depository, as Holder thereof, and the Depository shall be responsible for
crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures. Each Depository
Participant shall be responsible for disbursing such distribution to the
Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm” or “indirect participating firm”) for which
it acts as agent. Each brokerage firm shall be responsible for disbursing funds
to the Certificate Owners that it represents. None of the Trustee, the Depositor
or the Servicer shall have any responsibility therefor except as otherwise
provided by this Agreement or applicable law.
 
(d) The rights of the Certificateholders to receive distributions in respect of
the Certificates, and all interests of the Certificateholders in such
distributions, shall be as set forth in this Agreement. None of the Holders of
any Class of Certificates, the Trustee or the Servicer shall in any way be
responsible or liable to the Holders of any other Class of Certificates in
respect of amounts properly previously distributed on the Certificates.
 
(e) Except as otherwise provided in Section 9.01, whenever the Trustee expects
that the final distribution with respect to any Class of Certificates will be
made on the next Distribution Date, the Trustee shall, no later than three (3)
days before the related Distribution Date (to the extent that an accurate
Remittance Report is received in a timely manner by the Trustee), mail to each
Holder on such date of such Class of Certificates a notice to the effect that:
 
(i) the Trustee expects that the final distribution with respect to such Class
of Certificates will be made on such Distribution Date but only upon
presentation and surrender of such Certificates at the office of the Trustee
therein specified, and
 
(ii) no interest shall accrue on such Certificates from and after the end of the
related Interest Accrual Period.
 
Any funds not distributed to any Holder or Holders of Certificates of such Class
on such Distribution Date because of the failure of such Holder or Holders to
tender their Certificates shall, on such date, be set aside and held in trust by
the Trustee and credited to the account of the appropriate non-tendering Holder
or Holders. If any Certificates as to which notice has been given pursuant to
this Section 4.01(e) shall not have been surrendered for cancellation within six
months after the time specified in such notice, the Trustee shall mail a second
notice to the remaining non-tendering Certificateholders to surrender their
Certificates for cancellation in order to receive the final distribution with
respect thereto. If within one year after the second notice all such
Certificates shall not have been surrendered for cancellation, the Trustee
shall, directly or through an agent, mail a final notice to the remaining
non-tendering Certificateholders concerning surrender of their Certificates and
shall continue to hold any remaining funds for the benefit of non-tendering
Certificateholders. The costs and expenses of maintaining the funds in trust and
of contacting such Certificateholders shall be paid out of the assets held in
trust for such Certificateholders. If within one year after the final notice any
such Certificates shall not have been surrendered for cancellation, the Trustee
shall pay to Bear, Stearns & Co. Inc., as representative for the underwriters,
in accordance with its wiring instructions, all such amounts, and all rights of
non-tendering Certificateholders in or to such amounts shall thereupon cease. No
interest shall accrue or be payable to any Certificateholder on any amount held
in trust by the Trustee as a result of such Certificateholder’s failure to
surrender its Certificate(s) for final payment thereof in accordance with this
Section 4.01(e). Any such amounts held in trust by the Trustee shall be held in
an Eligible Account and shall be held uninvested.
 
93

--------------------------------------------------------------------------------

 
 
(f) Notwithstanding anything to the contrary herein, (i) in no event shall the
Certificate Principal Balance of a Class A Certificate or a Mezzanine
Certificate be reduced more than once in respect of any particular amount
allocated to such Certificate in respect of Realized Losses pursuant to Section
4.04 and (ii) in no event shall the Uncertificated Balance of a REMIC I Regular
Interest be reduced more than once in respect of any particular amount both
(a) allocated to such REMIC I Regular Interest in respect of Realized Losses
pursuant to Section 4.04 and (b) distributed on such REMIC I Regular Interest in
reduction of the Uncertificated Balance thereof pursuant to this Section 4.01.
 
SECTION 4.02  Statements to Certificateholders. On the 24th day of any month, or
if such 24th day is not a Business Day, the Business Day immediately following
such 24th day, the Trustee shall prepare and make available via its website to
each Holder of the Regular Certificates, a statement as to the distributions
made on such Distribution Date setting forth:
 
(i) applicable Record Date and Determination Date for calculating such
distribution;
 
(ii) the aggregate amount of payments received and the sources thereof for
distributions, fees and expenses;
 
(iii) the amount of the distribution made on such Distribution Date to the
Holders of the Certificates of each Class allocable to principal;
 
(iv) the amount of the distribution made on such Distribution Date to the
Holders of the Class P Certificates allocable to Prepayment Charges;
 
(v) the amount of the distribution made on such Distribution Date to the Holders
of the Certificates of each Class allocable to interest;
 
(vi) the amount of any fees or expenses paid, and the identity of the party
receiving such fees or expenses, including the aggregate Servicing Fee received
by the Servicer during the related Due Period and such other customary
information as the Trustee deems necessary or desirable, or which a
Certificateholder reasonably requests, to enable Certificateholders to prepare
their tax returns;
 
(vii) the amount of Net Monthly Excess Cashflow or and the disposition of such
Net Monthly Excess Cashflow;
 

94

--------------------------------------------------------------------------------





 
(viii) [Reserved];
 
(ix) the aggregate amount, terms and general purpose of Advances made or
reimbursed for such Distribution Date;
 
(x) any material breaches of mortgage loan representations or warranties or
covenants in this Agreement;
 
(xi) any material modifications, extensions or waivers to the terms of the
Mortgage Loans during the related Due Period or that have cumulatively become
material over time;
 
(xii) to the extent not included in the related Form 10-D, information regarding
any new issuance of asset-backed securities backed by the same asset pool or any
pool asset changes;
 
(xiii) the aggregate Stated Principal Balance of the Mortgage Loans and any REO
Properties at the close of business on such Distribution Date;
 
(xiv) the number, aggregate principal balance, weighted average remaining term
to maturity and weighted average Mortgage Rate of the Mortgage Loans as of the
related Due Date;
 
(xv) delinquency and loss information (according to the OTS delinquency
calculation method) relating to the Mortgage Loans, including the number and
aggregate unpaid principal balance of Mortgage Loans (a) delinquent 30 to 59
days, (b) delinquent 60 to 89 days, (c) delinquent 90 or more days, in each
case, as of the last day of the preceding calendar month, (d) as to which
foreclosure proceedings have been commenced and (e) with respect to which the
related Mortgagor has filed for protection under applicable bankruptcy laws,
with respect to whom bankruptcy proceedings are pending or with respect to whom
bankruptcy protection is in force;
 
(xvi) with respect to any Mortgage Loan that became an REO Property during the
preceding calendar month, the loan number of such Mortgage Loan, the unpaid
principal balance and the Stated Principal Balance of such Mortgage Loan as of
the date it became an REO Property;
 
(xvii) to the extent such information is provided to the Trustee by the
Servicer, the book value of any REO Property as of the close of business on the
last Business Day of the calendar month preceding the Distribution Date;
 
(xviii) the aggregate amount of Principal Prepayments made during the related
Prepayment Period;
 
(xix) the aggregate amount of Realized Losses incurred during the related
Prepayment Period and the aggregate amount of Realized Losses incurred since the
Closing Date;
 

95

--------------------------------------------------------------------------------





 
(xx) the aggregate amount of Extraordinary Trust Fund Expenses withdrawn from
the Custodial Account or the Certificate Account for such Distribution Date;
 
(xxi) the aggregate Certificate Principal Balance and Notional Amount, as
applicable, of each Class of Certificates, after giving effect to the
distributions, and allocations of Realized Losses, made on such Distribution
Date, separately identifying any reduction thereof due to allocations of
Realized Losses;
 
(xxii) the Certificate Factor for each such Class of Certificates applicable to
such Distribution Date;
 
(xxiii) the Interest Distribution Amount in respect of the Class A Certificates,
the Mezzanine Certificates and the Class CE Certificates for such Distribution
Date and the Interest Carry Forward Amount, if any, with respect to the Class A
Certificates and the Mezzanine Certificates on such Distribution Date, and in
the case of the Class A Certificates, the Mezzanine Certificates and the Class
CE Certificates, separately identifying any reduction thereof due to allocations
of Realized Losses, Prepayment Interest Shortfalls and Relief Act Interest
Shortfalls;
 
(xxiv) the aggregate amount of any Prepayment Interest Shortfall for such
Distribution Date, to the extent not covered by payments by the Servicer
pursuant to Section 3.24;
 
(xxv) the aggregate amount of Relief Act Interest Shortfalls for such
Distribution Date;
 
(xxvi) the Overcollateralization Target Amount and the Credit Enhancement
Percentage for such Distribution Date;
 
(xxvii) the Overcollateralization Increase Amount, if any, for such Distribution
Date;
 
(xxviii) the Overcollateralization Reduction Amount, if any, for such
Distribution Date;
 
(xxix) the respective Pass-Through Rates applicable to the Class A Certificates,
the Mezzanine Certificates, the Class CE Certificates for such Distribution Date
and the Pass-Through Rate applicable to the Class A Certificates and the
Mezzanine Certificates for the immediately succeeding Distribution Date;
 
(xxx) the Net WAC Rate Carryover Amount for the Class A Certificates and the
Mezzanine Certificates, if any, for such Distribution Date and the amount
remaining unpaid after reimbursements therefor on such Distribution Date;
 
(xxxi) whether a Trigger Event is in effect; and
 

96

--------------------------------------------------------------------------------





 
(xxxii) the amount of any Net Swap Payment payable to the Trustee on behalf of
the Trust, any Net Swap Payment payable to the Swap Counterparty, any Swap
Termination Payment payable to the Trustee on behalf of the Trust and any Swap
Termination Payment payable to the Swap Counterparty.
 
The Trustee shall make such statement (and, at its option, any additional files
containing the same information in an alternative format) available each month
to Certificateholders, the Servicer and the Rating Agencies via the Trustee’s
internet website. The Trustee’s internet website shall initially be located at
https://www.ctslink.com and assistance in using the website can be obtained by
calling the Trustee’s investor relations desk at 1-301-815-6600. Parties that
are unable to use the above distribution options are entitled to have a paper
copy mailed to them via first class mail by calling the investor relations desk
and indicating such. The Trustee shall have the right to change the way such
statements are distributed in order to make such distribution more convenient
and/or more accessible to the above parties and the Trustee shall provide timely
and adequate notification to all above parties regarding any such changes.
 
In the case of information furnished pursuant to subclauses (iii), (iv) and (v)
above, the amounts shall be expressed as a dollar amount per Single Certificate
of the relevant Class.
 
Within a reasonable period of time after the end of each calendar year, the
Trustee shall furnish to each Person who at any time during the calendar year
was a Holder of a Regular Certificate a statement containing the information set
forth in subclauses (iii), (iv) and (v) above, aggregated for such calendar year
or applicable portion thereof during which such person was a Certificateholder.
Such obligation of the Trustee shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the
Trustee pursuant to any requirements of the Code as from time to time are in
force.
 
Within a reasonable period of time after the end of each calendar year, the
Trustee shall furnish to each Person who at any time during the calendar year
was a Holder of a Residual Certificate a statement setting forth the amount, if
any, actually distributed with respect to the Residual Certificates, as
appropriate, aggregated for such calendar year or applicable portion thereof
during which such Person was a Certificateholder.
 
The Trustee shall, upon request, furnish to each Certificateholder, during the
term of this Agreement, such periodic, special, or other reports or information,
whether or not provided for herein, as shall be reasonable with respect to the
Certificateholder, or otherwise with respect to the purposes of this Agreement,
all such reports or information to be provided at the expense of the
Certificateholder in accordance with such reasonable and explicit instructions
and directions as the Certificateholder may provide. For purposes of this
Section 4.02, the Trustee’s duties are limited to the extent that the Trustee
receives timely reports as required from the Servicer.
 
On each Distribution Date the Trustee shall provide Bloomberg Financial Markets,
L.P. (“Bloomberg”) CUSIP level factors for each class of Certificates as of such
Distribution Date, using a format and media mutually acceptable to the Trustee
and Bloomberg.
97

--------------------------------------------------------------------------------


 
SECTION 4.03  Remittance Reports; Advances. (a) On the third Business Day
following each Determination Date but in no event later than the 20th day of
each month (or if such 20th day is not a Business Day, the preceding Business
Day), the Servicer shall deliver to the Trustee by telecopy or electronic mail
(or by such other means as the Servicer and the Trustee may agree from time to
time) a Remittance Report with respect to the related Distribution Date. On the
same date, the Servicer shall electronically transmit to the Trustee (in a
format acceptable to the Trustee), a data file containing the information set
forth in such Remittance Report (including but not limited to the date elements
specified in Schedule 4 hereto or in such form mutually agreed upon by the
Servicer and the Trustee) with respect to the related Distribution Date or if
electronic transmission is not available, the Servicer shall forward to the
Trustee by overnight mail a computer readable magnetic tape. Such Remittance
Report will include (i) the amount of Advances to be made by the Servicer in
respect of the related Distribution Date, the aggregate amount of Advances
outstanding after giving effect to such Advances, and the aggregate amount of
Nonrecoverable Advances in respect of such Distribution Date and (ii) such other
information with respect to the Mortgage Loans as the Trustee may reasonably
require to perform the calculations necessary to make the distributions
contemplated by Section 4.01 and to prepare the statements to Certificateholders
contemplated by Section 4.02. The Trustee shall not be responsible to recompute,
recalculate or verify any information provided to it by the Servicer.
 
(b) The amount of Advances to be made by the Servicer for any Distribution Date
shall equal, subject to Section 4.03(d), the sum of, (i) the aggregate amount of
Monthly Payments (with each interest portion thereof net of the related
Servicing Fee), due on the related Due Date in respect of the Mortgage Loans,
which Monthly Payments were delinquent as of the close of business on the
related Determination Date and (ii) with respect to each REO Property, which REO
Property was acquired during or prior to the related Prepayment Period and as to
which REO Property an REO Disposition did not occur during the related
Prepayment Period, an amount equal to the excess, if any, of the REO Imputed
Interest on such REO Property for the most recently ended calendar month, over
the net income from such REO Property transferred to the Certificate Account
pursuant to Section 3.23 for distribution on such Distribution Date.
 
By 1:00 p.m. New York time on the Servicer Remittance Date, the Servicer shall
remit in immediately available funds to the Trustee for deposit in the
Certificate Account an amount equal to the aggregate amount of Advances, if any,
to be made in respect of the Mortgage Loans and REO Properties for the related
Distribution Date either (i) from its own funds or (ii) from the Custodial
Account, to the extent of funds held therein for future distribution (in which
case it will cause to be made an appropriate entry in the records of the
Custodial Account that amounts held for future distribution have been, as
permitted by this Section 4.03, used by the Servicer in discharge of any such
Advance) or (iii) in the form of any combination of (i) and (ii) aggregating the
total amount of Advances to be made by the Servicer with respect to the Mortgage
Loans and REO Properties. Any amounts held for future distribution and so used
or withdrawn by the Servicer as permitted in Section 3.11(a)(ii) shall be
appropriately reflected in the Servicer’s records and replaced by the Servicer
by deposit in the Custodial Account on or before any future Servicer Remittance
Date to the extent that the Available Distribution Amount for the related
Distribution Date (determined without regard to Advances to be made on the
Servicer Remittance Date) shall be less than the total amount that would be
distributed to the Classes of Certificateholders pursuant to Section 4.01 on
such Distribution Date if such amounts held for future distributions had not
been so used to make Advances. The Trustee will provide notice to the Servicer
by telecopy by the close of business on the Business Day prior to the
Distribution Date in the event that the amount remitted by the Servicer to the
Trustee on such date is less than the amount required to be remitted by the
Servicer as set forth in the Remittance Report for the related Distribution
Date.
98

--------------------------------------------------------------------------------


 
(c) The obligation of the Servicer to make such Advances is mandatory,
notwithstanding any other provision of this Agreement but subject to (d) below,
and, with respect to any Mortgage Loan or REO Property, shall continue until a
Final Recovery Determination in connection therewith or the removal thereof from
the Trust Fund pursuant to any applicable provision of this Agreement, except as
otherwise provided in this Section.
 
(d) Notwithstanding anything herein to the contrary, no Advance or Servicing
Advance shall be required to be made hereunder by the Servicer if such Advance
or Servicing Advance would, if made, constitute a Nonrecoverable Advance or
Nonrecoverable Servicing Advance, respectively. The determination by the
Servicer that it has made a Nonrecoverable Advance or a Nonrecoverable Servicing
Advance or that any proposed Advance or Servicing Advance, if made, would
constitute a Nonrecoverable Advance or Nonrecoverable Servicing Advance,
respectively, shall be evidenced by a certification of a Servicing Officer
delivered to the Depositor and the Trustee.
 
SECTION 4.04  Allocation of Realized Losses. (a) Prior to each Determination
Date, the Servicer shall determine as to each Mortgage Loan and REO Property:
(i) the total amount of Realized Losses, if any, incurred in connection with any
Final Recovery Determinations made during the related Prepayment Period; (ii)
whether and the extent to which such Realized Losses constituted Bankruptcy
Losses; and (iii) the respective portions of such Realized Losses allocable to
interest and allocable to principal. Prior to each Determination Date, the
Servicer shall also determine as to each Mortgage Loan: (i) the total amount of
Realized Losses, if any, incurred in connection with any Deficient Valuations
made during the related Prepayment Period; and (ii) the total amount of Realized
Losses, if any, incurred in connection with Debt Service Reductions in respect
of Monthly Payments due during the related Due Period. The information described
in the two preceding sentences that is to be supplied by the Servicer shall be
evidenced by an Officers’ Certificate delivered to the Trustee by the Servicer
prior to the Determination Date immediately following the end of (i) in the case
of Bankruptcy Losses allocable to interest, the Due Period during which any such
Realized Loss was incurred, (ii) in the case of Swap Payment Shortfalls, the
Distribution Date in the month in which such Swap Payment Shortfall was incurred
and (iii) in the case of all other Realized Losses, the Prepayment Period during
which any such Realized Loss was incurred. Prior to each Determination Date, the
Trustee shall determine as to each Mortgage Loan: the total amount of Realized
Losses, if any, incurred in connection with Swap Payment Shortfalls as of the
Distribution Date in the month in which such Swap Payment Shortfalls were
incurred.
 
(b) All Realized Losses on the Mortgage Loans shall be allocated or covered by
the Trustee on each Distribution Date as follows: first, by Net Monthly Excess
Cash Flow; second, by any amounts available from the Swap Agreement for such
Distribution Date pursuant to Section 4.07; third, to the Class CE Certificates,
until the Certificate Principal Balance thereof has been reduced to zero;
fourth, to the Class M-10 Certificates, until the Certificate Principal Balance
thereof has been reduced to zero; fifth, to the Class M-9 Certificates, until
the Certificate Principal Balance thereof has been reduced to zero; sixth, to
the Class M-8 Certificates, until the Certificate Principal Balance thereof has
been reduced to zero; seventh, to the Class M-7 Certificates until the
Certificate Principal Balance thereof has been reduced to zero; eighth, to the
Class M-6 Certificates until the Certificate Principal Balance thereof has been
reduced to zero; ninth, to the Class M-5 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; tenth, to the Class M-4
Certificates until the Certificate Principal Balance thereof has been reduced to
zero; eleventh, to the Class M-3 Certificates until the Certificate Principal
Balance thereof has been reduced to zero; twelfth, to the Class M-2
Certificates, until the Certificate Principal Balance thereof has been reduced
to zero; thirteenth, to the Class M-1 Certificates, until the Certificate
Principal Balance thereof has been reduced to zero; and fourteenth,
concurrently, to the Class A-1 Certificates, Class A-2 Certificates, Class A-3
Certificates and Class A-4 Certificates on a pro rata basis based on the
Certificate Principal Balance of each such Class of Certificates, until their
respective Certificate Principal Balances have been reduced to zero.
99

--------------------------------------------------------------------------------


 
All Realized Losses to be allocated to the Certificate Principal Balances of all
Classes on any Distribution Date shall be so allocated after the actual
distributions to be made on such date as provided above. All references above to
the Certificate Principal Balance of any Class of Certificates shall be to the
Certificate Principal Balance of such Class immediately prior to the relevant
Distribution Date, before reduction thereof by any Realized Losses, in each case
to be allocated to such Class of Certificates, on such Distribution Date.
 
Any allocation of Realized Losses to a Class A Certificate or Mezzanine
Certificate on any Distribution Date shall be made by reducing the Certificate
Principal Balance thereof by the amount so allocated and any allocation of
Realized Losses to a Class CE Certificates shall be made by reducing the amount
otherwise payable in respect thereof pursuant to Section 4.01(a)(4)(vi). No
allocations of any Realized Losses shall be made to the Certificate Principal
Balances of the Class P Certificates.
 
As used herein, an allocation of a Realized Loss on a “pro rata basis” among two
or more specified Classes of Certificates means an allocation on a pro rata
basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances prior to giving effect to distributions to be made on such Distribution
Date. All Realized Losses and all other losses allocated to a Class of
Certificates hereunder will be allocated among the Certificates of such Class in
proportion to the Percentage Interests evidenced thereby.
100

--------------------------------------------------------------------------------


 
(c) All Realized Losses on the Mortgage Loans shall be allocated by the Trustee
on each Distribution Date to the following REMIC I Regular Interests in the
specified percentages, as follows: first, to Uncertificated Interest payable to
the REMIC I Regular Interest I-LTAA and REMIC I Regular Interest I-LTZZ up to an
aggregate amount equal to the REMIC I Interest Loss Allocation Amount, 98% and
2%, respectively; second, to the Uncertificated Balances of the REMIC I Regular
Interest I-LTAA and REMIC I Regular Interest I-LTZZ up to an aggregate amount
equal to the REMIC I Principal Loss Allocation Amount, 98% and 2%, respectively;
third, to the Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC
I Regular Interest I-LTM10 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM10 has been reduced to zero; fourth, to the Uncertificated Balances of
REMIC I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM9 and REMIC I
Regular Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated
Balance of REMIC I Regular Interest I-LTM9 has been reduced to zero; fifth, to
the Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM8 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM8 has been reduced to zero; sixth, to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM7 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated Balance
of REMIC I Regular Interest I-LTM7 has been reduced to zero; seventh to the
Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM6 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM6 has been reduced to zero; eighth to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM5 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated Balance
of REMIC I Regular Interest I-LTM5 has been reduced to zero; ninth to the
Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM4 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM4 has been reduced to zero; tenth, to the Uncertificated Balances of REMIC
I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM3 and REMIC I Regular
Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated Balance
of REMIC I Regular Interest I-LTM3 has been reduced to zero; eleventh, to the
Uncertificated Balances of REMIC I Regular Interest I-LTAA, REMIC I Regular
Interest I-LTM2 and REMIC I Regular Interest I-LTZZ, 98%, 1% and 1%,
respectively, until the Uncertificated Balance of REMIC I Regular Interest
I-LTM2 has been reduced to zero; twelfth, to the Uncertificated Balances of
REMIC I Regular Interest I-LTAA, REMIC I Regular Interest I-LTM1 and REMIC I
Regular Interest I-LTZZ, 98%, 1% and 1%, respectively, until the Uncertificated
Balance of REMIC I Regular Interest I-LTM1 has been reduced to zero; and
thirteenth, concurrently, to the Uncertificated Balances of the REMIC I Regular
Interest I--LTAA, the REMIC I Regular Interests I-LTA1, I-LTA2, I-LTA3 and
I-LTA4 on a pro rata basis, and the REMIC I Regular Interest I-LTZZ, 98%, 1% and
1%, respectively, until the respective Uncertificated Balance of such REMIC I
Regular Interests have been reduced to zero.
 
SECTION 4.05  Compliance with Withholding Requirements. Notwithstanding any
other provision of this Agreement, the Trustee shall comply with all federal
withholding requirements respecting payments to Certificateholders of interest
or original issue discount that the Trustee reasonably believes are applicable
under the Code. The consent of Certificateholders shall not be required for such
withholding. In the event the Trustee does withhold any amount from interest or
original issue discount payments or advances thereof to any Certificateholder
pursuant to federal withholding requirements, the Trustee shall indicate the
amount withheld to such Certificateholders.
101

--------------------------------------------------------------------------------


 
SECTION 4.06  Exchange Commission; Additional Information. (a) Notwithstanding
anything herein to the contrary, the Depositor, and not the Trustee, shall be
responsible for executing each Form 10-K filed on behalf of the Trust.
 
Within 15 days after each Distribution Date, the Trustee shall, in accordance
with applicable law, prepare and file with the Commission via the Electronic
Data Gathering and Retrieval System (“EDGAR”), any Form 10-D (or other
comparable Form containing the same or comparable information or other
information mutually agreed upon), in the form and substance as required by the
Exchange Act, with a copy of the statement to the Certificateholders for such
Distribution Date as an exhibit thereto. Any necessary disclosure in addition to
the statement to the Certificateholders that is required to be included on Form
10-D (“Additional Form 10-D Disclosure”) shall, pursuant to the paragraph
immediately below, be reported by the Seller, the Depositor, the Trustee, the
Trust, any servicer under Item 1108(a)(3) of Regulation AB, any originator under
Item 1110(b) of Regulation AB, any other party contemplated by Items 1100(d)(1),
1112(b), Item 1114(b)(2) or 115(b) of Regulation AB as identified to the Trustee
by the Depositor (together the “Reporting Parties”), any party so required under
and directed and approved by the Depositor, and the Trustee will have no duty or
liability for any failure hereunder to determine or prepare any Additional Form
10-D Disclosure absent such reporting, direction and approval.
 
For so long as the Trust is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), within 5
calendar days after the related Distribution Date, (i) the Reporting Parties
shall be required to provide to the Trustee and the Depositor, to the extent
known, in EDGAR-compatible form, or in such other form as otherwise agreed upon
by the Trustee and the Depositor and such party, the form and substance of the
Additional Form 10-D Disclosure applicable to such party, and (ii) the Depositor
will approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Additional Form 10-D Disclosure on Form 10-D. The Trustee has
no duty under this Agreement to monitor or enforce the performance by the
Reporting Parties of their duties under this paragraph or proactively solicit or
procure from such parties any Additional Form 10-D Disclosure information. The
Depositor will be responsible for any reasonable fees and expenses assessed or
incurred by the Trustee in connection with including any Additional Form 10-D
Disclosure on Form 10-D pursuant to this paragraph.
 
After preparing the Form 10-D, the Trustee shall forward electronically a draft
copy of the Form 10-D to the Depositor for review. No later than 2 Business Days
prior to the 15th calendar day after the related Distribution Date, a senior
officer of the Depositor shall sign the Form 10-D and return an electronic or
fax copy of such signed Form 10-D (with an original executed hard copy to follow
by overnight mail) to the Trustee. If a Form 10-D cannot be filed on time or if
a previously filed Form 10-D needs to be amended, the Trustee will follow the
procedures set forth in the second paragraph of Section 4.06(d). Promptly (but
no later than 1 Business Day) after filing with the Commission, the Trustee will
make available on its internet website a final executed copy of each Form 10-D
prepared and filed by the Trustee. The signing party at the Depositor can be
contacted as described in Section 13.05 hereto. The parties to this Agreement
acknowledge that the performance by the Trustee of its duties under this
Section 4.06(a) related to the timely preparation and filing of Form 10-D is
contingent upon such parties strictly observing all applicable deadlines in the
performance of their duties under this Section 4.06(a). The Trustee shall have
no liability for any loss, expense, damage, claim arising out of or with respect
to any failure to properly prepare and/or timely file such Form 10-D, where such
failure results from the Trustee’s inability or failure to receive, on a timely
basis, any information from any other party hereto needed to prepare, arrange
for execution or file such Form 10-D, not resulting from its own negligence, bad
faith or willful misconduct.
102

--------------------------------------------------------------------------------


 
(b) Within 90 days after the end of each fiscal year of the Trust or such
earlier date as may be required by the Exchange Act (the “10-K Filing Deadline”)
(it being understood that the fiscal year for the Trust ends on December 31st of
each year), commencing in March 2008, the Trustee shall prepare and file on
behalf of the Trust a Form 10-K, in form and substance as required by the
Exchange Act. Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Trustee within the applicable
time frames set forth in this Agreement, (i) an annual compliance statement for
the Servicer and each Additional Servicer, as described under Section 12.04,
(ii)(A) the annual reports on assessment of compliance with servicing criteria
for the Servicer, each Additional Servicer and the Trustee, as described under
Sections 11.04 and 12.05, and (B) if the Servicer’s, each Additional Servicer’s
or the Trustee’s report on assessment of compliance with servicing criteria
described under Sections 11.04 and 12.05 identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if the
Servicer’s, each Additional Servicer’s or the Trustee’s report on assessment of
compliance with servicing criteria described under Sections 11.04 and 12.05 is
not included as an exhibit to such Form 10-K, disclosure that such report is not
included and an explanation why such report is not included, (iii)(A) the
registered public accounting firm attestation report for the Servicer, each
Additional Servicer and the Trustee, as described under Sections 11.04 and
12.05, and (B) if any registered public accounting firm attestation report
described under Sections 11.04 and 12.05 identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if any
such registered public accounting firm attestation report is not included as an
exhibit to such Form 10-K, disclosure that such report is not included and an
explanation why such report is not included, and (iv) a Sarbanes Certification
signed by the Depositor as described in Section 12.05. In addition, the Trustee
shall sign a certification (in the form attached hereto as Exhibit I-2) for the
benefit of the Servicer and its officers, directors and Affiliates regarding
certain aspects of the Servicer Certification (the “Trustee Certification”)
(provided, however, that the Trustee shall not undertake an analysis of the
accountant’s report attached as an exhibit to Form 10-K). Any necessary
disclosure that is required to be included on Form 10-K (“Additional Form 10-K
Disclosure”) shall, pursuant to the paragraph immediately below, be reported by
the Reporting Parties and directed and approved by the Depositor, and the
Trustee will have no duty or liability for any failure hereunder to determine or
prepare any Additional Form 10-K Disclosure absent such reporting, direction and
approval.
 
For so long as the Trust is subject to the reporting requirements of the
Exchange Act, no later than March 10 (with a 5 calendar day cure period),
commencing in March 2008 (i) the Reporting Parties shall be required to provide
to the Trustee and the Depositor, to the extent known, in EDGAR-compatible form,
or in such other form as otherwise agreed upon by the Trustee and the Depositor
and such party, the form and substance of the Additional Form 10-K Disclosure
applicable to such party, and (ii) the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-K Disclosure on Form 10-K. The Trustee has no duty under this Agreement
to monitor or enforce the performance by the Reporting Parties of their duties
under this paragraph or proactively solicit or procure from such parties any
Additional Form 10-K Disclosure information. The Depositor will be responsible
for any reasonable fees and expenses assessed or incurred by the Trustee in
connection with including any Additional Form 10-K Disclosure on Form 10-K
pursuant to this paragraph.
103

--------------------------------------------------------------------------------


 
After preparing the Form 10-K, the Trustee shall forward electronically a draft
copy of the Form 10-K to the Depositor for review. No later than end of business
New York City time on the 4th Business Day prior to the 10-K Filing Deadline, a
senior officer of the Depositor shall sign the Form 10-K, and return an
electronic or fax copy of such signed Form 10-K (with an original executed hard
copy to follow by overnight mail) to the Trustee. If a Form 10-K cannot be filed
on time or if a previously filed Form 10-K needs to be amended, the Trustee will
follow the procedures set forth in the second paragraph of Section 4.06(d).
Promptly (but no later than 1 Business Day) after filing with the Commission,
the Trustee will make available on its internet website a final executed copy of
each Form 10-K prepared and filed by the Trustee. The signing party at the
Depositor can be contacted as described in Section 13.05. The parties to this
Agreement acknowledge that the performance by the Trustee of its duties under
this Section 4.06(b) related to the timely preparation and filing of Form 10-K
is contingent upon such parties (and any Additional Servicer or Servicing
Function Participant) strictly observing all applicable deadlines in the
performance of their duties under this Section 4.06, Sections 11.04 and 12.05
and Section 12.04. The Trustee shall have no liability for any loss, expense,
damage, claim arising out of or with respect to any failure to properly prepare
and/or timely file such Form 10-K, where such failure results from the Trustee’s
inability or failure to receive, on a timely basis, any information from any
other party hereto needed to prepare, arrange for execution or file such Form
10-K, not resulting from its own negligence, bad faith or willful misconduct.
 
(c) Within four (4) Business Days after the occurrence of an event requiring
disclosure on Form 8-K (each such event, a “Reportable Event”), and if requested
by the Depositor and to the extent it receives the Form 8-K Disclosure
Information described below, the Trustee shall prepare and file on behalf of the
Trust any Form 8-K, as required by the Exchange Act, provided that the Depositor
shall file the initial Form 8-K in connection with the issuance of the
Certificates. Any disclosure or information related to a Reportable Event or
that is otherwise required to be included on Form 8-K (“Form 8-K Disclosure
Information”) shall, pursuant to the paragraph immediately below, be reported by
the Reporting Parties and directed and approved by the Depositor, and the
Trustee will have no duty or liability for any failure hereunder to determine or
prepare any Form 8-K Disclosure Information absent such reporting, direction and
approval.
 
For so long as the Trust is subject to the reporting requirements of the
Exchange Act, no later than end of business on the 2nd Business Day after the
occurrence of a Reportable Event (i) the Reporting Parties hereto shall be
required to provide to the Trustee and the Depositor, to the extent known, in
EDGAR-compatible form, or in such other form as otherwise agreed upon by the
Trustee and the Depositor and such party, the form and substance of the Form 8-K
Disclosure Information applicable to such party, and (ii) the Depositor will
approve, as to form and substance, or disapprove, as the case may be, the
inclusion of the Form 8-K Disclosure Information on Form 8-K. The Trustee has no
duty under this Agreement to monitor or enforce the performance by the Reporting
Parties of their duties under this paragraph or proactively solicit or procure
from such parties any Form 8-K Disclosure Information. The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Trustee in connection with including any Form 8-K Disclosure Information on Form
8-K pursuant to this paragraph.
104

--------------------------------------------------------------------------------


 
After preparing the Form 8-K, the Trustee shall forward electronically a draft
copy of the Form 8-K to the Depositor and the Servicer, if applicable, for
review. No later than Noon New York City time on the 4th Business Day after the
Reportable Event, a senior officer of the Depositor shall sign the Form 8-K and
return an electronic or fax copy of such signed Form 8-K (with an original
executed hard copy to follow by overnight mail) to the Trustee. If a Form 8-K
cannot be filed on time or if a previously filed Form 8-K needs to be amended,
the Trustee will follow the procedures set forth in the second paragraph of
Section 4.06(d). Promptly (but no later than 1 Business Day) after filing with
the Commission, the Trustee will, make available on its internet website a final
executed copy of each Form 8-K prepared and filed by the Trustee. The signing
party at the Depositor can be contacted as described in Section 13.05. The
parties to this Agreement acknowledge that the performance by the Trustee of its
duties under this Section 4.06(c) related to the timely preparation and filing
of Form 8-K is contingent upon such parties strictly observing all applicable
deadlines in the performance of their duties under this Section 4.06(c). The
Trustee shall have no liability for any loss, expense, damage, claim arising out
of or with respect to any failure to properly prepare and/or timely file such
Form 8-K, where such failure results from the Trustee’s inability or failure to
receive, on a timely basis, any information from any other party hereto needed
to prepare, arrange for execution or file such Form 8-K, not resulting from its
own negligence, bad faith or willful misconduct.
 
(d) On or prior to January 30 of the first year in which the Trustee is able to
do so under applicable law, the Trustee shall prepare and file a Form 15
Suspension Notification relating to the automatic suspension of reporting in
respect of the Trust under the Exchange Act.
 
In the event that the Trustee is unable to timely file with the Commission all
or any required portion of any Form 8-K, 10-D or 10-K required to be filed by
this Agreement because required disclosure information was either not delivered
to it or delivered to it after the delivery deadlines set forth in this
Agreement or for any other reason, the Trustee will promptly notify the
Depositor and the Servicer of such inability to make a timely filing with the
Commission. In the case of Form 10-D and 10-K, the Depositor, Servicer and
Trustee will cooperate to prepare and file a Form 12b-25 and a 10-DA and 10-KA
as applicable, pursuant to Rule 12b-25 of the Exchange Act. In the case of Form
8-K, the Trustee will, upon receipt of all required Form 8-K Disclosure
Information and upon the approval and direction of the Depositor, include such
disclosure information on the next succeeding Form 10-D to be filed for the
Trust. In the event that any previously filed Form 8-K, 10-D or 10-K needs to be
amended, the Trustee will notify the Depositor and the Servicer and such parties
agree to cooperate in connection with the Trustee’s preparation of any necessary
8-KA, 10-DA or 10-KA. Any Form 15 shall be signed by a senior officer of the
Trustee and any Form 12b-25 or any amendment to Form 10-D, Form 8-K or Form 10-K
shall be signed by a senior officer of the Depositor. The Depositor and Servicer
acknowledge that the performance by the Trustee of its duties under this Section
4.06(d) related to the timely preparation and filing of Form 15, a Form 12b-25
or any amendment to Form 8-K, 10-D or 10-K is contingent upon the Servicer and
the Depositor performing their duties under this Section. The Trustee shall have
no liability for any loss, expense, damage, claim arising out of or with respect
to any failure to properly prepare and/or timely file any such Form 15, Form
12b-25 or any amendments to Forms 8-K, 10-D or 10-K, where such failure results
from the Trustee’s inability or failure to receive, on a timely basis, any
information from any other party hereto needed to prepare, arrange for execution
or file such Form 15, Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K,
not resulting from its own negligence, bad faith or willful misconduct.
105

--------------------------------------------------------------------------------


 
The Trustee shall have no responsibility to file any items other than those
specified in this Section 4.06; provided, however, the Trustee and the Servicer
will cooperate with the Depositor in connection with any additional filings with
respect to the Trust Fund as the Depositor deems necessary under the Exchange
Act.
 
SECTION 4.07  The Swap Agreement. (a) On the Closing Date, the Trustee shall
(i) establish and maintain in its name, in trust for the benefit of Class A and
Mezzanine Certificates, the Swap Account and (ii) for the benefit of the Class A
and Mezzanine Certificates, cause the Trust to enter into the Swap Agreement.
The Trustee shall deposit in the Swap Account all payments that are payable to
the Trust Fund under the Swap Agreement. Net Swap Payments and Swap Termination
Payments (other than Swap Termination Payments resulting from a Swap
Counterparty Trigger Event) payable by the Trustee to the Swap Counterparty
pursuant to the Swap Agreement shall be excluded from the Available Distribution
Amount and shall be paid to the Swap Counterparty pursuant to the Swap Agreement
prior to any distributions to the Certificateholders. On the Business Day prior
to each Distribution Date, such amounts will be remitted by the Trustee to the
Swap Account for payment to the Swap Counterparty, first to make any Net Swap
Payment owed to the Swap Counterparty pursuant to the Swap Agreement for such
Distribution Date, and second to make any Swap Termination Payment (not due to a
Swap Counterparty Trigger Event) owed to the Swap Counterparty pursuant to the
Swap Agreement for such Distribution Date. For federal income tax purposes, such
amounts paid to the Swap Account on the Business Day prior to each Distribution
Date shall be deemed paid to the Swap Account in respect of REMIC II Regular
Interest CE-IO to the extent of the amount distributable on such REMIC II
Regular Interest on such Distribution Date. Any Swap Termination Payment
triggered by a Swap Counterparty Trigger Event owed to the Swap Counterparty
pursuant to the Swap Agreement will be subordinated to distributions to the
Holders of the Class A and Mezzanine Certificates and shall be paid as set forth
under Section 4.01(a)(4)(v). Net Swap Payments payable by the Swap Counterparty
to the Trustee on behalf of the Trust Fund pursuant to the Swap Agreement will
be deposited by the Trustee into the Swap Account. On each Distribution Date, to
the extent required, the Trustee shall withdraw the following amounts from the
Swap Account to distribute to the Certificates in the following order of
priority, in the case of clauses (D), (F), (G) and (H), to the extent not
covered by Net Monthly Excess Cash Flow:
106

--------------------------------------------------------------------------------


 
(A) first, to the Holders of the Class A Certificates, to pay any unpaid Senior
Interest Distribution Amount allocable to such Class of Class A Certificates, on
a pro rata basis based on the entitlement of each such class (in each case to
the extent not covered by the Interest Remittance Amount);
 
(B) second, to the Holders of the Class A Certificates, to pay accrued and
unpaid interest to the extent unpaid from interest collections, but only to the
extent of Prepayment Interest Shortfalls (not covered by payments by the
Servicer pursuant to Section 3.24) allocated to such Certificates on such
Distribution Date, on a pro rata basis, based on the amount of such Prepayment
Interest Shortfalls previously allocated thereto that remain unreimbursed;
 
(C) third, to the Holders of the Mezzanine Certificates, in their order of
payment priority, to pay any unpaid Interest Distribution Amount allocable to
each such class (in each case to the extent not covered by the Interest
Remittance Amount);
 
(D) fourth, to the Holders of the Mezzanine Certificates, in order of Highest
Priority, in each case up to the related unpaid Interest Carry Forward Amount
related to such Certificates for such Distribution Date;
 
(E) fifth, to the Holders of the Mezzanine Certificates, in order of Highest
Priority, to pay accrued and unpaid interest to the extent unpaid from interest
collections, but only to the extent of Prepayment Interest Shortfalls (not
covered by payments by the Servicer pursuant to Section 3.24) allocated to such
Certificates on such Distribution Date;
 
(F) sixth, to the Holders of the Class A Certificates, on a pro rata basis,
based on the amount of Net WAC Rate Carryover Amounts previously allocated
thereto that remain unreimbursed, and then sequentially to the Holders of the
Class of Mezzanine Certificates in order of Highest Priority, the amount of any
Net WAC Rate Carryover Amounts remaining unpaid as of that Distribution Date;
 
(G) seventh, to the Holders of the Class or Classes of Class A and Mezzanine
Certificates then entitled to receive distributions in respect of principal, in
an amount equal to the Overcollateralization Increase Amount, distributable as
part of the Principal Distribution Amount, but only to the extent of the
principal portion of Realized Losses for such Distribution Date;
 
(H) eighth, to the Holders of the Class A Certificates, on a pro rata basis,
based on the amount of any Allocated Realized Loss Amounts previously allocated
thereto that remain unreimbursed, and then to the Holders of the Class of
Mezzanine Certificates, in order of Highest Priority, the principal portion of
any Allocated Realized Loss Amount previously allocated thereto that remain
unreimbursed; and
 
(I) ninth, to the Holders of the Class CE Certificates any balance remaining.
107

--------------------------------------------------------------------------------


 
(b) Subject to Sections 8.01 and 8.02 hereof, the Trustee agrees to comply with
the terms of the Swap Agreement and to enforce the terms and provisions thereof
against the Swap Counterparty at the written direction of the Holders of Class A
and Mezzanine Certificates entitled to at least 51% of the Voting Rights of such
Classes of Certificates, or if the Trustee does not receive such direction from
such Certificateholders, then at the written direction of the Class CE
Certificateholder.
 
(c) The Swap Account shall be an Eligible Account. Amounts held in the Swap
Account from time to time shall continue to constitute assets of the Trust Fund,
but not of any REMIC, until released from the Swap Account pursuant to this
Section 4.07. The Swap Account constitutes an “outside reserve fund” within the
meaning of Treasury Regulation Section 1.860G-2(h) and is not an asset of any
REMIC. The Class CE Certificateholder shall be the owner of the Swap Account.
The Trustee shall keep records that accurately reflect the funds on deposit in
the Swap Account. All funds in the Swap Account shall remain uninvested.
 
(d) The Trustee shall treat the holders of each Class of Certificates (other
than the Class CE Certificates and Class R Certificates) as having entered into
a notional principal contract with the holders of the Class CE Certificates.
Pursuant to each such notional principal contract, all holders of Certificates
(other than the Class CE Certificates and Class R Certificates) shall be treated
as having agreed to pay, on each Distribution Date, to the holder of the Class
CE Certificates an aggregate amount equal to the excess, if any, of (i) the
amount payable on such Distribution Date on the REMIC II Regular Interest
corresponding to such Class of Certificates over (ii) the amount payable on such
Class of Certificates on such Distribution Date (such excess, a “Class IO
Distribution Amount”). In addition, pursuant to such notional principal
contract, the holder of the Class CE Certificates shall be treated as having
agreed to pay the related Net WAC Rate Carryover Amounts to the holders of the
Certificates (other than the Class CE Certificates and Class R Certificates) in
accordance with the terms of this Agreement. Any payments to the Certificates
from amounts deemed received in respect of this notional principal contract
shall not be payments with respect to a “regular interest” in a REMIC within the
meaning of Code Section 860G(a)(1). However, any payment from the Certificates
(other than the Class CE Certificates and Class R Certificates) of a Class IO
Distribution Amount shall be treated for tax purposes as having been received by
the holders of such Certificates in respect of the REMIC II Regular Interest
corresponding to such Class of Certificates and as having been paid by such
holders to the Swap Account pursuant to the notional principal contract. Thus,
each Certificate (other than the Class CE Certificates and Class R Certificates)
shall be treated as representing not only ownership of regular interests in
REMIC II, but also ownership of an interest in, and obligations with respect to,
a notional principal contract.
 
(e) On the Closing Date, the Trustee shall establish and maintain a Posted
Collateral Account pursuant to the terms of the Swap Agreement. The Trustee
shall deposit in the Posted Collateral Account all collateral posted by the Swap
Counterparty pursuant to Paragraph 13(g)(i) of the credit support annex to the
Swap Agreement and held by Trustee, on behalf of the Trust, pursuant to the
credit support annex to the Swap Agreement. Assets deposited into the Posted
Collateral Account (i) shall not be commingled or used with any other asset held
by the Trustee and (ii) shall not be transferred to any other person or entity
except as may be provided in the Swap Agreement. The Posted Collateral Account
shall be an Eligible Account. All funds in the Posted Collateral Account shall
remain uninvested.
108

--------------------------------------------------------------------------------


 
SECTION 4.08  Tax Treatment of Swap Payments and Swap Termination Payments. (a)
For federal income tax purposes, each holder of a Class A Certificate or a
Mezzanine Certificate is deemed to own an undivided beneficial ownership
interest in a REMIC regular interest and the right to receive payments from the
Swap Account in respect of the Net WAC Rate Carryover Amount, and the obligation
to make payments to the Swap Account as provided herein. For federal income tax
purposes, the Trustee will account for payments to each Class A and Mezzanine
Certificates as follows: each Class A and Mezzanine Certificate will be treated
as receiving their entire payment from REMIC II (regardless of any Swap
Termination Payment or obligation under the Swap Agreement) and subsequently
paying their portion of any Swap Termination Payment in respect of each such
Class’ obligation under the Swap Agreement. In the event that any such Class is
resecuritized in a REMIC, the obligation under the Swap Agreement to pay any
such Swap Termination Payment (or any Net Swap Payment), will be made by one or
more of the REMIC Regular Interests issued by the resecuritization REMIC
subsequent to such REMIC Regular Interest receiving its full payment from any
such Class A or Mezzanine Certificate. Resecuritization of any Class A or
Mezzanine Certificate in a REMIC will be permissible only if the Trustee
hereunder is the trustee in such resecuritization.
 
(b) The REMIC regular interest corresponding to a Class A or Mezzanine
Certificate will be entitled to receive interest and principal payments at the
times and in the amounts equal to those made on the certificate to which it
corresponds, except that (i) the maximum interest rate of that REMIC regular
interest will equal the Net WAC Pass-Through Rate computed for this purpose by
limiting the base calculation amount of the Swap Agreement to the aggregate
principal balance of the Mortgage Loans and (ii) any Swap Termination Payment
will be treated as being payable solely from Net Monthly Excess Cash Flow. As a
result of the foregoing, the amount of distributions and taxable income on the
REMIC regular interest corresponding to a Class A or Mezzanine Certificate may
exceed the actual amount of distributions on the Class A or Mezzanine
Certificate.
 
ARTICLE V 

 
THE CERTIFICATES
 
SECTION 5.01  The Certificates. (a) The Certificates in the aggregate will
represent the entire beneficial ownership interest in the Mortgage Loans and all
other assets included in REMIC I.
 
The Certificates will be substantially in the forms annexed hereto as Exhibits
A-1 through A-17. The Certificates of each Class will be issuable in registered
form only, in denominations of authorized Percentage Interests as described in
the definition thereof. Each Certificate will share ratably in all rights of the
related Class.
 
Upon original issue, the Certificates shall be executed, authenticated and
delivered by the Trustee to or upon the written order of the Depositor. The
Certificates shall be executed by manual or facsimile signature on behalf of the
Trustee by an authorized signatory. Certificates bearing the manual or facsimile
signatures of individuals who were at any time the proper officers of the
Trustee shall bind the Trustee notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery
of such Certificates or did not hold such offices at the date of such
Certificates. No Certificate shall be entitled to any benefit under this
Agreement or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication substantially in the form provided herein
executed by the Trustee by manual signature, and such certificate of
authentication shall be conclusive evidence, and the only evidence, that such
Certificate has been duly authenticated and delivered hereunder. All
Certificates shall be dated the date of their authentication.
109

--------------------------------------------------------------------------------


 
(b) The Class A Certificates and the Mezzanine Certificates shall initially be
issued as one or more Certificates held by the Book-Entry Custodian or, if
appointed to hold such Certificates as provided below, the Depository and
registered in the name of the Depository or its nominee and, except as provided
below, registration of such Certificates may not be transferred by the Trustee
except to another Depository that agrees to hold such Certificates for the
respective Certificate Owners with Ownership Interests therein. The Certificate
Owners shall hold their respective Ownership Interests in and to such
Certificates through the book-entry facilities of the Depository and, except as
provided below, shall not be entitled to definitive, fully registered
Certificates (“Definitive Certificates”) in respect of such Ownership Interests.
All transfers by Certificate Owners of their respective Ownership Interests in
the Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such
Certificate Owner. Each Depository Participant shall only transfer the Ownership
Interests in the Book-Entry Certificates of Certificate Owners it represents or
of brokerage firms for which it acts as agent in accordance with the
Depository’s normal procedures. The Trustee is hereby initially appointed as the
Book-Entry Custodian and hereby agrees to act as such in accordance herewith and
in accordance with the agreement that it has with the Depository authorizing it
to act as such. The Book-Entry Custodian may, and, if it is no longer qualified
to act as such, the Book-Entry Custodian shall, appoint, by a written instrument
delivered to the Depositor, the Servicer, the Trustee and, if the Trustee is not
the Book-Entry Custodian, the Trustee, any other transfer agent (including the
Depository or any successor Depository) to act as Book-Entry Custodian under
such conditions as the predecessor Book-Entry Custodian and the Depository or
any successor Depository may prescribe, provided that the predecessor Book-Entry
Custodian shall not be relieved of any of its duties or responsibilities by
reason of any such appointment of other than the Depository. If the Trustee
resigns or is removed in accordance with the terms hereof, the successor Trustee
or, if it so elects, the Depository shall immediately succeed to its
predecessor’s duties as Book-Entry Custodian. The Depositor shall have the right
to inspect, and to obtain copies of, any Certificates held as Book-Entry
Certificates by the Book-Entry Custodian.
 
The Trustee, the Servicer and the Depositor may for all purposes (including the
making of payments due on the respective Classes of Book-Entry Certificates)
deal with the Depository as the authorized representative of the Certificate
Owners with respect to the respective Classes of Book-Entry Certificates for the
purposes of exercising the rights of Certificateholders hereunder. The rights of
Certificate Owners with respect to the respective Classes of Book-Entry
Certificates shall be limited to those established by law and agreements between
such Certificate Owners and the Depository Participants and brokerage firms
representing such Certificate Owners. Multiple requests and directions from, and
votes of, the Depository as Holder of any Class of Book-Entry Certificates with
respect to any particular matter shall not be deemed inconsistent if they are
made with respect to different Certificate Owners. The Trustee may establish a
reasonable record date in connection with solicitations of consents from or
voting by Certificateholders and shall give notice to the Depository of such
record date.
110

--------------------------------------------------------------------------------


 
If (i)(A) the Depositor advises the Trustee in writing that the Depository is no
longer willing or able to properly discharge its responsibilities as Depository,
and (B) the Depositor is unable to locate a qualified successor or (ii) after
the occurrence of a Servicer Event of Default, Certificate Owners representing
in the aggregate not less than 66% of the Ownership Interests of the Book-Entry
Certificates advise the Trustee through the Depository, in writing, that the
continuation of a book-entry system through the Depository is no longer in the
best interests of the Certificate Owners, the Trustee shall notify all
Certificate Owners, through the Depository, of the occurrence of any such event
and of the availability of Definitive Certificates to Certificate Owners
requesting the same. Upon surrender to the Trustee of the Book-Entry
Certificates by the Book-Entry Custodian or the Depository, as applicable,
accompanied by registration instructions from the Depository for registration of
transfer, the Trustee shall cause the Definitive Certificates to be issued. Such
Definitive Certificates will be issued in minimum denominations of $25,000,
except that any beneficial ownership that was represented by a Book-Entry
Certificate in an amount less than $25,000 immediately prior to the issuance of
a Definitive Certificate shall be issued in a minimum denomination equal to the
amount represented by such Book-Entry Certificate. None of the Depositor, the
Servicer or the Trustee shall be liable for any delay in the delivery of such
instructions and may conclusively rely on, and shall be protected in relying on,
such instructions. Upon the issuance of Definitive Certificates all references
herein to obligations imposed upon or to be performed by the Depository shall be
deemed to be imposed upon and performed by the Trustee, to the extent applicable
with respect to such Definitive Certificates, and the Trustee shall recognize
the Holders of the Definitive Certificates as Certificateholders hereunder.
 
SECTION 5.02  Registration of Transfer and Exchange of Certificates. (a) The
Trustee shall cause to be kept at one of the offices or agencies to be appointed
by the Trustee in accordance with the provisions of Section 8.11, a Certificate
Register for the Certificates in which, subject to such reasonable regulations
as it may prescribe, the Trustee shall provide for the registration of
Certificates and of transfers and exchanges of Certificates as herein provided.
 
(b) No transfer of any Class M-10 Certificate, Class CE Certificate, Class P
Certificate or Residual Certificate (the “Private Certificates”) shall be made
unless that transfer is made pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), and effective
registration or qualification under applicable state securities laws, or is made
in a transaction that does not require such registration or qualification. In
the event that such a transfer of a Private Certificate is to be made without
registration or qualification (other than in connection with (i) the initial
transfer of any such Certificate by the Depositor to an Affiliate of the
Depositor, (ii) the transfer of any such Class CE or Class P Certificate to the
issuer under the Indenture or the indenture trustee under the Indenture or (iii)
a transfer of any such Class CE or Class P Certificate from the issuer under the
Indenture or the indenture trustee under the Indenture to the Depositor or an
Affiliate of the Depositor), the Trustee shall require receipt of: (i) if such
transfer is purportedly being made in reliance upon Rule 144A under the 1933
Act, written certifications from the Certificateholder desiring to effect the
transfer and from such Certificateholder’s prospective transferee, substantially
in the forms attached hereto as Exhibit F-1; and (ii) in all other cases, an
Opinion of Counsel satisfactory to it that such transfer may be made without
such registration (which Opinion of Counsel shall not be an expense of the Trust
Fund or of the Depositor, the Trustee, the Servicer in its capacity as such or
any Sub-Servicer), together with copies of the written certification(s) of the
Certificateholder desiring to effect the transfer and/or such
Certificateholder’s prospective transferee upon which such Opinion of Counsel is
based, if any. None of the Depositor or the Trustee is obligated to register or
qualify any such Certificates under the 1933 Act or any other securities laws or
to take any action not otherwise required under this Agreement to permit the
transfer of such Certificates without registration or qualification. Any
Certificateholder desiring to effect the transfer of any such Certificate shall,
and does hereby agree to, indemnify the Trustee, the Depositor and the Servicer
against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.
111

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, in the event of any such transfer of any
Ownership Interest in any Private Certificate that is a Book-Entry Certificate,
except with respect to the initial transfer of any such Ownership Interest by
the Depositor, such transfer shall be required to be made in reliance upon Rule
144A under the 1933 Act, and the transferee will be deemed to have made each of
the transferee representations and warranties set forth Exhibit F-1 hereto in
respect of such interest as if it was evidenced by a Definitive Certificate. The
Certificate Owner of any such Ownership Interest in any such Book-Entry
Certificate desiring to effect such transfer shall, and does hereby agree to,
indemnify the Trustee and the Depositor against any liability that may result if
the transfer is not so exempt or is not made in accordance with such federal and
state laws.
 
Notwithstanding the foregoing, no certification or Opinion of Counsel described
in this Section 5.02(b) will be required in connection with the transfer, on the
Closing Date, of any Class R Certificate by the Depositor to an “accredited
investor” within the meaning of Rule 501(d) of the 1933 Act.
 
(c) (i) No purchase or transfer of the Class CE Certificates, the Class P
Certificates or the Residual Certificates or any interest therein shall be made
to any Plan, any Person acting, directly or indirectly, on behalf of any such
Plan or any Person acquiring such Certificates with “plan assets” (within the
meaning of the Department of Labor regulation promulgated at 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA (“Plan Assets”)) of a Plan, as
certified by such beneficial owner in the form of Exhibit G, unless the
beneficial owner provides the Trustee with an Opinion of Counsel acceptable to
and in form and substance satisfactory to the Depositor, the Trustee and the
Servicer to the effect that the purchase and holding of such Certificates is
permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code (or comparable provisions of any subsequent enactments) and will not
subject the Depositor, the Servicer, the Trustee or the Trust Fund to any
obligation or liability (including obligations or liabilities under ERISA or
Section 4975 of the Code) in addition to those undertaken in this Agreement,
which Opinion of Counsel shall not be an expense of the Depositor, the Servicer,
the Trustee or the Trust Fund.
112

--------------------------------------------------------------------------------


 
(ii) Until the Swap Agreement terminates in September 2010 , the Class A-3
Certificates, the Class A-4 Certificates, the Class M-1 Certificates, the Class
M-2 Certificates, the Class M-3 Certificates, the Class M-4 Certificates, the
Class M-5 Certificates, the Class M-6 Certificates, the Class M-7 Certificates,
the Class M-8 Certificates, the Class M-9 Certificates and the Class M-10
Certificates or any interest therein may not be purchased by or transferred to a
Plan, any Person acting, directly or indirectly, on behalf of any such Plan or
any Person acquiring such Certificates with Plan Assets. Each beneficial owner
of such Certificates or any interest therein shall be deemed to have
represented, by virtue of its acquisition or holding of such Certificates or any
interest therein, that it is not a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring such Certificates
with Plan Assets. After the termination of the Swap Agreement in September 2010,
each beneficial owner of the Class A-3 Certificates, the Class A-4 Certificates,
the Class M-1 Certificates, the Class M-2 Certificates, the Class M-3
Certificates, the Class M-4 Certificates, the Class M-5 Certificates, the Class
M-6 Certificates, the Class M-7 Certificates, the Class M-8 Certificates, the
Class M-9 Certificates or the Class M-10 Certificates or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
such Certificates or any interest therein, that either (A) it is not a Plan, any
Person acting, directly or indirectly, on behalf of any such Plan or any Person
acquiring such Certificates with Plan Assets, (B) it has acquired and is holding
such Certificates in reliance on the Underwriters’ Exemption, and that it
understands that there are certain conditions to the availability of the
Underwriters’ Exemption, including that such Certificates must be rated, at the
time of purchase, not lower than “BBB-” (or its equivalent) by Fitch, S&P or
Moody’s and such Certificates are so rated, that it is an accredited investor as
defined in Rule 501(a)(1) of Regulation D of the Securities Act of 1933, as
amended, and that it will obtain a representation from any transferee that such
transferee is an accredited investor, or (C) (1) it is an insurance company, (2)
the source of funds used to acquire or hold such Certificates or any interest
therein is an “insurance company general account,” as such term is defined in
Prohibited Transaction Class Exemption, or PTCE, 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.
113

--------------------------------------------------------------------------------


 
(iii) Until the swap agreement terminates in September 2010, the Class A-1
Certificates and the Class A-2 Certificates or any interest therein may not be
purchased by or transferred to a Plan, any Person acting, directly or
indirectly, on behalf of any such Plan or any Person acquiring such Certificates
with Plan Assets unless the beneficial owner of such Certificates or any
interest therein represents that its acquisition and holding of such
Certificates or any interest therein is eligible for exemptive relief under one
or more of the following exemptions: Prohibited Transaction Class Exemption
(“PTCE”) 96-23 (for transactions effected by “in-house asset managers”; PTCE
95-60 (for transactions by insurance company general accounts); PTCE 91-38, (for
transactions by bank collective investment funds); PTCE 90-1 (for transactions
by insurance company pooled separate accounts); PTCE 84-14 (for transactions
effected by “qualified professional asset managers”) (collectively, the
“Investor Exemptions”) and Section 408(b)(17) of ERISA (for transactions between
a Plan and a person or an entity that is a party in interest to such Plan (other
than a party in interest that is a fiduciary, or its affiliate, that has or
exercises discretionary authority or control or renders investment advice with
respect to the assets of the Plan involved in the transaction) solely by reason
of providing services to the Plan, but only if the Plan pays no more, or
receives no less, than adequate consideration) (the “Service Provider
Exemption”). After the termination of the Swap Agreement in September 2010, each
beneficial owner of the Class A-1 Certificates or the Class A-2 Certificates or
any interest therein shall be deemed to have represented, by virtue of its
acquisition or holding of such Certificates or any interest therein, that either
(A) it is not a Plan, any Person acting, directly or indirectly, on behalf of
any such Plan or any Person acquiring such Certificates with Plan Assets, (B) it
has acquired and is holding such Certificates in reliance on the Underwriters’
Exemption, and that it understands that there are certain conditions to the
availability of the Underwriters’ Exemption, including that such Certificates
must be rated, at the time of purchase, not lower than “BBB-” (or its
equivalent) by Fitch, S&P or Moody’s and such Certificates are so rated, that it
is an accredited investor as defined in Rule 501(a)(1) of Regulation D of the
Securities Act of 1933, as amended, and that it will obtain a representation
from any transferee that such transferee is an accredited investor, or (C) it
has acquired and is holding such Certificates in reliance on the Service
Provider Exemption or one or more of the Investor Exemptions and it understands
that there are certain conditions to the availability of the Service Provider
Exemption and the Investor Exemptions.
 
(iv) Neither a certification nor an Opinion of Counsel shall be required in
connection with (A) the initial transfer of any such Certificate by the
Depositor to an Affiliate of the Depositor, (B) the transfer of any such
Certificate to the issuer under the Indenture or the indenture trustee under the
Indenture or (C) a transfer of any such Certificate from the issuer under the
Indenture or the indenture trustee under the Indenture to the Depositor or an
Affiliate of the Depositor (in which case such transferee shall be deemed to
have represented that it is not purchasing with Plan Assets) and the Trustee
shall be entitled to conclusively rely upon a representation (which, upon the
request of the Trustee, shall be a written representation) from the Depositor of
the status of such transferee as an affiliate of the Depositor.
 
(v) If any Certificate or any interest therein is acquired or held in violation
of the provisions of this Section 5.02(c), the next preceding permitted
beneficial owner will be treated as the beneficial owner of that Certificate
retroactive to the date of transfer to the purported beneficial owner. Any
purported beneficial owner whose acquisition or holding of any such Certificate
or any interest therein was effected in violation of the provisions of this
Section 5.02(c) shall indemnify and hold harmless the Depositor, the Servicer,
the Trustee and the Trust Fund from and against any and all liabilities, claims,
costs or expenses incurred by those parties as a result of that acquisition or
holding.
 
(d) (i) Each Person who has or who acquires any Ownership Interest in a Residual
Certificate shall be deemed by the acceptance or acquisition of such Ownership
Interest to have agreed to be bound by the following provisions and to have
irrevocably authorized the Trustee or its designee under clause (iii)(A) below
to deliver payments to a Person other than such Person and to negotiate the
terms of any mandatory sale under clause (iii)(B) below and to execute all
instruments of Transfer and to do all other things necessary in connection with
any such sale. The rights of each Person acquiring any Ownership Interest in a
Residual Certificate are expressly subject to the following provisions:
114

--------------------------------------------------------------------------------


 
(A) Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall be a Permitted Transferee and shall promptly notify the
Trustee of any change or impending change in its status as a Permitted
Transferee.
 
(B) In connection with any proposed Transfer of any Ownership Interest in a
Residual Certificate, the Trustee shall require delivery to it, and shall not
register the Transfer of any Residual Certificate until its receipt of, an
affidavit and agreement (a “Transfer Affidavit and Agreement,” in the form
attached hereto as Exhibit F-2) from the proposed Transferee, in form and
substance satisfactory to the Trustee, representing and warranting, among other
things, that such Transferee is a Permitted Transferee, that it is not acquiring
its Ownership Interest in the Residual Certificate that is the subject of the
proposed Transfer as a nominee, trustee or agent for any Person that is not a
Permitted Transferee, that for so long as it retains its Ownership Interest in a
Residual Certificate, it will endeavor to remain a Permitted Transferee, and
that it has reviewed the provisions of this Section 5.02(e) and agrees to be
bound by them.
 
(C) Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
proposed Transferee under clause (B) above, if a Responsible Officer of the
Trustee who is assigned to this transaction has actual knowledge that the
proposed Transferee is not a Permitted Transferee, no Transfer of an Ownership
Interest in a Residual Certificate to such proposed Transferee shall be
effected.
 
(D) Each Person holding or acquiring any Ownership Interest in a Residual
Certificate shall agree (x) to require a Transfer Affidavit and Agreement in the
form attached hereto as Exhibit F-2 from any other Person to whom such Person
attempts to transfer its Ownership Interest in a Residual Certificate and (y)
not to transfer its Ownership Interest unless it provides a Transferor Affidavit
(in the form attached hereto as Exhibit F-2) to the Trustee stating that, among
other things, it has no actual knowledge that such other Person is not a
Permitted Transferee.
 
(E) Each Person holding or acquiring an Ownership Interest in a Residual
Certificate, by purchasing an Ownership Interest in such Certificate, agrees to
give the Trustee written notice that it is a “pass-through interest holder”
within the meaning of temporary Treasury regulation Section 1.67-3T(a)(2)(i)(A)
immediately upon acquiring an Ownership Interest in a Residual Certificate, if
it is, or is holding an Ownership Interest in a Residual Certificate on behalf
of, a “pass-through interest holder.”
 
(ii) The Trustee will register the Transfer of any Residual Certificate only if
it shall have received the Transfer Affidavit and Agreement and all of such
other documents as shall have been reasonably required by the Trustee as a
condition to such registration. In addition, no Transfer of a Residual
Certificate shall be made unless the Trustee shall have received a
representation letter from the Transferee of such Certificate to the effect that
such Transferee is a Permitted Transferee.
115

--------------------------------------------------------------------------------


 
(iii) (A) If any purported Transferee shall become a Holder of a Residual
Certificate in violation of the provisions of this Section 5.02(e), then the
last preceding Permitted Transferee shall be restored, to the extent permitted
by law, to all rights as holder thereof retroactive to the date of registration
of such Transfer of such Residual Certificate. The Trustee shall be under no
liability to any Person for any registration of Transfer of a Residual
Certificate that is in fact not permitted by this Section 5.02(e) or for making
any payments due on such Certificate to the holder thereof or for taking any
other action with respect to such holder under the provisions of this Agreement.
 
(B) If any purported Transferee shall become a holder of a Residual Certificate
in violation of the restrictions in this Section 5.02(e) and to the extent that
the retroactive restoration of the rights of the holder of such Residual
Certificate as described in clause (iii)(A) above shall be invalid, illegal or
unenforceable, then the Trustee shall have the right, but not the obligation,
without notice to the holder or any prior holder of such Residual Certificate,
to sell such Residual Certificate to a purchaser selected by the Trustee on such
terms as the Trustee may choose. Such purported Transferee shall promptly
endorse and deliver each Residual Certificate in accordance with the
instructions of the Trustee. Such purchaser may be the Trustee itself or any
Affiliate of the Trustee. The proceeds of such sale, net of the commissions
(which may include commissions payable to the Trustee or its Affiliates),
expenses and taxes due, if any, will be remitted by the Trustee to such
purported Transferee. The terms and conditions of any sale under this clause
(iii)(B) shall be determined in the sole discretion of the Trustee, and the
Trustee shall not be liable to any Person having an Ownership Interest in a
Residual Certificate as a result of its exercise of such discretion.
 
(iv) The Trustee shall make available to the Internal Revenue Service and those
Persons specified by the REMIC Provisions all information necessary to compute
any tax imposed (A) as a result of the Transfer of an Ownership Interest in a
Residual Certificate to any Person who is a Disqualified Organization, including
the information described in Treasury regulations sections 1.860D-1(b)(5) and
1.860E-2(a)(5) with respect to the “excess inclusions” of such Residual
Certificate and (B) as a result of any regulated investment company, real estate
investment trust, common trust fund, partnership, trust estate or organization
described in Section 1381 of the Code that holds an Ownership Interest in a
Residual Certificate having as among its record holders at any time any Person
which is a Disqualified Organization. Reasonable compensation for providing such
information may be accepted by the Trustee.
 
(v) The provisions of this Section 5.02(e) set forth prior to this subsection
(v) may be modified, added to or eliminated, provided that there shall have been
delivered to the Trustee at the expense of the party seeking to modify, add to
or eliminate any such provision the following:
116

--------------------------------------------------------------------------------


 
(A) written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then-current ratings of any Class of
Certificates; and
 
(B) an Opinion of Counsel, in form and substance satisfactory to the Trustee, to
the effect that such modification of, addition to or elimination of such
provisions will not cause any Trust REMIC to cease to qualify as a REMIC and
will not cause any Trust REMIC to be subject to an entity-level tax caused by
the Transfer of any Residual Certificate to a Person that is not a Permitted
Transferee or a Person other than the prospective transferee to be subject to a
REMIC-tax caused by the Transfer of a Residual Certificate to a Person that is
not a Permitted Transferee.
 
(e) Subject to the preceding subsections, upon surrender for registration of
transfer of any Certificate at any office or agency of the Trustee maintained
for such purpose pursuant to Section 8.12, the Trustee shall execute,
authenticate and deliver, in the name of the designated Transferee or
Transferees, one or more new Certificates of the same Class of a like aggregate
Percentage Interest.
 
(f) At the option of the Holder thereof, any Certificate may be exchanged for
other Certificates of the same Class with authorized denominations and a like
aggregate Percentage Interest, upon surrender of such Certificate to be
exchanged at any office or agency of the Trustee maintained for such purpose
pursuant to Section 8.12. Whenever any Certificates are so surrendered for
exchange, the Trustee shall execute, authenticate and deliver, the Certificates
which the Certificateholder making the exchange is entitled to receive. Every
Certificate presented or surrendered for transfer or exchange shall (if so
required by the Trustee) be duly endorsed by, or be accompanied by a written
instrument of transfer in the form satisfactory to the Trustee duly executed by,
the Holder thereof or his attorney duly authorized in writing. In addition, with
respect to each Class R Certificate, the Holder thereof may exchange, in the
manner described above, such Class R Certificate for two separate Certificates,
each representing such Holder’s respective Percentage Interest in the Class R-I
Interest and the Class R-II Interest, respectively, in each case that was
evidenced by the Class R Certificate being exchanged.
 
(g) No service charge to the Certificateholders shall be made for any transfer
or exchange of Certificates, but the Trustee may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.
 
(h) All Certificates surrendered for transfer and exchange shall be canceled and
destroyed by the Trustee in accordance with its customary procedures.
 
SECTION 5.03  Mutilated, Destroyed, Lost or Stolen Certificates. If (i) any
mutilated Certificate is surrendered to the Trustee, or the Trustee receives
evidence to its satisfaction of the destruction, loss or theft of any
Certificate, and (ii) there is delivered to the Trustee such security or
indemnity as may be required by it to save it harmless, then, in the absence of
actual knowledge by the Trustee that such Certificate has been acquired by a
bona fide purchaser, the Trustee shall execute, authenticate and deliver in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of the same Class and of like denomination and
Percentage Interest but bearing a number not contemporaneously outstanding. Upon
the issuance of any new Certificate under this Section, the Trustee may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith. Any replacement
Certificate issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership in the applicable REMIC created hereunder, as
if originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.
117

--------------------------------------------------------------------------------


 
SECTION 5.04  Persons Deemed Owners. Prior to due presentation of a Certificate
for registration of transfer, the Depositor, the Servicer, the Trustee and any
agent of any of them may treat the Person in whose name any Certificate is
registered as the owner of such Certificate for the purpose of receiving
distributions pursuant to Section 4.01 and for all other purposes whatsoever,
and none of the Depositor, the Servicer, the Trustee or any agent of any of them
shall be affected by notice to the contrary.
 
SECTION 5.05  Certain Available Information. On or prior to the date of the
first sale of any Private Certificate to an Independent third party, the
Depositor shall provide to the Trustee a copy of any private placement
memorandum or other disclosure document used by the Depositor in connection with
the offer and sale of such Certificates. In addition, if any such private
placement memorandum or disclosure document is revised, amended or supplemented
at any time following the delivery thereof to the Trustee, the Depositor
promptly shall inform the Trustee of such event and shall deliver to the Trustee
a copy of the private placement memorandum or disclosure document, as revised,
amended or supplemented. The Trustee shall maintain at its Corporate Trust
Office and shall make available free of charge during normal business hours for
review by any Holder of a Certificate, a Certificate Owner or any Person
identified to the Trustee as a prospective transferee of a Certificate,
originals or copies of the following items: (i) in the case of a Holder, a
Certificate Owner or prospective transferee of a Private Certificate, the
related private placement memorandum or other disclosure document relating to
such Class of Certificates, in the form most recently provided to the Trustee;
and (ii) in all cases, (A) this Agreement and any amendments hereof entered into
pursuant to Section 12.01, (B) all monthly statements required to be delivered
to Certificateholders of the relevant Class pursuant to Section 4.02 since the
Closing Date, and all other notices, reports, statements and written
communications delivered to the Certificateholders of the relevant Class
pursuant to this Agreement since the Closing Date, (C) all certifications
delivered by a Responsible Officer of the Trustee since the Closing Date
pursuant to Section 10.01(h), (D) any and all Officers’ Certificates delivered
to the Trustee by the Servicer since the Closing Date to evidence the Servicer’s
determination that any Advance or Servicing Advance was, or if made, would be a
Nonrecoverable Advance or Nonrecoverable Servicing Advance, respectively, and
(E) any and all Officers’ Certificates delivered to the Trustee by the Servicer
since the Closing Date pursuant to Section 4.04(a). Copies and mailing of any
and all of the foregoing items will be available from the Trustee upon request
at the expense of the Person requesting the same.
118

--------------------------------------------------------------------------------


 
ARTICLE VI 

 
THE DEPOSITOR AND THE SERVICER
 
SECTION 6.01  Respective Liabilities of the Depositor and the Servicer. The
Depositor and the Servicer each shall be liable in accordance herewith only to
the extent of the obligations specifically imposed by this Agreement upon them
in their respective capacities as Depositor and Servicer and undertaken
hereunder by the Depositor and the Servicer herein.
 
SECTION 6.02  Merger or Consolidation of the Depositor or the Servicer. Subject
to the following paragraph, the Depositor will keep in full effect its
existence, rights and franchises as a corporation under the laws of the
jurisdiction of its incorporation. Subject to the following paragraph, the
Servicer will keep in full effect its existence, rights and franchises as a
limited liability company under the laws of the jurisdiction of its
organization. The Depositor and the Servicer each will obtain and preserve its
qualification to do business as a foreign entity in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.
 
The Depositor or the Servicer may be merged or consolidated with or into any
Person, or transfer all or substantially all of its assets to any Person, in
which case any Person resulting from any merger or consolidation to which the
Depositor or the Servicer shall be a party, or any Person succeeding to the
business of the Depositor or the Servicer, shall be the successor of the
Depositor or the Servicer, as the case may be, hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding; provided, however, that
the successor or surviving Person to the Servicer shall be qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac; and provided further that
the Rating Agencies’ ratings of the Class A Certificates and the Mezzanine
Certificates in effect immediately prior to such merger or consolidation will
not be qualified, reduced or withdrawn as a result thereof (as evidenced by a
letter to such effect from the Rating Agencies).
 
SECTION 6.03  Limitation on Liability of the Depositor, the Servicer and Others.
(a) Subject to Subsection 6.03(b), the Servicer (except the Trustee if it is
required to succeed the Servicer hereunder) indemnifies and holds each
Certificateholder harmless against any and all claims, losses, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, fees and expenses that any Certificateholder may sustain in any way
related to the failure of the Servicer to perform its duties and service the
Mortgage Loans in compliance with the terms of this Agreement. The Servicer
shall immediately notify the Trustee for further notice to each
Certificateholder if a claim is made that may result in such claims, losses,
penalties, fines, forfeitures, legal fees or related costs, judgments, or any
other costs, fees and expenses, and the Servicer shall assume the defense of any
such claim and pay all expenses in connection therewith, including reasonable
counsel fees, and promptly pay, discharge and satisfy any judgment or decree
which may be entered against the Certificateholder in respect of such claim. The
provisions of this Section 6.03 shall survive the termination of this Agreement
and the payment of the outstanding Certificates.
119

--------------------------------------------------------------------------------


 
(b) None of the Depositor, the Servicer or any of the directors, officers,
employees or agents of the Depositor or the Servicer shall be under any
liability to the Trustee, Trust Fund or the Certificateholders for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Depositor, the Servicer or any such person
against any breach of warranties, representations or covenants made herein, or
against any specific liability imposed on the Servicer pursuant hereto, or
against any liability which would otherwise be imposed by reason of willful
misfeasance, bad faith or negligence in the performance of duties or by reason
of reckless disregard of obligations and duties hereunder. The Depositor, the
Servicer and any director, officer, employee or agent of the Depositor or the
Servicer may rely in good faith on any document of any kind which, prima facie,
is properly executed and submitted by any Person respecting any matters arising
hereunder. The Depositor, the Servicer and any director, officer, employee or
agent of the Depositor or the Servicer shall be indemnified by the Trust Fund
and held harmless against any loss, liability or expense (including reasonable
legal fees and disbursements of counsel) incurred on their part that may be
sustained in connection with, arising out of, or related to, any claim or legal
action (including any pending or threatened claim or legal action) relating to
this Agreement or the Certificates, other than any loss, liability or expense
relating to any specific Mortgage Loan or Mortgage Loans (except as any such
loss, liability or expense shall be otherwise reimbursable pursuant to this
Agreement) or any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or negligence in the performance of duties hereunder or
by reason of reckless disregard of obligations and duties hereunder. Neither the
Depositor nor the Servicer shall be under any obligation to appear in, prosecute
or defend any legal action that is not incidental to its duties under this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that the Depositor or the Servicer may in its discretion
undertake any such action which it may deem necessary or desirable with respect
to this Agreement and the rights and duties of the parties hereto and the
interests of the Certificateholders hereunder. In such event, the legal expenses
and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Trust Fund, and the Depositor or the
Servicer shall be entitled to be reimbursed therefor from the Custodial Account
as and to the extent provided in Section 3.11, any such right of reimbursement
being prior to the rights of the Certificateholders to receive any amount in the
Custodial Account. Nothing in this Subsection 6.03(a) shall affect the
Servicer’s obligation to supervise, or to take such actions as are necessary to
ensure, the servicing and administration of the Mortgage Loans pursuant to
Subsection 3.01(a).
 
SECTION 6.04  Limitation on Resignation of the Servicer. (a) Subject to the
provisions of Section 7.01 and Section 6.02, the Servicer shall not resign from
the obligations and duties hereby imposed on it except (i) upon determination
that the performance of its obligations or duties hereunder are no longer
permissible under applicable law or are in material conflict by reason of
applicable law with any other activities carried on by it or its subsidiaries or
Affiliates, the other activities of the Servicer so causing such a conflict
being of a type and nature carried on by the Servicer or its subsidiaries or
Affiliates at the date of this Agreement or (ii) upon satisfaction of the
following conditions: (a) the Servicer has proposed a successor servicer to the
Trustee in writing and such proposed successor servicer is reasonably acceptable
to the Depositor and the Trustee and (b) each Rating Agency shall have delivered
a letter to the Trustee prior to the appointment of the successor servicer
stating that the proposed appointment of such successor servicer as Servicer
hereunder will not result in the reduction or withdrawal of the then current
rating of the Certificates; provided, however, that no such resignation by the
Servicer shall become effective until such successor servicer or, in the case of
(i) above, the Trustee shall have assumed the Servicer’s responsibilities and
obligations hereunder or the Trustee shall have designated, a successor servicer
in accordance with Section 7.02. Any such resignation shall not relieve the
Servicer of responsibility for any of the obligations specified in Sections 7.01
and 7.02 as obligations that survive the resignation or termination of the
Servicer. Any such determination permitting the resignation of the Servicer
pursuant to clause (i) above shall be evidenced by an Opinion of Counsel to such
effect delivered to the Trustee.
120

--------------------------------------------------------------------------------


 
(b) Except as expressly provided herein, the Servicer shall not assign or
transfer any of its rights, benefits or privileges hereunder to any other
Person, or delegate to or subcontract with, or authorize or appoint any other
Person to perform any of the duties, covenants or obligations to be performed by
the Servicer hereunder. The foregoing prohibition on assignment shall not
prohibit the Servicer from designating a Sub-Servicer as payee of any
indemnification amount payable to the Servicer hereunder; provided, however,
that as provided in Section 3.06 hereof, no Sub-Servicer shall be a third-party
beneficiary hereunder and the parties hereto shall not be required to recognize
any Sub-Servicer as an indemnitee under this Agreement.
 
SECTION 6.05  Rights of the Depositor in Respect of the Servicer. The Servicer
shall afford (and any Sub-Servicing Agreement shall provide that each
Sub-Servicer shall afford) the Depositor and the Trustee, upon reasonable
notice, during normal business hours, access to all records maintained by the
Servicer (and any such Sub-Servicer) in respect of the Servicer’s rights and
obligations hereunder and access to officers of the Servicer (and those of any
such Sub-Servicer) responsible for such obligations. Upon request, the Servicer
shall furnish to the Depositor and the Trustee its (and any such Sub-Servicer’s)
most recent financial statements and such other information relating to the
Servicer’s capacity to perform its obligations under this Agreement as it
possesses (and that any such Sub-Servicer possesses). To the extent such
information is not otherwise available to the public, the Depositor and the
Trustee shall not disseminate any information obtained pursuant to the preceding
two sentences without the Servicer’s written consent, except as required
pursuant to this Agreement or to the extent that it is appropriate to do so (i)
in working with legal counsel, auditors, taxing authorities or other
governmental agencies, (ii) pursuant to any law, rule, regulation, order,
judgment, writ, injunction or decree of any court or governmental authority
having jurisdiction over the Depositor and the Trustee or the Trust Fund, and in
any case, the Depositor or the Trustee, (iii) in disclosure of any and all
information that is or becomes publicly known, or information obtained by the
Trustee from sources other than the Depositor or the Servicer, (iv) in
disclosure as required pursuant to this Agreement or (v) in disclosure of any
and all information(A) in any preliminary or final offering circular,
registration statement or contract or other document pertaining to the
transactions contemplated by the Agreement approved in advance by the Depositor
or the Servicer or (B) to any affiliate, independent or internal auditor, agent,
employee or attorney of the Trustee having a need to know the same, provided
that the Trustee advises such recipient of the confidential nature of the
information being disclosed, and uses its best efforts to assure the
confidentiality of any such disseminated non-public information. The Depositor
may, but is not obligated to, enforce the obligations of the Servicer under this
Agreement and may, but is not obligated to, perform, or cause a designee to
perform, any defaulted obligation of the Servicer under this Agreement or
exercise the rights of the Servicer under this Agreement; provided that the
Servicer shall not be relieved of any of its obligations under this Agreement by
virtue of such performance by the Depositor or its designee. The Depositor shall
not have any responsibility or liability for any action or failure to act by the
Servicer and is not obligated to supervise the performance of the Servicer under
this Agreement or otherwise.
121

--------------------------------------------------------------------------------


 
ARTICLE VII 
 
DEFAULT
 
SECTION 7.01  Servicer Events of Default. (a) “Servicer Event of Default,”
wherever used herein, means any one of the following events:
 
(i) any failure by the Servicer to remit to the Trustee for distribution to the
Certificateholders any payment (other than an Advance required to be made from
its own funds on any Servicer Remittance Date pursuant to Section 4.03 or an
amount required to be delivered on any Servicer Remittance Date pursuant to
Section 3.11(a)(i)) required to be made by the Servicer under the terms of the
Certificates and this Agreement which continues unremedied for a period of 5
Business Days after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Depositor or the Trustee (in which case notice shall be provided by telecopy),
or to the Servicer, the Depositor and the Trustee by the Holders of Certificates
entitled to at least 25% of the Voting Rights; or
 
(ii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Servicer contained in this Agreement, or the breach by the Servicer of any
representation and warranty contained in Section 2.05, which continues
unremedied for a period of 30 days (or if such failure or breach cannot be
remedied within 30 days, then such remedy shall have been commenced within 30
days and diligently pursued thereafter; provided, however, that in no event
shall such failure or breach be allowed to exist for a period of greater than 90
days) or 15 days in the case of a failure to pay the premium for any insurance
policy required to be maintained under this Agreement after the earlier of
(i) the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Depositor or the Trustee,
or to the Servicer, the Depositor and the Trustee by the Holders of Certificates
entitled to at least 25% of the Voting Rights and (ii) actual knowledge of such
failure by a Servicing Officer; or
 
(iii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceeding, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Servicer and such decree or order shall have remained in force undischarged or
unstayed for a period of 90 days; or
122

--------------------------------------------------------------------------------


 
(iv) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to it or of or relating to all
or substantially all of its property; or
 
(v) the Servicer shall admit in writing its inability to pay its debts generally
as they become due, file a petition to take advantage of any applicable
insolvency or reorganization statute, make an assignment for the benefit of its
creditors, or voluntarily suspend payment of its obligations; or
 
(vi) any failure by the Servicer of the Servicer Termination Test; or
 
(vii) any failure of the Servicer to (a) make any Advance on any Servicer
Remittance Date required to be made from its own funds pursuant to Section 4.03
which continues unremedied until 12:00 p.m. New York time on the Business Day
immediately following the Servicer Remittance Date or (b) to deliver an amount
required to be delivered on any Servicer Remittance Date pursuant to Section
3.11(a)(i) which continues unremedied until 12:00 p.m. New York time on the
Business Day immediately following the Servicer Remittance Date.
 
If a Servicer Event of Default described in clauses (i) through (vi) of this
Section shall occur, then, and in each and every such case, so long as such
Servicer Event of Default shall not have been remedied, the Trustee may, and at
the written direction of the Holders of Certificates entitled to at least 66% of
Voting Rights, the Trustee shall, by notice in writing to the Servicer and to
the Depositor, terminate all of the rights and obligations of the Servicer in
its capacity as Servicer under this Agreement, to the extent permitted by law,
in and to the Mortgage Loans and the proceeds thereof. If a Servicer Event of
Default described in clause (vii) hereof shall occur, the Trustee shall, by
notice in writing to the Servicer, terminate all of the rights and obligations
of the Servicer in its capacity as Servicer under this Agreement in and to the
Mortgage Loans and the proceeds thereof and the Trustee as successor Servicer,
or another successor servicer appointed in accordance with Section 7.02, shall
immediately make such Advance. On or after the receipt by the Servicer of such
written notice, all authority and power of the Servicer under this Agreement,
whether with respect to the Certificates (other than as a Holder of any
Certificate) or the Mortgage Loans or otherwise, shall pass to and be vested in
the Trustee pursuant to and under this Section, and, without limitation, the
Trustee is hereby authorized and empowered, as attorney-in-fact or otherwise, to
execute and deliver, on behalf of and at the expense of the Servicer, any and
all documents and other instruments and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise, provided, however, the
parties acknowledge that notwithstanding the preceding sentence there may be a
transition period, not to exceed 90 days, in order to effect the transfer of the
Servicing obligations to the Trustee or other successor servicer. The Servicer
agrees promptly (and in any event no later than ten Business Days subsequent to
such notice) to provide the Trustee with all documents and records requested by
it to enable it to assume the Servicer’s functions under this Agreement, and to
cooperate with the Trustee in effecting the termination of the Servicer’s
responsibilities and rights under this Agreement, including, without limitation,
the transfer within one Business Day to the Trustee for administration by it of
all cash amounts which at the time shall be or should have been credited by the
Servicer to the Custodial Account held by or on behalf of the Servicer, the
Certificate Account or any REO Account or Servicing Account held by or on behalf
of the Servicer or thereafter be received with respect to the Mortgage Loans or
any REO Property serviced by the Servicer (provided, however, that the Servicer
shall continue to be entitled to receive all amounts accrued or owing to it
under this Agreement on or prior to the date of such termination, whether in
respect of Advances, Servicing Advances or otherwise, and shall continue to be
entitled to the benefits of Section 6.03, notwithstanding any such termination,
with respect to events occurring prior to such termination). For purposes of
this Section 7.01, the Trustee shall not be deemed to have knowledge of a
Servicer Event of Default unless a Responsible Officer of the Trustee assigned
to and working in the Trustee’s Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such a Servicer
Event of Default is received by the Trustee and such notice references the
Certificates, the Trust Fund or this Agreement.
123

--------------------------------------------------------------------------------


 
SECTION 7.02  Trustee to Act; Appointment of Successor. (a) (1) On and after the
time the Servicer receives a notice of termination in accordance with Section
13.05 hereof, the Trustee, or such other person appointed by the Trustee
pursuant to this paragraph, shall separately assume and become the successor in
all respects to the Servicer in its capacity as Servicer under this Agreement
and the transactions set forth or provided for herein, and all the
responsibilities, duties and liabilities relating thereto and arising thereafter
shall be assumed by the Trustee (except for any representations or warranties of
the Servicer under this Agreement, the responsibilities, duties and liabilities
contained in Section 2.05 and the obligation to deposit amounts in respect of
losses pursuant to Section 3.12) by the terms and provisions hereof including,
without limitation, the Servicer’s obligations to make Advances pursuant to
Section 4.03; provided, however, that if the Trustee is prohibited by law or
regulation from obligating itself to make advances regarding delinquent mortgage
loans, then the Trustee shall not be obligated to make Advances pursuant to
Section 4.03; and provided further, that any failure to perform such duties or
responsibilities caused by the Servicer’s failure to provide information
required by Section 7.01 shall not be considered a default by the Trustee as
successor to the Servicer hereunder. As compensation therefor, the Trustee shall
be entitled to the Servicing Fee and all funds relating to the Mortgage Loans to
which the Servicer would have been entitled if it had continued to act
hereunder. Notwithstanding the above and subject to Section 7.02(a)(2) below,
the Trustee may, if it shall be unwilling to so act, or shall, if it is unable
to so act or if it is prohibited by law from making advances regarding
delinquent mortgage loans or if the Holders of Certificates entitled to at least
66% of the Voting Rights so request in writing to the Trustee promptly appoint
or petition a court of competent jurisdiction to appoint, a Fannie Mae or
Freddie Mac approved mortgage loan servicing institution acceptable to each
Rating Agency without qualification, withdrawal or downgrading of the ratings
then assigned to any of the Certificates and having a net worth of not less than
$10,000,000, as the successor to the Servicer under this Agreement in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer under this Agreement.
 
All Servicing Transfer Costs shall be paid by the predecessor Servicer upon
presentation of reasonable documentation of such costs (provided, that if the
Trustee is the predecessor Servicer by reason of this Section 7.02, such costs
shall be paid by the Servicer preceding the Trustee as successor servicer), and
if such predecessor or initial Servicer, as applicable, defaults in its
obligation to pay such costs, such costs shall be paid by the successor Servicer
or the Trustee (in which case the successor Servicer or the Trustee, as
applicable, shall be entitled to reimbursement therefor from the assets of the
Trust Fund).
124

--------------------------------------------------------------------------------


 
(2) No appointment of a successor to the Servicer under this Agreement shall be
effective until the assumption by the successor of all of the Servicer’s
responsibilities, duties and liabilities hereunder. In connection with such
appointment and assumption described herein, the Trustee may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree; provided, however, that no such
compensation shall be in excess of that permitted the Servicer as such
hereunder. The Depositor, the Trustee and such successor shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession. Pending appointment of a successor to the Servicer under this
Agreement, the Trustee shall act in such capacity as hereinabove provided.
 
SECTION 7.03  Notification to Certificateholders. (a) Upon any termination of
the Servicer pursuant to Section 7.01 above or any appointment of a successor to
the Servicer pursuant to Section 7.02 above, the Trustee shall give prompt
written notice thereof to Certificateholders at their respective addresses
appearing in the Certificate Register.
 
(b) Not later than the later of 60 days after the occurrence of any event, which
constitutes or which, with notice or lapse of time or both, would constitute a
Servicer Event of Default or five days after a Responsible Officer of the
Trustee becomes aware of the occurrence of such an event, the Trustee shall
transmit by mail to all Holders of Certificates notice of each such occurrence,
unless such default or Servicer Event of Default shall have been cured or
waived.
 
SECTION 7.04  Waiver of Servicer Events of Default. Holders representing at
least 66% of the Voting Rights evidenced by all Classes of Certificates affected
by any default or Servicer Event of Default hereunder may waive such default or
Servicer Event of Default; provided, however, that a default or Servicer Event
of Default under clause (i) or (vii) of Section 7.01 may be waived only by all
of the Holders of the Regular Certificates. Upon any such waiver of a default or
Servicer Event of Default, such default or Servicer Event of Default shall cease
to exist and shall be deemed to have been remedied for every purpose hereunder.
No such waiver shall extend to any subsequent or other default or Servicer Event
of Default or impair any right consequent thereon except to the extent expressly
so waived.
 
ARTICLE VIII
 
CONCERNING THE TRUSTEE
 
SECTION 8.01  Duties of Trustee. (a) The Trustee, prior to the occurrence of a
Servicer Event of Default and after the curing of all Servicer Events of Default
which may have occurred, undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement. During a Servicer Event of
Default (which has not been cured or waived), the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and use the same degree of
care and skill in their exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs. Any permissive
right of the Trustee enumerated in this Agreement shall not be construed as a
duty.
125

--------------------------------------------------------------------------------


 
(b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform on their face to the requirements of this Agreement. If any such
instrument is found not to conform on its face to the requirements of this
Agreement in a material manner, the Trustee shall take such action as it deems
appropriate to have the instrument corrected, and if the instrument is not
corrected to its satisfaction, will provide notice thereof to the
Certificateholders.
 
(c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own misconduct; provided, however, that:
 
(i) Prior to the occurrence of a Servicer Event of Default, and after the curing
of all such Servicer Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee that conform to the requirements of this Agreement;
 
(ii) The Trustee shall not be personally liable for an error of judgment made in
good faith by a Responsible Officer or Responsible Officers of the Trustee
unless it shall be proved that the Trustee was negligent in ascertaining the
pertinent facts; and
 
(iii) The Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the direction of the Holders of Certificates entitled to at least 25% of the
Voting Rights relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any trust or
power conferred upon it, under this Agreement.
 
(d) The Trustee shall timely pay, from its own funds, the amount of any and all
federal, state and local taxes imposed on the Trust Fund or its assets or
transactions including, without limitation, (A) “prohibited transaction” penalty
taxes as defined in Section 860F of the Code, if, when and as the same shall be
due and payable, (B) any tax on contributions to a Trust REMIC after the Closing
Date imposed by Section 860G(d) of the Code and (C) any tax on “net income from
foreclosure property” as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder,
which breach constitutes negligence or misconduct of the Trustee.
126

--------------------------------------------------------------------------------


 
SECTION 8.02  Certain Matters Affecting the Trustee. (a) Except as otherwise
provided in Section 8.01:
 
(i) The Trustee may request and conclusively rely upon and shall be fully
protected in acting or refraining from acting upon any resolution, Officers’
Certificate, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties;
 
(ii) The Trustee may consult with counsel and any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
Opinion of Counsel;
 
(iii) The Trustee shall not be under any obligation to exercise any of the
trusts or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Certificateholders, pursuant to the provisions of this
Agreement or the Swap Agreement, unless such Certificateholders shall have
offered to the Trustee security or indemnity reasonably satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby; nothing contained herein shall, however, relieve the Trustee of the
obligation, upon the occurrence of a Servicer Event of Default (which has not
been cured or waived), to exercise such of the rights and powers vested in it by
this Agreement, and to use the same degree of care and skill in their exercise
as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs;
 
(iv) The Trustee shall not be personally liable for any action taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement;
 
(v) Prior to the occurrence of a Servicer Event of Default hereunder and after
the curing of all Servicer Events of Default which may have occurred, the
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper or document,
unless requested in writing to do so by the Holders of Certificates entitled to
at least 25% of the Voting Rights; provided, however, that if the payment within
a reasonable time to the Trustee of the costs, expenses or liabilities likely to
be incurred by it in the making of such investigation is, in the opinion of the
Trustee not reasonably assured to the Trustee by such Certificateholders, the
Trustee may require indemnity reasonably satisfactory to it against such expense
or liability from such Certificateholders as a condition to taking any such
action;
 
(vi) The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents, accountants or
attorneys, and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agents, accountants or attorneys appointed with
due care by it hereunder;
127

--------------------------------------------------------------------------------


 
(vii) The Trustee shall have no obligation to invest and reinvest any cash held
in the absence of timely and specific written investment direction from the
Servicer or the Depositor. Except as provided in Section 3.12(b) with respect to
the funds on deposit in the Certificate Account, in no event shall the Trustee
be liable for the selection of investments or for investment losses incurred
thereon and the Trustee shall have no liability in respect of losses incurred as
a result of the liquidation of any investment incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure of the
Servicer or the Depositor to provide timely written investment direction; and
 
(viii) In order to comply with its duties under the USA Patriot Act of 2001, the
Trustee shall obtain and verify certain information and documentation from the
other parties to this Agreement including, but not limited to, each such party’s
name, address and other identifying information.
 
(b) All rights of action under this Agreement or under any of the Certificates,
enforceable by the Trustee, may be enforced by it without the possession of any
of the Certificates, or the production thereof at the trial or other proceeding
relating thereto, and any such suit, action or proceeding instituted by the
Trustee shall be brought in the name of the Trustee for the benefit of all the
Holders of such Certificates, subject to the provisions of this Agreement.
 
SECTION 8.03  Trustee Not Liable for Certificates or Mortgage Loans. The
recitals contained herein and in the Certificates (other than the signature of
the Trustee, the authentication of the Certificate Registrar on the
Certificates, the acknowledgments of the Trustee contained in Article II and the
representations and warranties of the Trustee in Section 8.13) shall be taken as
the statements of the Depositor and the Trustee assumes no responsibility for
their correctness. The Trustee makes no representations or warranties as to the
validity or sufficiency of this Agreement (other than as specifically set forth
with respect to such party in Section 8.13) or of the Certificates (other than
the signature of the Trustee and authentication of the Certificate Registrar on
the Certificates) or of any Mortgage Loan or related document or of MERS or the
MERS® System. The Trustee shall not be accountable for the use or application by
the Depositor of any of the Certificates or of the proceeds of such
Certificates, or for the use or application of any funds paid to the Depositor
or the Servicer in respect of the Mortgage Loans or deposited in or withdrawn
from the Custodial Account by the Servicer, other than any funds held by or on
behalf of the Trustee in accordance with Section 3.10, subject to Section 8.01.
 
SECTION 8.04  Trustee May Own Certificates. The Trustee in its individual
capacity or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Trustee.
128

--------------------------------------------------------------------------------


 
SECTION 8.05  Trustee’s Fees and Expenses. (a) The Trustee shall withdraw from
the Certificate Account on each Distribution Date and pay to itself the Trustee
Fee. The Trustee, or any director, officer, employee or agent of the Trustee
shall be indemnified by the Trust Fund and held harmless against any loss,
liability or expense (not including expenses, disbursements and advances
incurred or made by the Trustee including the compensation and the expenses and
disbursements of its agents and counsel, in the ordinary course of the Trustee’s
performance in accordance with the provisions of this Agreement) incurred by the
Trustee in connection with any Servicer Event of Default (not including
expenses, disbursements and advances incurred or made by the Trustee in its
capacity as successor Servicer), default, claim or legal action or any pending
or threatened claim or legal action arising out of or in connection with the
acceptance or administration of its obligations and duties under this Agreement
or the Swap Agreement, other than any loss, liability or expense (i) resulting
from a breach of the Servicer’s obligations and duties under this Agreement (for
which the Servicer indemnifies pursuant to Sections 8.05(b) and 10.03(b)), (ii)
for the expenses of preparing and filing Tax Returns pursuant to Section
10.01(d) or (iii) any loss, liability or expense incurred by reason of its
willful misfeasance, bad faith or negligence in the performance of its duties
hereunder or by reason of reckless disregard of its respective obligations and
duties hereunder. Any amounts payable to the Trustee, or any director, officer,
employee or agent of the Trustee in respect of the indemnification provided by
this paragraph (a), or pursuant to any other right of reimbursement from the
Trust Fund that the Trustee, or any director, officer, employee or agent of the
Trustee, may have hereunder in its capacity as such, may be withdrawn by the
Trustee from the Certificate Account at any time.
 
(b) The Servicer agrees to indemnify the Trustee from, and hold it harmless
against, any loss, liability or expense (including reasonable legal fees and
disbursements of counsel) resulting from a breach of the Servicer’s obligations
and duties under this Agreement. Such indemnity shall survive the termination or
discharge of this Agreement and the resignation or removal of the Trustee. Any
payment hereunder made by the Servicer to the Trustee shall be from the
Servicer’s own funds, without reimbursement from the Trust Fund therefor.
 
The provisions of this Section 8.05 shall survive the termination of this
Agreement or the earlier resignation or removal of the Trustee.
 
SECTION 8.06  Eligibility Requirements for Trustee. The Trustee hereunder shall
at all times be a corporation or an association (other than the Depositor, the
Seller, the Servicer or any Affiliate of the foregoing) organized and doing
business under the laws of any state or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal or state authority. If such corporation or association publishes reports
of conditions at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section the combined capital and surplus of such corporation or association
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. Any successor trustee appointed
pursuant to Section 8.07 shall have a sufficient rating so as to maintain the
then-current ratings of the Certificates. In case at any time the Trustee shall
cease to be eligible in accordance with the provisions of this Section, the
Trustee shall resign immediately in the manner and with the effect specified in
Section 8.07.
129

--------------------------------------------------------------------------------


 
SECTION 8.07  Resignation and Removal of the Trustee. The Trustee may at any
time resign and be discharged from the trust hereby created by giving written
notice thereof to the Depositor, the Servicer and the Certificateholders. Upon
receiving such notice of resignation of the Trustee, the Depositor shall
promptly appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. A copy of such instrument shall be delivered to
the Certificateholders, the Trustee and the Servicer by the Depositor. If no
successor trustee shall have been so appointed and have accepted appointment
within 30 days after the giving of such notice of resignation or removal, the
Trustee may petition any court of competent jurisdiction for the appointment of
a successor trustee.
 
If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request
therefor by the Depositor, or if at any time the Trustee shall become incapable
of acting, or shall be adjudged bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation, then the Depositor may remove
the Trustee and appoint a successor trustee by written instrument, in duplicate,
which instrument shall be delivered to the Trustee so removed and to the
successor trustee. A copy of such instrument shall be delivered to the
Certificateholders and the Servicer by the Depositor.
 
The Holders of Certificates entitled to at least 66% of the Voting Rights may at
any time remove the Trustee and appoint a successor trustee by written
instrument or instruments, in triplicate, signed by such Holders or their
attorneys-in-fact duly authorized, one complete set of which instruments shall
be delivered to the Depositor, one complete set to the Trustee so removed and
one complete set to the successor so appointed. A copy of such instrument shall
be delivered to the Certificateholders and the Servicer by the Depositor.
 
Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section shall not become effective
until acceptance of appointment by the successor trustee as provided in Section
8.08. Any costs associated with removing and replacing the Trustee shall be
payable by the Trustee being removed or replaced if such Trustee is being
removed or replaced for cause.
 
SECTION 8.08  Successor Trustee. Any successor trustee appointed as provided in
Section 8.07 shall execute, acknowledge and deliver to the Depositor and to its
predecessor trustee an instrument accepting such appointment hereunder, and
thereupon the resignation or removal of the predecessor trustee shall become
effective and such successor trustee without any further act, deed or
conveyance, shall become fully vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with the like effect as if originally
named as trustee herein. The predecessor trustee shall deliver to the successor
trustee all Mortgage Files and related documents and statements, as well as all
moneys, held by it hereunder (other than any Mortgage Files at the time held by
a custodian, which custodian shall become the agent of any successor trustee
hereunder), and the Depositor and the predecessor trustee shall execute and
deliver such instruments and do such other things as may reasonably be required
for more fully and certainly vesting and confirming in the successor trustee all
such rights, powers, duties and obligations.
130

--------------------------------------------------------------------------------


 
No successor trustee shall accept appointment as provided in this Section unless
at the time of such acceptance such successor trustee shall be eligible under
the provisions of Section 8.06 and the appointment of such successor trustee
shall not result in a downgrading of any Class of Certificates by either Rating
Agency, as evidenced by a letter from each Rating Agency.
 
Upon acceptance of appointment by a successor trustee as provided in this
Section, the Depositor shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.
 
SECTION 8.09  Merger or Consolidation of Trustee. Any corporation or association
into which the Trustee may be merged or converted or with which it may be
consolidated or any corporation or association resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or association succeeding to the business of the Trustee shall be
the successor of the Trustee hereunder, provided such corporation or association
shall be eligible under the provisions of Section 8.06, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.
 
SECTION 8.10  Appointment of Co-Trustee or Separate Trustee. (a) Notwithstanding
any other provisions hereof, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of REMIC I or property
securing the same may at the time be located, the Servicer and the Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Trustee to act as
co-trustee or co-trustees, jointly with the Trustee, or separate trustee or
separate trustees, of all or any part of REMIC I, and to vest in such Person or
Persons, in such capacity, such title to REMIC I, or any part thereof, and,
subject to the other provisions of this Section 8.10, such powers, duties,
obligations, rights and trusts as the Servicer and the Trustee may consider
necessary or desirable. Any such co-trustee or separate trustee shall be subject
to the written approval of the Servicer. If the Servicer shall not have joined
in such appointment within 15 days after the receipt by it of a request so to
do, or in case a Servicer Event of Default shall have occurred and be
continuing, the Trustee alone shall have the power to make such appointment. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate
trustee(s) shall be required under Section 8.08 hereof. The Servicer shall be
responsible for the fees of any co-trustee or separate trustee appointed under
this Section 8.10.
 
(b) In the case of any appointment of a co-trustee or separate trustee pursuant
to this Section 8.10, all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee or co-trustee jointly, except
to the extent that under any law of any jurisdiction in which any particular act
or acts are to be performed by the Trustee (whether as Trustee hereunder or as
successor to the Servicer hereunder), the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to REMIC I or any portion
thereof in any such jurisdiction) shall be exercised and performed by such
separate trustee or co-trustee at the direction of the Trustee.
131

--------------------------------------------------------------------------------


 
(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trust conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee and a copy thereof given to the
Depositor and the Servicer.
 
(d) Any separate trustee or co-trustee may, at any time, constitute the Trustee,
its agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.
 
SECTION 8.11  Trustee to Execute Swap Agreement. The Depositor hereby directs
the Trustee to execute, deliver and perform its obligations under the Swap
Agreement on the Closing Date and thereafter on behalf of the Holders of the
Class A Certificates and the Mezzanine Certificates. The Depositor and the
Holders of the Class A Certificates and the Mezzanine Certificates by their
acceptance of such Certificates acknowledge and agree that the Trustee shall
execute, deliver and perform its obligations under the Swap Agreement and shall
do so solely in its capacity as Trustee of the Trust Fund and not in its
individual capacity.
 
SECTION 8.12  Appointment of Office or Agency. The Trustee shall maintain an
office or agency in the United States where the Certificates may be surrendered
for registration of transfer or exchange, and presented for final distribution.
As of the Closing Date, the Trustee designates its Corporate Trust Office in
Minneapolis, Minnesota for such purposes. Notices and demands to or upon the
Trustee in respect of the Certificates and this Agreement may be delivered at
the Corporate Trust Office in Columbia, Maryland.
 
SECTION 8.13  Representations and Warranties of the Trustee. The Trustee hereby
represents and warrants, solely as to itself, to the Servicer and the Depositor,
as of the Closing Date, that:
 
(i) It is a national banking association duly organized, validly existing and in
good standing under the laws of the United States.
132

--------------------------------------------------------------------------------


 
(ii) The execution and delivery of this Agreement by it, and the performance and
compliance with the terms of this Agreement by it, will not violate its charter
or bylaws.
 
(iii) It has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement, and has duly executed and delivered
this Agreement.
 
(iv) This Agreement, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a valid, legal and binding obligation of it,
enforceable against it in accordance with the terms hereof, subject to (A)
applicable bankruptcy, insolvency, receivership, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights generally, and (B)
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law.
 
ARTICLE IX 

 
TERMINATION
 
SECTION 9.01  Termination Upon Repurchase or Liquidation of All Mortgage Loans.
(a) Subject to Section 9.02, the respective obligations and responsibilities
under this Agreement of the Depositor, the Servicer and the Trustee (other than
the obligations of the Servicer to the Trustee pursuant to Section 8.05 and of
the Servicer to make remittances to the Trustee and the Trustee to make payments
in respect of the REMIC I Regular Interests and the Classes of Certificates as
hereinafter set forth) shall terminate upon payment to the Certificateholders
and the deposit of all amounts held by or on behalf of the Trustee and required
hereunder to be so paid or deposited on the Distribution Date coinciding with or
following the earlier to occur of (i) the purchase by the Terminator (as defined
below) of all Mortgage Loans and each REO Property remaining in REMIC I and (ii)
the final payment or other liquidation (or any advance with respect thereto) of
the last Mortgage Loan or REO Property remaining in REMIC I; provided, however,
that in no event shall the trust created hereby continue beyond the earlier of
(a) the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late ambassador of the United States to
the Court of St. James, living on the date hereof and (b) the latest possible
Maturity Date. Subject to Section 3.10 hereof, the purchase by the Terminator of
all Mortgage Loans and each REO Property remaining in REMIC I shall be at a
price equal to the greater of (i) the Stated Principal Balance of the Mortgage
Loans and the appraised value of any REO Properties (such appraisal to be
conducted by an Independent appraiser mutually agreed upon by the Terminator
and, to the extent that the Class A Certificates or a Class of Mezzanine
Certificates will not receive all amounts owed to it as a result of the
termination, the Trustee, in their reasonable discretion) and (ii) the fair
market value of the Mortgage Loans and the REO Properties (as determined by the
Terminator and, to the extent that the Class A Certificates or a Class of
Mezzanine Certificates will not receive all amounts owed to it as a result of
the termination, the Trustee (it being understood and agreed that any
determination by the Trustee shall be made solely in reliance on an appraisal by
an Independent appraiser as provided above)), as of the close of business on the
third Business Day next preceding the date upon which notice of any such
termination is furnished to the related Certificateholders pursuant to Section
9.01(c), in each case plus accrued and unpaid interest thereon at the weighted
average of the Mortgage Rates through the end of the Due Period preceding the
final Distribution Date plus unreimbursed Servicing Advances, any Swap
Termination Payment payable to the Swap Counterparty then remaining unpaid or
which is due to the exercise of such option, Advances, any unpaid Servicing Fees
allocable to such Mortgage Loans and REO Properties and any accrued and unpaid
Net WAC Rate Carryover Amounts (the “Termination Price”); provided, however,
such option may only be exercised if the Termination Price is sufficient to pay
all interest accrued on, as well as amounts necessary to retire the principal
balance of, each class of notes issued pursuant to the Indenture. If the
determination of the fair market value of the Mortgage Loans and REO Properties
shall be required to be made by the Terminator and an Independent appraiser as
provided above, (A) such appraisal shall be obtained at no expense to the
Trustee and (B) the Trustee may conclusively rely on, and shall be protected in
relying on, such appraisal.
133

--------------------------------------------------------------------------------


 
(b) The majority Holder of the Class CE Certificates shall have the right (the
party exercising such right, the “Terminator”) to purchase all of the Mortgage
Loans and each REO Property remaining in REMIC I pursuant to clause (i) of the
preceding paragraph in the manner set forth in Section 9.01(c) below if the
aggregate Stated Principal Balance of the Mortgage Loans and each REO Property
remaining in the Trust Fund at the time of such election is reduced to less than
10% of the aggregate Stated Principal Balance of the Mortgage Loans as of the
Cut-off Date. By acceptance of a Residual Certificate, the Holders of the
Residual Certificates agree, in connection with any termination hereunder, to
assign and transfer any amounts in excess of par, and to the extent received in
respect of such termination, to pay any such amounts to the Holders of the Class
CE Certificates.
 
(c) Notice of the liquidation of the Certificates shall be given promptly by the
Trustee by letter to Certificateholders mailed (a) in the event such notice is
given in connection with the purchase of the Mortgage Loans and each REO
Property by the Terminator, not earlier than the 10th day and not later than the
20th day of the month next preceding the month of the final distribution on the
related Certificates or (b) otherwise during the month of such final
distribution on or before the Determination Date in such month, in each case
specifying (i) the Distribution Date upon which the Trust Fund will terminate
and the final payment in respect of the REMIC I Regular Interests, as applicable
and the related Certificates will be made upon presentation and surrender of the
related Certificates at the office of the Trustee therein designated, (ii) the
amount of any such final payment, (iii) that no interest shall accrue in respect
of the REMIC I Regular Interests or the related Certificates from and after the
Interest Accrual Period relating to the final Distribution Date therefor and
(iv) that the Record Date otherwise applicable to such Distribution Date is not
applicable, payments being made only upon presentation and surrender of the
related Certificates at the office of the Trustee. In the event such notice is
given in connection with the purchase of all of the Mortgage Loans and each REO
Property remaining in REMIC I by the Terminator, the Terminator shall deliver to
the Trustee for deposit in the Certificate Account, not later than the third
Business Day preceding the date for such final payment, an amount in immediately
available funds equal to the above-described purchase price. The Trustee shall
remit to the Servicer from such funds deposited in the Certificate Account (i)
any amounts which the Servicer would be permitted to withdraw and retain from
the Custodial Account pursuant to Section 3.11 and (ii) any other amounts
otherwise payable by the Trustee to the Servicer from amounts on deposit in the
Certificate Account pursuant to the terms of this Agreement, in each case prior
to making any final distributions pursuant to Section 10.01(d) below. Upon
certification to the Trustee by the Terminator of the making of such final
deposit, the Trustee shall promptly release to the Terminator the Mortgage Files
for the remaining Mortgage Loans, and the Trustee shall execute all assignments,
endorsements and other instruments necessary to effectuate such transfer.
134

--------------------------------------------------------------------------------


 
Immediately following the deposit of funds in trust hereunder in respect of the
Certificates, the Trust Fund shall terminate.
 
SECTION 9.02  Additional Termination Requirements. (a) In the event that the
Terminator purchases all the Mortgage Loans and each REO Property or the final
payment on or other liquidation of the last Mortgage Loan or REO Property
remaining in REMIC I pursuant to Section 9.01, the Trust Fund (or the applicable
Trust REMIC) shall be terminated in accordance with the following additional
requirements:
 
(i) The Trustee shall specify the first day in the 90-day liquidation period in
a statement attached to each Trust REMIC’s final Tax Return pursuant to Treasury
regulation Section 1.860F-1 and shall satisfy all requirements of a qualified
liquidation under Section 860F of the Code and any regulations thereunder, as
evidenced by an Opinion of Counsel obtained at the expense of the Terminator;
 
(ii) During such 90-day liquidation period and, at or prior to the time of
making of the final payment on the Certificates, the Trustee shall sell all of
the assets of REMIC I to the Terminator for cash; and
 
(iii) At the time of the making of the final payment on the Certificates, the
Trustee shall distribute or credit, or cause to be distributed or credited, to
the Holders of the Residual Certificates in respect of the Class R-I Interest
all cash on hand in the Trust Fund (other than cash retained to meet claims),
and the Trust Fund shall terminate at that time.
 
(b) At the expense of the requesting Terminator (or, if the Trust Fund is being
terminated as a result of the occurrence of the event described in clause (ii)
of the first paragraph of Section 9.01, at the expense of the Depositor without
the right of reimbursement from the Trust Fund), the Terminator shall prepare or
cause to be prepared the documentation required in connection with the adoption
of a plan of liquidation of each Trust REMIC pursuant to this Section 9.02.
 
(c) By their acceptance of Certificates, the Holders thereof hereby agree to
authorize the Trustee to specify the 90-day liquidation period for each Trust
REMIC, which authorization shall be binding upon all successor
Certificateholders.
135

--------------------------------------------------------------------------------


 
ARTICLE X 

 
REMIC PROVISIONS
 
SECTION 10.01  REMIC Administration. (a) The Trustee shall elect to treat each
Trust REMIC as a REMIC under the Code and, if necessary, under applicable state
law. Each such election will be made by the Trustee on Form 1066 or other
appropriate federal tax or information return or any appropriate state return
for the taxable year ending on the last day of the calendar year in which the
Certificates are issued. For the purposes of the REMIC election in respect of
REMIC I, the REMIC I Regular Interests shall be designated as the Regular
Interests in REMIC I and the Class R-I Interest shall be designated as the sole
class of Residual Interests in REMIC I. The REMIC regular interest components of
the Class A Certificates, the Mezzanine Certificates and the Class CE
Certificates shall be designated as the Regular Interests in REMIC II and the
Class R-II Interest shall be designated as the sole class of Residual Interests
in REMIC II. The Trustee shall not permit the creation of any “interests” in any
Trust REMIC (within the meaning of Section 860G of the Code) other than the
REMIC I Regular Interests and the interests represented by the Certificates.
 
(b) The Closing Date is hereby designated as the “Startup Day” of each Trust
REMIC within the meaning of Section 860G(a)(9) of the Code.
 
(c) The Trustee shall be reimbursed for any and all expenses relating to any tax
audit of the Trust Fund (including, but not limited to, any professional fees or
any administrative or judicial proceedings with respect to each Trust REMIC that
involve the Internal Revenue Service or state tax authorities), including the
expense of obtaining any tax related Opinion of Counsel required to be obtained
hereunder. The Trustee, as agent for each Trust REMIC’s tax matters person shall
(i) act on behalf of the Trust Fund in relation to any tax matter or controversy
involving any Trust REMIC and (ii) represent the Trust Fund in any
administrative or judicial proceeding relating to an examination or audit by any
governmental taxing authority with respect thereto. The holder of the largest
Percentage Interest of each Class of Residual Certificates shall be designated,
in the manner provided under Treasury regulations section 1.860F-4(d) and
Treasury regulations section 301.6231(a)(7)-1, as the tax matters person of the
Trust REMICs created hereunder. By their acceptance thereof, the holder of the
largest Percentage Interest of the Residual Certificates hereby agrees to
irrevocably appoint the Trustee or an Affiliate as its agent to perform all of
the duties of the tax matters person for the Trust Fund.
 
(d) The Trustee shall prepare, sign and file all of the Tax Returns (including
Form 8811, which must be filed within 30 days following the Closing Date) in
respect of each Trust REMIC created hereunder. The expenses of preparing and
filing such returns shall be borne by the Trustee without any right of
reimbursement therefor.
 
(e) The Trustee shall perform on behalf of each Trust REMIC all reporting and
other tax compliance duties that are the responsibility of such REMIC under the
Code, the REMIC Provisions or other compliance guidance issued by the Internal
Revenue Service or any state or local taxing authority. Among its other duties,
as required by the Code, the REMIC Provisions or other such compliance guidance,
the Trustee shall provide (i) to any Transferor of a Residual Certificate such
information as is necessary for the application of any tax relating to the
transfer of a Residual Certificate to any Person who is not a Permitted
Transferee, (ii) to the Certificateholders such information or reports as are
required by the Code or the REMIC Provisions including reports relating to
interest, original issue discount and market discount or premium (using the
Prepayment Assumption as required) and (iii) to the Internal Revenue Service the
name, title, address and telephone number of the person who will serve as the
representative of each Trust REMIC. The Depositor shall provide or cause to be
provided to the Trustee, within ten (10) days after the Closing Date, all
information or data that the Trustee reasonably determines to be relevant for
tax purposes as to the valuations and issue prices of the Certificates,
including, without limitation, the price, yield, prepayment assumption and
projected cash flow of the Certificates.
136

--------------------------------------------------------------------------------


 
(f) The Trustee shall take such action and shall cause each Trust REMIC created
hereunder to take such action as shall be necessary to create or maintain the
status thereof as a REMIC under the REMIC Provisions. The Trustee shall not take
any action or cause the Trust Fund to take any action or fail to take (or fail
to cause to be taken) any action that, under the REMIC Provisions, if taken or
not taken, as the case may be, could (i) endanger the status of each Trust REMIC
as a REMIC or (ii) result in the imposition of a tax upon the Trust Fund
(including but not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth
in Section 860G(d) of the Code) (either such event, an “Adverse REMIC Event”)
unless the Trustee has received an Opinion of Counsel, addressed to the Trustee
(at the expense of the party seeking to take such action but in no event at the
expense of the Trustee) to the effect that the contemplated action will not,
with respect to any Trust REMIC, endanger such status or result in the
imposition of such a tax, nor shall the Servicer take or fail to take any action
(whether or not authorized hereunder) as to which the Trustee has advised it in
writing that it has received an Opinion of Counsel to the effect that an Adverse
REMIC Event could occur with respect to such action; provided that the Servicer
may conclusively rely on such Opinion of Counsel and shall incur no liability
for its action or failure to act in accordance with such Opinion of Counsel. In
addition, prior to taking any action with respect to any Trust REMIC or the
respective assets of each, or causing any Trust REMIC to take any action, which
is not contemplated under the terms of this Agreement, the Servicer will consult
with the Trustee or its designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any Trust
REMIC and the Servicer shall not take any such action or cause any Trust REMIC
to take any such action as to which the Trustee has advised it in writing that
an Adverse REMIC Event could occur; provided that the Servicer may conclusively
rely on such writing and shall incur no liability for its action or failure to
act in accordance with such writing. The Trustee may consult with counsel to
make such written advice, and the cost of same shall be borne by the party
seeking to take the action not permitted by this Agreement, but in no event
shall such cost be an expense of the Trustee. At all times as may be required by
the Code, the Trustee will ensure that substantially all of the assets of REMIC
I will consist of “qualified mortgages” as defined in Section 860G(a)(3) of the
Code and “permitted investments” as defined in Section 860G(a)(5) of the Code,
to the extent such obligations are within the Trustee’s control and not
otherwise inconsistent with the terms of this Agreement.
137

--------------------------------------------------------------------------------


 
(g) In the event that any tax is imposed on “prohibited transactions” of any
Trust REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on
the “net income from foreclosure property” of such REMIC as defined in Section
860G(c) of the Code, on any contributions to any such REMIC after the Startup
Day therefor pursuant to Section 860G(d) of the Code, or any other tax is
imposed by the Code or any applicable provisions of state or local tax laws,
such tax shall be charged (i) to the Trustee pursuant to Section 10.03 hereof,
if such tax arises out of or results from a breach by the Trustee of any of its
obligations under this Article X, (ii) to the Servicer pursuant to Section 10.03
hereof, if such tax arises out of or results from a breach by the Servicer of
any of its obligations under Article III or this Article X, or (iii) in all
other cases, against amounts on deposit in the Certificate Account and shall be
paid by withdrawal therefrom.
 
(h) On or before April 15 of each calendar year, commencing April 15, 2007, the
Trustee shall deliver to each Rating Agency an Officer’s Certificate of the
Trustee stating the Trustee’s compliance with this Article X.
 
(i) The Trustee shall, for federal income tax purposes, maintain books and
records with respect to each Trust REMIC on a calendar year and on an accrual
basis.
 
(j) Following the Startup Day, neither the Servicer nor the Trustee shall accept
any contributions of assets to any Trust REMIC other than in connection with any
Qualified Substitute Mortgage Loan delivered in accordance with Section 2.03
unless it shall have received an Opinion of Counsel to the effect that the
inclusion of such assets in the Trust Fund will not cause any Trust REMIC to
fail to qualify as a REMIC at any time that any Certificates are outstanding or
subject any Trust REMIC to any tax under the REMIC Provisions or other
applicable provisions of federal, state and local law or ordinances.
 
(k) Neither the Trustee nor the Servicer shall enter into any arrangement by
which any Trust REMIC will receive a fee or other compensation for services nor
knowingly permit any Trust REMIC to receive any income from assets other than
“qualified mortgages” as defined in Section 860G(a)(3) of the Code or “permitted
investments” as defined in Section 860G(a)(5) of the Code.
 
SECTION 10.02  Prohibited Transactions and Activities. None of the Depositor,
the Servicer or the Trustee shall sell, dispose of or substitute for any of the
Mortgage Loans (except in connection with (i) the foreclosure of a Mortgage
Loan, including but not limited to, the acquisition or sale of a Mortgaged
Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of REMIC
I, (iii) the termination of REMIC I pursuant to Article IX of this Agreement,
(iv) a substitution pursuant to Article II of this Agreement or (v) a purchase
of Mortgage Loans pursuant to Article II or III of this Agreement), nor acquire
any assets for any Trust REMIC (other than REO Property acquired in respect of a
defaulted Mortgage Loan), nor sell or dispose of any investments in the
Custodial Account or the Certificate Account for gain, nor accept any
contributions to any Trust REMIC after the Closing Date (other than a Qualified
Substitute Mortgage Loan delivered in accordance with Section 2.03), unless it
has received an Opinion of Counsel, addressed to the Trustee (at the expense of
the party seeking to cause such sale, disposition, substitution, acquisition or
contribution but in no event at the expense of the Trustee) that such sale,
disposition, substitution, acquisition or contribution will not (a) affect
adversely the status of any Trust REMIC as a REMIC or (b) cause any Trust REMIC
to be subject to a tax on “prohibited transactions” or “contributions” pursuant
to the REMIC Provisions.
138

--------------------------------------------------------------------------------


 
SECTION 10.03  Servicer and Trustee Indemnification. (a) The Trustee agrees to
indemnify the Trust Fund, the Depositor and the Servicer for any taxes and costs
including, without limitation, any reasonable attorneys’ fees imposed on or
incurred by the Trust Fund, the Depositor or the Servicer as a result of a
breach of the Trustee’s covenants set forth in this Article X.
 
(b) The Servicer agrees to indemnify the Trust Fund, the Depositor and the
Trustee for any taxes and costs including, without limitation, any reasonable
attorneys’ fees imposed on or incurred by the Trust Fund, the Depositor or the
Trustee, as a result of a breach of the Servicer’s covenants set forth in
Article III or this Article X.
 
ARTICLE XI 

 
TRUSTEE COMPLIANCE WITH REGULATION AB
 
SECTION 11.01  Intent of the Parties; Reasonableness. The Seller, the Trustee,
the Depositor and the Servicer acknowledge and agree that the purpose of Article
XI of this Agreement is to facilitate compliance by the Seller and the Depositor
with the provisions of Regulation AB and related rules and regulations of the
Commission. Neither the Seller nor the Depositor shall exercise its right to
request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder. Each of the Depositor, the Seller, the Servicer and the Trustee
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Seller or the Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. Each of the Servicer and the Trustee shall cooperate fully with
the Seller to deliver to the Seller (including any of its assignees or
designees) and the Depositor, any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Seller or the Depositor to permit the Seller or the Depositor to comply with
the provisions of Regulation AB, together with such disclosures relating to the
Servicer, the Trustee and the Mortgage Loans, or the servicing of the Mortgage
Loans, reasonably believed by the Seller or the Depositor to be necessary in
order to effect such compliance.
 
SECTION 11.02  Additional Representations and Warranties of the Trustee. For so
long as the Trust is subject to the reporting requirements of the Exchange Act,
the Trustee agrees that:
 
 
139

--------------------------------------------------------------------------------


 
(a) The Trustee shall be deemed to represent to the Seller and to the Depositor,
as of the date hereof and the date on which information is provided to the
Seller or the Depositor under Sections 11.01, 11.02(b) or 11.03 that, except as
disclosed in writing to the Seller or the Depositor prior to such date: (i) it
is not aware and has not received notice that any default, early amortization or
other performance triggering event has occurred as to any other Securitization
Transaction due to any act or failure to act of the Trustee; (ii) it has not
been terminated as trustee in a securitization of mortgage loans, (iii) there
are no aspects of its financial condition that could have a material adverse
effect on its performance of its trustee obligations under this Agreement or any
other Securitization Transaction as to which it is the trustee; (iv) there are
no material legal or governmental proceedings pending (or known to be
contemplated) against it that would be material to Certificateholders; and (v)
there are no affiliations, relationships or transactions outside the ordinary
course of business relating to the Trustee, with respect to the Depositor or any
sponsor, issuing entity, servicer, trustee, originator, significant obligor,
enhancement or support provider or other material transaction party (as such
terms are used in Regulation AB) relating to the Securitization Transaction
contemplated by the Agreement (the “Transaction Parties”).
  
(b) If so requested by the Seller or the Depositor on any date following the
date on which information is first provided to the Seller or the Depositor under
Section 11.03, the Trustee shall, within five Business Days following such
request, confirm in writing the accuracy of the representations and warranties
set forth in paragraph (a) of this Section or, if any such representation and
warranty is not accurate as of the date of such request or such confirmation,
provide reasonably adequate disclosure of the pertinent facts, in writing, to
the requesting party.
 
SECTION 11.03  Information to Be Provided by the Trustee.
 
(a) For so long as the Trust is subject to the reporting requirements of the
Exchange Act, for the purpose of satisfying the Depositor’s and the Seller’s
reporting obligation under the Exchange Act with respect to any class of
asset-backed securities, the Trustee shall provide to the Servicer and the
Seller a written description of (A) any litigation or governmental proceedings
pending against the Trustee as of the last day of the calendar month that would
be material to Certificateholders, and (B) any affiliations or relationships (as
described in Item 1119 of Regulation AB) that develop following the Closing Date
between the Trustee and any Transaction Party of the type described in Section
11.02(a)(iv) or 11.02(a)(v) as of the last day of each calendar year. Any
descriptions required with respect to legal proceedings, as well as updates to
previously provided descriptions, under this Section 11.03 shall be given no
later than five Business Days prior to the Determination Date following the
month in which the relevant event occurs, and any notices and descriptions
required with respect to affiliations, as well as updates to previously provided
descriptions, under this Section 11.03 shall be given no later than January 31
of the calendar year following the year in which the relevant event occurs. As
of the date the Depositor or the Trustee files each Report on Form 10-D and
Report on Form 10-K with respect to the Certificates, the Trustee will be deemed
to represent that any information previously provided under this Article XI is
materially correct and does not have any material omissions unless the Trustee
has provided an update to such information.
 
(b) In addition to such information as the Trustee is obligated to provide
pursuant to other provisions of this Agreement, if so requested by the Servicer
or the Seller in its reasonable good faith determination, the Trustee shall
provide such information regarding the performance or servicing of the Mortgage
Loans as is reasonably required to facilitate preparation of distribution
reports in accordance with Item 1121 of Regulation AB.
140

--------------------------------------------------------------------------------


 
SECTION 11.04  Report on Assessment of Compliance and Attestation. On or before
March 1 of each calendar year, the Trustee shall:
 
(a) deliver to the Seller and the Depositor a report (in form and substance
reasonably satisfactory to the Seller and the Depositor) regarding the Trustee’s
assessment of compliance with the applicable Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Seller and the Depositor and signed by an authorized officer of
the Trustee, and shall address each of the Servicing Criteria specified on a
certification substantially in the form of Exhibit J hereto;
 
(b) deliver to the Seller and the Depositor a report of a registered public
accounting firm reasonably acceptable to the Seller and the Depositor that
attests to, and reports on, the assessment of compliance made by the Trustee and
delivered pursuant to the preceding paragraph. Such attestation shall be in
accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the
Securities Act and the Exchange Act;
 
SECTION 11.05  Indemnification; Remedies. (a) The Trustee shall indemnify the
Seller, each affiliate of the Seller, the Depositor, the Servicer, each broker
dealer acting as underwriter, placement agent or initial purchaser, each Person
who controls any of such parties (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act); and the respective present
and former directors, officers, employees and agents of each of the foregoing,
and shall hold each of them harmless from and against any losses, damages,
penalties, fines, forfeitures, legal fees and expenses and related costs,
judgments, and any other costs, fees and expenses that any of them may sustain
arising out of or based upon:
 
(i) (A) any untrue statement of a material fact contained or alleged to be
contained in any (w) compliance certificate or report regarding the Trustee’s
assessment of compliance delivered by the Trustee or any Subcontractor of the
Trustee pursuant to Section 11.04(a), (x) any report of a registered public
accounting firm delivered by or on behalf of the Trustee or any Subcontractor of
the Trustee pursuant to Section 11.04(b), or (y) any information about the
Trustee provided by it pursuant to Section 11.01, 11.02 or 11.03 (collectively,
the “Trustee Information”), or (B) the omission or alleged omission to state in
the Trustee Information a material fact required to be stated in the Trustee
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
 
(ii) any failure by the Trustee to deliver any information, report,
certification, accountants’ letter or other material when and as required under
this Article XI; or
 
(iii) any breach by the Trustee of a representation or warranty set forth in
Section 11.02(a) or in a writing furnished pursuant to Section 11.02(b).
141

--------------------------------------------------------------------------------


 
(b) In the case of any failure of performance described in clause (ii) of this
Section 11.05(a), the Trustee shall promptly reimburse the Seller or the
Depositor, as applicable, for all costs reasonably incurred by each such party
in order to obtain the information, report, certification, accountants’
attestation or other material not delivered as required by the Trustee and
cooperate with the Depositor and the Seller to mitigate any damages that may
result.
 
ARTICLE XII 

 
SERVICER COMPLIANCE WITH REGULATION AB
 
SECTION 12.01  Intent of the Parties; Reasonableness. The Seller, the Depositor
and the Servicer acknowledge and agree that the purpose of Article XII of this
Agreement is to facilitate compliance by the Seller and the Depositor with the
provisions of Regulation AB and related rules and regulations of the Commission.
Although Regulation AB is applicable by its terms only to offerings of
asset-backed securities that are registered under the Securities Act, the
Servicer acknowledges that investors in privately offered securities may require
that the Seller or the Depositor provide comparable disclosure in unregistered
offerings. References in this Agreement to compliance with Regulation AB include
provision of comparable disclosure in private offerings.
 
Neither the Seller nor the Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act). The Servicer acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff, consensus among participants
in the asset-backed securities markets, advice of counsel, or otherwise, and
agrees to comply with requests made by the Seller or the Depositor in good faith
for delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB. In connection with the transactions
contemplated by this Agreement, the Servicer shall cooperate fully with the
Seller to deliver to the Seller (including any of its assignees or designees)
and the Depositor, any and all statements, reports, certifications, records and
any other information necessary in the good faith determination of the Seller or
the Depositor to permit the Seller or the Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the
Servicer, any Sub-Servicer, any Third-Party Originator and the Mortgage Loans,
or the servicing of the Mortgage Loans, reasonably believed by the Seller or the
Depositor to be necessary in order to effect such compliance.
 
The Seller (including any of its assignees or designees) shall cooperate with
the Servicer by providing timely notice of requests for information under these
provisions and by reasonably limiting such requests to information required, in
the Seller’s reasonable judgment, to comply with Regulation AB.
 
SECTION 12.02  Additional Representations and Warranties of the Servicer. (a)
The Servicer shall be deemed to represent to the Seller and to the Depositor, as
of the date on which information is first provided to the Seller or the
Depositor under Section 12.03 that, except as disclosed in writing to the Seller
or the Depositor prior to such date: (i) the Servicer is not aware and has not
received notice that any default, early amortization or other performance
triggering event has occurred as to any other securitization due to any default
of the Servicer as servicer; (ii) the Servicer has not been terminated as
servicer in a residential mortgage loan securitization, either due to a
servicing default or to application of a servicing performance test or trigger;
(iii) no material noncompliance with the applicable servicing criteria with
respect to other securitizations of residential mortgage loans involving the
Servicer as servicer has been disclosed or reported by the Servicer; (iv) no
material changes to the Servicer’s policies or procedures with respect to the
servicing function it will perform under this Agreement for mortgage loans of a
type similar to the Mortgage Loans have occurred during the three-year period
immediately preceding the Closing Date; (v) there are no changes to the
Servicer’s financial condition that could have a material adverse effect on the
performance by the Servicer of its servicing obligations under this Agreement;
(vi) there are no legal or governmental proceedings pending (or governmental
proceedings known to be contemplated) against the Servicer, any Sub-Servicer or
any Third-Party Originator that are material to Certificateholders; and (vii)
there are no affiliations, relationships or transactions relating to the
Servicer, any Sub-Servicer or any Third-Party Originator with respect to the
transactions contemplated by this Agreement and any party thereto identified by
the Depositor of a type required to be described in Item 1119 of Regulation AB.
142

--------------------------------------------------------------------------------


 
(b) If so requested by the Seller or the Depositor on any date following the
date on which information is first provided to the Seller or the Depositor under
Section 12.03, the Servicer shall, within five Business Days following such
request, confirm in writing the accuracy of the representations and warranties
set forth in paragraph (a) of this Section or, if any such representation and
warranty is not accurate as of the date of such request, provide reasonably
adequate disclosure of the pertinent facts, in writing, to the requesting party.
 
SECTION 12.03  Information to Be Provided by the Servicer. The Servicer shall
(i) within five Business Days following a request by the Seller or the
Depositor, provide to the Seller and the Depositor (or, as applicable, cause
each Third-Party Originator and each Sub-Servicer to provide), in writing and in
form and substance reasonably satisfactory to the Seller and the Depositor, the
information and materials specified in paragraphs (a), (b), (c) and (f) of this
Section, and (ii) as promptly as practicable following notice to or discovery by
the Servicer, provide to the Seller and the Depositor (in writing and in form
and substance reasonably satisfactory to the Seller and the Depositor) the
information specified in paragraph (d) of this Section.
 
(a) If so requested by the Seller or the Depositor, the Servicer shall provide
such information regarding (i) the Servicer, as originator of the Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent), or
(ii) each Third-Party Originator, and (iii) as applicable, each Sub-Servicer, as
is requested for the purpose of compliance with Items 1103(a)(1), 1105, 1110,
1117 and 1119 of Regulation AB. Such information shall include, at a minimum:
 
(A) the originator’s form of organization;
143

--------------------------------------------------------------------------------


 
(B) a description of the originator’s origination program and how long the
originator has been engaged in originating residential mortgage loans, which
description shall include a discussion of the originator’s experience in
originating mortgage loans of a similar type as the Mortgage Loans; information
regarding the size and composition of the originator’s origination portfolio;
and information that may be material to an analysis of the performance of the
Mortgage Loans, including the originators’ credit-granting or underwriting
criteria for mortgage loans of similar type(s) as the Mortgage Loans and such
other information as the Seller or the Depositor may reasonably request for the
purpose of compliance with Item 1110(b)(2) of Regulation AB;
 
(C) a description of any legal or governmental proceedings pending (or
governmental proceedings known to be contemplated) against the Servicer, any
Sub-Servicer or any Third-Party Originator that would be material to
Certificateholders; and
 
(D) a description of any affiliation or relationship that is required to be
described in Item 1119 of Regulation AB between the Servicer, each Third-Party
Originator, each Sub-Servicer and any of the following parties to a
Securitization Transaction, as such parties are identified to the Servicer by
the Seller or the Depositor in writing in advance of such Securitization
Transaction:
 
(i) the sponsor;
 
(ii) the depositor;
 
(iii) the issuing entity;
 
(iv) any servicer;
 
(v) any trustee;
 
(vi) any originator;
 
(vii) any significant obligor;
 
(viii) any enhancement or support provider; and
 
(ix) any other material transaction party.
 
(b) If so requested by the Seller or the Depositor, the Servicer shall provide
(or, as applicable, cause each Third-Party Originator to provide) Static Pool
Information with respect to the mortgage loans (of a similar type as the
Mortgage Loans) originated by (i) the Servicer, if the Servicer is an originator
of Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified
Correspondent), and/or (ii) each Third-Party Originator. Such Static Pool
Information shall be prepared by the Servicer (or Third-Party Originator) on the
basis of its reasonable, good faith interpretation of the requirements of Item
1105(a)(1)-(3) of Regulation AB. The content of such Static Pool Information may
be in the form customarily provided by the Servicer, and need not be customized
for the Seller or the Depositor. Such Static Pool Information for each vintage
origination year or prior securitized pool, as applicable, shall be presented in
increments no less frequently than quarterly over the life of the mortgage loans
included in the vintage origination year or prior securitized pool. The most
recent periodic increment must be as of a date no later than 135 days prior to
the date of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference. The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format (pdf)
file, or other such electronic format reasonably required by the Seller or the
Depositor, as applicable.
144

--------------------------------------------------------------------------------


 
Promptly following notice or discovery of a material error in Static Pool
Information provided pursuant to the immediately preceding paragraph (including
an omission to include therein information required to be provided pursuant to
such paragraph), the Servicer shall provide corrected Static Pool Information to
the Seller or the Depositor, as applicable, in the same format in which Static
Pool Information was previously provided to such party by the Servicer.
 
If so requested by the Seller or the Depositor, the Servicer shall provide (or,
as applicable, cause each Third-Party Originator to provide), at the expense of
the requesting party (to the extent of any additional incremental expense
associated with delivery pursuant to this Agreement), such agreed-upon
procedures letters of certified public accountants reasonably acceptable to the
Seller or Depositor, as applicable, pertaining to Static Pool Information
relating to prior securitized pools for securitizations closed on or after
January 1, 2006 or, in the case of Static Pool Information with respect to the
Servicer’s or Third-Party Originator’s originations or purchases, to calendar
months commencing January 1, 2006, as the Seller or the Depositor shall
reasonably request. Such letters shall be addressed to and be for the benefit of
such parties as the Seller or the Depositor shall designate, which may include,
by way of example, the Seller as sponsor, the Depositor and any broker dealer
acting as underwriter, placement agent or initial purchaser with respect to the
transactions contemplated by this Agreement. Any such statement or letter may
take the form of a standard, generally applicable document accompanied by a
reliance letter authorizing reliance by the addressees designated by the Seller
or the Depositor.
 
(c) If so requested by the Seller or the Depositor, the Servicer shall provide
such information regarding the Servicer, as servicer of the Mortgage Loans, and
each Sub-Servicer (each of the Servicer and each Sub-Servicer, for purposes of
this paragraph, a “Servicer”), as is requested for the purpose of compliance
with Item 1108 of Regulation AB. Such information shall include, at a minimum:
 
(A) the Servicer’s form of organization;
 
(B) a description of how long the Servicer has been servicing residential
mortgage loans; a general discussion of the Servicer’s experience in servicing
assets of any type as well as a more detailed discussion of the Servicer’s
experience in, and procedures for, the servicing function it will perform under
this Agreement; information regarding the size, composition and growth of the
Servicer’s portfolio of residential mortgage loans of a type similar to the
Mortgage Loans and information on factors related to the Servicer that may be
material, in the good faith judgment of the Seller or the Depositor, to any
analysis of the servicing of the Mortgage Loans or the related asset-backed
securities, as applicable, including, without limitation:
145

--------------------------------------------------------------------------------


 
(i) whether any prior securitizations of mortgage loans of a type similar to the
Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the Closing Date;
 
(ii) the extent of outsourcing the Servicer utilizes;
 
(iii) whether there has been previous disclosure of material noncompliance with
the applicable servicing criteria with respect to other securitizations of
residential mortgage loans involving the Servicer as a servicer during the
three-year period immediately preceding the Closing Date;
 
(iv) whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and
 
(v) such other information as the Seller or the Depositor may reasonably request
for the purpose of compliance with Item 1108(b)(2) and Item 1108(c) of
Regulation AB;
 
(C) a description of any material changes during the three-year period
immediately preceding the Closing Date to the Servicer’s policies or procedures
with respect to the servicing function it will perform under this Agreement for
mortgage loans of a type similar to the Mortgage Loans;
 
(D) information regarding the Servicer’s financial condition, to the extent that
there is a material risk that an adverse financial event or circumstance
involving the Servicer could have a material adverse effect on the performance
by the Servicer of its servicing obligations under this Agreement;
 
(E) a statement by an authorized officer of the Servicer to the effect that the
Servicer has made all advances required to be made on residential mortgage loans
serviced by it during such period, or, if such statement would not be accurate,
information regarding the percentage and type of advances not made as required,
and the reasons for such failure to advance;
 
(F) a description of the Servicer’s processes and procedures designed to address
any special or unique factors involved in servicing loans of a similar type as
the Mortgage Loans;
 
(G) a description of the Servicer’s processes for handling delinquencies,
losses, bankruptcies and recoveries, such as through liquidation of mortgaged
properties, sale of defaulted mortgage loans or workouts; and
146

--------------------------------------------------------------------------------


 
(H) information as to how the Servicer defines or determines delinquencies and
charge-offs, including the effect of any grace period, re-aging, restructuring,
partial payments considered current or other practices with respect to
delinquency and loss experience.
 
(d) For the purpose of satisfying its reporting obligation under the Exchange
Act with respect to any class of Certificates for so long as the Depositor is
required to file reports under the Exchange Act with respect to the
Certificates, the Servicer shall (or shall cause each Sub-Servicer and
Third-Party Originator to) (i) notify the Seller and the Depositor in writing of
(A) any litigation or governmental proceedings pending against the Servicer, any
Sub-Servicer or any Third-Party Originator that would be material to
Certificateholders and (B) any affiliations or relationships of the type
required to be disclosed under Item 1119 of Regulation AB that develop following
the Closing Date between the Servicer, any Sub-Servicer or any Third-Party
Originator and any of the parties specified in clause (D) of paragraph (a) of
this Section (and any other parties identified in writing by the requesting
party) with respect to the issuing of the Certificates, and (ii) provide to the
Seller and the Depositor a description of such proceedings, affiliations or
relationships.
 
(e) As a condition to the succession to the Servicer or any Sub-Servicer as
servicer or subservicer of at least 10% of the Mortgage Loans under this
Agreement by any Person (i) into which the Servicer or such Sub-Servicer may be
merged or consolidated, or (ii) which may be appointed as a successor to the
Servicer or any Sub-Servicer, the Servicer shall provide to the Seller and the
Depositor, at least 15 calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Seller and the Depositor of
such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Seller and the Depositor, all information
reasonably requested by the Seller or the Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
Certificates.
 
(f) In addition to such information as the Servicer, as servicer, is obligated
to provide pursuant to other provisions of this Agreement, if so requested by
the Seller or the Depositor, the Servicer shall provide such information
regarding the performance or servicing of the Mortgage Loans as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB. Such information shall be provided concurrently with
the monthly reports otherwise required to be delivered by the Trustee pursuant
to Section 4.02 of this Agreement, commencing with the first such report due not
less than ten Business Days following such request.
 
SECTION 12.04  Servicer Compliance Statement. The Servicer shall deliver on or
before March 15, commencing in 2008, to the Seller, the Trustee and the
Depositor a statement of compliance addressed to the Seller and the Depositor
and signed by an authorized officer of the Servicer, to the effect that (i) a
review of the Servicer’s activities during the immediately preceding calendar
year (or applicable portion thereof) and of its performance under this Agreement
during such period has been made under such officer’s supervision, and (ii) to
the best of such officers’ knowledge, based on such review, the Servicer has
fulfilled all of its obligations under this Agreement in all material respects
throughout such calendar year (or applicable portion thereof) or, if there has
been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof.
147

--------------------------------------------------------------------------------


 
SECTION 12.05  Report on Assessment of Compliance and Attestation. (a) The
Servicer shall on or before March 15, commencing in 2008:
 
(i) deliver to the Seller, the Trustee and the Depositor a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be signed
by an authorized officer of the Servicer, and shall address each of the
Servicing Criteria specified on a certification substantially in the form of
Exhibit J hereto delivered to the Seller concurrently with the execution of this
Agreement;
 
(ii) deliver to the Seller, the Trustee and the Depositor a report of a
registered public accounting firm that attests to, and reports on, the
assessment of compliance made by the Servicer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; immediately upon receipt of such report, the Servicer shall, at
its own expense, furnish a copy of such report to each Rating Agency. Copies of
such statement shall be provided by the Trustee to any Certificateholder upon
request, provided that such statement is delivered by the Servicer to the
Trustee;
 
(iii) cause each Sub-Servicer, and each Subcontractor determined by the Servicer
pursuant to Section 12.06(b) to be “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, to deliver to the Seller, the
Trustee and the Depositor an assessment of compliance and accountants’
attestation as and when provided in paragraphs (a) and (b) of this Section; and
 
(iv) not later than March 1 of the calendar year in which such certification is
to be delivered, deliver to the Seller and the Depositor a backup certification
in the form attached hereto as Exhibit I-1.
 
The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission. Neither
the Seller nor the Depositor will request delivery of a certification under
clause (a)(iv) above unless the Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to the Certificates.
 
(b) Each assessment of compliance provided by a Sub-Servicer pursuant to Section
12.05(a)(i) shall address each of the Servicing Criteria specified on a
certification substantially in the form of Exhibit J hereto delivered to the
Seller concurrently with the execution of this Agreement or, in the case of a
Sub-Servicer subsequently appointed as such, on or prior to the date of such
appointment. An assessment of compliance provided by a Subcontractor pursuant to
Section 12.05(a)(iii) need not address any elements of the Servicing Criteria
other than those specified by the Servicer pursuant to Section 12.06.
148

--------------------------------------------------------------------------------


 
SECTION 12.06  Use of Sub-Servicers and Subcontractors. The Servicer shall not
hire or otherwise utilize the services of any Sub-Servicer to fulfill any of the
obligations of the Servicer as servicer under this Agreement unless the Servicer
complies with the provisions of paragraph (a) of this Section. The Servicer
shall not hire or otherwise utilize the services of any Subcontractor, and shall
not permit any Sub-Servicer to hire or otherwise utilize the services of any
Subcontractor, to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of
paragraph (b) of this Section.
 
(a) Subject to Section 14.01(d), it shall not be necessary for the Servicer to
seek the consent of the Seller or the Depositor to the utilization of any
Sub-Servicer. The Servicer shall cause any Sub-Servicer used by the Servicer (or
by any Sub-Servicer) for the benefit of the Seller and the Depositor to comply
with the provisions of this Section and with Sections 12.02, 12.03(c) and (e),
12.04, 12.05 and 12.07 of this Agreement to the same extent as if such
Sub-Servicer were the Servicer, and to provide the information required with
respect to such Sub-Servicer under Section 12.03(d) of this Agreement. The
Servicer shall be responsible for obtaining from each Sub-Servicer and
delivering to the Seller and the Depositor any servicer compliance statement
required to be delivered by such Sub-Servicer under Section 12.04, any
assessment of compliance and attestation required to be delivered by such
Sub-Servicer under Section 12.05 and any certification required to be delivered
to the Depositor as and when required to be delivered under Section 12.05.
 
(b) It shall not be necessary for the Servicer to seek the consent of the Seller
or the Depositor to the utilization of any Subcontractor. The Servicer shall
promptly upon request provide to the Seller and the Depositor (or any designee
of the Depositor, such as a master servicer or administrator) a written
description (in form and substance satisfactory to the Seller and the Depositor)
of the role and function of each Subcontractor utilized by the Servicer or any
Sub-Servicer, specifying (i) the identity of each such Subcontractor, (ii) which
(if any) of such Subcontractors are “participating in the servicing function”
within the meaning of Item 1122 of Regulation AB, and (iii) which elements of
the Servicing Criteria will be addressed in assessments of compliance provided
by each Subcontractor identified pursuant to clause (ii) of this paragraph.
 
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Sub-Servicer) for the benefit of the Seller and the
Depositor to comply with the provisions of Sections 12.05 and 12.07 of this
Agreement to the same extent as if such Subcontractor were the Servicer
performing the servicing functions of the Subcontractor. The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Seller
and the Depositor any assessment of compliance and attestation required to be
delivered by such Subcontractor under Section 12.05, in each case as and when
required to be delivered.
149

--------------------------------------------------------------------------------


 
SECTION 12.07  Indemnification; Remedies. (a) The Servicer shall indemnify the
Trustee, the Depositor, the Seller, each affiliate of the Seller, and each of
the following parties participating in the transactions contemplated by this
Agreement: each sponsor and issuing entity; each Person responsible for the
preparation, execution or filing of any report required to be filed with the
Commission with respect to such transactions, or for execution of a
certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such transactions; each broker dealer acting as underwriter,
placement agent or initial purchaser, each Person who controls any of such
parties or the Depositor (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act); and the respective present and former
directors, officers, employees and agents of each of the foregoing and of the
Depositor, and shall hold each of them harmless from and against any losses,
damages, penalties, fines, forfeitures, reasonable legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses (other than
consequential or punitive damages) that any of them may sustain arising out of
or based upon:
 
(i) (A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic form under this Article XII by
or on behalf of the Servicer, or provided under this Article XII by or on behalf
of any Sub-Servicer, Subcontractor or Third-Party Originator (collectively, the
“Servicer Information”), or (B) the omission or alleged omission to state in the
Servicer Information a material fact required to be stated in the Servicer
Information or necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided, by
way of clarification, that clause (B) of this paragraph shall be construed
solely by reference to the Servicer Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Servicer Information or any portion thereof is presented together
with or separately from such other information;
 
(ii) any failure by the Servicer, any Sub-Servicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Article
XII, including any failure by the Servicer to identify pursuant to Section
12.06(b) any Subcontractor “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB; or
 
(iii) any breach by the Servicer of a representation or warranty set forth in
Section 12.02(a) or in a writing furnished pursuant to Section 12.02(b) and made
as of a date prior to the Closing Date, to the extent that such breach is not
cured by such closing date, or any breach by the Servicer of a representation or
warranty in a writing furnished pursuant to Section 12.02(b) to the extent made
as of a date subsequent to such closing date.
 
In the case of any failure of performance described in clause (a)(ii) of this
Section, the Servicer shall promptly reimburse the Seller, the Depositor, as
applicable, and each Person responsible for the preparation, execution or filing
of any report required to be filed with the Commission with respect to the
transactions contemplated hereunder, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to the transactions contemplated by this Agreement, for all costs reasonably
incurred by each such party in order to obtain the information, report,
certification, accountants’ letter or other material not delivered as required
by the Servicer, any Sub-Servicer, any Subcontractor or any Third-Party
Originator.
150

--------------------------------------------------------------------------------


 
(b) (i) Any failure by the Servicer, any Sub-Servicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under this Article
XII, or any breach by the Servicer of a representation or warranty set forth in
Section 12.02(a) or in a writing furnished pursuant to Section 12.02(b) and made
as of a date prior to the Closing Date, to the extent that such breach is not
cured by such closing date, or any breach by the Servicer of a representation or
warranty in a writing furnished pursuant to Section 12.02(b) to the extent made
as of a date subsequent to such closing date, shall, except as provided in
clause (ii) of this paragraph, immediately and automatically, without notice or
grace period, constitute an Event of Default with respect to the Servicer under
this Agreement and shall entitle the Depositor, in its sole discretion, to
terminate the rights and obligations of the Servicer as servicer under this
Agreement without payment (notwithstanding anything in this Agreement to the
contrary) of any compensation to the Servicer; provided that to the extent that
any provision of this Agreement expressly provides for the survival of certain
rights or obligations following termination of the Servicer as servicer, such
provision shall be given effect.
 
(ii) Any failure by the Servicer, any Sub-Servicer or any Subcontractor to
deliver any information, report, certification or accountants’ letter when and
as required under Section 12.04 or 12.05, including (except as provided below)
any failure by the Servicer to identify pursuant to Section 12.06(b) any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, which continues unremedied for ten calendar days
after the date on which such information, report, certification or accountants’
letter was required to be delivered shall constitute an Event of Default with
respect to the Servicer under this Agreement, and shall entitle Depositor, as
applicable, in its sole discretion to terminate the rights and obligations of
the Servicer as servicer under this Agreement without payment (notwithstanding
anything in this Agreement to the contrary) of any compensation to the Servicer;
provided that to the extent that any provision of this Agreement expressly
provides for the survival of certain rights or obligations following termination
of the Servicer as servicer, such provision shall be given effect.
 
Neither the Seller nor the Depositor shall be entitled to terminate the rights
and obligations of the Servicer pursuant to this subparagraph (b)(ii) if a
failure of the Servicer to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or functions of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
 
(iii) The Servicer shall promptly reimburse the Seller (or any designee of the
Seller, such as a master servicer) and the Depositor, as applicable, for all
reasonable expenses incurred by the Seller (or such designee) or the Depositor,
as such are incurred, in connection with the termination of the Servicer as
servicer and the transfer of servicing of the Mortgage Loans to a successor
servicer. The provisions of this paragraph shall not limit whatever rights the
Seller or the Depositor may have under other provisions of this Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.
151

--------------------------------------------------------------------------------


 
ARTICLE XIII 
 
MISCELLANEOUS PROVISIONS
 
SECTION 13.01  Amendment. This Agreement may be amended from time to time by the
Depositor, the Servicer and the Trustee without the consent of any of the
Certificateholders, (i) to cure any ambiguity or defect, (ii) to correct, modify
or supplement any provisions herein (including to give effect to the
expectations of Certificateholders), (iii) to amend the provisions of Section
4.06, (iv) to change the timing and/or nature of deposits into the Custodial
Account or the Certificate Account or to change the name in which the Custodial
Account is maintained, provided that (A) the Servicer Remittance Date shall in
no event be later than the related Distribution Date, (B) such change shall not,
as evidenced by an Opinion of Counsel, adversely affect in any material respect
the interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date, as evidenced by a letter from each Rating Agency to such effect,
(v) to modify, eliminate or add to any of its provisions to such extent as shall
be necessary or desirable to maintain the qualification of any Trust REMIC
created hereunder as a Trust REMIC at all times that any Certificate is
outstanding or to avoid or minimize the risk of the imposition of any tax on the
Trust Fund pursuant to the Code that would be a claim against the Trust Fund,
provided that the Trustee has received an Opinion of Counsel to the effect that
(A) such action is necessary or desirable to maintain such qualification or to
avoid or minimize the risk of the imposition of any such tax and (B) such action
will not adversely affect in any material respect the interests of any
Certificateholder, (vi) such amendment is made to conform the terms of this
Agreement to the terms described in the Prospectus dated October 4, 2006
together with the Prospectus Supplement dated January 22, 2007, or (vii) to make
any other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement,
provided that any such action pursuant to clauses (i), (ii), (iii), (vi) or
(vii), as evidenced by either (a) an Opinion of Counsel delivered to the Trustee
that such action will not adversely affect in any material respect the interests
of any Certificateholder or (b) written notice to the Depositor, the Servicer
and the Trustee from the Rating Agencies that such action will not result in the
reduction or withdrawal of the rating of any outstanding Class of Certificates
with respect to which it is a Rating Agency). No amendment shall be deemed to
adversely affect in any material respect the interests of any Certificateholder
who shall have consented thereto, and no Opinion of Counsel or Rating Agency
confirmation shall be required to address the effect of any such amendment on
any such consenting Certificateholder. Notwithstanding the foregoing, neither an
Opinion of Counsel nor written notice to the Depositor, the Servicer and the
Trustee from the Rating Agencies will be required in connection with an
amendment to the provisions of Section 4.06.
152

--------------------------------------------------------------------------------


 
This Agreement may also be amended from time to time by the Depositor, the
Servicer and the Trustee with the consent of the Holders of Certificates
entitled to at least 66% of the Voting Rights for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Holders of
Certificates; provided, however, that no such amendment shall (i) reduce in any
manner the amount of, or delay the timing of, payments received on Mortgage
Loans which are required to be distributed on any Certificate without the
consent of the Holder of such Certificate, (ii) adversely affect in any material
respect the interests of the Holders of any Class of Certificates (as evidenced
by either (a) an Opinion of Counsel delivered to the Trustee or (b) written
notice to the Depositor, the Servicer and the Trustee from the Rating Agencies
that such action will not result in the reduction or withdrawal of the rating of
any outstanding Class of Certificates with respect to which it is a Rating
Agency) in a manner, other than as described in (i) or (iii) modify the consents
required by the immediately preceding clauses (i) and (ii) without the consent
of the Holders of all Certificates then outstanding. Notwithstanding any other
provision of this Agreement, for purposes of the giving or withholding of
consents pursuant to this Section 13.01, Certificates registered in the name of
the Depositor or the Servicer or any Affiliate thereof shall be entitled to
Voting Rights with respect to matters affecting such Certificates.
 
Notwithstanding any contrary provision of this Agreement, the Trustee shall not
consent to any amendment to this Agreement unless it shall have first received
an Opinion of Counsel to the effect that such amendment (i) will not result in
the imposition of any tax on any Trust REMIC pursuant to the REMIC Provisions or
cause any Trust REMIC to fail to qualify as a REMIC at any time that any
Certificates are outstanding and (ii) is authorized or permitted hereunder.
Notwithstanding any of the other provisions of this Section 13.01, none of the
Depositor, the Servicer or the Trustee shall enter into any amendment to
Section 4.07 or Section 4.01(a)(4)(v) of this Agreement without the prior
written consent of the Swap Counterparty.
 
Promptly after the execution of any such amendment the Trustee shall furnish a
copy of such amendment to each Certificateholder and the Swap Counterparty.
 
It shall not be necessary for the consent of Certificateholders under this
Section 13.01 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders shall be subject to such reasonable
regulations as the Trustee may prescribe.
 
The cost of any Opinion of Counsel to be delivered pursuant to this Section
13.01 shall be borne by the Person seeking the related amendment, but in no
event shall such Opinion of Counsel be an expense of the Trustee.
 
The Trustee may, but shall not be obligated to enter into any amendment pursuant
to this Section that affects its rights, duties and immunities under this
Agreement or otherwise.
153

--------------------------------------------------------------------------------


 
Notwithstanding any of the other provisions of this Section 13.01, none of the
Depositor, the Servicer and the Trustee shall enter into any amendment to
Section 3.11(b), Section 4.07, this Section 13.01, Section 13.09, or Section
13.14 of this Agreement which would adversely affect in any material aspect the
Swap Counterparty’s rights under this Agreement without the prior written
consent of the Swap Counterparty, which consent shall not be unreasonably
withheld.
 
SECTION 13.02  Recordation of Agreement; Counterparts. To the extent permitted
by applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all of the counties or other
comparable jurisdictions in which any or all of the Mortgaged Properties are
situated, and in any other appropriate public recording office or elsewhere. The
Servicer shall effect such recordation at the Trust’s expense upon the request
in writing of a Certificateholder, but only if such direction is accompanied by
an Opinion of Counsel (provided at the expense of the Certificateholder
requesting recordation) to the effect that such recordation would materially and
beneficially affect the interests of the Certificateholders or is required by
law.
 
For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.
 
SECTION 13.03  Limitation on Rights of Certificateholders. The death or
incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such Certificateholder’s legal
representative or heirs to claim an accounting or to take any action or commence
any proceeding in any court for a petition or winding up of the Trust Fund, or
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.
 
No Certificateholder shall have any right to vote (except as provided herein) or
in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth or
contained in the terms of the Certificates be construed so as to constitute the
Certificateholders from time to time as partners or members of an association;
nor shall any Certificateholder be under any liability to any third party by
reason of any action taken by the parties to this Agreement pursuant to any
provision hereof.
 
No Certificateholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, the Holders
of Certificates evidencing not less than 25% of the Voting Rights evidenced by
the Certificates shall also have made written request to the Trustee to
institute such action, suit or proceeding in its own name as Trustee hereunder
and shall have offered to the Trustee such reasonable indemnity as it may
require against the costs, expenses, and liabilities to be incurred therein or
thereby, and the Trustee for 60 days after its receipt of such notice, request
and offer of indemnity shall have neglected or refused to institute any such
action, suit or proceeding; it being understood and intended, and being
expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee that no one or more Holders of Certificates
shall have any right in any manner whatever by virtue or by availing itself or
themselves of any provisions of this Agreement to affect, disturb or prejudice
the rights of the Holders of any other of the Certificates, or to obtain or seek
to obtain priority over or preference to any other such Holder or to enforce any
right under this Agreement, except in the manner herein provided and for the
common benefit of all Certificateholders. For the protection and enforcement of
the provisions of this Section 13.03, each and every Certificateholder, the
Trustee shall be entitled to such relief as can be given either at law or in
equity.
154

--------------------------------------------------------------------------------


 
SECTION 13.04  Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO AND THE
CERTIFICATEHOLDERS SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS).
 
SECTION 13.05  Notices. All directions, demands and notices hereunder shall be
in writing and shall be deemed to have been duly given when received if
personally delivered at or mailed by first class mail, postage prepaid, or by
express delivery service or delivered in any other manner specified herein, to
(a) in the case of the Depositor, Stanwich Asset Acceptance Company, L.L.C.,
Seven Greenwich Office Park, 599 West Putnam Avenue, Greenwich, Connecticut
06830, Attention: President, or such other address or telecopy number as may
hereafter be furnished to the Servicer and the Trustee in writing by the
Depositor, (b) in the case of the Servicer, Residential Funding Company, LLC as
Servicer, 2255 North Ontario Street, Burbank, California 91504-3120, Attention:
Bond Administration, with a copy to Homecomings Financial LLC, 2711 N. Haskell
Avenue, Suite 900, Dallas, Texas 75204, Attention: Nancy Marks, or such other
address or telecopy number as may hereafter be furnished to the Trustee and the
Depositor in writing by the Servicer and (c) in the case of the Trustee, at its
Corporate Trust Office in Columbia, Maryland, or such other address or telecopy
number as may hereafter be furnished to the Servicer and the Depositor in
writing by the Trustee. Any notice required or permitted to be given to a
Certificateholder shall be given by first class mail, postage prepaid, at the
address of such Holder as shown in the Certificate Register. Any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given when mailed, whether or not the
Certificateholder receives such notice. A copy of any notice required to be
telecopied hereunder also shall be mailed to the appropriate party in the manner
set forth above.
 
SECTION 13.06  Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the Holders thereof.
155

--------------------------------------------------------------------------------


 
SECTION 13.07  Notice to Rating Agencies. The Trustee shall use its best efforts
promptly to provide notice to the Rating Agencies with respect to each of the
following of which it has actual knowledge:
 
Any material change or amendment to this Agreement;
 
The occurrence of any Servicer Event of Default that has not been cured or
waived;
 
The resignation or termination of the Servicer or the Trustee;
 
The repurchase or substitution of Mortgage Loans pursuant to or as contemplated
by Section 2.03;
 
The final payment to the Holders of any Class of Certificates;
 
Any change in the location of the Custodial Account or the Certificate Account;
and
 
Any event that would result in the inability of the Trustee, as successor
servicer, to make advances regarding delinquent Mortgage Loans.
 
In addition, the Trustee shall make available to each Rating Agency copies of
each report to Certificateholders described in Section 4.02 and the Servicer
shall promptly furnish to each Rating Agency copies of the following:
 
Each annual statement as to compliance described in Section 12.05(i); and
 
Each annual independent public accountants’ servicing report described in
Section 12.05(ii).
 
Any such notice pursuant to this Section 13.07 shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by first
class mail, postage prepaid, or by express delivery service to Fitch Ratings,
One State Street Plaza, New, York, New York 10004, facsimile number: (212)
344-1986; Moody’s Investors Service, Inc., 99 Church Street, New York, New York
10007 and to Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., 55 Water Street, New York, New York 10007 or such other
addresses as the Rating Agencies may designate in writing to the parties hereto.
 
SECTION 13.08  Article and Section References. All article and section
references used in this Agreement, unless otherwise provided, are to articles
and sections in this Agreement.
156

--------------------------------------------------------------------------------


 
SECTION 13.09  Grant of Security Interest. It is the express intent of the
parties hereto that the conveyance of the Mortgage Loans by the Depositor to the
Trustee, be, and be construed as, a sale of the Mortgage Loans by the Depositor
and not a pledge of the Mortgage Loans to secure a debt or other obligation of
the Depositor. However, in the event that, notwithstanding the aforementioned
intent of the parties, the Mortgage Loans are held to be property of the
Depositor, then, (a) it is the express intent of the parties that such
conveyance be deemed a pledge of the Mortgage Loans by the Depositor to the
Trustee to secure a debt or other obligation of the Depositor and (b) (1) this
Agreement shall also be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the Uniform Commercial Code as in effect from time to time
in the State of New York; (2) the conveyance provided for in Section 2.01 hereof
shall be deemed to be a grant by the Depositor to the Trustee of a security
interest in all of the Depositor’s right, title and interest in and to (i) such
Mortgage Loans and all amounts payable to the holders of the Mortgage Loans in
accordance with the terms thereof and all proceeds of the conversion voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property and Prepayment Charges related thereto as from time to time are subject
to this Agreement, together with the Mortgage Files relating thereto, and
together with all collections thereon and proceeds thereof; (ii) any REO
Property, together with all collections thereon and proceeds thereof; (iii) the
Depositor’s rights with respect to the Mortgage Loans under all insurance
policies required to be maintained pursuant to this Agreement and any proceeds
thereof; (iv) the Depositor’s rights under the Mortgage Loan Purchase Agreement
(including any security interest created thereby); (v) the Custodial Account
(other than any amounts representing any Servicer Prepayment Charge Payment
Amount), the Certificate Account (other than any amounts representing any
Servicer Prepayment Charge Payment Amount) and any REO Account, and such assets
that are deposited therein from time to time and any investments thereof,
together with any and all income, proceeds and payments with respect thereto;
and (vi) the Swap Account and all amounts payable pursuant to the Swap Agreement
in accordance with the terms thereof; (3) the obligations secured by such
security agreement shall be deemed to be all of the Depositor’s obligations
under this Agreement, including the obligation to provide to the
Certificateholders the benefits of this Agreement relating to the Mortgage Loans
and the Trust Fund and to provide the Swap Counterparty the benefit of
Section 4.07 and 4.01(a)(4)(v); and (4) notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, financial intermediaries, bailees or agents (as applicable)
of the Trustee for the purpose of perfecting such security interest under
applicable law. Accordingly, the Depositor hereby grants to the Trustee a
security interest in the Mortgage Loans and all other property described in
clause (2) of the preceding sentence, for the purpose of securing to the Trustee
the performance by the Depositor of the obligations described in clause (3) of
the preceding sentence. Notwithstanding the foregoing, the parties hereto intend
the conveyance pursuant to Section 2.01 to be a true, absolute and unconditional
sale of the Mortgage Loans and assets constituting the Trust Fund by the
Depositor to the Trustee.
 
SECTION 13.10  Intention of Parties. It is the express intent of the parties
hereto that the conveyance of the Mortgage Notes, Mortgages, assignments of
Mortgages, title insurance policies and any modifications, extensions and/or
assumption agreements and private mortgage insurance policies relating to the
Mortgage Loans by the Seller to the Depositor, and by the Depositor to the
Trustee be, and be construed as, an absolute sale thereof to the Depositor or
the Trustee, as applicable. It is, further, not the intention of the parties
that such conveyance be deemed a pledge thereof by the Seller to the Depositor,
or by the Depositor to the Trustee. However, in the event that, notwithstanding
the intent of the parties, such assets are held to be the property of the Seller
or the Depositor, as applicable, or if for any other reason the Mortgage Loan
Purchase Agreement or this Agreement is held or deemed to create a security
interest in such assets, then (i) the Mortgage Loan Purchase Agreement and this
Agreement shall each be deemed to be a security agreement within the meaning of
the Uniform Commercial Code of the State of New York and (ii) the conveyance
provided for in the Mortgage Loan Purchase Agreement from the Seller to the
Depositor, and the conveyance provided for in this Agreement from the Depositor
to the Trustee, shall be deemed to be an assignment and a grant by the Seller or
the Depositor, as applicable, for the benefit of the Certificateholders, of a
security interest in all of the assets that constitute the Trust Fund, whether
now owned or hereafter acquired.
157

--------------------------------------------------------------------------------


 
The Depositor for the benefit of the Certificateholders shall, to the extent
consistent with this Agreement, take such actions as may be necessary to ensure
that, if this Agreement were deemed to create a security interest in the assets
of the Trust Fund, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Agreement.
 
SECTION 13.11  Assignment. Notwithstanding anything to the contrary contained
herein, except as provided pursuant to Section 6.02, this Agreement may not be
assigned by the Servicer or the Depositor.
 
SECTION 13.12  Inspection and Audit Rights. The Servicer agrees that, on
reasonable prior notice, it will permit any representative of the Depositor or
the Trustee during the Servicer’s normal business hours, to examine all the
books of account, records, reports and other papers of the Servicer relating to
the Mortgage Loans, to make copies and extracts therefrom, to cause such books
to be audited by independent certified public accountants selected by the
Depositor or the Trustee and to discuss its affairs, finances and accounts
relating to such Mortgage Loans with its officers, employees and independent
public accountants (and by this provision the Servicer hereby authorizes such
accountants to discuss with such representative such affairs, finances and
accounts), all at such reasonable times and as often as may be reasonably
requested. Any out-of-pocket expense incident to the exercise by the Depositor
or the Trustee of any right under this Section 13.12 shall be borne by the party
requesting such inspection, subject to such party’s right to reimbursement
hereunder (in the case of the Trustee, pursuant to Section 8.05 hereof).
 
SECTION 13.13  Certificates Nonassessable and Fully Paid. It is the intention of
the Depositor that Certificateholders shall not be personally liable for
obligations of the Trust Fund, that the interests in the Trust Fund represented
by the Certificates shall be nonassessable for any reason whatsoever, and that
the Certificates, upon due authentication thereof by the Trustee pursuant to
this Agreement, are and shall be deemed fully paid.
 
SECTION 13.14  Third-Party Beneficiaries. The Swap Counterparty is an express
third-party beneficiary of this Agreement, and shall have the right to enforce
the provisions of this Agreement.
 
SECTION 13.15  Perfection Representations. The Perfection Representations shall
be a part of this Agreement for all purposes.
 
SECTION 13.16  Notice to Holder of Class CE Certificate. Upon actual knowledge
by a Servicing Officer of an event which constitutes a Servicer Event of Default
under Section 7.01 of this Agreement or gives rise to an indemnity claim under
Sections 3.25, 8.05(b), 10.03(b) or 14.02(g) of this Agreement, such Servicing
Officer shall promptly (but in no event later than two Business Days following
such knowledge) provide written notice to the Holder of the Class CE Certificate
of such event.
158

--------------------------------------------------------------------------------


 
ARTICLE XIV 

 
RIGHTS OF THE CLASS CE CERTIFICATEHOLDER
 
SECTION 14.01  Reports and Notices. (a) In connection with the performance of
its duties under this Agreement relating to, among other things, the collection
of Mortgage Loans, the Servicer shall provide, or cause an approved Sub-Servicer
to provide, to the Class CE Certificateholder the following notices and reports
in a timely manner and using the same methodology and calculations used in its
standard servicing reports to the Trustee. The Servicer shall send all such
notices and reports to the Class CE Certificateholder in electronic format
unless otherwise specified herein or agreed to in writing by the Class CE
Certificateholder.
 
(i) The Servicer shall, within ten Business Days after each Distribution Date
(or such later period as approved by the Class CE Certificateholder in writing
with respect to such Distribution Date), commencing in February 2007, provide to
the Class CE Certificateholder a report of each Mortgage Loan in the Trust Fund,
indicating the information contained in Exhibit L for the Due Period relating to
such Distribution Date and to the extent such information is reasonably
available to the Servicer.
 
(ii) Within ten Business Days after each Distribution Date (or such later period
as approved by the Class CE Certificateholder in writing with respect to such
Distribution Date) commencing in February 2007, the Servicer shall provide the
Class CE Certificateholder with a report listing each Mortgage Loan that has
liquidated or paid off. Such report shall specify, if applicable and to the
extent the information is reasonably available to the Servicer: (a) mortgage
loan number; (b) outstanding Stated Principal Balance of the mortgage loan upon
its liquidation; (c) Realized Loss or gain; (d) Liquidation Proceeds; (e) payoff
date; (f) Prepayment Charges collected.
 
(iii) Where applicable, the Servicer shall provide the Class CE
Certificateholder with copies of all primary mortgage insurance claims filed, as
well as the actual amount paid in respect of any claim. Copies of any primary
mortgage insurance claims will be provided to the Class CE Certificateholder
within ten Business Days of their filing with the mortgage insurance company.
 
(iv) The Servicer shall provide the Class CE Certificateholder with a copy of
the monthly reporting to the Trustee, and of any notice submitted to the Trustee
regarding a loan modification. Such notice shall be provided to the Class CE
Certificateholder simultaneous with its delivery to the Trustee.
 
(v) On a monthly basis, the Servicer shall provide the Class CE
Certificateholder with a delinquency report detailing at a minimum the
percentages of 30-day, 60-day and 90-day delinquencies in the Servicer’s total
portfolio that move into foreclosure and the percentage of foreclosed loans the
Servicer’s total portfolio that remain in foreclosure.
159

--------------------------------------------------------------------------------


 
(vi) The Servicer shall provide the Class CE Certificateholder with written
notice at least five Business Days in advance of the Servicer’s intention to (i)
institute foreclosure proceedings, (ii) accept a Short Pay-off, (iii) make any
modification pursuant to Section 3.07 material to the terms of the Mortgage
Loan, or (iii) obtain a deed-in-lieu of foreclosure in respect of any Mortgaged
Property.
 
(b) The Servicer shall make its servicing personnel available during their
normal business hours to respond to reasonable inquiries, either orally or in
writing by facsimile transmission, express mail, or electronic mail, transmitted
by the Class CE Certificateholder in connection with any Mortgage Loan
identified in a report under subsection 14.01(a)(i) through (iv) which has been
given to the Class CE Certificateholder; provided that the Servicer shall only
be required to provide information that is reasonably accessible to its
servicing personnel.
 
(c) If reasonably requested by the Class CE Certificateholder, the Servicer
shall make available to the Class CE Certificateholder access to the
underwriting files for defaulted Mortgage Loans, in original, photocopied or
imaged form, to the extent such files have been provided to the Servicer. The
Class CE Certificateholder agrees to protect the confidentiality of the
documents and information contained in underwriting files from all parties other
than the Depositor and Trustee, and agrees not to remove, mark or destroy any of
the documents contained therein.
 
(d) With respect to all Mortgage Loans which are serviced at any time by the
Servicer through a Sub-Servicer which has been approved by the Class CE
Certificateholder pursuant to the next succeeding sentence, the Servicer shall
be entitled to rely for all purposes hereunder, including for purposes of
fulfilling its reporting obligations under this Section 14.01, on the accuracy
and completeness of any information provided to it by the applicable
subservicer. The Servicer shall not allow any Mortgage Loan to be serviced by a
Sub-Servicer without the prior written consent of the Class CE Certificateholder
to such Sub-Servicer (other than Homecomings Financial LLC, which shall be an
approved Sub-Servicer for purposes of this Agreement) and the Servicer will not
allow its Sub-Servicing Agreement with Homecomings Financial LLC to terminate
without the prior written consent of the Class CE Certificatholder.
 
(e) The Servicer shall permit the Class CE Certificateholder to conduct an
on-site review and evaluation of the Servicer’s operations as they relate to the
Mortgage Loans no more than annually, unless circumstances warrant special
review. Such review and evaluation will be conducted upon at least 30 days
written notice to the Servicer by the Class CE Certificateholder, and shall be
conducted at the Class CE Certificateholder’s expense. The review is intended to
benefit the Servicer, as well as to assist the Class CE Certificateholder in
adjusting its monitoring approach to fit the default procedures in place. The
Class CE Certificateholder will conduct such review and evaluation during normal
business hours and use its best efforts to cause the least practicable
interruption to the Servicer’s business. During the course of the on-site
evaluation, the Servicer will make available to the Class CE Certificateholder
access to the Servicer’s policies and procedures regarding the management and
liquidation of defaulted Mortgage Loans. The written findings of such review and
evaluation will be presented to the Servicer for review and comment. Other than
a comfort letter to the Depositor summarizing the review and evaluation of the
Servicer, the Class CE Certificateholder will not divulge the written findings
of such review to any party without the prior written consent of the Servicer.
160

--------------------------------------------------------------------------------


 
SECTION 14.02  Class CE Certificateholder’s Directions With Respect to Defaulted
Mortgage Loans. (a) All parties to this Agreement acknowledge that the Class CE
Certificateholder’s advice is made in the form of directions, and that the Class
CE Certificateholder has the right to direct the Servicer in performing its
duties under this Agreement. The Servicer must accept such advice, subject to
the duties of the Servicer set forth in this Agreement.
 
(b) The Class CE Certificateholder may provide the Servicer with advice
regarding the management of specific defaulted Mortgage Loans. Such advice may
be made in writing, in the form of electronic mail. The advice provided to the
Servicer may be based on observations made in conjunction with the data provided
pursuant to the Section 14.01 of this Agreement, or in conjunction with the
Class CE Certificateholder’s periodic review of the Servicer’s operations. The
advice may include comparable analysis of the performance of the Mortgage Loans
in the Trust Fund with similar mortgage loans serviced by other mortgage loan
servicers. Such advice also may take the form of benchmark comparisons that
identify and interpret the Servicer’s strengths and weaknesses relative to
similar, unidentified servicers in the industry.
 
(c) In all cases where the Class CE Certificateholder makes directions to the
Servicer, the Class CE Certificateholder will protect the confidentiality of the
Servicer and other servicers in the industry whose work is monitored by the
Class CE Certificateholder. Under no circumstances will the Class CE
Certificateholder divulge any materials confidential of the Servicer, whether a
party to this Agreement or not, or the details of any Servicer’s proprietary
system or approaches.
 
(d) All advice offered to the Servicer by the Class CE Certificateholder will be
kept confidential by the Class CE Certificateholder, except as disclosed as a
finding in the Class CE Certificateholder’s review and evaluation of the
Servicer, as discussed in Section 13.01(e), or in reports to the Depositor.
 
(e) The Servicer’s obligations under this Article XIV shall terminate upon the
termination of the Trust Fund pursuant to Section 9.01.
 
(f) Neither the Servicer nor the Class CE Certificateholder nor any of their
respective directors, officers, employees or agents shall be under any liability
for any action taken or for refraining from the taking of any action in good
faith pursuant to this Article XIV or for errors in judgment; provided, however,
that this provision shall not protect the Servicer or the Class CE
Certificateholder or any such Person against any liability which would otherwise
be imposed by reason of willful malfeasance or bad faith. The Servicer and the
Class CE Certificateholder and any director, officer, employee or agent thereof
may rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder.
161

--------------------------------------------------------------------------------


 
(g) The Servicer or the Class CE Certificateholder, as applicable,
(“Indemnitor”) shall indemnify, defend and hold harmless the other
(“Indemnitee”) and its officers, directors, agents and employees from and
against all claims, losses, expenses, fees (including attorneys’ and expert
witnesses’ fees), costs and judgments involving the rights and obligations of
this Article XIV that may be asserted against Indemnitee (a) that result from
the acts or omissions of the Indemnitor (including, without limitation, any
advice or directions provided pursuant to this Section 14.02), or (b) result
from third party claims of intellectual property infringement.
 
(h) The Class CE Certificateholder agrees that all information supplied by or on
behalf of the Servicer shall be used by the Class CE Certificateholder only for
the benefit of the Certificateholders of the Trust Fund. Notwithstanding
anything to the contrary in this Agreement, the Class CE Certificateholder shall
be entitled to retain all records or other information supplied to Class CE
Certificateholder pursuant to this Agreement.
 


[Signatures follow]
 

162

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Depositor, the Servicer and the Trustee have caused
their names to be signed hereto by their respective officers thereunto duly
authorized, in each case as of the day and year first above written.

        STANWICH ASSET ACCEPTANCE COMPANY L.L.C.,
as Depositor  
   
   
    By:   /s/ Bruce M. Rose  

--------------------------------------------------------------------------------

Name: Bruce M. Rose
Title: President
   

 

       
RESIDENTIAL FUNDING COMPANY, LLC,
as Servicer
 
   
   
    By:   /s/ Joseph Orning  

--------------------------------------------------------------------------------

Name: Joseph Orning
Title: Associate
   

        WELLS FARGO BANK, N.A., as Trustee  
   
   
    By:   /s/ Darron C. Woodus  

--------------------------------------------------------------------------------

Name: Darron C. Woodus
Title: Assistant Vice President
   



 


--------------------------------------------------------------------------------





STATE OF CONNECTICUT
)
 
) ss.:
COUNTY OF FAIRFIELD
)
   

On the 25th day of January, 2007, before me, a notary public in and for said
State, personally appeared Bruce M. Rose, known to me to be President of
Stanwich Asset Acceptance Company, L.L.C., one of the entities that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 

       
   
   
        /s/ Katharine Miller  

--------------------------------------------------------------------------------

Notary Public    

[Notarial Seal]
 

165

--------------------------------------------------------------------------------





STATE OF MINNESOTA
)
 
) ss.:
COUNTY OF HENNEPIN
)

 
On the 25th day of January 2007, before me, a notary public in and for said
State, personally appeared Joseph Orning, known to me to be an Associate of
Residential Funding Company, LLC, one of the entities that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 

       
   
   
        /s/ Amy Sue Olson  

--------------------------------------------------------------------------------

Notary Public    

[Notarial Seal]
 


--------------------------------------------------------------------------------





STATE OF MARYLAND
)
 
) ss.:
COUNTY OF HOWARD
)

 
On the 25th day of January 2007, before me, a notary public in and for said
State, personally appeared Darron C. Woodus, known to me to be an Assistant Vice
President of Wells Fargo Bank, N.A., one of the entities that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the
within instrument.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.
 

       
   
   
        /s/ Kathleen A. Dean  

--------------------------------------------------------------------------------

Notary Public    

[Notarial Seal]




--------------------------------------------------------------------------------




